Exhibit 10.2
 
 
EXECUTION VERSION
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PUBLISHED CUSIP NUMBER: 72027RAA6
$200,000,000
TERM LOAN CREDIT AGREEMENT
 
Dated as of April 30, 2014
 
among
 
PIER 1 IMPORTS (U.S.), INC.,
as the Borrower,
 
 
PIER 1 IMPORTS, INC.,
as Parent,
 
BANK OF AMERICA, N.A.,
as Administrative Agent,
 
and
 
THE OTHER LENDERS PARTY HERETO
________________
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

  Page        
ARTICLE I Definitions and Accounting Terms
1
             
SECTION 1.01.
Defined Terms
1              
SECTION 1.02.
Other Interpretive Provisions
52              
SECTION 1.03.
Accounting Terms
54              
SECTION 1.04.
Rounding
54              
SECTION 1.05.
References to Agreements, Laws, Etc.
54              
SECTION 1.06.
Times of Day
54              
SECTION 1.07.
Available Amount Transactions
54              
SECTION 1.08.
Pro Forma Calculations
55              
SECTION 1.09.
Currency Equivalents Generally
56              
SECTION 1.10.
Timing of Payment or Performance
56              
SECTION 1.11.
Cashless Rolls
57            
ARTICLE II The Commitments and Borrowings
57
             
SECTION 2.01.
The Loans
57              
SECTION 2.02.
Borrowings, Conversions and Continuations of Loans
57              
SECTION 2.03.
Prepayments
59              
SECTION 2.04.
Termination or Reduction of Commitments
71              
SECTION 2.05.
Repayment of Loans
71              
SECTION 2.06.
Interest
71              
SECTION 2.07.
Fees
72              
SECTION 2.08.
Computation of Interest and Fees
72              
SECTION 2.09.
Evidence of Indebtedness
72              
SECTION 2.10.
Payments Generally
73              
SECTION 2.11.
Sharing of Payments, Etc
74              
SECTION 2.12.
Incremental Borrowings
75              
SECTION 2.13.
Refinancing Amendments
76              
SECTION 2.14.
Extensions of Loans
77              
SECTION 2.15.
Loan Repricing Protection
78  

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III Taxes, Increased Costs Protection and Illegality
79
             
SECTION 3.01.
Taxes
79              
SECTION 3.02.
Illegality
85              
SECTION 3.03.
Inability to Determine Rates
85              
SECTION 3.04.
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans
86              
SECTION 3.05.
Funding Losses
87              
SECTION 3.06.
Matters Applicable to All Requests for Compensation
88              
SECTION 3.07.
Replacement of Lenders under Certain Circumstances
89              
SECTION 3.08.
Survival
90            
ARTICLE IV Conditions Precedent to Borrowings
90
             
SECTION 4.01.
Conditions to Initial Borrowing
90            
ARTICLE V Representations and Warranties
93
             
SECTION 5.01.
Existence, Qualification and Power; Compliance with Laws
93              
SECTION 5.02.
Authorization; No Contravention
94              
SECTION 5.03.
Governmental Authorization
94              
SECTION 5.04.
Binding Effect
94              
SECTION 5.05.
Financial Statements; No Material Adverse Effect
94              
SECTION 5.06.
Litigation
95              
SECTION 5.07.
Labor Matters
95              
SECTION 5.08.
Ownership of Property; Liens
95              
SECTION 5.09.
Environmental Matters
96              
SECTION 5.10.
Taxes
96              
SECTION 5.11.
ERISA Compliance
96              
SECTION 5.12.
Subsidiaries
97              
SECTION 5.13.
Margin Regulations; Investment Company Act
97              
SECTION 5.14.
Disclosure
97  

 
 
ii

--------------------------------------------------------------------------------

 
 

 
SECTION 5.15.
Intellectual Property; Licenses, Etc.
98              
SECTION 5.16.
Solvency
98              
SECTION 5.17.
[Reserved]
98              
SECTION 5.18.
USA PATRIOT Act, Economic Sanctions and Anti-Corruption Laws
98
             
SECTION 5.19.
Collateral Documents
99              
SECTION 5.20.
No Default
99              
SECTION 5.21.
Insurance
99            
ARTICLE VI Affirmative Covenants
99              
SECTION 6.01.
Financial Statements
99              
SECTION 6.02.
Certificates; Other Information
101              
SECTION 6.03.
Notices
101              
SECTION 6.04.
Payment of Taxes
103              
SECTION 6.05.
Preservation of Existence, Etc.
103              
SECTION 6.06.
Maintenance of Properties
103              
SECTION 6.07.
Maintenance of Insurance
103              
SECTION 6.08.
Compliance with Laws
104              
SECTION 6.09.
Books and Records
104              
SECTION 6.10.
Inspection Rights
104              
SECTION 6.11.
Covenant to Guarantee Secured Obligations and Give Security
105              
SECTION 6.12.
Compliance with Environmental Laws
107              
SECTION 6.13.
Further Assurances and Post-Closing Conditions
107              
SECTION 6.14.
Designation of Subsidiaries
109              
SECTION 6.15.
Maintenance of Ratings
109              
SECTION 6.16.
Use of Proceeds
109            
ARTICLE VII Negative Covenants
109              
SECTION 7.01.
Liens
109              
SECTION 7.02.
Investments
114              
SECTION 7.03.
Indebtedness
117  

 
 
iii

--------------------------------------------------------------------------------

 
 

 
SECTION 7.04.
Fundamental Changes
121              
SECTION 7.05.
Dispositions
124              
SECTION 7.06.
Restricted Payments
127              
SECTION 7.07.
Change in Nature of Business
128              
SECTION 7.08.
Transactions with Affiliates
128              
SECTION 7.09.
Burdensome Agreements
130              
SECTION 7.10.
[Reserved]
132              
SECTION 7.11.
Changes in Fiscal Year
132              
SECTION 7.12.
Prepayments, Etc. of Indebtedness
132              
SECTION 7.13.
[Reserved]
133              
SECTION 7.14.
Amendment of Organization Documents
133            
ARTICLE VIII Events of Default and Remedies
134
             
SECTION 8.01.
Events of Default
134              
SECTION 8.02.
Remedies upon Event of Default
137              
SECTION 8.03.
Application of Funds
137            
ARTICLE IX Administrative Agent and Other Agents
138
             
SECTION 9.01.
Appointment and Authority of the Administrative Agent
138              
SECTION 9.02.
Rights as a Lender
140              
SECTION 9.03.
Exculpatory Provisions
140              
SECTION 9.04.
Reliance by the Administrative Agent
141              
SECTION 9.05.
Delegation of Duties
142              
SECTION 9.06.
Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents
142              
SECTION 9.07.
Indemnification of Agents
143              
SECTION 9.08.
No Other Duties; Other Agents, Arrangers, Managers, Etc.
143              
SECTION 9.09.
Resignation of Administrative Agent or Collateral Agent
144              
SECTION 9.10.
Administrative Agent May File Proofs of Claim
145              
SECTION 9.11.
Collateral and Guaranty Matters
146              
SECTION 9.12.
Appointment of Supplemental Administrative Agents.
148  

 
 
iv

--------------------------------------------------------------------------------

 
 

 
SECTION 9.13.
Intercreditor Agreements
149              
SECTION 9.14.
Secured Cash Management Agreements and Secured Hedge Agreements
150            
ARTICLE X Miscellaneous
150              
SECTION 10.01.
Amendments, Etc.
150              
SECTION 10.02.
Notices and Other Communications; Facsimile Copies
153              
SECTION 10.03.
No Waiver; Cumulative Remedies
155              
SECTION 10.04.
Attorney Costs and Expenses
155              
SECTION 10.05.
Indemnification by the Borrower
156              
SECTION 10.06.
Marshaling; Payments Set Aside
157              
SECTION 10.07.
Successors and Assigns
157              
SECTION 10.08.
Confidentiality
162              
SECTION 10.09.
Setoff
163              
SECTION 10.10.
Interest Rate Limitation
164              
SECTION 10.11.
Counterparts; Integration; Effectiveness
164              
SECTION 10.12.
Electronic Execution of Assignments and Certain Other Documents
164              
SECTION 10.13.
Survival of Representations and Warranties
164              
SECTION 10.14.
Severability
165              
SECTION 10.15.
GOVERNING LAW
165              
SECTION 10.16.
WAIVER OF RIGHT TO TRIAL BY JURY
166              
SECTION 10.17.
Binding Effect
166              
SECTION 10.18.
[Reserved.]
166              
SECTION 10.19.
Lender Action
166              
SECTION 10.20.
Use of Name, Logo, etc.
167              
SECTION 10.21.
USA PATRIOT Act Notice
167              
SECTION 10.22.
Service of Process
167              
SECTION 10.23.
No Advisory or Fiduciary Responsibility
168              
SECTION 10.24.
Intercreditor Agreement
168              
SECTION 10.25.
Conflicts
168  

 
 
v

--------------------------------------------------------------------------------

 
 

 
 
SCHEDULES
       
I
Guarantors   1.01A Certain Security Interests and Guarantees  
2.01
Commitment  
5.12
Subsidiaries and Other Equity Investments  
10.02
Administrative Agent’s Office, Certain Addresses for Notices      
EXHIBITS
         
Form of
       
A
Committed Loan Notice  
B
Note  
C
Compliance Certificate  
D
Assignment and Assumption  
E
Term Loan Guarantee  
F
Security Agreement  
G
[Reserved]  
H
ABL Intercreditor Agreement  
I
Non-Bank Certificate  
J
IntercompanySubordination Agreement  
K
Solvency Certificate  
L
Discount Range Prepayment Notice  
M
Discount Range Prepayment Offer  
N
Solicited Discounted Prepayment Notice  
O
Acceptance and Prepayment Notice  
P
Specified Discount Prepayment Notice  
Q
Solicited Discounted Prepayment Offer  
R
Specified Discount Prepayment Response  
S
Perfection Certificate



 
vi

--------------------------------------------------------------------------------

 
 
TERM LOAN CREDIT AGREEMENT
 
This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of April 30,
2014, among PIER 1 IMPORTS (U.S.), Inc., a Delaware corporation (the
“Borrower”), PIER 1 IMPORTS, INC., a Delaware corporation (“Parent”), BANK OF
AMERICA, N.A. (“Bank of America”), as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as collateral
agent (in such capacity, including any successor thereto, the “Collateral
Agent”) under the Loan Documents, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).
 
PRELIMINARY STATEMENTS
 
The Borrower has requested that the Lenders extend credit to the Borrower in the
form of Loans on the Closing Date in an initial aggregate principal amount of
$200,000,000 pursuant to this Agreement.
 
The proceeds of the Loans will be used (i) for general corporate purposes
(including for any purpose not prohibited under this Agreement) and (ii) to pay
the Transaction Expenses.
 
The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I                 
 
Definitions and Accounting Terms
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“ABL Administrative Agent” means Bank of America in its capacity as
administrative agent and collateral agent under the ABL Facility Documentation,
or any successor administrative agent and collateral agent under the ABL
Facility Documentation.
 
“ABL Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of April 4, 2011, among the Borrower, the guarantors named therein,
Bank of America, as administrative agent and collateral agent, and the other
lenders and agents party thereto, as amended on June 18, 2013 and April 30,
2014, as the same may be further amended, restated, amended and restated,
modified, supplemented, extended, renewed, refunded, replaced or refinanced from
time to time in one or more agreements (in each case with the same or new
lenders, institutional investors or agents), including any agreement extending
the maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder or increasing the amount loaned or issued thereunder or
altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the ABL Intercreditor Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
“ABL Facility” means the asset-based revolving credit facilities under the ABL
Credit Agreement.
 
“ABL Facility Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
constituting “Loan Documents” (or any successor term in any permitted
refinancing) thereunder and executed in connection therewith.
 
“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Closing Date among the Administrative Agent, the Collateral Agent, the ABL
Administrative Agent and the Loan Parties, substantially in the form attached as
Exhibit H or any other intercreditor agreement among the ABL Administrative
Agent, one or more Senior Representatives of Permitted Pari Passu Secured
Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
Administrative Agent and the Collateral Agent on terms that are no less
favorable in any material respect to the Secured Parties than those contained in
the form attached as Exhibit H.
 
“ABL Secured Cash Management Agreement” means any documents, instruments and
agreements evidencing Cash Management Services under and as defined in the ABL
Credit Agreement.
 
“ABL Secured Hedge Agreement” means any documents, instruments and agreements
evidencing Bank Products under and as defined in the ABL Credit Agreement.
 
“Acceptable Discount” has the meaning specified in Section 2.03(a)(iv)(D)(2).
 
“Acceptable Prepayment Amount” has the meaning specified in Section
2.03(a)(iv)(D)(3).
 
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit O.
 
“Acceptance Date” has the meaning specified in Section 2.03(a)(iv)(D)(2).
 
“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Incremental Loan in accordance with
Section 2.12 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.13; provided that each
Additional Lender (other than any Person that is a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed), in each case to the extent any such consent would be
required from the Administrative Agent under Section 10.07(b)(iii)(B) for an
assignment of Loans to such Additional Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
“Adjusted Eurodollar Rate” means, with respect to any Interest Period, an
interest rate per annum equal to the greater of (a) the Eurodollar Rate for such
Interest Period multiplied by the Statutory Reserve Rate and (b) 1.00% per
annum.  The Adjusted Eurodollar Rate will be adjusted automatically as of the
effective date of any change in the Statutory Reserve Rate.
 
“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.
 
“Administrative Agent Fee Letter” means that certain letter agreement dated as
of April 10, 2014, between the Borrower and the Administrative Agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
none of the Arrangers, the Agents or their respective lending affiliates shall
be deemed to be an Affiliate of Parent or any of its Subsidiaries.
 
“Agent Parties” has the meaning specified in Section 10.02(d).
 
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.
 
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Administrative Agents (if any) and the Arrangers.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” has the meaning specified in the introductory paragraph hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate margins, OID, upfront fees (and similar yield related
discounts, deduction or payments), a Eurodollar Rate floor or Base Rate floor
greater than 1.00% per annum or 2.00% per annum, respectively (with such
increased amount being equated to interest margins for purposes of determining
any increase to the Applicable Rate), or otherwise; provided that OID and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); and provided, further, that “All-In Yield”
shall not include arrangement fees, commitment fees, structuring fees,
underwriting fees, amendment fees or similar fees paid or payable to arrangers
(or their affiliates) for such Indebtedness or any other fees not payable
generally to the lenders providing such Indebtedness.
 
“Annual Financial Statements” has the meaning specified in Section 4.01(e).
 
“Applicable Discount” has the meaning specified in Section 2.03(a)(iv)(C)(2).
 
“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.
 
“Applicable Rate” means a percentage per annum equal to (a) for Eurodollar Rate
Loans, 3.50% and (b) for Base Rate Loans, 2.50%.
 
“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.
 
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
 
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells
Fargo Securities, LLC, (or their applicable designated Affiliates), each in its
capacity as a joint lead arranger and joint bookrunner under this Agreement.
 
“Asset Sale Proceeds Pledged Account” means an account held at, and subject to
the sole dominion and control of, the Collateral Agent.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.
 
“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.
 
 
4

--------------------------------------------------------------------------------

 
 
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
 
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.03(a)(iv); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.
 
“Available Amount” means, at any time (the “Reference Date”), the sum of
(without duplication):
 
(a) $200,000,000; plus
 
(b) an amount equal to (x) the cumulative amount of Excess Cash Flow (which
amount shall not be less than zero in any applicable period) of Parent and its
Restricted Subsidiaries for the Available Amount Reference Period minus (y) the
portion of such Excess Cash Flow that has been (or is required to be) applied to
the prepayment of Loans in accordance with Section 2.03(b)(i)(A); plus
 
(c) the amount of any capital contributions or Net Cash Proceeds from Permitted
Equity Issuances (or issuances of debt securities that have been converted into
or exchanged for Qualified Equity Interests) received or made by Parent as Cash
equity, plus the fair market value, as determined in good faith by the Borrower,
of Cash Equivalents, marketable securities or other property received by Parent
in connection therewith during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
plus
 
(d) to the extent not already reflected as a return of capital with respect to
such Investment for purposes of determining the amount of such Investment, the
Net Cash Proceeds of sales of Investments made using the Available Amount under
Section 7.02, and returns, profits, distributions and similar amounts in cash or
Cash Equivalents on Investments made using the Available Amount under Section
7.02, in each case received by Parent or any of its Restricted Subsidiaries
during the period from and including the Business Day immediately following the
Closing Date through and including the Reference Date; plus
 
(e) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Parent or a
Restricted Subsidiary, the fair market value of the Investments of Parent and
the Restricted Subsidiaries in such Unrestricted Subsidiary (including the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that has been so re-designated, merged,
consolidated, amalgamated or liquidated) at the time of such re-designation,
merger, consolidation, amalgamation, transfer, conveyance or liquidation, in
each case without duplication of returns included in the calculation of
Consolidated Net Income; plus
 
 
5

--------------------------------------------------------------------------------

 
 
(f) 100% of the aggregate amount of Declined Proceeds received by Parent or any
of its Restricted Subsidiaries; minus
 
(g) the aggregate amount of any Investments made pursuant to
Section 7.02(c)(ii)(B)(y), 7.02(i)(B)(ii) and Section 7.02(n), any Restricted
Payment made pursuant to Section 7.06(k) or any payment made pursuant to
Section 7.12(a)(iv) during the period commencing on the Closing Date and ending
on the Reference Date (and, for purposes of this clause (g), without taking
account of the intended usage of the Available Amount on such Reference Date in
the contemplated transaction).
 
“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing with the first day of the fiscal year ending February 28,
2015 and ending on the last day of the most recent fiscal year for which
financial statements required to be delivered pursuant to Section 6.01(a), and
the related Compliance Certificate required to be delivered pursuant to
Section 6.02(a), have been received by the Administrative Agent.
 
“Bank of America” has the meaning specified in the introductory paragraph to
this Agreement.
 
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate”, and (c) the Eurodollar Rate on such day for an Interest
Period of one (1) month plus 1.00%.  The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
 
“Borrower Materials” has the meaning specified in Section 6.03.
 
 
6

--------------------------------------------------------------------------------

 
 
“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a Specified Discount to par
pursuant to Section 2.03(a)(iv)(B).
 
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.03(a)(iv)(C).
 
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.03(a)(iv)(D).
 
“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and if such day relates to any interest rate settings as to a Eurodollar Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan, means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eurodollar market.
 
“Canadian Business” means the assets used or useful in the operation of the
Canadian “branch” of the Borrower and the Subsidiaries as conducted on the
Closing Date.
 
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by Parent and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of Parent and its Restricted Subsidiaries.
 
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
 
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
 
 
7

--------------------------------------------------------------------------------

 
 
“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent, including the Asset Sale Proceeds
Pledged Account.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Parent or any of its Restricted Subsidiaries:
 
(a)          Dollars;
 
(b)          in the case of any Foreign Subsidiary, such local currencies held
by it from time to time in the ordinary course of business and not for
speculation;
 
(c)          readily marketable direct obligations issued or directly and fully
and unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition;
 
(d)          certificates of deposit, demand and time deposits and eurodollar
time deposits with maturities of one year or less from the date of acquisition,
demand deposits, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any domestic or foreign commercial
bank having (i) an S&P rating of at least A- or A-1 or (ii) a Moody’s rating of
at least A-3 or P-1;
 
(e)          repurchase obligations for underlying securities of the types
described in clauses (c) and (d) above or clause (g) below entered into with any
financial institution meeting the qualifications specified in clause (d) above;
 
(f)          commercial paper rated at least P-2 by Moody’s or at least A-2 by
S&P (or, if at any time neither Moody’s nor S& P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and in each case maturing within 12 months after the date of
creation thereof;
 
(g)          marketable short-term money market and similar highly liquid funds
having a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
 
(h)          readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an Investment Grade Rating from either Moody’s
or S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) with maturities of 12 months or less from the date of
acquisition;
 
 
8

--------------------------------------------------------------------------------

 
 
(i)          Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
and
 
(j)          investment funds investing substantially all of their assets in
securities of the types described in clauses (a) through (i) above.
 
In the case of Investments by any Foreign Subsidiary or Investments made in a
country outside the United States of America, Cash Equivalents shall also
include (i) investments of the type and maturity described in clauses (a)
through (j) above of foreign obligors, which Investments or obligors (or the
parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies and (ii) other short-term
investments utilized by Foreign Subsidiaries that are Restricted Subsidiaries in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (a) through (j) and in this
paragraph.
 
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (a) above to the
extent obtained in the ordinary course of operations or for the purpose of
consummating transactions otherwise permitted hereunder.
 
“Cash Management Bank” means any Person that is an Agent, a Lender or an
Affiliate of an Agent or a Lender on the Closing Date or at the time it provides
any Cash Management Services, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of the foregoing and that, in each case,
is designated a “Cash Management Bank” in a writing from the Borrower to the
Administrative Agent, and (other than a Person already party hereto as an Agent
or a Lender) that delivers to the Administrative Agent a letter agreement
reasonably satisfactory to it (i) appointing the Administrative Agent and the
Collateral Agent as its agent under the applicable Loan Documents and (ii)
agreeing to be bound by Sections 10.05, 10.15 and 10.16 and Article IX as if it
were a Lender; provided that no Person shall be designated as a “Cash Management
Bank” hereunder to the extent that Cash Management Services provided by such
Person constitute “Other Liabilities” (or such similar terms) under, and as
defined in, the ABL Facility Documentation.
 
“Cash Management Services” means any agreement or arrangement to provide cash
management or treasury management services, including treasury, depository,
overdraft, controlled disbursement, ACH transactions, return items, interstate
depository network services, credit card processing, credit or debit card,
stored value card, purchase card, electronic funds transfer and other cash
management arrangements.
 
“Casualty Event” means any event that gives rise to the receipt by Parent or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
 
 
9

--------------------------------------------------------------------------------

 
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by any Lender (or for purposes of
Section 3.04(b), such Lender’s lending office or holding company) with any
request, rule, guideline or directive (whether or not having the force of law)
of any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued; provided, further, that increased costs as a result of any Change in Law
pursuant to clauses (x) and (y) above shall only be reimbursable by the Borrower
to the extent the applicable Lender is generally requiring reimbursement
therefor from similarly situated borrowers under comparable syndicated credit
facilities.
 
“Change of Control” means the earliest to occur of:
 
(a)           any Person or Persons constituting a “group” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person and its Subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of Equity Interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Parent; or
 
(b)           any “Change of Control” (or any comparable term) in any document
pertaining to (x) the ABL Facility, or (y) any Junior Financing, Permitted
Incremental Equivalent Debt or any Credit Agreement Refinancing Indebtedness, in
each case under this subclause (y), that is in an aggregate outstanding
principal amount in excess of the Threshold Amount (or, in each case, any
Permitted Refinancing thereof); or
 
(c)           the Borrower ceases to be a direct or indirect wholly owned
Subsidiary of Parent.
 
“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Loans,
Incremental Loans, Other Loans or Extended Loans, (b) any Commitment, refers to
whether such Commitment is a Commitment in respect of Initial Loans, Other Term
Commitment (and, in the case of an Other Term Commitment, the Class of Loans to
which such commitment relates), or a Commitment in respect of a Class of Loans
to be made pursuant to an Incremental Amendment or an Extension Offer and (c)
any Lender, refers to whether such Lender has a Loan or Commitment with respect
to a particular Class of Loans or Commitments.  Other Term Commitments, Other
Loans, Incremental Loans and Extended Loans that have different terms and
conditions shall be construed to be in different Classes.
 
 
10

--------------------------------------------------------------------------------

 
 
“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.
 
“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.
 
“Collateral and Guarantee Requirement” means (subject to the time periods
described under Section 6.11 or Section 6.13, as applicable) at any time, the
requirement that:
 
(a)           the Collateral Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iv) or
pursuant to Section 6.11 or Section 6.13 at such time, duly executed by each
Loan Party thereto;
 
(b)           all Secured Obligations shall have been unconditionally guaranteed
by Parent, each Intermediate Holding Company, the Borrower (other than with
respect to its primary obligations), each other Restricted Subsidiary of Parent
that is a wholly owned Material Domestic Subsidiary of Parent and not an
Excluded Subsidiary, including, as of the Closing Date, those that are listed on
Schedule I hereto (each, a “Guarantor”), and any other Restricted Subsidiary of
Parent that Guarantees any Indebtedness incurred by the Borrower pursuant to the
ABL Facility (or is a co-borrower with the Borrower thereunder), any Junior
Financing or any Credit Agreement Refinancing Indebtedness (or, in each case,
any Permitted Refinancing thereof) shall be a Guarantor hereunder;
 
(c)           the Secured Obligations and the Term Loan Guarantee shall have
been secured by a first-priority security interest (subject to non-consensual
Liens permitted by Section 7.01) in (i) all the Equity Interests of each
Intermediate Holding Company and the Borrower, (ii) all Equity Interests of each
other direct, wholly owned Material Domestic Subsidiary (other than a Domestic
Subsidiary described in the following clause (iii)(A)) that is directly owned by
any Loan Party and (iii) 65% of the issued and outstanding Equity Interests of
(A) each wholly owned Material Domestic Subsidiary that is directly owned by any
Loan Party and that is a disregarded entity for United States Federal income tax
purposes substantially all of the assets of which consist of Equity Interests in
one or more Foreign Subsidiaries and (B) each wholly owned Material Foreign
Subsidiary that is directly owned by any Loan Party;
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           except to the extent otherwise provided hereunder (including
subject to Liens permitted by Section 7.01) or under any Collateral Document,
the Secured Obligations and the Term Loan Guarantee shall have been secured by a
perfected security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office) in
the Collateral with the priority required by the Collateral Documents, in each
case subject to exceptions and limitations otherwise set forth in this Agreement
and the Collateral Documents; provided that any such security interests in
Current Asset Collateral shall be subject to the terms of the ABL Intercreditor
Agreement;
 
(e)           the Collateral Agent shall have received counterparts of a
Mortgage with respect to each Material Real Property listed on Schedule 1.01F of
the Perfection Certificate or required to be delivered pursuant to Section 6.11
and 6.13(b) (collectively, the “Mortgaged Properties”) duly executed and
delivered by the record owner of such property and, in the case of each of the
foregoing, each of the other items related thereto as described in Section
6.13(b); provided that no such documents or information described under Section
6.13(b) shall be required if and for so long as, in the reasonable judgment of
the Collateral Agent and the Borrower, the cost of obtaining or providing such
documents or information shall be excessive in relation to the benefits to be
obtained by the Secured Parties therefrom.
 
Notwithstanding anything to the contrary:
 
(w)           perfection by control shall not be required with respect to assets
requiring perfection through control agreements or other control arrangements
(including cash, deposit accounts, or other bank or securities accounts to the
extent a security interest therein cannot be perfected by filing UCC financing
statements),
 
(x)           no fee-owned real property shall be required to be pledged as
Collateral other than Material Real Property; provided that (A) the Loan Parties
shall not be required to pledge any Material Real Property as Collateral to the
extent that (1) the Collateral Agent and the Borrower reasonably determine that
the cost of obtaining security interests in such assets, or the perfection
thereof, are excessive in relation to the benefit to the Secured Parties of the
security to be afforded thereby or (2) the granting of a security interest
therein would require any governmental or regulatory consent, approval, license
or authorization or result in material adverse tax consequences to any Loan
Party as reasonably determined by the Borrower and (B) the real property
financed by Indebtedness incurred under that certain Loan Agreement, originally
dated November 1, 1986, between City of Mansfield Industrial Development
Corporation and the Borrower (formerly known as Pier 1 Imports – Texas, Inc.)
shall not be required to be pledged as Collateral so long as such Indebtedness
remains outstanding,
 
(y)           the Collateral Agent may grant extensions of time for the
perfection of security interests in, or the obtaining of title insurance,
surveys and other information with respect to, particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that such perfection or obtainment cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents and
 
 
12

--------------------------------------------------------------------------------

 
 
(z)           none of the Loan Parties shall be required to enter into any
security agreements or pledge agreements governed under foreign law (other than
to the extent any such security agreement or pledge agreement is entered into by
any such Person to secure the ABL Facility).
 
“Collateral Documents” means, collectively, the Security Agreements, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, General Security
Agreements, Quebec Collateral Documents, security agreements, pledge agreements
or other similar agreements delivered to the Agents and the Lenders pursuant to
Sections 4.01(a)(iv), 6.11 or 6.13, the Term Loan Guarantee, the ABL
Intercreditor Agreement, the First Lien Intercreditor Agreement (if any), the
Second Lien Intercreditor Agreement (if any) and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guarantee
in favor of the Collateral Agent for the benefit of the Secured Parties.
 
“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by such Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.04 and (b)
reduced or increased from time to time pursuant to (i) assignments by or to such
Lender pursuant to an Assignment and Assumption, (ii) an Incremental Amendment,
(iii) a Refinancing Amendment or (iv) an Extension.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01 under the caption “Commitment”
or, otherwise, in the Assignment and Assumption, Incremental Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed its
Commitment, as the case may be.  The initial aggregate amount of the Commitments
is $200,000,000.
 
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of the chief
financial officer (a) certifying as to whether a Default has occurred and is
continuing and, if applicable, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (b) setting forth reasonably
detailed calculations, in the case of financial statements delivered under
Section 6.01(a), beginning with the financial statements for the fiscal year of
Parent ending February 28, 2015, of Excess Cash Flow for such fiscal year, (c)
commencing with the certificate delivered pursuant to Section 6.02(a) for the
fiscal quarter ending May 31, 2014, setting forth a calculation of the Net First
Lien Leverage Ratio and the Net Total Leverage Ratio as of the end of the most
recent Test Period, (d) setting forth a list of each Subsidiary of Parent that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary and each Material Subsidiary as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date and the date of the last such
list and (e) in the case of financial statements delivered under Section
6.01(a), setting forth a reasonably detailed calculation of the Net Cash
Proceeds received during the applicable period by or on behalf of, Parent or any
of its Restricted Subsidiaries in respect of any Disposition subject to
prepayment pursuant to Section 2.03(b)(ii)(A) and the portion of such Net Cash
Proceeds that has been invested or is intended to be reinvested in accordance
with Section 2.03(b)(ii)(B).
 
 
13

--------------------------------------------------------------------------------

 
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Parent and its Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
cash and Cash Equivalents (but including credit card receivables), amounts
related to current or deferred taxes based on income, capital or profits, assets
held for sale, loans (permitted) to third parties, pension assets and deferred
bank fees.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Parent and its Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding (A) the current portion of any Funded Debt, (B) the current
portion of interest expense, (C) accruals for current or deferred taxes based on
income, capital or profits, (D) liabilities in respect of funds of third parties
on deposit with Parent or any of its Restricted Subsidiaries, (E) outstanding
revolving loans, swingline loans and letter of credit obligations under the ABL
Facility or any other revolving credit facility, (F) the current portion of any
Capitalized Lease Obligation, (G) deferred revenue arising from cash receipts
that are earmarked for specific projects, and (H) liabilities in respect of
unpaid earn-outs.
 
“Consolidated EBITDA” means, with respect to any Person for any period, the sum
(without duplication) of:
 
(a)           Consolidated Net Income for such period; plus
 
(b)           the sum (without duplication) of:
 
(i)           depreciation and amortization for such period; plus
 
(ii)           provisions for taxes that were deducted in determining
Consolidated Net Income for such period; plus
 
 
14

--------------------------------------------------------------------------------

 
 
(iii)           Consolidated Interest Expense that was deducted in determining
Consolidated Net Income for such period; plus
 
(iv)           any other non-cash charges, including any write offs or write
downs, reducing Consolidated Net Income for such period (provided that any such
non-cash charges shall be treated as cash charges in any future period in which
the cash disbursement attributable thereto are made and such cash disbursement
in such future period shall be subtracted from Consolidated EBITDA in such
future period, and excluding amortization of a prepaid cash item that was paid
in a prior period to the extent such cash item was deducted in calculating
Consolidated EBITDA in period when paid); plus
 
(v)           impairment of goodwill for such period; plus
 
(vi)           non-cash compensation expense, or other non-cash expenses or
charges, arising from the granting of stock options, stock awards or similar
arrangements (including profits interests), the granting of stock appreciation
rights and similar arrangements (including any repricing, amendment,
modification, substitution or change of any such stock option, stock
appreciation rights, profits interests or similar arrangements), in each case
for such period; plus
 
(vii)           [reserved]; plus
 
(viii)           any financial advisory fees, accounting fees, legal fees and
other similar advisory and consulting fees and related out-of-pocket expenses of
such Person and its Restricted Subsidiaries related to any offering of Equity
Interests, Investment or acquisition permitted under this Agreement for such
period; provided that in the case of any such offering of Equity Interests, such
fees and related out-of-pocket expenses are paid with proceeds of any such
offering of Equity Interests; provided, further, that the amounts described in
this clause (viii) shall not exceed $10,000,000 in the aggregate if such
offering is not successful or such Investment or acquisition is not consummated,
as applicable; plus
 
(ix)           the amount of any expenses with respect to liability or casualty
events, business interruption or product recalls, to the extent covered by
insurance proceeds actually received in cash during such period (it being
understood that if the amount received in cash under any such agreement in any
period exceeds the amount of expense paid during such period, such excess
amounts received may be carried forward and applied against expenses in future
periods); minus
 
(c)           extraordinary gains for such period.
 
Mark-to-market non-cash gains or losses in respect of obligations under Swap
Contracts as determined in accordance with GAAP shall be disregarded for the
purpose of calculating Consolidated EBITDA.
 
 
15

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capitalized Lease
Obligations in accordance with GAAP) of such Person and its Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of such Person, including, without limitation, the Obligations and
all commissions, discounts and other fees and charges owed with respect thereto,
all as determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt, minus (b) the aggregate amount of cash and Cash Equivalents included
in the consolidated balance sheet of Parent and its Restricted Subsidiaries as
of such date, excluding cash and Cash Equivalents that are Restricted.
 
“Consolidated Net First Lien Debt” means, as of any date of determination,
Consolidated Net Debt that is secured by a first priority Lien on any asset or
property of any Loan Party or any Restricted Subsidiary (including, for the
avoidance of doubt, Indebtedness incurred under the ABL Facility).
 
“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or loss) of such Person and its Restricted Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in accordance with GAAP; provided, however, that there shall be
excluded:
 
(i) the income (or loss) of such Person (other than any Loan Party) in which any
other Person has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to such Person during such
period,
 
(ii) the income (or loss) of such Person accrued prior to the date it becomes a
Restricted Subsidiary of a Person or any of such Person’s Restricted
Subsidiaries or is merged into or consolidated with a Person or any of its
Restricted Subsidiaries or that Person’s assets are acquired by such Person or
any of its Restricted Subsidiaries and
 
(iii) the income of any direct or indirect Restricted Subsidiary of a Person
(other than any Loan Party) to the extent that and for the portion of the period
during which the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary.
 
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Parent and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Permitted
Acquisition or any other Investment permitted hereunder), consisting of
Indebtedness for borrowed money, unreimbursed obligations in respect of drawn
letters of credit, purchase money debt, Attributable Indebtedness and debt
obligations evidenced by promissory notes or similar instruments that would
appear as a liability on a balance sheet prepared in accordance with GAAP;
provided that Consolidated Total Debt shall not include Indebtedness in respect
of (i) any letter of credit, except to the extent of unreimbursed obligations in
respect of drawn letters of credit (provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Debt
until three (3) Business Days after such amount is drawn (it being understood
that any borrowing, whether automatic or otherwise, to fund such reimbursement
shall be counted)) and (ii) obligations under Swap Contracts.
 
 
16

--------------------------------------------------------------------------------

 
 
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
 
“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” has the meaning specified in the definition of “Affiliate”.
 
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Loans (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Term Debt”); provided that (i) such exchanging,
extending, renewing, replacing or refinancing Indebtedness incurred under
clauses (a), (b) or (c) herein (the “Refinancing Indebtedness”) is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Term Debt except by an amount equal to unpaid accrued
interest and premium (including tender premium) thereon plus reasonable upfront
fees and OID on such Refinancing Indebtedness, plus other reasonable and
customary fees and expenses in connection with such exchange, modification,
refinancing, refunding, renewal, replacement or extension plus additional
amounts permitted to be incurred under Section 7.03 (so long as such additional
amounts are deemed a utilization of the applicable exception under Section 7.03
and not the Credit Agreement Refinancing Indebtedness exception), (ii) such
Refinancing Indebtedness has a final maturity no earlier than, and a Weighted
Average Life to Maturity equal to or greater than, the Refinanced Term Debt,
(iii) the terms and conditions of such Refinancing Indebtedness (except as
otherwise provided in clause (ii) above and with respect to pricing, interest,
fees, rate floors, security, premiums and optional prepayment or redemption
terms (and, if applicable, subordination terms)) are substantially identical to,
or (taken as a whole and as determined in good faith by the Borrower) are no
more favorable to the lenders or holders providing such Refinancing
Indebtedness, than those applicable to the Refinanced Term Debt being refinanced
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of incurrence of such Refinancing Indebtedness)
or are otherwise on current market terms, (iv) such Refinanced Term Debt shall
be repaid, defeased or satisfied and discharged, and all accrued interest, fees
and premiums (if any) in connection therewith shall be paid, on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained, (v)
in no event shall the Refinancing Indebtedness be permitted to be mandatorily
prepaid prior to the repayment in full of all Loans, unless such prepayment is
accompanied by a ratable prepayment of the Loans or made with Declined Proceeds
and (vi) any such Refinancing Indebtedness that is otherwise permitted to be
secured hereunder (1) shall not be secured by any property or assets of Parent
or any of its Subsidiaries other than the Collateral, (2) with respect to any
such Refinancing Indebtedness that is permitted to be secured on a pari passu
basis, a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of the ABL Intercreditor Agreement and a First Lien Intercreditor Agreement and
(3) with respect to any such Refinancing Indebtedness that is permitted to be
secured on a “junior lien” basis, a Senior Representative acting on behalf of
the holders of such Indebtedness shall have become party to or otherwise subject
to the provisions of the ABL Intercreditor Agreement and a Second Lien
Intercreditor Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
“Current Asset Collateral” means all the “ABL Priority Collateral” as defined in
the ABL Intercreditor Agreement.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Declined Proceeds” has the meaning specified in Section 2.03(b)(iv).
 
 “Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan (giving effect to Section
2.02(c)) plus 2.0% per annum, in each case, to the fullest extent permitted by
applicable Laws.
 
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by Parent or a
Restricted Subsidiary in connection with a Disposition pursuant to
Section 7.05(j) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer, setting forth the basis of such
valuation (which amount will be reduced by the fair market value of the portion
of the non-cash consideration converted to cash or Cash Equivalents within one
hundred eighty (180) days following the consummation of the applicable
Disposition).
 
 
18

--------------------------------------------------------------------------------

 
 
“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.03(a)(iv)(B)(2).
 
“Discount Range” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).
 
“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).
 
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.03(a)(iv)(C) substantially in the form of Exhibit L.
 
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
 
“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(C)(1).
 
“Discount Range Proration” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(3).
 
“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.03(a)(iv)(A).
 
“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(D)(3).
 
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.03(a)(iv)(B),
Section 2.03(a)(iv)(C) or Section 2.03(a)(iv)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
 
19

--------------------------------------------------------------------------------

 
 
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for Indebtedness or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case under clauses (a) through (d), prior
to the date that is ninety-one (91) days after the Latest Maturity Date of the
Loans at the time of issuance of such Equity Interests; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of employees of
Parent or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by Parent or the Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
 
 “Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
 
“ECF Percentage” has the meaning specified in Section 2.03(b)(i).
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).
 
“Engagement Letter” means the Engagement Letter, dated as of April 10, 2014,
among the Borrower and the Arrangers.
 
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of liability,
noncompliance or violation, investigations or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.
 
“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to hazardous substances,
human health or relating to the use, generation, handling, treatment,
transportation, storage, release or disposal of hazardous substances.
 
 
20

--------------------------------------------------------------------------------

 
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability or obligation for damages, costs of environmental
remediation, fines, penalties or indemnities) directly or indirectly resulting
from or based upon (a)  any Environmental Law, including a violation thereof,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in (including
any limited or general partnership interest and any limited liability company
membership interest in)) such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing, but excluding, for the avoidance of doubt, any Indebtedness
convertible into or exchangeable for any of the foregoing prior to such
conversion or exchange.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of withdrawal liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization or in endangered or critical status
within the meaning of Title IV of ERISA; (d) the termination of, or filing under
Section 4041(c) of ERISA of a notice of intent to terminate, a Pension Plan, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) the imposition of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan or Multiemployer Plan, other than for the payment of plan
contributions or PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any of their respective ERISA Affiliates, (f) the
application for a minimum funding waiver under Section 302(c) of ERISA with
respect to a Pension Plan, (g) the conditions under Section 303(k)(1)(A) of
ERISA for imposition of a lien have been satisfied with respect to any Pension
Plan; (h) a determination that any Pension Plan is in “at risk” status (within
the meaning of Section 303 of ERISA) ,(i) the occurrence of a non-exempt
“prohibited transaction” with respect to which any Loan is a “disqualified
person” (within the meaning of Section 4975 of the Code) or a “party in
interest” (within the meaning of Section 406 of ERISA) or with respect to which
any Loan Party could otherwise be liable, or (j) any Foreign Plan Event.
 
 
21

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;
 
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
 
(a)           the sum, without duplication, of:
 
(i)           Consolidated Net Income of Parent for such period,
 
(ii)           an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding (A) any such non-cash charges
representing an accrual or reserve for potential cash items in any future period
and (B) excluding amortization of a prepaid cash item that was paid in a prior
period to the extent such cash item reduced Excess Cash Flow in the period when
paid,
 
 
22

--------------------------------------------------------------------------------

 
 
(iii)           decreases in Consolidated Working Capital for such period (other
than (A) any such decreases arising from acquisitions or Dispositions by Parent
and its Restricted Subsidiaries completed during such period, (B) the
application of purchase accounting, (C) the effect of reclassification during
such period between current assets and long term assets and current liabilities
and long term liabilities (with a corresponding restatement of the prior period
to give effect to such reclassification) and (D) the effect of any fluctuations
in the amount of accrued and contingent obligations under any Swap Contract),
 
(iv)           an amount equal to the aggregate net non-cash loss on
Dispositions by Parent and its Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,
 
(v)           the amount deducted as tax expense in determining Consolidated Net
Income to the extent in excess of cash taxes paid in such period, and
 
(vi)           cash receipts in respect of Swap Contracts during such fiscal
year to the extent not otherwise included in such Consolidated Net Income; over
 
(b)           the sum, without duplication, of:
 
(i)           an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (but excluding any non-cash credit to
the extent representing the reversal of an accrual or reserve described in
clause (a)(ii) above) and cash losses excluded by virtue of clauses (i) through
(iii) of the definition of Consolidated Net Income,
 
(ii)           at the option of the Borrower and without duplication of amounts
deducted pursuant to clause (xi) below or this clause (ii) in prior fiscal
years, the amount of Capital Expenditures or acquisitions of intellectual
property accrued or made in cash during such period and, at the option of the
Borrower, made after such period and prior to the date of the applicable Excess
Cash Flow payment, other than to the extent financed with long-term Indebtedness
(other than proceeds of extensions of credit under the ABL Facility or any other
revolving credit facility), in each case of Parent or its Restricted
Subsidiaries,
 
(iii)           at the option of the Borrower, the aggregate amount of all
principal payments of Indebtedness of Parent and its Restricted Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Leases, (B) the amount of any mandatory prepayment of Loans (and the amount of
Net Cash Proceeds pending reinvestment) pursuant to Section 2.03(b)(ii) to the
extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase and (C)
payments under Section 2.05), in each case except to the extent financed with
the proceeds of long-term Indebtedness (other than revolving Indebtedness) of
Parent or its Restricted Subsidiaries, but excluding (W) the aggregate amount of
any voluntary prepayments of Indebtedness deducted  pursuant to clauses (B)(i)
and (ii) of Section 2.03(b)(i), (X) all other prepayments of Loans, (Y) all
prepayments in respect of any revolving credit facility and (Z) payments of any
Junior Financing,
 
 
23

--------------------------------------------------------------------------------

 
 
(iv)           an amount equal to the aggregate net non-cash gain on
Dispositions by Parent and its Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
 
(v)           increases in Consolidated Working Capital for such period (other
than (A) any such increases arising from acquisitions or Dispositions by Parent
and its Restricted Subsidiaries completed during such period, (B) the
application of purchase accounting, (C) the effect of reclassification during
such period between current assets and long term assets and current liabilities
and long term liabilities (with a corresponding restatement of the prior period
to give effect to such reclassification) and (D) the effect of any fluctuations
in the amount of accrued and contingent obligations under any Swap Contract),
 
(vi)           cash payments by Parent and its Restricted Subsidiaries during
such period in respect of long-term liabilities or obligations of Parent and its
Restricted Subsidiaries (other than Indebtedness) to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income,
 
(vii)           at the option of the Borrower and without duplication of amounts
deducted pursuant to clauses (viii) and (xi) below or this clause (vii) in prior
fiscal years, the amount of cash payments made in respect of Permitted
Acquisitions and other Investments permitted under Section 7.02 (other than
Investments in (x) Cash and Cash Equivalents and (y) Parent and its Restricted
Subsidiaries) made during such period, and, at the option of the Borrower, any
such payments made after such period and prior to the date of the applicable
Excess Cash Flow payment other than to the extent that such Investments and
Permitted Acquisitions were financed with long-term Indebtedness (other than
proceeds of extensions of credit under the ABL Facility or any other revolving
credit facility), in each case of Parent and its Restricted Subsidiaries and not
made in reliance on any basket calculated by reference to the Available Amount,
 
 
24

--------------------------------------------------------------------------------

 
 
(viii)           at the option of the Borrower, the amount of Restricted
Payments paid in cash during such period pursuant to Sections 7.06(f) and (h),
in each case other than to the extent such Restricted Payments were financed
with long-term Indebtedness (other than proceeds of extensions of credit under
the ABL Facility or any other revolving credit facility), in each case of Parent
and its Restricted Subsidiaries,
 
(ix)           the aggregate amount of expenditures, fees, costs and expenses
actually paid in cash by Parent and its Restricted Subsidiaries during such
period (including expenditures for the payment of financing fees) to the extent
that such expenditures are not expensed during such period or are not deducted
in calculating Consolidated Net Income other than to the extent such payments
were financed with long-term Indebtedness (other than proceeds of extensions of
credit under the ABL Facility or any other any revolving credit facility),
 
(x)           the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by Parent and its Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent such payments are not expensed during such period or are not deducted
in calculating Consolidated Net Income and such prepayments of Indebtedness
reduced Excess Cash Flow pursuant to clause (b)(iii) above or reduced the
mandatory prepayment required by Section 2.03(b)(i),
 
(xi)           without duplication of amounts deducted from Excess Cash Flow in
prior periods, at the option of the Borrower, the aggregate consideration
required to be paid in cash by Parent or any of its Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to the date of the applicable Excess Cash Flow payment relating to permitted
acquisitions or Investments (other than Investments in (x) cash and Cash
Equivalents and (y) Parent or its Restricted Subsidiaries), Capital Expenditures
or acquisitions of intellectual property to be consummated or made during the
period of four consecutive fiscal quarters of Parent following the end of such
period, except, in each case, to the extent such payments were financed with
long-term Indebtedness (other than proceeds of extensions of credit under the
ABL Facility or any other any revolving credit facility); provided that, to the
extent the aggregate amount actually utilized to finance such acquisitions,
Investments, Capital Expenditures or acquisitions of intellectual property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
 
(xii)           the amount of cash taxes paid or tax reserves set aside or
payable (without duplication) in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, and
 
 
25

--------------------------------------------------------------------------------

 
 
(xiii)           cash expenditures in respect of Swap Contracts during such
period to the extent not deducted in arriving at such Consolidated Net Income.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Assets” means all “Excluded Assets” (or equivalent term) as defined in
any Collateral Document; provided that no asset shall be an Excluded Asset
unless it is also “Excluded Property” (or equivalent term) under the ABL
Facility Documentation or any documentation in respect of Junior Financing,
Permitted Incremental Equivalent Debt or any Credit Agreement Refinancing
Indebtedness.
 
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of Parent, (b) any Foreign Subsidiary, (c) any Domestic Subsidiary
that is a disregarded entity for United States Federal income tax purposes
substantially all of the assets of which consist of the Equity Interests in one
or more Foreign Subsidiaries, (d) any Domestic Subsidiary that is a direct or
indirect Subsidiary of a Subsidiary described in clauses (b) or (c), (e) any
Subsidiary that is prohibited or restricted by applicable Law from providing a
Term Loan Guarantee for so long as such prohibition or restriction exists, or if
such Term Loan Guarantee would require governmental (including regulatory)
consent, approval, license or authorization unless such consent, approval,
license or authorization has been received, (f) any special purpose
securitization vehicle (or similar entity), (g) any Subsidiary to the extent
such Subsidiary providing a Term Loan Guarantee would result in a material
adverse tax consequence to Parent and its Subsidiaries (including as a result of
the operation of Section 956 of the Code or any similar law or regulation in any
applicable jurisdiction) as reasonably determined by the Borrower, (h) any
Subsidiary that is a not-for-profit organization, (i) any other Subsidiary with
respect to which the Administrative Agent and the Borrower reasonably agree that
the cost, burden or other consequences (including any adverse tax consequences)
of providing the Term Loan Guarantee shall be excessive in view of the benefits
to be obtained by the Secured Parties therefrom, (j) each Unrestricted
Subsidiary, (k) any captive insurance subsidiary and (l) any Subsidiary that is
not a Material Subsidiary; provided that any Subsidiary described in clauses (a)
through (l) above that becomes a borrower, guarantor or other obligor under the
ABL Facility Documentation or any Junior Financing, Permitted Incremental
Equivalent Debt or any Credit Agreement Refinancing Indebtedness shall not be an
Excluded Subsidiary hereunder; provided, further, that for the avoidance of
doubt, no Intermediate Holding Company shall be an “Excluded Subsidiary”.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
 
26

--------------------------------------------------------------------------------

 
 
“Extended Loans” has the meaning specified in Section 2.14(a).
 
“Extending Lender” has the meaning specified in Section 2.14(a).
 
“Extension” has the meaning specified in Section 2.14(a).
 
“Extension Offer” has the meaning specified in Section 2.14(a).
 
“Facility” means the Initial Loans, any Extended Loans, any Incremental Loans or
any Other Loans, as the context may require.
 
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively the equivalent thereof
(and, in each case, any regulations promulgated thereunder or official
interpretations thereof), any agreements entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmental agreements implementing the
foregoing (including any legislation, rules or practices adopted pursuant to
such intergovernmental agreements).
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
 
“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Collateral Agent, one or more Senior Representatives for
holders of Permitted Pari Passu Secured Refinancing Debt and the Loan Parties in
form and substance reasonably satisfactory to the Collateral Agent.
 
“Flood Hazard Property” has the meaning specified in Section 6.13(b)(iv).
 
“Flood Insurance Laws” means the National Flood Insurance Reform Act of 1994 and
related or successor legislation (including the regulations of the Board of
Governors of the Federal Reserve System of the United States of America).
 
 
27

--------------------------------------------------------------------------------

 
 
“Foreign Casualty Event” has the meaning specified in Section 2.03(b)(v).
 
“Foreign Disposition” has the meaning specified in Section 2.03(b)(v).
 
“Foreign Lender” has the meaning specified in Section 3.01(b).
 
“Foreign Plan” means any material employee benefit plan, program or agreement
maintained or contributed to by, or entered into with, any Loan Party or with
respect to which any Loan Party could have any liability with respect to
employees employed outside the United States (other than benefit plans, programs
or agreements that are mandated by applicable Laws).
 
“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan, (d) the incurrence of
any liability in excess of $35,000,000 by any Loan Party or any of their
respective ERISA Affiliates under applicable Law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable Law and that could reasonably be
expected to result in the incurrence of any liability by any Loan Party or any
of their respective ERISA Affiliates, or the imposition on any Loan Party or any
of their respective ERISA Affiliates of any fine, excise tax or penalty
resulting from any noncompliance with any applicable Law, in each case in excess
of $35,000,000.
 
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary that is
not a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
 
“Funded Debt” means all Indebtedness of Parent and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.
 
 
28

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided further
that if an amendment is requested by the Borrower or the Required Lenders, then
the Borrower and the Administrative Agent shall negotiate in good faith to enter
into an amendment of such affected provisions (without the payment of any
amendment or similar fees to the Lenders) to preserve the original intent
thereof in light of such change in GAAP or the application thereof subject to
the approval of the Required Lenders (not to be unreasonably withheld,
conditioned or delayed); provided further that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.  If the Borrower notifies the Administrative Agent
that it is required to report under IFRS or has elected to do so through an
early adoption policy, upon the execution of an amendment hereof in accordance
herewith to accommodate such change, “GAAP” shall mean international financial
reporting standards pursuant to IFRS (provided that after such conversion, the
Borrower cannot elect to report under GAAP).  Without limiting the foregoing and
notwithstanding any other provision contained in this Agreement, solely with
respect to Article VII (including the determination of Indebtedness restricted
thereunder) and the calculation of any financial ratios hereunder, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, in a manner
such that any obligations relating to a lease that, in accordance with GAAP as
in effect on the Closing Date, would be accounted for by Parent and its
Restricted Subsidiaries as an operating lease shall be accounted for as
obligations relating to an operating lease and not as Capitalized Lease
Obligations (and shall not constitute Indebtedness hereunder).
 
“General Security Agreements” means the General Security Agreement (governed by
Ontario law) dated as of the Closing Date, entered into among each Loan Party
(with Collateral in Canada) and the Collateral Agent for the benefit of the
Secured Parties thereunder.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
 
29

--------------------------------------------------------------------------------

 
 
“Granting Lender” has the meaning specified in Section 10.07(g).
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any primary obligor, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets or
other transaction permitted under this Agreement (other than such obligations
with respect to Indebtedness).  The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.
 
“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.  For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Secured
Obligations by causing such Restricted Subsidiary to execute a joinder to the
Term Loan Guarantee in form and substance reasonably satisfactory to the
Administrative Agent, and any such Restricted Subsidiary shall be a Guarantor
hereunder for all purposes.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and infectious or medical wastes regulated
pursuant to any Environmental Law.
 
 
30

--------------------------------------------------------------------------------

 
 
“Hedge Bank” means any Person that is an Agent, a Lender or an Affiliate of any
of the foregoing on the Closing Date or at the time it enters into a Secured
Hedge Agreement, in its capacity as a party thereto, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of any of the
foregoing and that, in each case, is designated a “Hedge Bank” with respect to
such Secured Hedge Agreement in a writing from the Borrower to the
Administrative Agent, and (other than a Person already party hereto as an Agent
or a Lender or already designated as a Hedge Bank with respect to any other
Secured Hedge Agreement) that delivers to the Administrative Agent a letter
agreement reasonably satisfactory to it (i) appointing the Administrative Agent
and the Collateral Agent as its agent under the applicable Loan Documents and
(ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and Article IX as
if it were a Lender.
 
“Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(iv)(C)(3).
 
“Identified Qualifying Lender” has the meaning specified in
Section 2.03(a)(iv)(D)(3).
 
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
 
“Impacted Loans” has the meaning specified in Section 3.03.
 
“Incremental Amendment” has the meaning specified in Section 2.12(a).
 
“Incremental Cap” has the meaning specified in Section 2.12(a).
 
“Incremental Loans” has the meaning specified in Section 2.12(a).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
 
(a)           (x) all obligations of such Person for borrowed money and (y) all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments to the extent the same would appear as a
liability on a balance sheet prepared in accordance with GAAP;
 
(b)           the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
 
(c)           net obligations of such Person under any Swap Contract;
 
 
31

--------------------------------------------------------------------------------

 
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts and accrued expenses
payable in the ordinary course of business (including on an intercompany basis),
(ii) any earn-out obligation or purchase price adjustment until such obligation
becomes a liability on the balance sheet in accordance with GAAP, (iii) accruals
for payroll and other liabilities accrued in the ordinary course of business,
(iv) other than for purposes of Section 8.01, any such obligations incurred
under ERISA and (v) liabilities associated with customer prepayments and
deposits), which purchase price is (A) due more than six months from the date of
incurrence of the obligation in respect thereof or (B) evidenced by a note or
similar written instrument;
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
 
(f)           all Attributable Indebtedness;
 
(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Restricted Subsidiaries that are not Loan Parties, exclude
intercompany loans and advances made by Loan Parties having a term not exceeding
364 days (inclusive of any roll over or extensions of terms) and made in the
ordinary course of business solely to the extent that such intercompany loans
and advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral.  The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date; provided that in no event
shall obligations under any Swap Contract be deemed “Indebtedness” for any
calculation of the Net Total Leverage Ratio, Net First Lien Leverage Ratio or
any other financial ratio under this Agreement except to the extent of any
accrued interest in respect of unpaid termination or settlement amounts
thereunder.  The amount of Indebtedness of any Person for purposes of clause (e)
shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.  Notwithstanding anything
herein to the contrary, Indebtedness shall not include, and shall be calculated
without giving effect to, the effects of Accounting Standards Codification Topic
815 and related interpretations to the extent such effects would otherwise
increase or decrease an amount of Indebtedness for any purpose hereunder as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness; and any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder.
 
 
32

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities” has the meaning specified in Section 10.05.
 
“Indemnitees” has the meaning specified in Section 10.05.
 
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.
 
“Information” has the meaning specified in Section 10.08.
 
“Initial Loans” means the term loans made by the Lenders on the Closing Date to
the Borrower pursuant to Section 2.01.
 
“Intellectual Property Security Agreements” has the meaning specified in any
Security Agreement, General Security Agreement or Quebec Collateral Document, as
applicable.
 
“Intercompany Subordination Agreement” means an agreement executed by Parent and
each Restricted Subsidiary, in substantially the form of Exhibit J.
 
“Intermediate Holding Company” means each direct or indirect wholly owned
subsidiary of Parent that is a parent company of the Borrower. On the Closing
Date, the Intermediate Holding Companies are Pier 1 Licensing, Inc. and Pier 1
Assets, Inc.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last day of each March, June, September and
December and the applicable Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by each applicable Lender, twelve
months (or such period of less than one month as may be consented to by each
applicable Lender), as selected by the Borrower in its Committed Loan Notice;
provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           any Interest Period (other than an Interest Period having a
duration of less than one month) that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the applicable Maturity
Date.
 
“Investment” means, as to any Person, any (a) purchase or other acquisition
(including without limitation by merger or otherwise) of Equity Interests or
debt or other securities of another Person, including any partnership or joint
venture interest in such other Person, (b) loan, advance or capital contribution
to, or guarantee or assumption of Indebtedness of, another Person (excluding, in
the case of Parent and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) purchase or other acquisition (in one transaction or a series of
transactions, including without limitation by merger or otherwise) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of covenant compliance, the amount of any Investment at
any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent changes in the value of such Investment, but
giving effect to any repayments of principal in the case of Investments in the
form of loans and any return of capital or return on Investment in the case of
equity Investments (whether as a distribution, dividend, redemption or sale but
not in excess of the amount of the initial Investment).
 
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.
 
“IP Rights” has the meaning specified in Section 5.15.
 
“IRS” means Internal Revenue Service of the United States.
 
“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of Parent or any of the Restricted Subsidiaries and (b) any Person in
whom Parent or any of the Restricted Subsidiaries beneficially owns any Equity
Interest that is not a Restricted Subsidiary (other than an Unrestricted
Subsidiary).
 
“Junior Financing” has the meaning specified in Section 7.12(a).
 
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
 
 
34

--------------------------------------------------------------------------------

 
 
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Other Loan or any Extended Loan, in each case as extended in accordance with
this Agreement from time to time.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
 
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.  For avoidance of doubt, each
Additional Lender is a Lender to the extent any such Person has executed and
delivered a Refinancing Amendment or an Incremental Amendment, as the case may
be, and to the extent such Refinancing Amendment or Incremental Amendment shall
have become effective in accordance with the terms hereof and thereof, and each
Extending Lender shall continue to be a Lender.  As of the Closing Date,
Schedule 2.01 sets forth the name of each Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing), in each case, in the nature of security;
provided that in no event shall an operating lease in and of itself be deemed a
Lien.
 
“Loan” means an extension of credit by a Lender to the Borrower under
Article II.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment or Extension Offer, (d) the Term
Loan Guarantee, (e) the Collateral Documents and (f) the Administrative Agent
Fee Letter.
 
“Loan Parties” means, collectively, (a) Parent, (b) each Intermediate Holding
Company, (c) the Borrower and (d) each other Guarantor.
 
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.
 
 
35

--------------------------------------------------------------------------------

 
 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
 
“Material Adverse Effect” means a materially adverse effect on (a) the business,
operations, assets or financial condition of Parent and its Subsidiaries, taken
as a whole, (b) the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) the rights and remedies (taken as a whole) of the
Lenders, the Collateral Agent or the Administrative Agent under any Loan
Document.
 
“Material Domestic Subsidiary” means, (A) each Intermediate Holding Company, (B)
the Borrower and (C) at any date of determination, each of Parent’s other
Domestic Subsidiaries (a) whose Total Assets at the last day of the most recent
Test Period were equal to or greater than 2.5% of Total Assets at such date or
(b) whose net sales for such Test Period were equal to or greater than 2.5% of
the consolidated net sales of Parent and its Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Parent’s Domestic
Subsidiaries that are not Guarantors solely because they do not meet the
thresholds set forth in clauses (a) or (b) comprise in the aggregate more than
5.0% of Total Assets as of the end of the most recent Test Period or more than
5.0% of the consolidated net sales of Parent and its Restricted Subsidiaries for
the most recent Test Period, then the Borrower shall, not later than the time
periods required by Section 6.11(a), comply with the provisions of Section 6.11
applicable to such Subsidiary.
 
“Material Foreign Subsidiary” means, at any date of determination, each of the
Parent’s Foreign Subsidiaries (a) whose Total Assets at the last day of the most
recent Test Period were equal to or greater than 2.5% of Total Assets at such
date or (b) whose net sales for such Test Period were equal to or greater than
2.5% of the consolidated net sales of Parent and its Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the Closing Date, Foreign Subsidiaries
other than those previously designated as Material Foreign Subsidiaries comprise
in the aggregate more than 5.0% of Total Assets as of the end of the most recent
Test Period or more than 5.0% of the consolidated net sales of Parent and its
Restricted Subsidiaries for the most recent Test Period, then the Borrower
shall, not later than the time periods required by Section 6.11(a), comply with
the provisions of Section 6.11 applicable to such Subsidiary.
 
“Material Real Property” means any real property owned by any Loan Party with a
fair market value in excess of $5,000,000.
 
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
 
“Maturity Date” means (i) with respect to the Initial Loans that have not been
extended pursuant to Section 2.14, the Original Loan Maturity Date, (ii) with
respect to any tranche of Extended Loans, the final maturity date as specified
in the applicable Extension Offer accepted by the respective Lender or Lenders,
(iii) with respect to any Other Loans, the final maturity date as specified in
the applicable Refinancing Amendment and (iv) with respect to any Incremental
Loans, the final maturity date as specified in the applicable Incremental
Amendment.
 
 
36

--------------------------------------------------------------------------------

 
 
“Maximum Rate” has the meaning specified in Section 10.10.
 
“Minimum Extension Condition” has the meaning specified in Section 2.14(b).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).
 
“Mortgaged Properties” has the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement”.
 
“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties in form and substance reasonably
satisfactory to the Collateral Agent executed and delivered pursuant to
Sections 6.11 or 6.13(b).
 
“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to the Disposition of any asset by Parent or any of
the Restricted Subsidiaries or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash and Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Parent or any of the
Restricted Subsidiaries) over (ii) the sum of (A) the principal amount, premium
or penalty, if any, interest and other amounts on (x) any Indebtedness that is
secured by the asset subject to such Disposition or Casualty Event and required
to be repaid in connection with such Disposition or Casualty Event or (y) any
Indebtedness that was incurred to finance the acquisition of such asset (other
than, in each case under this subclause (A), Indebtedness under the Loan
Documents, the ABL Facility Documentation, the Credit Agreement Refinancing
Indebtedness and any Permitted Incremental Equivalent Debt), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by Parent or such Restricted Subsidiary in connection with such Disposition or
Casualty Event, (C) taxes or distributions with respect thereto paid or
reasonably estimated to be payable in connection therewith (including taxes
imposed on the distribution or repatriation of any such Net Cash Proceeds),
(D) in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro-rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (D)) attributable to minority
interests and not available for distribution to or for the account of Parent or
a wholly owned Restricted Subsidiary as a result thereof, and (E) any reserve
for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Parent or any Restricted Subsidiary after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (E); provided that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $10,000,000 and (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $30,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           with respect to the incurrence or issuance of any Indebtedness by
Parent or any Restricted Subsidiary or any Permitted Equity Issuance by Parent,
the excess, if any, of (A) the sum of the cash and Cash Equivalents received in
connection with such incurrence or issuance over (B) the investment banking
fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses and other customary expenses, incurred by Parent or such Restricted
Subsidiary, as applicable, in connection with such incurrence or issuance.
 
“Net First Lien Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Net First Lien Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of Parent and its Restricted Subsidiaries for
such Test Period.
 
“Net Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA of Parent and its Restricted Subsidiaries for such Test
Period.
 
“Non-Consenting Lender” has the meaning specified in Section 3.07.
 
“Non-Loan Party” means any Subsidiary of Parent that is not a Loan Party.
 
 
38

--------------------------------------------------------------------------------

 
 
“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Loans made by such Lender.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and expenses that
accrue after the commencement by or against any Loan Party of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and any of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include the obligation (including guarantee obligations) to pay principal,
interest, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document.
 
“Offered Amount” has the meaning specified in Section 2.03(a)(iv)(D)(1).
 
“Offered Discount” has the meaning specified in Section 2.03(a)(iv)(D)(1).
 
“OID” means original issue discount.
 
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity and (d) any
documents that are equivalent or comparable to the documents described in
clauses (a) through (c) above with respect to any non-U.S. jurisdiction.
 
“Original Loan Maturity Date” means April 30, 2021.
 
“Other Applicable Indebtedness” has the meaning specified in Section
2.03(b)(ii)(A).
 
“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.
 
“Other Taxes” has the meaning specified in Section 3.01(f).
 
 
39

--------------------------------------------------------------------------------

 
 
“Other Term Commitments” means one or more Classes of Loan commitments hereunder
that result from a Refinancing Amendment.
 
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
“Parent” has the meaning specified in the introductory paragraph to this
Agreement.
 
“Participant” has the meaning specified in Section 10.07(d).
 
“Participant Register” has the meaning specified in Section 10.07(e).
 
“Participating Lender” has the meaning specified in Section 2.03(a)(iv)(C)(2).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.
 
“Perfection Certificate” means a certificate in the form of Exhibit S or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.
 
“Permitted Acquisition” has the meaning specified in Section 7.02(i).
 
“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Parent to the extent permitted hereunder.
 
“Permitted Incremental Equivalent Debt” means Indebtedness of the Borrower in
the form of one or more series of notes or loans; provided that (a) such
Indebtedness shall be either (i) solely in the case of notes, secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Secured Obligations and shall not be secured by any property or assets
of Parent or any Subsidiary other than the Collateral, (ii) secured by the
Collateral on a junior basis (including with respect to the control of remedies)
with the Secured Obligations and not secured by any property or assets of Parent
or any Subsidiary other than the Collateral, or (iii) unsecured, (b) such
Indebtedness does not mature prior to the Original Loan Maturity Date, (c) such
Indebtedness has a Weighted Average Life to Maturity no shorter than that of the
Loans outstanding at the time of the issuance or incurrence thereof, (d) the
security agreements relating to such Indebtedness (if any) are substantially the
same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (e) such Indebtedness is not
guaranteed by any Person other than the Guarantors and (f) to the extent
secured, a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to either a First
Lien Intercreditor Agreement or a Second Lien Intercreditor Agreement (as
applicable).
 
 
40

--------------------------------------------------------------------------------

 
 
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior-lien
secured notes or junior-lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a subordinated basis to the Secured Obligations,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(iii) such Indebtedness does not mature or have scheduled amortization or
scheduled payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligation (other than customary offers
to repurchase upon a change of control, asset sale or casualty event and
customary acceleration rights after an event of default or in the case of loans,
any prepayments made with Declined Proceeds) prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (iv) the security agreements relating
to such Indebtedness are substantially the same as the Collateral Documents
(with such differences as are reasonably satisfactory to the Collateral Agent)
and (v) such Indebtedness is not guaranteed by any Person other than the
Guarantors.  Permitted Junior Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
 
“Permitted Pari Passu Debt” means any (a) Permitted Pari Passu Secured
Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c) Permitted
Incremental Equivalent Debt that is secured, (d) other Indebtedness that is
permitted to be secured by Section 7.01(hh) and (e) any Permitted Refinancing of
Indebtedness under clauses (a) through (d).
 
“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Secured Obligations, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (iii) such Indebtedness does not mature or have
scheduled amortization or scheduled payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control, asset sale or
casualty event and customary acceleration rights after an event of default)
prior to the Latest Maturity Date at the time such Indebtedness is incurred,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Collateral Agent) and (v) such Indebtedness is not
guaranteed by any Person other than the Guarantors.  Permitted Pari Passu
Secured Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.
 
“Permitted Ratio Debt” means Indebtedness of any Loan Party; provided that
(a) such Indebtedness is unsecured on a senior or subordinated basis, (b) such
Indebtedness does not mature prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time such Indebtedness is incurred,
(c) such Indebtedness has no scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than AHYDO payments, customary offers to
repurchase upon a change of control or asset sale and customary acceleration
rights after an event of default) prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time such Indebtedness is incurred,
(d) immediately after giving effect thereto and to the use of the proceeds
thereof, (i) no Default shall exist or result therefrom, (ii) the Net Total
Leverage Ratio for the Test Period immediately preceding the incurrence of such
Indebtedness, after giving Pro Forma Effect thereto (but without netting the
proceeds thereof), is less than or equal to 3.00:1.00, (e) if guaranteed, such
Indebtedness is not guaranteed by any Person other than the Guarantors and
(f) the terms of such Indebtedness (other than pricing, fees, rate floors,
premiums and optional prepayment or redemption provisions (and, if applicable,
subordination terms)) are not materially less favorable (as determined by the
Borrower in good faith) to the Lenders than the terms and conditions of this
Agreement (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence of such Indebtedness)
or are otherwise on current market terms.
 
 
41

--------------------------------------------------------------------------------

 
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended except by an amount equal to unpaid accrued interest and premium
(including tender premiums) thereon, plus reasonable OID and upfront fees plus
other fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, plus
additional amounts permitted to be incurred under Section 7.03 (so long as such
additional amounts are deemed a utilization of the applicable exception under
Section 7.03 and not the Permitted Refinancing exception), (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 7.03(b) or Section 7.03(e), such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) at the time of incurrence thereof, no Event of Default shall have
occurred and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Secured Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Secured
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, taken as a whole (as determined in good
faith by the Borrower), (e) the terms and conditions (including, if applicable,
as to collateral but excluding as to subordination, pricing, interest, fees,
rate floors, premiums and optional prepayment or redemption provisions) of any
such modified, refinanced, refunded, renewed, replaced or extended Indebtedness,
taken as a whole (as determined in good faith by the Borrower), are not
materially less favorable to the Loan Parties or the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (f) such modification, refinancing, refunding, renewal,
replacement or extension is incurred by the Person who is the obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
and no additional obligors become liable for such Indebtedness except to the
extent permitted under Section 7.02 and 7.03 (so long as such additional amounts
are deemed a utilization of the applicable exception under Section 7.02 or
Section 7.03 and not the Permitted Refinancing exception), and (g) in the case
of any Permitted Refinancing in respect of the ABL Facility, such Permitted
Refinancing is permitted by and subject to the ABL Intercreditor Agreement.
 
 
42

--------------------------------------------------------------------------------

 
 
“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
Parent or any Restricted Subsidiary, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness does not mature or
have scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations  (other than customary offers to repurchase upon a change of control
or asset sale and customary acceleration rights after an event of default or in
the case of loans, any prepayments made with Declined Proceeds) prior to the
Latest Maturity Date at the time such Indebtedness is incurred, and (iv) such
Indebtedness is not guaranteed by any Person other than the
Guarantors.  Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of their respective ERISA Affiliates.
 
“Platform” has the meaning specified in Section 6.03.
 
“Pledged Debt” has the meaning specified in the Security Agreement.
 
“Pledged Equity” has the meaning specified in the Security Agreement.
 
“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, opposability,
validity or effect of security interests.
 
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.08.
 
 
43

--------------------------------------------------------------------------------

 
 
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments and, if applicable and without duplication, aggregate
Loans under the applicable Facility or Facilities at such time.
 
“Projections” has the meaning specified in Section 6.01(c).
 
“Public Lender” has the meaning specified in Section 6.03.
 
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
 
“Qualifying Lender” has the meaning specified in Section 2.03(a)(iv)(D)(3).
 
“Quarterly Financial Statements” has the meaning specified in Section 4.01(e).
 
“Quebec Collateral Documents” means any deed of hypothec and issue of bonds,
demand bond, delivery order and pledge of bond agreement, each governed by
Québec law and, entered into among any Loan Party (with Collateral located in
Québec) and the Collateral Agent or the fondé de pouvoir, as applicable, for the
benefit of the Secured Parties thereunder.
 
 “Reference Date” has the meaning specified in the definition of “Available
Amount”.
 
“Refinanced Term Debt” has the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.
 
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and/or Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.13.
 
“Refinancing Indebtedness” has the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness”.
 
“Refunding Capital Stock” has the meaning specified in Section 7.06(c).
 
“Register” has the meaning specified in Section 10.07(c).
 
 
44

--------------------------------------------------------------------------------

 
 
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
 
“Rejection Notice” has the meaning specified in Section 2.03(b)(iv).
 
“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or affiliate of such Indemnitee and (b) the respective directors, officers,
employees, partners or controlled agents acting on behalf of, or at the express
instructions of, such Indemnitee or any of its controlling persons or controlled
affiliates.
 
“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.
 
“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Loans (except in connection with
(x) a Change of Control or (y) a Permitted Acquisition or similar acquisition,
in each case under this clause (y) in excess of $100,000,000) with the
incurrence by Parent or any of its Subsidiaries of any debt financing (other
than, for the avoidance of doubt, any revolving loans drawn under the ABL
Facility) having an effective interest cost or weighted average yield (with the
comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices, after giving effect to, among other
factors, margin, interest rate floors, upfront or similar fees or OID shared
with all providers of such financing, but excluding the effect of any
arrangement, structuring, commitment or amendment fees paid or payable to the
arrangers (or their affiliates) or other fees payable in connection therewith
that are not payable generally to the lenders providing such financing, and
without taking into account any fluctuations in the Eurodollar Rate) that is
less than the effective interest cost or weighted average yield (as determined
by the Administrative Agent on the same basis) of such Initial Loans, including
without limitation, as may be effected through any amendment, amendment and
restatement, modification or otherwise to this Agreement relating to the
interest rate for, or weighted average yield of, such Initial Loans.
 
“Required Facility Lenders” means, with respect to any Facility on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Facility and (ii) the aggregate unused Commitments under such
Facility.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) outstanding Loans and (b) aggregate unused
Commitments.
 
“Resignation Effective Date” has the meaning specified in Section 9.09(a).
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Closing Date, any secretary or assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  Unless otherwise
specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.
 
 
45

--------------------------------------------------------------------------------

 
 
“Restricted” means, when referring to cash or Cash Equivalents of Parent or any
of its Restricted Subsidiaries, that such cash or Cash Equivalents (i) appear
(or would be required to appear) as “restricted” on a consolidated balance sheet
of Parent or such Restricted Subsidiary  or (ii) are subject to any Lien (other
than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Sections 7.01(a), (l), (o), (s), (t)(i), (t)(ii), (y), (cc) and (gg)(i)) in
favor of any Person other than (x) the Collateral Agent for the benefit of the
Secured Parties, or (y) the ABL Administrative Agent for the benefit of the
“Credit Parties” as defined in the ABL Credit Agreement.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
any of its Restricted Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Parent’s or any Restricted Subsidiary’s stockholders, partners or members (or
the equivalent Persons thereof).
 
“Restricted Subsidiary” means the Borrower, each Intermediate Holding Company
and any other  Subsidiary other than an Unrestricted Subsidiary.  Unless
otherwise specified, all references herein to a “Restricted Subsidiary” or to
“Restricted Subsidiaries” shall refer to a Restricted Subsidiary or Restricted
Subsidiaries of Parent (which shall include the Borrower and each Intermediate
Holding Company).
 
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial Inc., and any successor thereto.
 
“Same Day Funds” means disbursements and payments in immediately available
funds.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Lien Intercreditor Agreement” means a “junior-lien” intercreditor
agreement among the Collateral Agent, one or more Senior Representatives for
holders of junior lien Permitted Incremental Equivalent Debt or Permitted Junior
Secured Refinancing Debt and the Loan Parties in form and substance reasonably
satisfactory to the Collateral Agent.
 
 
46

--------------------------------------------------------------------------------

 
 
“Secured Cash Management Agreement” means any agreement between any Loan Party
and any Cash Management Bank in respect of or in connection with any Cash
Management Services.
 
“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank; and designated in writing by the
Borrower to the Administrative Agent as a “Secured Hedge Agreement”; provided
that no Swap Contract shall be designated as a “Secured Hedge Agreement”
hereunder to the extent such contract is an “Other Obligation” (or such similar
terms) under, and as defined in, the ABL Facility Documentation.
 
“Secured Obligations” means (a) the Obligations, (b) the obligations of any Loan
Party or of any of their Restricted Subsidiaries arising under any Secured Hedge
Agreement and (c) the obligations of any Loan Party arising under any Secured
Cash Management Agreement; provided that the Secured Obligations shall exclude
all Excluded Swap Obligations.
 
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank, each Cash Management Bank, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(b) or 9.05.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit F, together with each other
Security Agreement Supplement executed and delivered pursuant to Section 6.11.
 
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
 
“Senior Representative” means, with respect to any series of secured Permitted
Incremental Equivalent Debt, Permitted Pari Passu Secured Refinancing Debt or
Permitted Junior Secured Refinancing Debt, the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.
 
“Sister Company” means any Subsidiary of Parent other than (a) the Intermediate
Holding Companies and (b) the Borrower and its Subsidiaries.
 
“Solicited Discount Proration” has the meaning specified in Section
2.03(a)(iv)(D)(3).
 
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.03(a)(iv)(D)(1).
 
 
47

--------------------------------------------------------------------------------

 
 
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section
2.03(a)(iv)(D) substantially in the form of Exhibit N.
 
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit Q, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
 
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(D)(1).
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, taken as a whole, is greater than the total amount of
debt, including contingent liabilities, of such Person and its Subsidiaries,
taken as a whole; (b) the present fair saleable value of the assets of such
Person and its Subsidiaries, taken as a whole, is not less than the amount that
will be required to pay the probable liability of such Person and its
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured; (c) such Person and its Subsidiaries, taken as a whole, are not engaged
in business or a transaction for which such Person’s and its Subsidiaries’
assets, taken as a whole, would constitute unreasonably small capital; and
(d) such Person and its Subsidiaries, taken as a whole, do not intend to, and do
not believe that they will, incur debts or liabilities beyond their ability to
pay such debts and liabilities as they mature.  For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Accounting Standards Codification Topic 450).
 
“SPC” has the meaning specified in Section 10.07(g).
 
“Specified Discount” has the meaning specified in Section 2.03(a)(iv)(B)(1).
 
“Specified Discount Prepayment Amount” has the meaning specified in Section
2.03(a)(iv)(B)(1).
 
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.03(a)(iv)(B)
substantially in the form of Exhibit P.
 
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit R, to a Specified Discount
Prepayment Notice.
 
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(B)(1).
 
 
 
48

--------------------------------------------------------------------------------

 
 
“Specified Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(B)(3).
 
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of Parent, any Investment constituting an acquisition of assets constituting a
business unit, line of business or division of another Person or a Store or any
Disposition of a business unit, line of business or division or a Store of
Parent or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise, or any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), Restricted Payment or Incremental Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect”.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by Parent or any Restricted Subsidiary.
 
“Submitted Amount” has the meaning specified in Section 2.03(a)(iv)(C)(1).
 
“Submitted Discount” has the meaning specified in Section 2.03(a)(iv)(C)(1).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which more than 50.0% of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be
outstanding.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Parent (which shall include the Borrower).
 
 
49

--------------------------------------------------------------------------------

 
 
“Successor Borrower” has the meaning specified in Section 7.04(d).
 
“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
 “Taxes” has the meaning specified in Section 3.01(a).
 
“Term Loan Guarantee” means (a) the guarantee made by Parent and the other
Guarantors in favor of the Administrative Agent on behalf of the Secured Parties
pursuant to clause (b) of the definition of “Collateral and Guarantee
Requirement,” substantially in the form of Exhibit E and (b) each other
guarantee and guarantee supplement delivered pursuant to Section 6.11.
 
 
50

--------------------------------------------------------------------------------

 
 
“Term Loan Refinancing Debt” means (a) Permitted Pari Passu Secured Refinancing
Debt, (b) Permitted Junior Secured Refinancing Debt and (c) Permitted Unsecured
Refinancing Debt and, in each case, any Permitted Refinancing thereof.
 
“Term Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.
 
“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 4.01(e) or Section 6.01(a) or (b), as
applicable.  A Test Period may be designated by reference to the last day
thereof (i.e., the “March 1, 2014 Test Period” refers to the period of four
consecutive fiscal quarters of the Borrower ended March 1, 2014), and a Test
Period shall be deemed to end on the last day thereof.
 
“Threshold Amount” means $50,000,000.
 
“Total Assets” means the total assets of Parent and its Restricted Subsidiaries
on a consolidated basis in accordance with GAAP, as shown on the most recent
balance sheet of the Borrower delivered pursuant to Section 4.01(e) or Section
6.01(a) or (b).
 
“Transactions” means (a) the execution of this Agreement and all other Loan
Documents executed in connection therewith, (b) the borrowing of the Loans on
the Closing Date, and (c) payment of the Transaction Expenses.
 
“Transaction Expenses” means any fees or expenses incurred or paid by Parent or
any of its Subsidiaries in connection with the Transactions, this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.
 
“Treasury Capital Stock” has the meaning specified in Section 7.06(c).
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“Unfunded Pension Liability” means, with respect to any Pension Plan at any
time, the amount of any of its unfunded benefit liabilities as defined in
Section 4001(a)(18) of ERISA.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to any item or items of Collateral.
 
 
51

--------------------------------------------------------------------------------

 
 
“United States” and “U.S.” mean the United States of America.
 
“Unrestricted Subsidiary” means any Subsidiary of Parent (other than the
Borrower or any Intermediate Holding Company) designated by the board of
directors of Parent as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the date hereof, in each case, until such Person ceases to be an
Unrestricted Subsidiary of Parent in accordance with Section 6.14 or ceases to
be a Subsidiary of Parent.
 
“U.S. Lender” has the meaning specified in Section 3.01(d).
 
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Term Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.
 
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.
 
“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
 
52

--------------------------------------------------------------------------------

 
 
(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
 
(ii) References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer (A) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement or (B) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.
 
(iii) The term “including” is by way of example and not limitation.
 
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(v) Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns.
 
(vi) The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(vii) The term “security interest” shall include a hypothec and the term
hypothecation, the term “solidary” as used herein shall be read and interpreted
in accordance with the Civil Code of Québec and any reference to “registration”
or “filing” in respect of security, security interest or hypothecation shall
also mean “publishing”.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.
 
(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
For purposes of determining compliance at any time with Sections 7.01, 7.02,
7.03, 7.05, 7.06, 7.08, 7.09 or 7.12, in the event that any Indebtedness, Lien,
contractual restriction, Restricted Payment, payment with respect to Junior
Financings, Investment, Disposition or affiliate transaction, as applicable,
meets the criteria of more than one of the categories of transactions or items
permitted pursuant to any clause of such Section 7.01, 7.02, 7.03, 7.05, 7.06,
7.08, 7.09 and 7.12, the Borrower, in its sole discretion, may, from time to
time, classify or, with respect to Section 7.01, 7.02, 7.03, 7.06 and 7.12
reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one category; provided that the Borrower shall not be able to reclassify
any transaction or item in respect of Section 7.01(a), 7.01(y), 7.03(a) or
7.03(r) (it being understood that the Indebtedness in respect of the ABL
Facility shall be deemed incurred under Section 7.03(r), the Liens in respect of
such Indebtedness shall be deemed incurred under Section 7.01(y) and that such
Indebtedness and such Liens shall not be reclassified).
 
 
53

--------------------------------------------------------------------------------

 
 
SECTION 1.03. Accounting Terms.  (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
 
(b)           For purposes of determining the permissibility of any action,
change, transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the Net Total Leverage
Ratio, the Net First Lien Leverage Ratio or the amount of Total Assets), such
financial ratio or test shall be calculated at the time such action is taken,
such change is made, such transaction is consummated or such event occurs, as
the case may be, and no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.
 
SECTION 1.04. Rounding.  Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
 
SECTION 1.05. References to Agreements, Laws, Etc.
 
  Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendments and restatements, extensions,
supplements and other modifications are permitted by any Loan Document; and (b)
references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.
 
SECTION 1.06. Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
SECTION 1.07. Available Amount Transactions.  If more than one action occurs on
any given date, the permissibility of the taking of which is determined
hereunder by reference to the amount of the Available Amount immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously, i.e., each transaction must
be permitted under the Available Amount as so calculated.
 
 
54

--------------------------------------------------------------------------------

 
 
SECTION 1.08. Pro Forma Calculations.  (a) Notwithstanding anything to the
contrary herein, the Net First Lien Leverage Ratio, the Net Total Leverage Ratio
and the amount of Total Assets shall be calculated in the manner prescribed by
this Section 1.08; provided, that notwithstanding anything to the contrary in
clauses (b), (c) or (d) of this Section 1.08, when calculating the Net First
Lien Leverage Ratio for purposes of Section 2.03(b)(i), the events described in
this Section 1.08 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.
 
(b) For purposes of calculating the Net First Lien Leverage Ratio, the Net Total
Leverage Ratio and the amount of Total Assets, Specified Transactions (and the
incurrence or repayment of any Indebtedness in connection therewith) that have
been made (i) during the applicable Test Period or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period.  If since the beginning of any applicable Test Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into Parent or any of its Restricted Subsidiaries since the
beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this Section 1.08, then the Net First
Lien Leverage Ratio, the Net Total Leverage Ratio and the amount of Total Assets
shall be calculated to give pro forma effect thereto in accordance with this
Section 1.08.
 
(c) In the event that Parent or any Restricted Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Net First Lien Leverage Ratio and the Net Total Leverage Ratio, as the case
may be (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period or (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Net First Lien
Leverage Ratio and the Net Total Leverage Ratio shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on the last day of the applicable Test
Period; provided that (x) if such Indebtedness has a floating or formula rate,
such Indebtedness shall have an implied rate of interest for the applicable
period for purposes of this definition determined by utilizing the rate that is
or would be in effect with respect to such Indebtedness at the relevant date of
determination (taking into account any interest hedging arrangements applicable
to such Indebtedness), (y) interest on any obligations with respect to Capital
Leases shall be deemed to accrue at an interest rate reasonably determined by a
Responsible Officer of the Borrower to be the rate of interest implicit in such
obligation in accordance with GAAP and (z) interest on any Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a Eurocurrency interbank offered rate or other rate shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower may designate.
 
 
55

--------------------------------------------------------------------------------

 
 
(d) For purposes of calculating the Net First Lien Leverage Ratio or the Net
Total Leverage Ratio, as applicable (i) in connection with Incremental Loans
incurred pursuant to Section 2.12(a) or Permitted Incremental Equivalent Debt
incurred pursuant to Section 7.03(w), in each case used to consummate a
Permitted Acquisition or similar Investment or (ii) in connection with the
assumption or incurrence of Indebtedness relating to a Permitted Acquisition, if
so elected by the Borrower, the determination of compliance with the Net First
Lien Leverage Ratio or the Net Total Leverage Ratio, as applicable, shall be
made on the date of the signing (as opposed to closing) of the acquisition
agreement relating to such Permitted Acquisition or Investment; provided, that,
from and after any such date of signing until the earlier of (x) the closing of
such Permitted Acquisition or Investment or (y) the termination of any such
acquisition agreement with respect thereto, in connection with the calculation
of the Net First Lien Leverage Ratio or the Net Total Leverage Ratio, as
applicable, any such ratio shall be calculated on a Pro Forma Basis, assuming
that such Permitted Acquisition or Investment (including the incurrence or
assumption of the applicable Indebtedness) shall have been consummated on such
date of signing, except to the extent such calculation would result in a lower
Net First Lien Leverage Ratio or Net Total Leverage Ratio, as applicable, than
would apply if such calculation was made without giving Pro Forma Effect to such
Permitted Acquisition or Investment and Indebtedness.
 
SECTION 1.09. Currency Equivalents Generally.
 
(a) For purposes of determining compliance with Articles VI, VII or VIII with
respect to the amount of any Indebtedness, Lien, contractual restriction,
Restricted Payment, payment with respect to any Junior Financing, Investment,
Disposition, affiliate transaction or other transaction, event or circumstance,
or any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, in a currency other than Dollars,
no Default or Event of Default shall be deemed to have occurred solely as a
result of changes in rates of currency exchange occurring after the time of any
such transaction (so long as such transaction, at the time consummated or
committed to, as applicable, was permitted hereunder).
 
(b) For purposes of determining the Net First Lien Leverage Ratio and the Net
Total Leverage Ratio, amounts denominated in a currency other than Dollars will
be converted to Dollars at the currency exchange rates used in preparing
Parent’s financial statements corresponding to the Test Period with respect to
the applicable date of determination and will, in the case of Indebtedness,
reflect the currency translation effects, determined in accordance with GAAP, of
Swap Contracts permitted hereunder for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.
 
SECTION 1.10. Timing of Payment or Performance.  When payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
 
 
56

--------------------------------------------------------------------------------

 
 
SECTION 1.11. Cashless Rolls.  Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the Maturity Date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans incurred pursuant to clause
(C) of the third sentence of Section 2.12(a), Credit Agreement Refinancing
Indebtedness, Extended Loans, Other Loans or loans incurred under a new credit
facility permitted hereunder, in each case, that are effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Same Day Funds”, “in cash” or any other similar
requirement.
 
ARTICLE II
 
The Commitments and Borrowings
 
SECTION 2.01. The Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make to the Borrower a single loan denominated
in Dollars equal to such Lender’s Commitment on the Closing Date.  Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.  Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
 
SECTION 2.02. Borrowings, Conversions and Continuations of Loans.
 
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing or continuation of Eurodollar Rate Loans or any conversion of Base
Rate Loans to Eurodollar Rate Loans, and (ii) one (1) Business Day before the
requested date of any Borrowing of a Base Rate Loan.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Class
and Type of Loans to be borrowed or to which existing Loans are to be converted
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.
 
 
57

--------------------------------------------------------------------------------

 
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 1:00 p.m., on the Business Day specified in the applicable
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is on the Closing Date, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent, at the request of the Required Lenders, may require by
notice to the Borrower that no Loans may be converted to or continued as
Eurodollar Rate Loans.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.  At any time when Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the prime rate
used in determining the Base Rate.
 
(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect unless otherwise agreed
between the Borrower and the Administrative Agent; provided that after the
establishment of any new Class of Loans pursuant to an Incremental Amendment, a
Refinancing Amendment, an Extension, the number of Interest Periods otherwise
permitted by this Section 2.02(e) shall increase by three (3) Interest Periods
for each applicable Class so established.
 
 
58

--------------------------------------------------------------------------------

 
 
(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
 
(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees (without duplication) to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest
error.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
SECTION 2.03. Prepayments.
 
(a) Optional.
 
(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty except as provided in Section 2.15; provided that (1) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (New
York, New York time) (A) three (3) Business Days prior to any date of prepayment
of Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any partial prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding; and (3) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment.  Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
Loans pursuant to this Section 2.03(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares; provided, that at the
request of the Borrower, in lieu of such application on a pro rata basis among
all Classes of Loans, such prepayment may be applied (x)  to any Class of Loans
so long as the Maturity Date of such Class of Loans (or such Classes of Loans)
precedes the Maturity Date of each other Class of Loans then outstanding, or (y)
in the event more than one Class of Loans shall have an identical Maturity Date
to such Classes on a pro rata basis or, at the option of the Borrower, first to
the Class or Classes having the highest interest rate among such Classes with an
identical Maturity Date.
 
 
59

--------------------------------------------------------------------------------

 
 
(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.03(a)(i) if such
prepayment would have resulted from a refinancing of all of the applicable
Facility or the consummation of other transactions, which refinancing or other
transactions shall not be consummated or shall otherwise be delayed.
 
(iii) Voluntary prepayments of any Class of Loans permitted hereunder shall be
applied to the remaining scheduled installments of principal thereof pursuant to
Section 2.05 in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity).
 
(iv) Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Event of Default has occurred and is continuing and (y) no proceeds of
Loans under the ABL Facility are used for this purpose, the Borrower may prepay
the outstanding Loans on the following basis:
 
(A)           The Borrower shall have the right to make a voluntary prepayment
of Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 2.03(a)(iv); provided that the Borrower shall not initiate any action
under this Section 2.03(a)(iv) in order to make a Discounted Loan Prepayment
unless (I) at least five (5) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers.
 
 
60

--------------------------------------------------------------------------------

 
 
(B)           (1) Subject to the proviso to subsection (A) above, the Borrower
may from time to time offer to make a Discounted Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to (x) each Lender and/or (y)
each Lender with respect to any Class of Loans on an individual tranche basis,
(II) any such offer shall specify the aggregate principal amount offered to be
prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Loans subject to such offer and
the specific percentage discount to par (the “Specified Discount”) of such Loans
to be prepaid (it being understood that different Specified Discounts and/or
Specified Discount Prepayment Amounts may be offered with respect to different
tranches of Loans and, in such event, each such offer will be treated as a
separate offer pursuant to the terms of this Section), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date.  The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders, or such later date as the Borrower may agree to extend with the
reasonable consent of the Auction Agent (the “Specified Discount Prepayment
Response Date”).
 
(2)           Each Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s
Loans to be prepaid at such offered discount.  Each acceptance of a Discounted
Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable.  Any Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
 
(3)           If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make a prepayment of outstanding Loans pursuant to this paragraph
(B) to each Discount Prepayment Accepting Lender in accordance with the
respective outstanding amount and tranches of Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2) above;
provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Loan Prepayment and the tranches to be prepaid, (II) each Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Loans to be prepaid at the Specified Discount on such date and (III)
each Discount Prepayment Accepting Lender of the Specified Discount Proration,
if any, and confirmation of the principal amount, tranche and Type of Loans of
such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and such Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).
 
 
61

--------------------------------------------------------------------------------

 
 
(C)           (1)  Subject to the proviso to subsection (A) above, the Borrower
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to (x) each Lender and/or (y)
each Lender with respect to any Class of Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Loans (the “Discount Range Prepayment Amount”), the tranche or tranches
of Loans subject to such offer and the maximum and minimum percentage discounts
to par (the “Discount Range”) of the principal amount of such Loans with respect
to each relevant tranche of Loans willing to be prepaid by the Borrower (it
being understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Loans and, in such
event, each such offer will be treated as separate offer pursuant to the terms
of this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date.  The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders, or such later date as the Borrower may
agree to extend with the reasonable consent of the Auction Agent (the “Discount
Range Prepayment Response Date”).  Each Lender’s Discount Range Prepayment Offer
shall be irrevocable and shall specify a discount to par within the Discount
Range (the “Submitted Discount”) at which such Lender is willing to allow
prepayment of any or all of its then outstanding Loans of the applicable tranche
or tranches and the maximum aggregate principal amount and tranches of such
Lender’s Loans (the “Submitted Amount”) such Lender is willing to have prepaid
at the Submitted Discount.  Any Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Loan Prepayment of any
of its Loans at any discount to their par value within the Discount Range.
 
 
62

--------------------------------------------------------------------------------

 
 
(2)           The Auction Agent shall review all Discount Range Prepayment
Offers received on or before the applicable Discount Range Prepayment Response
Date and shall determine (in consultation with the Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this subsection (C).  The Borrower agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts.  Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).
 
(3)           If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”).  The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (IV) if applicable, each Identified Participating
Lender of the Discount Range Proration.  Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the Borrower and Lenders shall
be conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).
 
 
63

--------------------------------------------------------------------------------

 
 
(D)           (1)  Subject to the proviso to subsection (A) above, the Borrower
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this Section), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $10,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date.  The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time on the third Business Day after the date of
delivery of such notice to such Lenders, or such later date as the Borrower may
agree to extend with the reasonable consent of the Auction Agent (the “Solicited
Discounted Prepayment Response Date”).  Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Lender is willing to allow prepayment of its then outstanding Loan
and the maximum aggregate principal amount and tranches of such Loans (the
“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Loans at any
discount.
 
(2)           The Auction Agent shall promptly provide the Borrower with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date.  The Borrower shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered Discount as
the Acceptable Discount, then as soon as practicable after the determination of
the Acceptable Discount, but in no event later than by the third Business Day
after the date of receipt by the Borrower from the Auction Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this subsection (2) (the “Acceptance Date”), the Borrower shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount.  If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Borrower by the Acceptance Date, the Borrower
shall be deemed to have rejected all Solicited Discounted Prepayment Offers.
 
 
64

--------------------------------------------------------------------------------

 
 
(3)           Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Loans
(the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 2.03(a)(iv)(D).  If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”).  The Borrower will prepay outstanding Loans
pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Loans and the tranches to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Lender to be prepaid
at the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Auction Agent of the amounts stated in the foregoing notices to the Borrower
and Lenders shall be conclusive and binding for all purposes absent manifest
error.  The payment amount specified in such notice to the Borrower shall be due
and payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).
 
 
65

--------------------------------------------------------------------------------

 
 
(E)           In connection with any Discounted Loan Prepayment, the Borrower
and the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary fees and
expenses from the Borrower in connection therewith.
 
(F)           If any Loan is prepaid in accordance with paragraphs (B) through
(D) above, the Borrower shall prepay such Loans on the Discounted Prepayment
Effective Date.  The Borrower shall make such prepayment to the Administrative
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments.  The
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date.  Each prepayment of the outstanding Loans pursuant to
this Section 2.03(a)(iv) shall be paid to the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, and shall
be applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share.  The aggregate principal amount of the tranches and
installments of the relevant Loans outstanding shall be deemed reduced by the
full par value of the aggregate principal amount of the tranches of Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment.  In connection with each prepayment pursuant to this Section
2.03(a)(iv), either (x) the Borrower shall represent and warrant to the
participating Lenders that it does not possess material non-public information
with respect to Parent and its Subsidiaries or the securities of any of them
that has not been disclosed to the Lenders receiving “Private Side Information”
generally (other than Lenders who elect not to receive such information) and
that would reasonably be expected to have a material effect upon a Lender’s
decision to assign the Loans or (y) the parties to such transaction shall render
customary “big boy” disclaimers.
 
(G)           To the extent not expressly provided for herein, each Discounted
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.03(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.
 
(H)           Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.03(a)(iv), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.
 
 
66

--------------------------------------------------------------------------------

 
 
(I)           Each of the Borrower and the Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.03(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.03(a)(iv) as well as
activities of the Auction Agent.
 
(J)           The Borrower shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by the Borrower to make
any prepayment to a Lender, as applicable, pursuant to this Section 2.03(a)(iv)
shall not constitute a Default or Event of Default under Section 8.01 or
otherwise).
 
(b) Mandatory.
 
(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall, subject to
clause (b)(v) of this Section 2.03, prepay an aggregate principal amount of
Loans equal to (A) 50% (such percentage as it may be reduced as described below,
the “ECF Percentage”) of Excess Cash Flow, if any, for the fiscal year covered
by such financial statements (commencing with the fiscal year ending February
28, 2015) minus (B) the sum of (i) all voluntary prepayments of (x) Loans
pursuant to Section 2.03(a)(i) (including Incremental Loans) and the aggregate
amount of any voluntary prepayments of Loans made pursuant to Section
2.03(a)(iv) and open market purchases of Loans by the Borrower pursuant to
Section 10.07(h) (in each case, in an amount equal to the amount actually paid
in respect of the principal amount of such Loans) and (y) Permitted Pari Passu
Secured Refinancing Debt during such fiscal year or, at the option of the
Borrower (which shall be notified in writing to the Administrative Agent and
shall be without duplication of any reduction pursuant to this clause (b) in any
future fiscal year), following the end of such fiscal year but prior to the date
of the required prepayment under this clause (b)(i) and (ii) all voluntary
prepayments of loans under the ABL Facility or any other revolving credit
facilities during such fiscal year or, at the option of the Borrower (which
shall be notified in writing to the Administrative Agent and shall be without
duplication of any reduction pursuant to clause (B) in any future fiscal year),
following the end of such fiscal year but prior to the date of the required
prepayment under this clause (b)(i) to the extent accompanied by a corresponding
permanent reduction in the commitments under the ABL Facility or any other
revolving credit facilities, in the case of each of the immediately preceding
clauses (i) and (ii), to the extent such prepayments are not funded with the
proceeds of Indebtedness; provided that (x) the ECF Percentage shall be 25% if
the Net First Lien Leverage Ratio for the fiscal year covered by such financial
statements was less than or equal to 1.75:1.00 and greater than 1.00:1.00 and
(y) the ECF Percentage shall be 0% if the Net First Lien Leverage Ratio for the
fiscal year covered by such financial statements was less than or equal to
1.00:1.00.
 
 
67

--------------------------------------------------------------------------------

 
 
(ii)(A)           If (x) Parent or any of its Restricted Subsidiaries Disposes
of any property or assets in any Disposition pursuant to Section 7.05(j), (r) or
(u) (other than, so long as the ABL Credit Agreement is in effect, any
Disposition of Current Asset Collateral) or (y) any Casualty Event (other than,
so long as the ABL Credit Agreement is in effect, any insurance proceeds or
condemnation awards with respect to Current Asset Collateral) occurs, which
results in the realization or receipt by Parent or such Restricted Subsidiary of
Net Cash Proceeds, the Borrower shall prepay on or prior to the date which is
five (5) Business Days after the date of the realization or receipt of such Net
Cash Proceeds, subject to clause (b)(v) of this Section 2.03, an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds realized or
received; provided, that if at the time that any such prepayment would be
required, the Borrower is required to offer to repurchase Permitted Pari Passu
Secured Refinancing Debt, Permitted Incremental Equivalent Debt secured on a
pari passu basis with the Secured Obligations (or , in either case, any
Permitted Refinancing thereof that is secured on a pari passu basis with the
Secured Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Disposition or Casualty Event (such
Permitted Pari Passu Secured Refinancing Debt or Permitted Incremental
Equivalent Debt (or Permitted Refinancing thereof) required to be offered to be
so repurchased, “Other Applicable Indebtedness”), then the Borrower may apply
such Net Cash Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Loans and Other Applicable
Indebtedness at such time; provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Loans in accordance with the terms hereof) to
the prepayment of the Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Loans that would
have otherwise been required pursuant to this Section 2.03(b)(ii)(A) shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Loans
in accordance with the terms hereof; provided, further, that no prepayment shall
be required pursuant to this Section 2.03(b)(ii)(A) with respect to such portion
of such Net Cash Proceeds that the Borrower shall have, on or prior to such
date, given written notice to the Administrative Agent of its intent to reinvest
in accordance with Section 2.03(b)(ii)(B).
 
(B)           With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than any Disposition specifically excluded
from the application of Section 2.03(b)(ii)(A)) or any Casualty Event by Parent
or any Restricted Subsidiary, at the option of the Borrower, the Borrower may
reinvest all or any portion of such Net Cash Proceeds in assets used or useful
for the business of Parent or any of its Subsidiaries within (x) twelve (12)
months following receipt of such Net Cash Proceeds or (y) if Parent or any of
its Subsidiaries enters into a bona fide commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, within the later
of (1) twelve (12) months following receipt thereof and (2) one hundred and
eighty (180) days of the date of such commitment; provided that upon receipt of
any such Net Cash Proceeds, Parent or the applicable Restricted Subsidiary shall
deposit such Net Cash Proceeds into the Asset Sale Proceeds Pledged Account and
such Net Cash Proceeds shall remain in the Asset Sale Proceeds Pledged Account
until reinvested pursuant to this clause (b)(ii)(B) or applied to prepay the
Loans in accordance with this Section 2.03(b) and provided, further, that if any
Net Cash Proceeds are no longer intended to be or cannot be so reinvested at any
time after delivery of a notice of reinvestment election, and subject to clauses
(iv) and (v) of this Section 2.03(b), an amount equal to any such Net Cash
Proceeds shall be applied within five (5) Business Days after the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested to the prepayment of the Loans as set forth in this
Section 2.03(b).
 
 
68

--------------------------------------------------------------------------------

 
 
(iii) If Parent or any Restricted Subsidiary incurs or issues any Indebtedness
(A) not expressly permitted to be incurred or issued pursuant to Section 7.03 or
(B) that constitutes Credit Agreement Refinancing Indebtedness, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom substantially concurrently with the receipt of
such Net Cash Proceeds.
 
(iv) (A) Except as may otherwise be set forth in this clause (iv) or in any
Refinancing Amendment, Extension Offer or any Incremental Amendment, each
prepayment of Loans pursuant to this Section 2.03(b) shall be applied ratably to
each Class of Loans (based upon the then outstanding principal amounts of the
respective Classes of Loans) (provided, that any prepayment of Loans with the
Net Cash Proceeds of Credit Agreement Refinancing Indebtedness shall be applied
solely to each applicable Class of Refinanced Term Debt), (B) with respect to
each Class of Loans, each prepayment pursuant to clauses (i) through (iii) of
this Section 2.03(b) shall be applied in direct order of maturity; and (C) each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares of such prepayment.  Each Lender may reject all (but not a
portion) of its Pro Rata Share of any mandatory repayment of Loans required to
be made pursuant to clauses (i) and (ii) of this Section 2.03(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower not later than 5:00 p.m. (New York time) on the Business Day
immediately after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such repayment.  If a Lender fails to deliver
such Rejection Notice to the Administrative Agent within the time frame
specified above, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Loans to which such Lender is otherwise
entitled.  Any proceeds so declined (the “Declined Proceeds”) shall be retained
by Parent and its Restricted Subsidiaries.
 
(v) Notwithstanding any other provisions of this Section 2.03(b), (A) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.03(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times provided
in this Section 2.03(b) but may be retained by the applicable Foreign Subsidiary
so long, but only so long, as the applicable local law will not permit
repatriation to the United States (the Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all commercially reasonable
actions required by the applicable local law to permit such repatriation), and
once such repatriation of any of such affected Net Cash Proceeds or Excess Cash
Flow is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two (2) Business Days after
such repatriation) applied (net of additional taxes payable or reserved against
as a result thereof) to the repayment of the Loans pursuant to this
Section 2.03(b) to the extent provided herein and (B) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition or any Foreign Casualty Event or Excess
Cash Flow would have a material adverse tax cost consequence (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow,
the Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.03(b) (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the Borrower applies an amount equal to the Net
Cash Proceeds or Excess Cash Flow that the Borrower would have received had the
conditions under this clause (B) not been applicable, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) to, at the Borrower’s option, (1) reinvestments in assets
used or useful for the business of the Parent or any of its Subsidiaries within
the same time periods as specified under Section 2.03(b)(ii)(B) (in such case,
treating Excess Cash Flow as if it were Net Cash Proceeds) or (2) prepayments of
the Loans otherwise required under Section 2.03(b)(i) or Section 2.03(b)(ii), as
applicable, or (y) such Net Cash Proceeds or Excess Cash Flow are applied to the
repayment of Indebtedness of a Foreign Subsidiary.
 
 
69

--------------------------------------------------------------------------------

 
 
(c) Interest, Funding Losses, Etc.  All prepayments under this Section 2.03
shall be accompanied by all accrued interest thereon, together with, in the case
of any such prepayment of a Eurodollar Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.
 
Notwithstanding any of the other provisions of this Section 2.03, so long as no
Default shall have occurred and be continuing, if any prepayment of Eurodollar
Rate Loans is required to be made under this Section 2.03 prior to the last day
of the Interest Period therefor, in lieu of making any payment pursuant to this
Section 2.03 in respect of any such Eurodollar Rate Loan prior to the last day
of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit an amount sufficient to make any such prepayment otherwise required to
be made thereunder together with accrued interest to the last day of such
Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.03.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.03.
 
 
70

--------------------------------------------------------------------------------

 
 
SECTION 2.04. Termination or Reduction of Commitments.
 
(a) Optional.  The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent at least one (1) Business Day prior to the date of
termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof or, if less, the entire amount thereof.  Notwithstanding the foregoing,
the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of all of
the applicable Facility or the consummation of other transactions, which
refinancing or transactions shall not be consummated or otherwise shall be
delayed.
 
(b) Mandatory.  The Commitment of each Lender with respect to the Initial Loan
shall be automatically and permanently reduced to $0 upon the making of such
Lender’s Loans pursuant to Section 2.01.
 
SECTION 2.05. Repayment of Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders (a) on
the last day of each March, June, September and December (commencing on the last
day of the first full fiscal quarter ending after the Closing Date), an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Loans outstanding on the Closing Date (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.03) and (b) on the Maturity Date for the Loans,
the aggregate principal amount of all Loans outstanding on such date; provided
that the amount of any such payment set forth above shall be adjusted to account
for the addition of any Extended Loan or Incremental Loans to contemplate (A)
the reduction in the aggregate principal amount of any Loans that were converted
in connection with the incurrence of such Extended Loans, and (B) any increase
to payments to the extent and as required pursuant to the terms of any
applicable Incremental Amendment involving an increase to the Loans.
 
SECTION 2.06. Interest.
 
(a) Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
 
 
71

--------------------------------------------------------------------------------

 
 
(b) The Borrower shall pay interest on past due principal, interest, premiums or
fees required hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Accrued and unpaid interest on past due amounts (including interest on
past due interest, premiums or fees) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
SECTION 2.07. Fees.  The Borrower shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).
 
SECTION 2.08. Computation of Interest and Fees.  All computations of interest
for Base Rate Loans based on the prime rate shall be made on the basis of a year
of 365 days or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360 day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
SECTION 2.09. Evidence of Indebtedness.
 
(a) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
 
72

--------------------------------------------------------------------------------

 
 
(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.09(a), and by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
 
SECTION 2.10. Payments Generally.
 
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or (except as otherwise
provided in Section 3.01) setoff.  Except as otherwise expressly provided
herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office for payment and
in Same Day Funds not later than 2:00 p.m. on the date specified herein.  The
Administrative Agent will promptly distribute to each Appropriate Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. (New York, New
York time), shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.
 
(b) [reserved].
 
(c) Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender.  If and to the extent that such payment was
not in fact made to the Administrative Agent in Same Day Funds, then such Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect.
 
 
73

--------------------------------------------------------------------------------

 
 
(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
 
(e) The obligations of the Lenders hereunder to make Loans are several and not
joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.
 
(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share (or other applicable share provided
for under this Agreement) of such of the outstanding Loans or other Obligations
then owing to such Lender.
 
SECTION 2.11. Sharing of Payments, Etc.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Loans made by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder, including any payments made or deemed made in connection with
Sections 2.12, 2.13 and 2.14.  The Borrower agrees that any Lender so purchasing
a participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.11 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.11 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
 
 
74

--------------------------------------------------------------------------------

 
 
SECTION 2.12. Incremental Borrowings.
 
(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more additional
tranches of Loans (the “Incremental Loans”); provided that at the time when any
such Incremental Loan is made (and after giving effect thereto), no Default or
Event of Default shall exist; provided that to the extent the proceeds of any
Incremental Loans are to be used to consummate a Permitted Acquisition or
similar Investment, this proviso shall be satisfied at the signing (as opposed
to closing) of the acquisition agreement relating to such Permitted Acquisition
or Investment.  Each tranche of Incremental Loans shall be in an aggregate
principal amount that is not less than $25,000,000 (provided that such amount
may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence).  Notwithstanding
anything to the contrary herein, the aggregate principal amount of the
Incremental Loans shall not exceed (A) $200,000,000 (which amount shall be
reduced by the principal amount of Incremental Loans in reliance on this
clause (A) and Permitted Incremental Equivalent Debt in reliance on Section
7.03(w), in each case, incurred since the Closing Date) plus (B) an additional
unlimited amount so long as, in the case of this clause (B), (x) if the
Incremental Loans are pari passu in right of payment and security with the
Initial Loans, the Net First Lien Leverage Ratio for the Test Period immediately
preceding the incurrence of such Indebtedness for which financial statements are
available on a Pro Forma Basis after giving effect to such Incremental Loans and
any related transaction (but without netting the proceeds thereof), does not
exceed 1.00:1.00 or (y) if the Incremental Loans are junior in right of security
to the Initial Loans or unsecured, the Net Total Leverage Ratio for the Test
Period immediately preceding the incurrence of such Indebtedness for which
financial statements are available on a Pro Forma Basis after giving effect to
such Incremental Loans and any related transactions (but without netting the
proceeds thereof), does not exceed 3.00:1.00 (the amounts described in
clauses (A) and (B) hereof, the “Incremental Cap”), plus (C) in the case of any
Incremental Loans that serve to effectively extend the maturity of one or more
tranches of existing Loans, an amount equal to the amount of such Loans (plus
accrued and unpaid interest, fees and premiums related thereto) subject to such
extension.  The Incremental Loans (a) shall be (i) secured by the Collateral on
a pari passu basis (but without regard to the control of remedies) with the
Secured Obligations and shall not be secured by any property or assets of Parent
or any Subsidiary other than the Collateral, (ii) secured by the Collateral on a
junior basis (including with respect to the control of remedies) with the
Secured Obligations and shall not be secured by any property or assets of Parent
or any Subsidiary other than the Collateral or (iii) unsecured, and will not be
Guaranteed by any Person other than the Guarantors, (b) shall not mature earlier
than the Original Loan Maturity Date, (c) the Weighted Average Life to Maturity
of any Incremental Loans shall be no shorter than that of the then-existing
Loans, (d) subject to clauses (b) and (c) above, the amortization schedule
applicable to any Incremental Loans shall be determined by the Borrower and the
lenders thereunder, (e) All-In Yield applicable to any Incremental Loans will be
determined by the Borrower and the lenders providing such Incremental Loans,
provided that with respect to any Incremental Loans that are pari passu in right
of payment and security with the Initial Loans, in the event that the All-In
Yield applicable to such Incremental Loans exceeds the All-In Yield of the
Initial Loans at such time by more than 50 basis points, then the interest rate
margins for the Initial Loans shall be increased to the extent necessary so that
the All-In Yield of the Initial Loans is equal to the All-In Yield of such
Incremental Loans minus 50 basis points, (f) the representations and warranties
contained in the Loan Documents shall be accurate in all material respects
before and after the effectiveness of any Incremental Amendment referred to
below; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates
and (g) except as otherwise required or permitted in clauses (a) through (e)
above, all other terms of such Incremental Loans, if not substantially identical
to  the terms of the existing Loans, shall be reasonably satisfactory to the
Administrative Agent.  Any Incremental Loans may participate on a pro rata basis
or on a less than pro rata basis (but not on a greater than pro rata basis) in
any voluntary or mandatory prepayments hereunder, as specified in the applicable
Incremental Amendment.  Each notice from the Borrower pursuant to this Section
shall set forth the requested amount and proposed terms of the relevant
Incremental Loans.  Incremental Loans may be made by any existing Lender (it
being understood that no existing Lender will have an obligation to make a
portion of any Incremental Loan) or by any Additional Lender on terms permitted
in this Section 2.12 and otherwise on terms reasonably acceptable to the
Administrative Agent.  Commitments in respect of Incremental Loans shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Loan Parties, each Lender agreeing to provide such Commitment,
if any, each Additional Lender, if any, and the Administrative Agent.  The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.12.  To the extent the
proceeds of any Incremental Loans are to be used to consummate a Permitted
Acquisition or similar Investment, the condition in clause (f) shall be subject
to customary “Sungard” language. The Borrower shall use the proceeds of the
Incremental Loans for any purpose not prohibited by this Agreement.
 
 
75

--------------------------------------------------------------------------------

 
 
(b) This Section 2.12 shall supersede any provisions in Section 2.11 or 10.01 to
the contrary.
 
SECTION 2.13. Refinancing Amendments
 
(a) .  At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Indebtedness in respect of all or any portion
of the Loans then outstanding under this Agreement (which for purposes of this
Section 2.13 will be deemed to include any then outstanding Other Loans,
Incremental Loans or Extended Loans) established in exchange for, or to renew,
replace, repurchase, retire or refinance, in whole or in part, as selected by
the Borrower, any one or more then existing Classes of Loans, in the form of
Other Loans or Other Term Commitments in each case pursuant to a Refinancing
Amendment; provided that such Indebtedness (i) will rank pari passu in right of
payment and of security with the other Loans and Commitments hereunder,
(ii) will have such pricing, interest, fees, rate floors, premiums and optional
prepayment or redemption terms as may be agreed by the Borrower and the Lenders
thereof, (iii) shall not have a greater principal amount than the principal
amount of the Loans being refinanced plus any accrued but unpaid interest on
such Loans plus the amount of any fees, expenses, tender premium or penalty or
premium required to be paid or incurred in connection with the issuance of such
Indebtedness, (iv) will have a maturity date not earlier than, and will have a
Weighted Average Life to Maturity not shorter than, the Loans being refinanced
thereby, (v) will not be secured by any property or assets of Parent or any of
its Subsidiaries other than the Collateral, (vi) will not be guaranteed by any
Person other than a Guarantor (or a Person that becomes a Guarantor
substantially simultaneously with the incurrence of such Indebtedness),
(vii) shall have become subject to the provisions of the ABL Intercreditor
Agreement and a First Lien Intercreditor Agreement, (viii) other than as
permitted or required under clauses (ii) through (iv) above, will have terms and
conditions that are substantially identical to, or (taken as a whole and as
determined in good faith by the Borrower) are no more favorable to the lenders
or holders providing such Indebtedness than those applicable to the Loans being
refinanced or shall otherwise be on current market terms and (ix) the Loans
being refinanced shall be repaid, defeased or satisfied and discharged, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, within one (1) Business Day of the date such Indebtedness is issued,
incurred or obtained; provided, further, that the terms and conditions
applicable to such Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Indebtedness is issued,
incurred or obtained.  Any Other Loans may participate on a pro rata basis or on
a less than pro rata basis (but not on a greater than pro rata basis, except to
the extent any mandatory prepayments are made with Declined Proceeds) in any
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment.  The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of customary legal opinions, board
resolutions, officers’ certificates and/or reaffirmation agreements.  Each
Borrowing of Indebtedness incurred under this Section 2.13 shall be in an
aggregate principal amount that is not less than $50,000,000.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment.  Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Loans and/or Other Term Commitments).  Any Refinancing Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.13.  This Section 2.13 shall supersede any provisions in
Section 2.11 or 10.01 to the contrary.
 
 
76

--------------------------------------------------------------------------------

 
 
SECTION 2.14. Extensions of Loans.
 
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Loans with a like Maturity Date on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Loans
with the same Maturity Date) and on the same terms to each such Lender, the
Borrower may from time to time with the consent of any Lender that shall have
accepted such offer extend the maturity date of any Loans and otherwise modify
the terms of such Loans of such Lender pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Loans and/or modifying the amortization
schedule in respect of such Loans) (each, an “Extension”, and each group of
Loans as so extended, as well as the original Loans not so extended, being a
“tranche”; any Extended Loans shall constitute a separate tranche of Loans from
the tranche of Loans from which they were converted), so long as the following
terms are satisfied:  (i) no Default under Section 8.01(a) or (f) or Event of
Default shall exist at the time the notice in respect of an Extension Offer is
delivered to the Lenders, and no Default under Section 8.01(a) or (f) or Event
of Default shall exist immediately prior to or after giving effect to the
effectiveness of any Extended Loans, (ii) except as to interest rates, fees,
rate floors, amortization, final maturity date, premium, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (iii), (iv) and (v), be determined by the Borrower and set
forth in the relevant Extension Offer), the Loans of any Lender (an “Extending
Lender”) extended pursuant to any Extension (“Extended Loans”) shall have the
same terms as the tranche of Loans subject to such Extension Offer (except for
covenants or other provisions contained therein applicable only to periods after
the then Latest Maturity Date; provided, however, that with respect to
representations and warranties, affirmative and negative covenants (including
financial covenants) and events of default to be applicable to any such tranche
of Extended Loans, such provisions may be more favorable to the lenders of the
applicable tranche of Extended Loans than those originally applicable to the
tranche of Loans subject to the Extension Offer, so long as (and only so long
as) such provisions also expressly apply to (and for the benefit of) the tranche
of Loans subject to the Extension Offer and each other Class of Loans
hereunder), (iii) the final maturity date of any Extended Loans shall be no
earlier than the then Latest Maturity Date at the time of extension, (iv) the
Weighted Average Life to Maturity of any Extended Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of the Loans extended thereby,
(v) any Extended Loans may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Extension Offer,
(vi) if the aggregate principal amount of Loans (calculated on the face amount
thereof) in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Loans offered to be
extended by the Borrower pursuant to such Extension Offer, then the Loans of
such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (vii) all
documentation in respect of such Extension shall be consistent with the
foregoing, (viii) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower and (ix)  the interest rate margin applicable to
any Extended Loans will be determined by the Borrower and the lenders providing
such Extended Loans.  The Borrower may incur no more than three (3) tranches of
Extended Loans pursuant to this Section 2.14(a).
 
 
77

--------------------------------------------------------------------------------

 
 
(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.14, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.03 and (ii) any Extension
Offer is required to be in any minimum amount of $25,000,000, provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Loans of any or all applicable
tranches be tendered.
 
(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or commitments under any
Class (or a portion thereof) and the acknowledgement of the Administrative
Agent.  The Lenders hereby irrevocably authorize the Administrative Agent and
the Collateral Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.14.
 
(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.14.
 
(e) This Section 2.14 shall supersede any provisions in Section 2.11 or 10.01 to
the contrary.
 
SECTION 2.15. Loan Repricing Protection.  In the event that, on or prior to the
date that is twelve (12) months after the Closing Date, the Borrower (x)
prepays, refinances, substitutes or replaces any Initial Loans in connection
with a Repricing Transaction (including, for avoidance of doubt, any prepayment
made pursuant to Section 2.03(b)(iii) that constitutes a Repricing Transaction),
or (y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (I) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Initial
Loans so prepaid, refinanced, substituted or replaced and (II) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the
applicable Initial Loans outstanding immediately prior to such amendment.  Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.


 
78

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Taxes, Increased Costs Protection and Illegality
 
SECTION 3.01. Taxes.
 
(a) Except as required by law, any and all payments by the Borrower or any
Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, (i) taxes imposed on or measured by net income
(however denominated, and including branch profits and similar taxes), and
franchise or similar taxes, imposed by the United States, the jurisdiction under
the laws of which it is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (ii) taxes imposed by reason of any connection between such Agent or
Lender and any taxing jurisdiction other than a connection arising solely by
executing or entering into any Loan Document, receiving payments thereunder or
having been a party to, performed its obligations under, or enforced, any Loan
Documents, (iii) subject to Section 3.01(e), any U.S. federal tax that is (or
would be) required to be withheld with respect to amounts payable hereunder in
respect of an Eligible Assignee (pursuant to an assignment under Section 10.07)
on the date it becomes an Eligible Assignee to the extent such tax is in excess
of the tax that would have been applicable had such assigning Lender not
assigned its interest arising under any Loan Document (unless such assignment is
at the express written request of the Borrower) and (iv) any U.S. federal
withholding taxes imposed as a result of the failure of any Agent or Lender to
comply with the provisions of Sections 3.01(b) and 3.01(c) (in the case of any
Foreign Lender, as defined below) or the provisions of Section 3.01(d) (in the
case of any U.S. Lender, as defined below), (v) any taxes imposed under FATCA,
(vi) amounts excluded pursuant to Section 3.01(e) hereto, and (vii) penalties
and interest on the foregoing amounts (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges
and liabilities being hereinafter referred to as “Taxes”).  If the Borrower or a
Guarantor is required to deduct any Taxes or Other Taxes (as defined below) from
or in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01(a)), each of such Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower or Guarantor shall make such deductions, (iii) the
Borrower or Guarantor shall pay the full amount deducted to the relevant taxing
authority, and (iv) within thirty (30) days after the date of such payment (or,
if receipts or evidence are not available within thirty (30) days, as soon as
practicable thereafter), the Borrower or Guarantor shall furnish to such Agent
or Lender (as the case may be) the original or a facsimile copy of a receipt
evidencing payment thereof to the extent such a receipt has been made available
to the Borrower or Guarantor (or other evidence of payment reasonably
satisfactory to the Administrative Agent).  If the Borrower or Guarantor fails
to pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence that has been made available to the Borrower or
Guarantor, the Borrower or Guarantor shall indemnify such Agent and such Lender
for any incremental Taxes that may become payable by such Agent or such Lender
arising out of such failure.
 
 
79

--------------------------------------------------------------------------------

 
 
(b) To the extent it is legally able to do so, each Agent or Lender (including
an Eligible Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent on or prior to the date on
which the Agent or Lender (or Eligible Assignee) becomes a party hereto, two (2)
accurate, complete and original signed copies of whichever of the following is
applicable:  (i) IRS Form W-8BEN (or any successor forms) certifying that it is
entitled to benefits under an income tax treaty to which the United States is a
party; (ii) IRS Form W-8ECI (or any successor forms) certifying that the income
receivable pursuant to any Loan Document is effectively connected with the
conduct of a trade or business in the United States; (iii) if the Foreign Lender
is not (A) a bank described in Section 881(c)(3)(A) of the Code, (B) a
10-percent shareholder described in Section 871(h)(3)(B) of the Code, or (C) a
controlled foreign corporation related to the Borrower within the meaning of
Section 864(d) of the Code, a certificate to that effect in substantially the
form attached hereto as Exhibit I (a “Non-Bank Certificate”) and an IRS Form
W-8BEN (or any successor forms), certifying that the Foreign Lender is not a
United States person; (iv) to the extent a Lender is not the beneficial owner
for U.S. federal income tax purposes, IRS Form W-8IMY (or any successor forms)
of the Lender, accompanied by, as and to the extent applicable, a Form W-8BEN,
Form W-8ECI, Non-Bank Certificate, Form W-9, Form W-8IMY (or other successor
forms) and any other required supporting information from each beneficial owner
(it being understood that a Lender need not provide certificates or supporting
documentation from beneficial owners if (x) the Lender is a “qualified
intermediary” or “withholding foreign partnership” for U.S. federal income tax
purposes and (y) such Lender is as a result able to establish, and does
establish, that payments to such Lender are, to the extent applicable, entitled
to an exemption from or, if an exemption is not available, a reduction in the
rate of, U.S. federal withholding taxes without providing such certificates or
supporting documentation); or (v) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.  If a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of the foregoing sentence, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
 
80

--------------------------------------------------------------------------------

 
 
(c) In addition, each such Lender shall, to the extent it is legally entitled to
do so, (i) promptly submit to the Borrower and the Administrative Agent two (2)
accurate, complete and original signed copies of such other or additional forms
or certificates (or such successor forms or certificates as shall be adopted
from time to time by the relevant taxing authorities) as may then be applicable
or available to secure an exemption from or reduction in the rate of U.S.
federal withholding tax (A) on or before the date that such Lender’s most
recently delivered form, certificate or other evidence expires or becomes
obsolete or inaccurate in any material respect, (B) after the occurrence of a
change in the Foreign Lender’s circumstances requiring a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
and the Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (ii) promptly notify
the Borrower and the Administrative Agent of any change in the Foreign Lender’s
circumstances which would modify or render invalid any claimed exemption or
reduction.
 
(d) Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(3) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent two (2) original copies of
accurate, complete and signed IRS Form W-9 or successor form certifying that
such Agent or Lender is not subject to United States backup withholding tax (i)
on or prior to the Closing Date (or on or prior to the date it becomes a party
to this Agreement), (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any material respect, (iii) after the occurrence of a
change in the Agent’s or Lender’s circumstances requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent, and (iv) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent.
 
 
81

--------------------------------------------------------------------------------

 
 
(e) Notwithstanding anything else herein to the contrary (but subject to the
succeeding sentence), if a Lender, Eligible Assignee or Agent is subject to any
U.S. federal tax that is (or would be) required to be withheld with respect to
amounts payable hereunder at a rate in excess of zero percent at the time such
Lender, Eligible Assignee or Agent becomes a party to this Agreement or
otherwise acquires an interest in the Loan, or pursuant to a law or other legal
requirement in effect at such time (including a law with a delayed effective
date), such tax (including additions to tax, penalties and interest imposed with
respect to such tax) shall be considered excluded from Taxes (unless and until
such time as such Lender, Eligible Assignee or Agent subsequently provides forms
and certifications that establish to the reasonable satisfaction of Borrower and
the Administrative Agent that such Lender, Eligible Assignee or Agent is subject
to a lower rate of tax, at which time tax at such lower rate (including
additions to tax, penalties and interest imposed with respect to such tax) shall
be considered so excluded for periods during which such forms and certifications
remain valid and are sufficient, under the law in effect at the time such forms
and certifications are provided (including any law with a delayed effective
date), to establish that such Lender, Eligible Assignee or Agent is subject to
such lower rate of tax) except, in the case of an Eligible Assignee, to the
extent the Lender’s assignor was entitled to additional amounts or indemnity
payments immediately prior to the assignment (unless such assignment is made at
the express written request of the Borrower).  Further, the Borrower shall not
be required pursuant to this Section 3.01 to pay any additional amount to, or to
indemnify, any Lender, Eligible Assignee or Agent, as the case may be, to the
extent that such Lender, Eligible Assignee or Agent becomes subject to Taxes
subsequent to the Closing Date (or, if later, the date such Lender, Eligible
Assignee or Agent becomes a party to this Agreement or otherwise acquires an
interest in the Loan) solely as a result of a change in the place of
organization or place of doing business of such Lender, Eligible Assignee or
Agent (or any applicable beneficial owner), a change in the Lending Office of
such Lender or Eligible Assignee (or any applicable beneficial owner) (other
than at the written request of the Borrower to change such Lending Office),  a
change that results in such Lender or Eligible Assignee (or any applicable
beneficial owner) being described in clauses (A), (B) or (C) of Section
3.01(b)(iii) or otherwise as a result of any change in the circumstances of such
Lender, Eligible Assignee or Agent, other than a Change in Law, occurring after
the date that such Lender, Eligible Assignee or Agent becomes a party to this
Agreement or otherwise acquires an interest in the Loan.
 
 
82

--------------------------------------------------------------------------------

 
 
(f) The Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(including additions to tax, penalties and interest related thereto) excluding,
in each case, such amounts that result from an Assignment and Assumption, grant
of a Participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document,
except to the extent that any such change is requested in writing by the
Borrower (all such non-excluded taxes described in this Section 3.01(f) being
referred to as “Other Taxes”).
 
(g) If any Taxes or Other Taxes are directly asserted against any Agent or
Lender with respect to any payment received by such Agent or Lender in respect
of any Loan Document, such Agent or Lender may pay such Taxes or Other Taxes and
the Borrower will promptly indemnify and hold harmless such Agent or Lender for
the full amount of such Taxes and Other Taxes (and any Taxes and Other Taxes
imposed on amounts payable under this Section 3.01), and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally imposed or asserted.  Payments under this
Section 3.01(g) shall be made within fifteen (15) days after the date Borrower
receives written demand for payment from such Agent or Lender.
 
(h) A Participant shall not be entitled to receive any greater payment under
Section 3.01 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.
 
(i) If the Borrower determines in good faith that a reasonable basis exists for
contesting any taxes for which indemnification has been demanded hereunder, the
relevant Lender or the relevant Agent, as applicable, shall cooperate with the
Borrower in a reasonable challenge of such taxes if so requested by the
Borrower, provided that (a) such Lender or Agent determines in its reasonable
discretion that it would not be prejudiced by cooperating in such challenge, (b)
the Borrower pays all related expenses of such Agent or Lender and (c) the
Borrower indemnifies such Lender or Agent for any liabilities or other costs
incurred by such party in connection with such challenge.
 
(j) If any Agent or any Lender determines, in its reasonable discretion, that it
has received or is entitled to receive a refund in respect of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or the Parent, as the
case may be or with respect to which the Borrower or Parent, as the case may be
has paid additional amounts pursuant to this Section 3.01, it shall use
commercially reasonable efforts to obtain such refund (to the extent not yet
received) (provided that doing so would not otherwise materially disadvantage
the Agent or Lender) and it shall promptly remit such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or Parent, as the case may be under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses incurred by the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower or Parent, as the case
may be, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower or the Parent, as the case may be
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  The Administrative Agent or such Lender, as the case
may be, shall provide the Borrower with a copy of any notice of assessment or
other evidence reasonably available of the requirement to repay such refund
received from the relevant Governmental Authority (provided that such Lender or
the Administrative Agent may delete any information therein that such Lender or
the Administrative Agent deems confidential in its reasonable discretion).  This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it reasonably deems confidential) to the Borrower, Parent or any
other Person.
 
 
83

--------------------------------------------------------------------------------

 
 
(k) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (g) with respect to such Lender, it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to mitigate the effect of any such event, including
by designating another Lending Office for any Loan affected by such event and by
completing and delivering or filing any tax-related forms which such Lender is
legally able to deliver and which would reduce or eliminate any amount of Taxes
or Other Taxes required to be deducted or withheld or paid by the Borrower;
provided that such efforts are made at the Borrower’s expense and on terms that,
in the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(k) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (g).
 
(l) Notwithstanding any other provision of this Agreement, the Borrower and the
Administrative Agent may deduct and withhold any taxes required by any Laws to
be deducted and withheld from any payment under any of the Loan Documents,
subject to the provisions of this Section 3.01.
 
(m) With respect to any Lender’s claim for compensation under this Section 3.01,
the Borrower shall not be required to compensate such Lender for any amount
incurred more than one hundred eighty (180) days prior to the date that such
Lender notifies the Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
 
(n) The agreements in this Section 3.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
 
84

--------------------------------------------------------------------------------

 
 
SECTION 3.02. Illegality.  If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate or Adjusted Eurodollar Rate, or any Governmental
Authority has imposed material restrictions after the Closing Date on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Adjusted Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans and shall, upon demand from such Lender (with a copy to the
Administrative Agent), convert all Eurodollar Rate Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted Eurodollar
Rate component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Adjusted Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such conversion, the
Borrower shall also pay accrued interest on the amount so converted.
 
SECTION 3.03. Inability to Determine Rates.  If in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent reasonably determines that (i) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan (in each case
with respect to this clause (a)(i), the “Impacted Loans”) or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (b) the Required
Lenders reasonably determine that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Adjusted Eurodollar Rate component of the Base
Rate, the utilization of the Adjusted Eurodollar Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Required Lenders in the case of clause (b)) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
 
85

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in its reasonable discretion and in consultation with the Borrower and
the affected Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a)(i) of
the first sentence of this section, (2) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
 
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such requirement otherwise accounted for in the Adjusted Eurodollar
Rate); or
 
(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender that is not otherwise accounted for in the Adjusted Eurodollar Rate or
this clause (a);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender (whether of principal, interest or any other amount) then, from time to
time within fifteen (15) days after written demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered (except for any Taxes, which shall be dealt
exclusively pursuant to Section 3.01).
 
 
86

--------------------------------------------------------------------------------

 
 
(b) Capital Requirements.  If any Lender reasonably determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by it to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (other than due to Taxes, which
shall be dealt exclusively pursuant to Section 3.01) (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time within fifteen (15) days of
written demand of such Lender setting forth in reasonable detail the charge and
the calculation of such reduced rate of return (with a copy of such demand to
the Administrative Agent), the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than one hundred eighty (180) days prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
 
SECTION 3.05. Funding Losses.  Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
compensate such Lender within five (5) Business Days of such written demand for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
 
 
87

--------------------------------------------------------------------------------

 
 
(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day prior to the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.07;
 
including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.
 
SECTION 3.06. Matters Applicable to All Requests for Compensation.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material economic, legal or regulatory
respect.
 
(b) Suspension of Lender Obligations.  If any Lender requests compensation by
the Borrower under Section 3.04, the Borrower may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or continue Eurodollar Rate Loans from one Interest Period to another
Interest Period, or to convert Base Rate Loans into Eurodollar Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.
 
(c) Conversion of Eurodollar Rate Loans.  If any Lender gives notice to the
Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders are outstanding, such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans of a given
Class held by the Lenders of such Class holding Eurodollar Rate Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Pro Rata Shares.
 
 
88

--------------------------------------------------------------------------------

 
 
SECTION 3.07. Replacement of Lenders under Certain Circumstances.  If (i) any
Lender requests compensation under Section 3.04 or ceases to make Eurodollar
Rate Loans or Base Rate Loans the interest rate on which is determined by
reference to the Adjusted Eurodollar Rate as a result of any condition described
in Section 3.02 or Section 3.04, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (iii) any Lender is a Non-Consenting Lender
or (iv) any other circumstance exists hereunder that gives the Borrower the
right to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.07), all of its interests, rights and obligations under this Agreement (or,
with respect to clause (iii) above, all of its interests, rights and obligations
with respect to the Class or Classes of Loans that is the subject of the related
consent, waiver and amendment) and the related Loan Documents to one or more
Eligible Assignees (provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person) that shall assume such obligations (any of which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.07(b)(iv);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (or, with respect to clause (iii) above, all
of its interests, rights and obligations with respect to the Class or Classes of
Loans that is the subject of the related consent, waiver and amendment), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05 and in
the case of a Repricing Transaction, any amounts under Section 2.15) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(c) such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver to the Administrative Agent an Assignment and Assumption with
respect to such Lender’s Commitment and outstanding Loans being assigned, and
(ii) deliver any Notes evidencing such Loans to the Borrower or Administrative
Agent (or a lost or destroyed note indemnity in lieu thereof); provided that the
failure of any such Lender to execute an Assignment and Assumption or deliver
such Notes shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register and
the Notes shall be deemed to be canceled upon such failure;
 
 
89

--------------------------------------------------------------------------------

 
 
(d) the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;
 
(e) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(f) such assignment does not conflict with applicable Laws.
 
In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders or Required
Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 3.08. Survival.  All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder and resignation of the Administrative Agent or the
Collateral Agent.
 
ARTICLE IV
 
Conditions Precedent to Borrowings
 
SECTION 4.01. Conditions to Initial Borrowing.  The obligation of each Lender to
make a Borrowing hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or copies in .pdf format unless otherwise specified, each
properly executed by a Responsible Officer of the Loan Party party thereto:
 
 
90

--------------------------------------------------------------------------------

 
 
(i) a Committed Loan Notice in accordance with the requirements hereof;
 
(ii) executed counterparts of this Agreement and the Term Loan Guarantee;
 
(iii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least three (3) Business Days in advance of the Closing Date;
 
(iv) each other Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party party thereto, together with:
 
(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank;
 
(B) [Reserved];
 
(C) evidence that all other registrations, recordings and filings that the
Administrative Agent and the Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been prepared in
proper form (including Uniform Commercial Code and PPSA financing statements and
certified statements issued by the Quebec Register of Personal Movable Property
Rights); and
 
(D) the Perfection Certificate executed and delivered by each Loan Party party
thereto;
 
(v) (A) certificates of good standing (to the extent such concept is known in
the relevant jurisdiction) from the applicable secretary of state of the state
of organization of each Loan Party and (B) a certificate of each Loan Party,
dated the Closing Date and executed by a Responsible Officer of such Loan Party,
which shall (1) certify that attached thereto is a true and complete copy of the
resolutions of its board of directors, members or other governing body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrower, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (2) identify by name and title and bear the signatures
of the officers of such Loan Party authorized to sign the Loan Documents to
which it is a party on the Closing Date and (3) certify that attached thereto is
a true and complete copy of the certificate or articles of incorporation or
organization (or equivalent thereof) of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement (or equivalent thereof) and that such documents or agreements have not
been amended (except as otherwise attached to such certificate and certified
therein as being the only amendments thereto as of such date);
 
 
91

--------------------------------------------------------------------------------

 
 
(vi) (A) an opinion from Sidley Austin LLP, special counsel to the Loan Parties
and (B) an opinion from Enterprise Business Law Group, LLC, Virginia counsel to
the Loan Parties, in each case in form and substance reasonably satisfactory to
the Administrative Agent;
 
(vii) a solvency certificate from the chief financial officer of Parent (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit K;
 
(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect and that the Collateral Agent
has been named as loss payee and/or additional insured, as applicable, under
each insurance policy to the extent required by Section 6.07;
 
(ix) [Reserved]; and
 
(x) copies of recent Lien search results in each jurisdiction reasonably agreed
by the Borrower and the Administrative Agent.
 
(b) All fees and expenses required to be paid hereunder or under the Engagement
Letter and, in the case of expenses, for which reasonably detailed invoices have
been presented at least two (2) Business Days before the Closing Date, shall
have been paid in full in cash.
 
(c) [Reserved]
 
(d) The ABL Intercreditor Agreement shall have been duly executed and delivered
by the Loan Parties and the ABL Administrative Agent.
 
(e) The Administrative Agent shall have received (i) audited consolidated
balance sheets of Parent and its Subsidiaries for the most recently completed
fiscal year ended at least ninety (90) days prior to the Closing Date and the
related statements of operations, statements of stockholders’, equity and cash
flows of Parent and its Subsidiaries, for the most recently completed fiscal
year ended at least ninety (90) days prior to the Closing Date, accompanied by a
report thereon (which report shall be unqualified as to “going concern” and
scope of audit) by its independent registered public accountants (such balance
sheet and statement of income referred to in this clause (i), collectively, the
“Annual Financial Statements”) and (ii) an unaudited consolidated balance sheet
and related statements of operations and cash flows of Parent and its
Subsidiaries, for each subsequent fiscal quarter occurring after the last fiscal
year for which audited financial statements are required to be provided pursuant
to the preceding clause (i) ended at least forty-five (45) days before the
Closing Date (such balance sheet and statement of operations and cash flows
referred to in this clause (ii), collectively, the “Quarterly Financial
Statements”).
 
 
92

--------------------------------------------------------------------------------

 
 
(f) The Arrangers shall have received at least three (3) Business Days prior to
the Closing Date all documentation and other information reasonably requested in
writing by them at least ten (10) days prior to the Closing Date in order to
allow the Arrangers and the Lenders to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.
 
(g) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Borrowing; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that, any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.
 
(h) On and after giving effect to the Transactions on the Closing Date, no
Default or Event of Default shall have occurred and be continuing.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
ARTICLE V
 
Representations and Warranties
 
Each of Parent and the Borrower, on behalf of itself and the other Loan Parties,
represents and warrants to the Administrative Agent and the Lenders as of the
Closing Date that:
 
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party (a) is a Person duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (b) has
all corporate or other organizational power and authority to (i) own or lease
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (to the extent such concept exists in such
jurisdiction) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all applicable Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
 
93

--------------------------------------------------------------------------------

 
 
SECTION 5.02. Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action.  Neither the execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transactions will (i) contravene the terms of any of such
Person’s Organization Documents, (ii) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person
(other than as permitted by Section 7.01) under (A) any Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any applicable Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(ii) and (iii) above, to the extent that such breach, contravention or violation
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
SECTION 5.03. Governmental Authorization.  No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.
 
SECTION 5.04. Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party hereto and
thereto.  This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against such Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.
 
SECTION 5.05. Financial Statements; No Material Adverse Effect.
 
(a) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of Parent and
its Restricted Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, (A) except as otherwise
expressly noted therein and (B) subject, in the case of the Quarterly Financial
Statements, to changes resulting from normal year-end adjustments and the
absence of footnotes.
 
 
94

--------------------------------------------------------------------------------

 
 
(b) Since March 1, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
 
(c) The forecasts of consolidated balance sheets, statements of operations and
cash flow of Parent and its Restricted Subsidiaries for fiscal years 2014
through and including 2019, copies of which have been furnished to the
Administrative Agent prior to the Closing Date, have been prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable at the time made, it being understood that projections as to
future events are not to be viewed as facts, are subject to significant
uncertainties and contingencies beyond the Loan Parties’ control and that actual
results may vary materially from such forecasts.
 
SECTION 5.06. Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Loan Party that would reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.07. Labor Matters.  Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect:  (a) there
are no strikes, lockouts or slowdowns or other labor disputes against any Loan
Party pending or, to the knowledge of any Loan Party, threatened, (b) hours
worked by and payment made based on hours worked to employees of any Loan Party
have not been in material violation of the Fair Labor Standards Act or any other
applicable Laws dealing with wage and hour matters, (c) all payments due from
any Loan Party, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Loan Party to the
extent required by GAAP and (d) the consummation of the Transactions will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound.
 
SECTION 5.08. Ownership of Property; Liens.  Each Loan Party has good record and
valid marketable title in fee simple to, or valid leasehold interests in, or
easements or other limited property interests in, all real property necessary in
the ordinary conduct of its business, free and clear of all Liens except for
Liens permitted by Section 7.01 and except where the failure to have such title
or other interest would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  Schedule 1.01F of the Perfection
Certificate sets forth a complete and accurate list of each Material Real
Property owned by each Loan Party as of the Closing Date, showing as of the
Closing Date the street address, county or other relevant jurisdiction, state
and record owner thereof.
 
 
95

--------------------------------------------------------------------------------

 
 
SECTION 5.09.  Environmental Matters.
 
(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each Loan Party is in compliance with
all Environmental Laws (including having obtained and complying with all
Environmental Permits) and (ii) none of the Loan Parties has become subject to
any pending, or to the knowledge of the Borrower, threatened Environmental Claim
or any other Environmental Liability or knows of any basis for such
Environmental Claim or Environmental Liability.
 
(b) None of the Loan Parties has generated, used, handled, treated, stored,
transported, released or disposed of, or arranged for transportation or disposal
of, Hazardous Materials at or from any currently or formerly owned, leased or
operated real estate or facility in a manner that would reasonably be expected
to have a Material Adverse Effect.
 
SECTION 5.10. Taxes.  Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Loan Parties have timely filed or caused to be timely filed all Federal and
state and other tax returns and reports required to be filed, and have timely
paid or caused to be paid all Federal and state and other taxes, assessments,
fees and other governmental charges (including satisfying its withholding tax
obligations) levied or imposed on their properties, income or assets or
otherwise due and payable by them, except those which are being contested in
good faith by appropriate actions diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.
 
SECTION 5.11. ERISA Compliance.
 
(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state Laws.
 
(b) (i) No ERISA Event has occurred; (ii) no Pension Plan has failed to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan; (iii) none of the Loan
Parties or any of their respective ERISA Affiliates has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; (iv) none of the Loan Parties or any of their respective ERISA Affiliates
has engaged in a transaction that is subject to Sections 4069 or 4212(c) of
ERISA; and (v) no Multiemployer Plan is expected to be in reorganization (within
the meaning of Section 4242 of ERISA), insolvent (within the meaning of Section
4245 of ERISA) or in “endangered” or “critical status” (within the meaning of
Section 432 of the Code or Section 305 of ERISA), except, with respect to each
of the foregoing clauses of this Section 5.11(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
 
(c) There exists no Unfunded Pension Liability with respect to any Pension that
would reasonably be expected to result in a Material Adverse Effect.
 
 
96

--------------------------------------------------------------------------------

 
 
(d) Except where noncompliance or the incurrence of an obligation would not
reasonably be expected to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders, and no
Loan Party has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan, (ii) with respect to each
Foreign Plan, no Loan Party or any of its respective directors, officers,
employees or agents has engaged in a transaction which would subject any Loan
Party, directly or indirectly, to a tax or civil penalty, (iii) with respect to
each Foreign Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with GAAP, and (iv) the aggregate unfunded liabilities with respect to such
Foreign Plans could not reasonably be expected to result in a liability to any
Loan Party.
 
SECTION 5.12. Subsidiaries.  As of the Closing Date, no Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 5.12, and all
of the outstanding Equity Interests in the Loan Parties have been validly issued
and are fully paid and (if applicable) nonassessable, and all Equity Interests
owned by the Loan Parties are owned free and clear of all security interests of
any person except (i) those created under the Collateral Documents, under the
ABL Facility Documentation (which Liens shall be subject to the ABL
Intercreditor Agreement) and (ii) any nonconsensual Lien that is permitted under
Section 7.01.  As of the Closing Date, Schedule 5.12 (a) sets forth the name and
jurisdiction of each Loan Party, and (b) sets forth the ownership interest of
the Loan Parties in each Subsidiary, including the percentage of such ownership.
 
SECTION 5.13. Margin Regulations; Investment Company Act.
 
(a) As of the Closing Date, none of the Collateral is Margin Stock.  No Loan
Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Borrowings will be used for any purpose that violates Regulation U of the
Board of Governors of the United States Federal Reserve System.
 
(b) Neither the Borrower nor any Guarantor is required to register as
an  “investment company” under the Investment Company Act of 1940.
 
SECTION 5.14. Disclosure.  None of the information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the Transactions and the negotiation of
this Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any untrue statement of a material fact or omits to state any material fact
necessary to make such information and data (taken as a whole), in the light of
the circumstances under which it was delivered, not materially misleading; it
being understood that for purposes of this Section 5.14, such information and
data shall not include projections, forward-looking information and pro forma
financial information or information of a general economic or general industry
nature.
 
 
97

--------------------------------------------------------------------------------

 
 
SECTION 5.15. Intellectual Property; Licenses, Etc.
 
  The Loan Parties have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how database rights, licenses and other
intellectual property rights (collectively, “IP Rights”) that are necessary for
the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to have any such rights,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.  To the knowledge of the Borrower, the operation
of the respective businesses of the Loan Parties as currently conducted does not
infringe upon, misuse, misappropriate or violate any rights held by any Person
except for such infringements, misuses, misappropriations or violations that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  No claim or litigation regarding any IP Rights is
pending or, to the knowledge of the Borrower, threatened against any Loan Party,
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.
 
SECTION 5.16. Solvency.  On the Closing Date after giving effect to the
Transactions, the Loan Parties and their Subsidiaries, on a consolidated basis,
are Solvent.
 
SECTION 5.17. [Reserved].
 
SECTION 5.18. USA PATRIOT Act, Economic Sanctions and Anti-Corruption Laws.  To
the extent applicable, each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, the International Emergency
Economic Powers Act, each as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA PATRIOT Act.  No Loan Party, nor, to the knowledge of
the Borrower, any agent, officer, director or employee of any Loan Party, is
currently (i) the subject of any United States sanctions administered by the
U.S. Treasury Department’s Office of Foreign Assets Control, the U.S. State
Department, the United Nations Security Council, or Her Majesty’s Treasury
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions.  The
Loan Parties will not, directly or, to the Borrower’s knowledge, indirectly, use
the proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing activities or business of or with any Person, or in any
country or territory, that, at the time of such financing, is the subject of any
Sanctions.  No part of the proceeds of the Loans will be used, directly or, to
the Borrower’s knowledge, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”) or any other applicable
anti-corruption laws.  The Loan Parties have conducted their businesses in
compliance, in all material respects, with applicable anti-corruption laws,
including the FCPA, and all applicable anti-money laundering Laws.
 
 
98

--------------------------------------------------------------------------------

 
 
SECTION 5.19. Collateral Documents.  Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Collateral Agent
of any Pledged Debt and any Pledged Equity required to be delivered pursuant to
the applicable Collateral Documents), are effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 7.01 and
subject to the ABL Intercreditor Agreement) on all right, title and interest of
the respective Loan Parties in the Collateral described therein.
 
SECTION 5.20. No Default.  No Default has occurred or is continuing.
 
SECTION 5.21. Insurance.  The insurance maintained by or on behalf of the Loan
Parties is in such amounts (with no greater risk retention and giving effect to
self insurance) and against such risks as is customarily maintained by companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations or as otherwise determined by the Responsible Officers
of the Loan Parties acting reasonably in their business judgment.
 
ARTICLE VI
 
Affirmative Covenants
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) shall remain unpaid or unsatisfied, each of
Parent and the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each of the other Loan Parties
to:
 
SECTION 6.01. Financial Statements.  Deliver to the Administrative Agent for
prompt further distribution to each Lender each of the following and shall take
the following actions:
 
(a) within ninety (90) days after the end of each fiscal year of Parent, a
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of operations,
stockholders’ equity and cash flows for such fiscal year, together with related
notes thereto and management’s discussion and analysis describing results of
operations, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report of Ernst & Young LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(other than any such qualification that is expressly solely with respect to, or
expressly resulting solely from an upcoming final stated maturity date of Loans
under this Agreement or the ABL Facility);
 
 
99

--------------------------------------------------------------------------------

 
 
(b) within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of Parent, a consolidated balance sheet of
Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related (i) consolidated statements of operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of Parent and its Subsidiaries in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes, together with management’s discussion and analysis describing results
of operations;
 
(c) within ninety (90) days after the end of each fiscal year of Parent, a
reasonably detailed consolidated budget for the following fiscal year as
customarily prepared by management of Parent for its internal use (including a
projected consolidated balance sheet of Parent and its Subsidiaries as of the
end of the following fiscal year, the related consolidated statements of
projected operations and projected cash flow and setting forth the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that actual results may vary from such Projections and that
such variations may be material;
 
(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, a summary
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements; and
 
(e) [reserved].
 
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Parent
and its Subsidiaries by furnishing Parent’s Form 10-K or 10-Q, as applicable,
filed with the SEC.
 
Any financial statements required to be delivered pursuant to Sections 6.01(a)
or (b) shall not be required to contain all purchase accounting adjustments
relating to the Transactions to the extent it is not practicable to include any
such adjustments in such financial statements.
 
 
100

--------------------------------------------------------------------------------

 
 
SECTION 6.02. Certificates; Other Information.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:
 
(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Parent;
 
(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements which any Loan Party files with the SEC or with any Governmental
Authority that may be substituted therefor or with any national securities
exchange, as the case may be (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8), and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;
 
(c) (i) promptly after the furnishing thereof, copies of any material statements
or material reports furnished generally to the security holders of any Loan
Party (other than to any other Loan Party or Subsidiary) and (ii) promptly after
the receipt, or furnishing, thereof, copies of any notices of default or events
of default or notices of the occurrence of a “cash dominion event” (or similar
term) delivered in respect of the ABL Facility pursuant to the ABL Credit
Agreement, in each case under this clause (c), to the extent not otherwise
required to be furnished to the Administrative Agent pursuant to any other
clause of this Section 6.02;
 
(d) [reserved] and
 
(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party, or compliance with the terms
of the Loan Documents, as the Administrative Agent may from time to time on its
own behalf or on behalf of any Lender reasonably request.
 
SECTION 6.03. Notices.  Promptly after a Responsible Officer of the Borrower
obtains actual knowledge thereof, notify the Administrative Agent:
 
(a) of the occurrence of any Default;
 
(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any arbitrator or Governmental Authority pending or threatened in
writing against or affecting any Loan Party, (ii) the filing or commencement of,
or any material development in, any litigation or proceeding affecting any Loan
Party or any Subsidiary, including pursuant to any applicable Environmental Laws
or in respect of IP Rights, (iii) the occurrence of any noncompliance by any
Loan Party with, or any assertion of liability under, any Environmental Law or
Environmental Permit, or (iv) any ERISA Event that has occurred that either
alone or together with any other ERISA event that has occurred, in any such case
referred to in this clause (b), has resulted or would reasonably be expected to
result in a Material Adverse Effect; and
 
 
101

--------------------------------------------------------------------------------

 
 
(c) of any other event that has resulted or would reasonably be expected to
result in a Material Adverse Effect.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower, (x) that such notice is
being delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.
 
Documents required to be delivered pursuant to Section 6.01, Section 6.02 or
Section 6.03 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower delivers
such documents by email or other electronic means to the Administrative Agent or
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  Each
Lender shall be solely responsible for timely accessing posted documents from
the Administrative Agent and maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Parent or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”.
 
 
102

--------------------------------------------------------------------------------

 
 
SECTION 6.04. Payment of Taxes.  Timely pay, discharge or otherwise satisfy, as
the same shall become due and payable, all of its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property by any Governmental
Authority, except, in each case, to the extent (i) any such tax, assessment,
charge or levy is being contested in good faith and by appropriate actions for
which appropriate reserves have been established in accordance with GAAP or
(ii) the failure to pay or discharge the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
SECTION 6.05. Preservation of Existence, Etc.   (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (b) take all reasonable action to obtain, preserve,
renew and keep in full force and effect the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except (i) in the case of clause (a) or (b) to
the extent (other than with respect to the preservation of the existence of the
Borrower) that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
any merger, consolidation, liquidation, dissolution or Disposition permitted by
Article VII.
 
SECTION 6.06. Maintenance of Properties.  Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted.
 
SECTION 6.07. Maintenance of Insurance.  (a) Maintain, or cause to be
maintained, with insurance companies that the Borrower believes (in the good
faith judgment of its management) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Loan Parties) as are customarily carried under similar circumstances by such
other Persons or as otherwise determined by the Responsible Officers of the Loan
Parties acting reasonably in their business judgment, and will furnish to the
Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.  Each such policy
of insurance shall as appropriate, (i) name the Collateral Agent, on behalf of
the Lenders, as an additional insured thereunder as its interests may appear
and/or (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement that names the Collateral Agent, on behalf of the
Lenders as the loss payee thereunder.
 
 
103

--------------------------------------------------------------------------------

 
 
(b)           If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws.
 
SECTION 6.08. Compliance with Laws.  Comply in all material respects with its
Organization Documents and the requirements of all Laws and all orders, writs,
injunctions and decrees of any Governmental Authority applicable to it or to its
business or property, except if the failure to comply therewith would not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.
 
SECTION 6.09. Books and Records.  Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP shall be made of all material financial transactions
and matters involving the assets and business of the Loan Parties, as the case
may be.
 
SECTION 6.10. Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of an Event of Default and only
one (1) such time shall be at the Borrower’s expense; provided, further, that
when an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.  The Administrative Agent and the Lenders shall give
the Borrower the opportunity to be present at and participate in any discussions
with the Borrower’s independent public accountants.  Notwithstanding anything to
the contrary in this Section 6.10, no Loan Party will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.
 
 
104

--------------------------------------------------------------------------------

 
 
SECTION 6.11. Covenant to Guarantee Secured Obligations and Give Security.  At
the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent or
the Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
 
(a) after the Closing Date, (x) upon the (i) formation or acquisition of any new
direct or indirect wholly owned Material Domestic Subsidiary by any Loan Party,
including any new Intermediate Holding Company, the designation in accordance
with Section 6.14 of any existing direct or indirect wholly owned Material
Domestic Subsidiary as a Restricted Subsidiary or any Subsidiary becoming a
wholly owned Material Domestic Subsidiary, in each case which Material Domestic
Subsidiary is not an Excluded Subsidiary, (y) upon the acquisition of any
material assets (including Material Real Property) by the Borrower or any other
Loan Party or (z) with respect to any Subsidiary at the time it becomes a Loan
Party, for any material assets (including Material Real Property) held by such
Subsidiary (in each case, other than assets constituting Collateral under a
Collateral Document that becomes subject to the Lien created by such Collateral
Document upon acquisition thereof (without limitation of the obligations to
perfect such Lien)), within the later to occur of (A) thirty (30) calendar days
(or (90) calendar days in the case of actions with respect to Material Real
Property) following the date on which such Material Domestic Subsidiary is
formed or acquired, such Material Domestic Subsidiary becomes a Restricted
Subsidiary or such Subsidiary becomes a Material Domestic Subsidiary or such
material assets (including Material Real Property) are acquired or (B) the
earlier of (x) the date on which the next Compliance Certificate is required to
be delivered pursuant to Section 6.02(a) following such event and (y) the date
which is forty-five (45) calendar days after the end of the most recently ended
fiscal quarter of the Parent (or such later date as may be acceptable to the
Administrative Agent in its discretion):
 
(i) cause each such Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Collateral Agent a description of the Material Real Properties owned by such
Material Domestic Subsidiary in detail reasonably satisfactory to the Collateral
Agent;
 
(ii) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Collateral Agent Mortgages with respect to any Material Real
Property, Security Agreement Supplements, Intellectual Property Security
Agreements and other security agreements and documents (including, with respect
to Mortgages, the documents listed in Section 6.13(b)), as reasonably requested
by and in form and substance reasonably satisfactory to the Collateral Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other Collateral Documents in effect on or around the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;
 
 
105

--------------------------------------------------------------------------------

 
 
(iii) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (or its
applicable parent company) to deliver any and all certificates representing
Equity Interests (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank (or
any other documents customary under local law) and instruments evidencing the
intercompany Indebtedness held by such Material Domestic Subsidiary and required
to be pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent; and
 
(iv) take and cause the applicable Material Domestic Subsidiary (subject to
Liens permitted by Section 7.01) that is required to become a Guarantor pursuant
to the Collateral and Guarantee Requirement to take whatever action (including
the recording of Mortgages, the filing of Uniform Commercial Code financing
statements (or similar statements required by the PPSA and the Civil Code of
Quebec) and delivery of stock and membership interest certificates to the extent
certificated) may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Collateral Agent (or in any representative of the
Collateral Agent designated by it) valid perfected Liens required by the
Collateral and Guarantee Requirement, enforceable against all third parties in
accordance with their terms (subject to Liens permitted by Section 7.01), except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law);
 
(v) cause the Loan Parties holding all such other assets set forth in clauses
(y) and (z) to comply with the Collateral and Guarantee Requirement with respect
to such assets to the extent such assets would constitute Collateral; and
 
(vi) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(a) as the Administrative Agent may reasonably
request, and
 
 
106

--------------------------------------------------------------------------------

 
 
(b) the Borrower shall provide the security interests and Guarantees set forth
on Schedule 1.01A on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01A (or such later date as may
be acceptable to the Administrative Agent in its discretion).
 
SECTION 6.12. Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and/or abate Hazardous Materials at or from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.
 
SECTION 6.13. Further Assurances and Post-Closing Conditions.  Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any  Collateral Document and in each case at the expense of the
Borrower:
 
(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent or as may be required by applicable law (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.
 
(b) In the case of any Material Real Property required to be pledged as
Collateral pursuant to Section 6.11, provide the Collateral Agent with the
following on or prior to the date the Mortgages with respect thereto are
required to be delivered under Section 6.11:
 
(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;
 
(ii) fully paid American Land Title Association Lender’s extended coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction and in amount, reasonably acceptable to
the Collateral Agent (not to exceed the value of the real properties covered
thereby), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Collateral Agent, insuring the Mortgages to be valid
subsisting Liens on the property described therein, subject only to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Collateral Agent may reasonably
request and is available in the applicable jurisdiction;
 
 
107

--------------------------------------------------------------------------------

 
 
(iii) (A) American Land Title Association/American Congress on Surveying and
Mapping form surveys for which all necessary fees have been paid, dated no more
than 90 days before the date of acquisition of the property by the applicable
Loan Party, certified to the Administrative Agent, the Collateral Agent and the
issuer of the Mortgage Policies in a manner reasonably satisfactory to the
Collateral Agent by a land surveyor duly registered and licensed in the States
in which the property described in such surveys is located and reasonably
acceptable to the Collateral Agent, or (B) existing surveys in lieu thereof so
long as each such survey is reasonably satisfactory to the Collateral Agent;
 
(iv) at the reasonable request of the Administrative Agent or Collateral Agent,
customary Phase I environmental assessment reports satisfactory to the
Collateral Agent in its reasonable discretion; provided that the Collateral
Agent may in its reasonable discretion accept any such existing report to the
extent prepared as of a date reasonably satisfactory to the Collateral Agent;
provided, however, that there shall be no obligation to deliver to Collateral
Agent any environmental assessment report whose disclosure to the Collateral
Agent would require the consent of a Person other than any Loan Party or one of
its Subsidiaries, where, despite commercially reasonable efforts of the Borrower
to obtain such consent, such consent cannot be obtained;
 
(v) (A) evidence as to whether each Mortgaged Property is in an area designated
by the Federal Emergency Management Agency as having special flood hazard (a
“Flood Hazard Property”) pursuant to a standard “life-of-loan” flood hazard
determination form ordered and received by the Administrative Agent (together
with a notice about special flood hazard areas status and flood disaster
assistance duly executed by Borrower and each Loan Party relating thereto), and
(B) if such Mortgaged Property is a Flood Hazard Property, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Administrative Agent, in each case
sufficient to comply with the Flood Insurance Laws;
 
(vi) such customary opinions of local counsel for the Loan Parties in states in
which the real properties are located as the Administrative Agent may reasonably
request; and
 
(vii) such other evidence that all other actions that the Administrative Agent
or Collateral Agent may reasonably deem necessary in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.
 
 
108

--------------------------------------------------------------------------------

 
 
SECTION 6.14. Designation of Subsidiaries.  The board of directors of Parent may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) both before and after giving effect to such
designation, the Net Total Leverage Ratio for the Test Period immediately
preceding such designation for which financial statements have been delivered
pursuant to Section 6.01 is less than or equal to 3.00:1.00 (calculated on a Pro
Forma Basis) and (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of the ABL Facility or any other Junior Financing.  The designation
of any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment
by Parent therein at the date of designation in an amount equal to the fair
market value as determined by Parent in good faith of Parent’s or its
Subsidiary’s (as applicable) Investment therein.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and a return on any Investment by Parent in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value as determined by Parent in good faith at the date of
such designation of the Parent’s or its Subsidiary’s (as applicable) Investment
in such Subsidiary.
 
SECTION 6.15. Maintenance of Ratings.  Use commercially reasonable efforts to
maintain (i) a public corporate credit rating from S&P and a public corporate
family rating from Moody’s, in each case in respect of the Borrower, and (ii) a
public rating in respect of the Facility from each of S&P and Moody’s; provided
that in no event shall the Borrower be required to maintain any specific rating
with such agencies.
 
SECTION 6.16. Use of Proceeds.  Use the proceeds of the Loans for general
corporate purposes (including any purposes not prohibited by this Agreement) and
for  payment of Transaction Expenses.
 
ARTICLE VII
 
Negative Covenants
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) shall remain unpaid or unsatisfied, each of
Parent and the Borrower shall not, nor shall Parent or the Borrower permit any
other Loan Party to:
 
SECTION 7.01. Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
 
(a) Liens created pursuant to any Loan Document;
 
 
109

--------------------------------------------------------------------------------

 
 
(b) Liens existing on the date hereof and set forth on Schedule 7.01(b) of the
Perfection Certificate (it being understood that individual financings of the
type permitted under Section 7.03(e) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);
 
(c) Liens for taxes, assessments or governmental charges that are not overdue,
or if due are not at that time required to be paid pursuant to Section 6.04 or
that are being contested in accordance with Section 6.04;
 
(d) statutory or common law Liens of landlords, banks (and rights of set-off)
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens , or other Liens (other than in respect of
Indebtedness) imposed by Law, so long as, in each case, such Liens arise in the
ordinary course of business that secure amounts not overdue for a period of more
than thirty (30) days or, if more than thirty (30) days overdue, (x) are being
contested in good faith and by appropriate actions, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or (y) would not reasonably be expected to result in a
Material Adverse Effect;
 
(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Parent the Borrower or any Restricted Subsidiaries;
 
(f) deposits to secure the performance of tenders, bids, trade contracts,
governmental contracts, trade contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;
 
(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of Parent, the Borrower and
the Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title on the Mortgage Policies accepted by
the Collateral Agent in accordance with this Agreement;
 
(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);
 
 
110

--------------------------------------------------------------------------------

 
 
(i) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(e); provided that (A) such Liens attach concurrently with or within
two hundred and seventy (270) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens and (B) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, replacements
thereof and additions and accessions to such property and the proceeds and the
products thereof and customary security deposits; provided that individual
financings of the type permitted under Section 7.03(e) provided by one lender
may be cross collateralized to other financings of such type provided by such
lender or its affiliates;
 
(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of Parent, the Borrower and the Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness;
 
(k) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;
 
(l) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff);
 
(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted hereunder to be applied against the purchase
price for such Investment or (ii) consisting of an agreement to Dispose of any
property in a Disposition permitted under Section 7.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;
 
(n) Liens securing obligations in respect of letters of credit, bank guarantees
and bankers’ acceptances permitted under Section 7.03(p) or (q);
 
(o) Liens in favor of any Loan Party permitted hereunder;
 
(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof, accessions and
additions thereto and improvements thereon and other than after-acquired
property of such acquired Restricted Subsidiary), and (iii) the Indebtedness
secured thereby is permitted under Section 7.03(e) or (g);
 
 
111

--------------------------------------------------------------------------------

 
 
(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases (other than Capitalized Leases) or licenses entered into by any Loan
Party in the ordinary course of business;
 
(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of assets entered into by any Loan Party in the
ordinary course of business;
 
(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;
 
(t) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course and not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Parent or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Parent or any of the Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of Parent or any of the
Restricted Subsidiaries in the ordinary course of business;
 
(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
 
(v) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;
 
(w) purported Liens evidenced by the filing of precautionary Uniform Commercial
Code financing statements or similar public filings;
 
(x) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
 
 
112

--------------------------------------------------------------------------------

 
 
(y) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(r)(i) and obligations in respect of any ABL Secured Hedge Agreement
and any ABL Secured Cash Management Agreement permitted under Section
7.03(r)(ii) (or, in each case, any Permitted Refinancing in respect thereof)
that are subject to the ABL Intercreditor Agreement;
 
(z) [Reserved];
 
(aa) Liens in connection with any zoning, building or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property or the structure thereon;
 
(bb) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i) and (p) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof and accessions thereto and improvements thereon, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03;
 
(cc) Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt and
any Permitted Refinancing of any of the foregoing; provided that (x) any such
Liens securing any Permitted Refinancing in respect of Permitted Pari Passu
Secured Refinancing Debt are subject to the ABL Intercreditor Agreement and a
First Lien Intercreditor Agreement and (y) any such Liens securing any Permitted
Refinancing in respect of Permitted Junior Secured Refinancing Debt are subject
to the ABL Intercreditor Agreement and a Second Lien Intercreditor Agreement;
 
(dd) Liens or rights of setoff against credit balances of any Loan Party in
respect of Eligible Credit Card Receivables (as defined in the ABL Credit
Agreement) or amounts owing by such issuers or processors to any Loan Party in
the ordinary course of business, but not Liens on or rights of setoff against
any other property or assets of any Loan Party pursuant to the credit card
agreements relating to the Eligible Credit Card Receivables (as defined in the
ABL Credit Agreement), as in effect on the date hereof, to secure the
obligations of any Loan Party to such issuers or processors as a result of fees
and chargebacks;
 
(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
 
 
113

--------------------------------------------------------------------------------

 
 
(ff) deposits of cash with the owner or lessor of premises leased and operated
by Parent or any of its Subsidiaries in the ordinary course of business of
Parent or any such Subsidiary to secure the performance of Parent’s or such
Subsidiary’s obligations under the terms of the lease for such premises;
 
(gg) (i) Liens on the Collateral securing Indebtedness permitted by
Section 7.03(w) and (ii) Liens on assets other than any assets constituting
Collateral securing Indebtedness permitted by Section 7.03(x); and
 
(hh) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$20,000,000 and 2.50% of Total Assets, in each case determined as of the date of
incurrence.
 
SECTION 7.02. Investments.  Make or hold any Investments, except:
 
(a) Investments in assets that are Cash Equivalents;
 
(b) loans or advances to officers, directors and employees of Parent or any of
the Restricted Subsidiaries (i) for reasonable business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of Parent and
(iii) for any other purpose, in an aggregate principal amount outstanding under
clauses (i) through (iii) not to exceed $20,000,000;
 
(c) Investments (including in the form of guarantees) (i) in any Loan Party and
(ii) in any Non Loan Party that is a Restricted Subsidiary; provided that
(A) any such Investments made pursuant to this clause (ii) in the form of
intercompany loans shall be evidenced by notes that have been pledged
(individually or pursuant to a global note) to the Collateral Agent for the
benefit of the Lenders (it being understood and agreed that any Investments
permitted under this clause (ii) that are not so evidenced as of the Closing
Date are not required to be so evidenced and pledged until the date that is
sixty (60) days after the Closing Date (or such later date as may be acceptable
to the Administrative Agent)), (B) no Default shall have occurred and be
continuing or would result from the making of any such Investment made pursuant
to this clause (ii) and (C) the aggregate amount of Investments made pursuant to
this clause (ii) shall not exceed at any time outstanding the sum of (x) the
greater of $50,000,000 and 5.75% of Total Assets and (y) the Available Amount at
such time.
 
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
 
 
114

--------------------------------------------------------------------------------

 
 
(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and payments with respect to Junior Financing
permitted under Sections 7.01, 7.03 (other than Section 7.03(c)(ii) or (d)),
7.04 (other than Section 7.04(c)(ii) or (f)), 7.05(other than Section
7.05(d)(ii) or (e)), 7.06 (other than Section 7.06(d) or (g)(iv) and Section
7.12(a)), respectively;
 
(f) Investments existing on the date hereof or made pursuant to legally binding
written contracts in existence on the date hereof, in each case, set forth on
Schedule 7.02(f) of the Perfection Certificate and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(f) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 7.02;
 
(g) Investments in Swap Contracts permitted under Section 7.03;
 
(h) promissory notes and other non-cash consideration that is permitted to be
received in connection with Dispositions permitted by Section 7.05;
 
(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, a Store or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Restricted Subsidiary of Parent
(including as a result of a merger or consolidation); provided that with respect
to each purchase or other acquisition made pursuant to this Section 7.02(i)
(each, a “Permitted Acquisition”), the following conditions shall be satisfied
as of, at the option of the Borrower, either the date of the signing (but not
the closing) of the agreement with respect thereto or the date of the
consummation of such Permitted Acquisition:
 
(A) such Loan Party shall take or cause to be taken with respect to the
acquisition of any new Subsidiary of Parent, each of the actions required to be
taken under Section 6.11, as applicable;
 
(B) the aggregate amount of Investments made in Persons that do not become Loan
Parties shall not exceed at any time outstanding the sum of (i) the greater of
$50,000,000 and 5.75% of Total Assets and (ii) the Available Amount at such
time; provided that the limitation under this clause (B) shall not apply to any
Investment to the extent (x) such Investment is made with the proceeds of sales
of the Qualified Equity Interests of, or common equity capital contributions to,
Parent or (y) the Person so acquired (or the Person owning the assets so
acquired) becomes a Guarantor even though such Guarantor owns Equity Interests
of Persons that are not otherwise required to become Guarantors, if, in the case
of this clause (y) for such Investment, not less than 80.0% of the Consolidated
EBITDA of the Person(s) acquired for such acquisition (for this purpose and for
the component definitions used therein, determined on a consolidated basis for
such Persons and their Subsidiaries) is directly generated by Person(s) that
become Guarantors (i.e., disregarding all such Consolidated EBITDA generated by
Subsidiaries of such Guarantors that are not Guarantors);
 
 
115

--------------------------------------------------------------------------------

 
 
(C) the acquired property, assets, business or Person is in a business permitted
under Section 7.07; and
 
(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing and (2) to the extent the aggregate consideration in respect of
all such Permitted Acquisitions during any fiscal year of Parent is equal to or
greater than $20,000,000, immediately after giving effect to such purchase or
other acquisition, the Net Total Leverage Ratio (calculated on a Pro Forma
Basis) for the Test Period immediately preceding such purchase or other
acquisition is either (x) less than or equal to 3.00:1.00 or (y) less than or
equal to the Net Total Leverage Ratio for such Test Period  prior to giving
effect to such purchase or other acquisition;
 
(j) (i) equity Investments owned as of the Closing Date in any Subsidiary of
Parent and (ii) equity Investments by a Loan Party in a Non-Loan Party
consisting of the Equity Interests of any Non-Loan Party;
 
(k) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;
 
(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of any Person or in settlement
of delinquent obligations of, or other disputes with, customers, suppliers and
other financially troubled debtors arising in the ordinary course of business or
upon the foreclosure with respect to any secured Investment;
 
(m) [reserved]
 
(n) so long as (other than in connection with any Investment made pursuant to
clause (a) of the definition of Available Amount) no Default shall have occurred
and be continuing or would result from the making of any such Investment, other
Investments that do not exceed in the aggregate at any time outstanding the
Available Amount at such time;
 
 
116

--------------------------------------------------------------------------------

 
 
(o) advances of payroll payments to employees in the ordinary course of
business;
 
(p) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Parent;
 
(q) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged or consolidated with any Loan Party in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation (it being understood that the “grandfathering” of Investments
pursuant to this clause (q) is not intended to limit the application of Section
7.02(i)(B) to existing Investments in Non-Loan Parties acquired pursuant to a
Permitted Acquisition);
 
(r) other Investments so long as at the time of the making of such Investment
or, at the option of the Borrower, the signing of any definitive agreement with
respect thereto, the aggregate amount of such Investments outstanding at any
time shall not exceed the greater of $50,000,000 and 5.75% of Total Assets;
 
(s) [reserved]; and
 
(t) other Investments so long as at the time of the making of such Investment
or, if in respect of such Investments that constitute a purchase or other
acquisition of a business unit, line of business or division of another Person,
or a Store or Equity Interests in another Person, at the option of the Borrower,
the signing of any definitive agreement with respect thereto, (1) no Default
shall have occurred and is continuing or would result therefrom and (2) the Net
First Lien Leverage Ratio (calculated on a Pro Forma Basis after giving effect
to such Investment) for such Test Period is not greater than 1.25:1.00.
 
SECTION 7.03. Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, other than:
 
(a) Indebtedness under the Loan Documents (including Incremental Loans, Extended
Loans and Other Loans);
 
(b) (i) Indebtedness existing on the date hereof set forth on Schedule 7.03(b)
of the Perfection Certificate and any Permitted Refinancing thereof and
(ii) intercompany Indebtedness outstanding on the date hereof; provided that all
such Indebtedness of any Loan Party owed to any Non-Loan Party shall be subject
to the Intercompany Subordination Agreement;
 
(c) (i) Guarantees by the Loan Parties in respect of Indebtedness of any other
Loan Party otherwise permitted hereunder; provided that if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness or of other
obligations not prohibited by this Agreement and (ii) any Guarantee by a Loan
Party of Indebtedness of a Restricted Subsidiary that is not a Loan Party so
long as such Guarantee is permitted as an Investment by such Loan Party in such
Restricted Subsidiary under Section 7.02;
 
 
117

--------------------------------------------------------------------------------

 
 
(d) (i) Indebtedness of any Loan Party owing any other Loan Party and (ii)
Indebtedness of any Loan Party owing to any Non-Loan Party; provided that all
such Indebtedness of any Loan Party owed to Non-Loan Party shall be subject to
the Intercompany Subordination Agreement;
 
(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Loan Parties financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets; provided that such
Indebtedness is incurred concurrently with or within two hundred and seventy
(270) days after the applicable acquisition, construction, repair, replacement
or improvement and (ii) Attributable Indebtedness arising out of sale-leaseback
transactions, and, in each case, any Permitted Refinancing thereof; provided
that the aggregate principal amount of Indebtedness at any one time outstanding
incurred pursuant to this clause (e) shall not exceed the greater of $50,000,000
and 5.75% of Total Assets, in each case determined at the time of incurrence;
 
(f) Indebtedness in respect of Swap Contracts designed to hedge against risks
associated with Parent’s or any Restricted Subsidiary’s operations and not for
speculative purposes and Guarantees thereof;
 
(g) Indebtedness (i) of any Person that becomes a Restricted Subsidiary of
Parent after the date hereof, which Indebtedness is existing at the time such
Person becomes a Restricted Subsidiary and is not incurred in contemplation of
such Person becoming a Restricted Subsidiary that is non-recourse to Parent or
any other Restricted Subsidiary (other than any Subsidiary of such Person that
is a Subsidiary on the date such Person becomes a Restricted Subsidiary after
the date hereof) and is either (A) unsecured or (B) secured only by the assets
of such Restricted Subsidiary by Liens permitted under Section 7.01(p) and, in
each case, any Permitted Refinancing thereof, and (ii) of any Loan Party
incurred or assumed in connection with any Permitted Acquisition or any other
similar acquisition (and any Permitted Refinancing of the foregoing) so long as,
(1) after giving Pro Forma Effect to the incurrence of the aggregate principal
amount of such Indebtedness and all Indebtedness resulting from any Permitted
Refinancing thereof at any time outstanding pursuant to clause (g)(ii) (but
without netting the proceeds thereof), the Net Total Leverage Ratio for the Test
Period immediately preceding the incurrence of such Indebtedness for which
financial statements are available, does not exceed 3.00:1.00, (2) no Event of
Default shall exist or result therefrom, (3) with respect to any such assumed
Indebtedness, such Indebtedness was not incurred or amended in contemplation of
such Permitted Acquisition or any other similar acquisition, (4) if guaranteed,
such Indebtedness is not guaranteed by any Person other than the Guarantors, (5)
with respect to any such incurred Indebtedness, such Indebtedness does not
mature prior to the Original Loan Maturity Date and (6) with respect to any such
incurred Indebtedness, such Indebtedness has a Weighted Average Life to Maturity
no shorter than that of the Loans outstanding at the time of the issuance or
incurrence thereof;
 
 
118

--------------------------------------------------------------------------------

 
 
(h) Term Loan Refinancing Debt;
 
(i) Indebtedness representing deferred compensation to employees, directors,
officers, members of management and consultants of Parent and the Subsidiaries
incurred in the ordinary course of business;
 
(j) Indebtedness to present or former officers, directors, managers,
consultants, distributors and employees of Parent or any Subsidiary, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Parent permitted by Section 7.06;
 
(k) (i) Indebtedness incurred in a Permitted Acquisition, any other permitted
Investment or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments and (ii) Indebtedness arising
from guaranties, letters of credit, surety bonds or performance bonds securing
the performance of Parent or any of its Subsidiaries of the obligations referred
to in subclause (i);
 
(l) Indebtedness consisting of obligations under deferred compensation or other
similar arrangements with employees, directors, officers, members of management
and consultants incurred by such Person in connection with Permitted
Acquisitions or any other permitted Investment;
 
(m) the obligations of any Loan Party in respect of any Cash Management Services
and other Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any Guarantees thereof;
 
(n) other Indebtedness in an aggregate principal amount at any time outstanding
not to exceed the greater of $50,000,000 and 5.75% of Total Assets, in each case
determined at the time of incurrence;
 
(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
 
(p) Indebtedness incurred in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the ordinary course of business or consistent with past practice in
respect of workers compensation and general liability claims, health,
disability, social security, pension obligations, vacation pay or other employee
benefits or unemployment, property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims;
 
 
119

--------------------------------------------------------------------------------

 
 
(q) (i) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and customs, stay, statutory and similar
obligations and (ii) obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice;
 
(r) (i) Indebtedness under the ABL Credit Agreement in an aggregate principal
amount not to exceed the greater of (x) $450,000,000, and (y) the sum of 90% of
Eligible Credit Card Receivables plus 90% of the Eligible Inventory (as each
such term is defined in the ABL Credit Agreement), in each case owned by the
Borrower, and (ii) the amount of obligations in respect of any ABL Secured Hedge
Agreement and any ABL Secured Cash Management Agreement at any time outstanding
and not incurred in violation of Section 7.03(f) and, in respect of clauses (i)
and (ii), any Permitted Refinancing thereof;
 
(s) (i) unfunded Pension Plan or Multiemployer Plan obligations and liabilities
incurred in the ordinary course of business to the extent that such unfunded
amounts would not otherwise cause an Event of Default under Section 8.01(h) and
(ii) other unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that such
unfunded amounts would not reasonably be expected to result in a Material
Adverse Effect;
 
(t) contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of retail stores;
 
(u) Permitted Ratio Debt and any Permitted Refinancing thereof;
 
(v) [Reserved];
 
(w) Permitted Incremental Equivalent Debt and Permitted Refinancing thereof;
provided that (i) after giving effect thereto, no Default or Event of Default
shall exist or result therefrom; provided that to the extent the proceeds of any
Permitted Incremental Equivalent Debt are to be used to consummate a Permitted
Acquisition or similar Investment, this clause (i) shall be satisfied at the
signing (as opposed to closing) of the acquisition agreement relating to such
Permitted Acquisition or Investment and (ii) the aggregate principal amount of
the Permitted Incremental Equivalent Debt outstanding at any time shall not
exceed the Incremental Cap (it being understood that for purposes of this clause
(ii), references in clause (B) of the definition of “Incremental Cap” to
“Incremental Loans” shall be deemed to be references to “Permitted Incremental
Equivalent Debt”);
 
 
120

--------------------------------------------------------------------------------

 
 
(x) other Indebtedness, either unsecured or secured with assets other than the
Collateral, in an aggregate principal amount not to exceed $200,000,000 at any
time outstanding, and
 
(y) all premiums (if any), interest (including post-petition interest and
payment in kind interest), fees, expenses, charges, accretion or amortization of
OID, and additional or contingent interest on obligations described in clauses
(a) through (x) above.
 
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of unpaid
accrued interest, fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing and any existing
commitments unutilized thereunder.
 
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of Parent dated such date prepared in
accordance with GAAP.
 
Notwithstanding anything to the contrary contained in this Agreement,
Indebtedness incurred pursuant to the ABL Facility (and any Permitted
Refinancing thereof) may only be incurred pursuant to Section 7.03(r).
 
SECTION 7.04. Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
 
(a) Parent or any Restricted Subsidiary may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (x) the Borrower shall be the continuing
or surviving Person, (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia and (z) each Intermediate Holding Company
shall comply with the Collateral and Guarantee requirement (without giving
effect to any time period for compliance) and the ultimate parent company of the
Borrower (if different) shall expressly assume all the obligations of Parent
under this Agreement and the other Loan Documents to which the Parent is party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent;
 
 
121

--------------------------------------------------------------------------------

 
 
(b) any Restricted Subsidiary of the Borrower or any Sister Company that, in
each case, is a Loan Party may merge or consolidate (i) with or into any other
Restricted Subsidiary of the Borrower or any Sister Company that, in each case,
is a Loan Party, (ii) with or into any other Restricted Subsidiary of the
Borrower or any Sister Company that, in each case, is a Non-Loan Party so long
as the continuing or surviving Person shall (x) be an entity organized or
existing under the laws of the United States, any state thereof or the District
of Columbia and (y) expressly become a Loan Party and assume all of the
obligations of such Loan Party under this Agreement and the other Loan Documents
to which such Loan Party is a party pursuant to a supplement hereto or thereto
in form reasonably satisfactory to the Administrative Agent and (iii) in any
transaction the sole purpose of which is to reincorporate or reorganize a Loan
Party in another jurisdiction in the United States;
 
(c) any Restricted Subsidiary of the Borrower or any Sister Company that, in
each case, is a Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower, a Restricted
Subsidiary of the Borrower or a Sister Company; provided that (i) the transferee
must be a Loan Party or (ii) the transferee must (A) be an entity organized or
existing under the laws of the United States, any state thereof or the District
of Columbia and (B) expressly become a Loan Party and assume all of the
obligations of such Loan Party under this Agreement and the other Loan Documents
to which such Loan Party is a party pursuant to a supplement hereto or thereto
in form reasonably satisfactory to the Administrative Agent;
 
(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person (x) in any transaction the sole
purpose of which is to reincorporate or reorganize the Borrower in another
jurisdiction in the United States or (y) in order to effect an Investment
permitted pursuant to Section 7.02 (other than Section 7.02(e)); provided that
(i) the Borrower shall be the continuing or surviving corporation or (ii) if the
Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Borrower”), (A) the Successor Borrower
shall be an entity organized or existing under the laws of the United States,
any state thereof or the District of Columbia, (B) the Successor Borrower shall
expressly assume all the obligations of the Borrower under this Agreement
(including Section 10.21) and the other Loan Documents to which the Borrower is
a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Term Loan Guarantee confirmed that its Guarantee of the Secured Obligations
shall apply to the Successor Borrower’s obligations under this Agreement, (D)
each Loan Party, unless it is the other party to such merger or consolidation,
shall have by a supplement to the Security Agreement confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, (E) each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Collateral Agent) confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement, and
(F) the Borrower shall have delivered to the Administrative Agent (x) an
officer’s certificate stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement and (y) an opinion of counsel with respect to the enforceability of
the supplements, joinders and/or amendments or restatements required under
clauses (A) through (E) above, to the extent applicable; provided, further, that
if the foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement;
 
 
122

--------------------------------------------------------------------------------

 
 
(e) so long as no Event of Default exists or would result therefrom, any
Intermediate Holding Company may merge or consolidate with, dissolve or
liquidate into, or Dispose of all or substantially all of its assets to, Parent
or another Intermediate Holding Company;
 
(f) any Restricted Subsidiary of the Borrower or any Sister Company that, in
each case, is a Loan Party may merge or consolidate with, or Dispose of all or
substantially all of its assets to any other Person in order to effect an
Investment permitted pursuant to Section 7.02 (other than Section 7.02(e) or a
Disposition under Section 7.05 (other than Section 7.05(e));
 
(g) any Restricted Subsidiary of the Borrower or any Sister Company that, in
each case, is a Loan Party may liquidate or dissolve or change its legal form if
the Borrower or Parent, as applicable, determines in good faith that such action
is in the best interests of Parent and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders; provided that the Person who receives
the assets of such dissolving or liquidated Loan Party shall be a Loan Party;
and
 
(h) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)).
 
 
123

--------------------------------------------------------------------------------

 
 
SECTION 7.05. Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of Parent
and the Restricted Subsidiaries;
 
(b) Dispositions of inventory and goods held for sale in the ordinary course of
business (including on an intercompany basis);
 
(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property; provided that to the extent the property being
transferred constitutes Term Priority Collateral, such replacement property
shall constitute Term Priority Collateral;
 
(d) Dispositions of property to Parent or a Restricted Subsidiary; provided that
(i) the transferee thereof must be a Loan Party or (ii) such Investment must be
a permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 7.02 (other than Section 7.02(e));
 
(e) Dispositions permitted by Sections 7.02 (other than Section 7.02(e)), 7.04
(other than Section 7.04(h)) and 7.06 (other Section 7.06(d)) and Liens
permitted by Section 7.01 (other than Section 7.01(m)(ii));
 
(f) Dispositions of property pursuant to sale-leaseback transactions to the
extent (i) any such transaction is permitted by Section 7.03(e) or (ii) the
aggregate principal amount of such Dispositions does not exceed $10,000,000;
 
(g) Dispositions of Cash Equivalents;
 
(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Parent and
the Restricted Subsidiaries, taken as a whole;
 
(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
 
 
124

--------------------------------------------------------------------------------

 
 
(j) other Dispositions; provided that (i) at the time of such Disposition (other
than any such Disposition made pursuant to a legally binding commitment entered
into at a time when no Event of Default exists), no Event of Default shall exist
or would result from such Disposition and (ii) with respect to any Disposition
pursuant to this clause (j) for a purchase price in excess of $10,000,000,
Parent or any of the Restricted Subsidiaries shall receive not less than 75%  of
such consideration in the form of cash or Cash Equivalents (in each case free
and clear of any Lien (other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (l), (o), (s), (t)(i), (t)(ii), (y),
(cc) and (gg)(i)); provided, however, that for the purposes of this clause (ii),
(A) any liabilities (as shown on Parent’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of Parent
or such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Secured Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which
Parent and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by Parent or
any Restricted Subsidiary from such transferee that are converted by such Person
into cash or Cash Equivalents (to the extent of the cash received) within one
hundred and eighty (180) days following the closing of the applicable
Disposition and (C) any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value as determined by the
Borrower in good faith, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of the greater of $20,000,000 and 2.50%  of Total
Assets at the time of the receipt of such Designated Non-Cash Consideration,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash;
 
(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
 
(l) Dispositions of accounts receivable in connection with the collection or
compromise thereof;
 
(m) any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary;
 
(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by Parent or any
of its Restricted Subsidiaries that is not in contravention of Section 7.07;
provided that to the extent the property being transferred constitutes Term
Priority Collateral, such replacement property shall constitute Term Priority
Collateral;
 
(o) any Disposition of the Canadian Business to one or more newly formed federal
or provincial entities organized under the laws of Canada that are wholly-owned
Subsidiaries of Parent, and any sales of inventory and other transfers of assets
used or useful in the operation of the Canadian Business to such entities in the
ordinary course of business;
 
 
125

--------------------------------------------------------------------------------

 
 
(p) the unwinding of any Swap Contract;
 
(q) Dispositions of assets in connection with the closing or sale of a Store in
the ordinary course of business of Parent and the Subsidiaries, which consist of
leasehold interests in the premises of such Store, the equipment and fixtures
located at such premises and the books and records relating exclusively and
directly to the operations of such Store; provided that as to each and all such
sales and closings, (A) no Event of Default shall result therefrom and (B) such
sale shall be on commercially reasonable prices and terms in a bona fide arm’s
length transaction;
 
(r) bulk sales or other Dispositions of the inventory of a Loan Party not in the
ordinary course of business in connection with Store closings, at arm’s length;
 
(s) (i) termination of leases in the ordinary course of business, (ii) the
expiration of any option agreement in respect of real or personal property and
(iii) any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business;
 
(t) (i) licensing and cross-licensing arrangements involving any technology or
other intellectual property in the ordinary course of business which do not
interfere in any material respect with the ordinary conduct of the business of
the Company Parties and (ii) the lapse or abandonment of IP Rights which, in the
good faith determination of the Borrower, are not material to the conduct of the
business of Parent and the Restricted Subsidiaries;
 
(u) sales of non-core assets acquired in connection with a Permitted Acquisition
or similar Investment and sales of Real Estate Assets acquired in a Permitted
Acquisition or similar Investment which, within 30 days of the date of the
acquisition, are designated in writing to the Administrative Agent as being held
for sale and not for the continued operation of a store; and
 
(v) the transfer of company-owned life insurance policies, participant
contributions, and/or employer matching funds to one or more of the sub-trusts
established under the Pier 1 Umbrella Trust, as amended, for the sole purpose of
setting aside funds to be used to settle obligations under one or more
non-qualified deferred compensation plans maintained by Parent and its employing
Subsidiaries;
 
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (e), (i), (k), (l), (o), (p), (s), (t) and
(v) and except for Dispositions among Loan Parties), shall be for no less than
the fair market value of such property at the time of such Disposition as
determined by the Borrower in good faith.  To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and, if requested by the Borrower, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.
 
 
126

--------------------------------------------------------------------------------

 
 
SECTION 7.06. Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except:
 
(a) each Loan Party (other than Parent) may make Restricted Payments with
respect to their Equity Interests;
 
(b) the Loan Parties may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;
 
(c) Restricted Payments to (i) redeem, repurchase, retire or otherwise acquire
any Equity Interests (“Treasury Capital Stock”) of Parent or any Subsidiary in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to Parent or a Subsidiary) of, Equity Interests of Parent to the extent
contributed as a common equity contribution to the capital of Parent or any
Subsidiary (in each case, other than Disqualified Equity Interests) (“Refunding
Capital Stock”) and (ii) declare and pay dividends on the Treasury Capital Stock
out of the proceeds of the substantially concurrent sale (other than to Parent
or a Subsidiary) of the Refunding Capital Stock;
 
(d) to the extent constituting Restricted Payments, the Loan Parties may enter
into and consummate transactions expressly permitted by any provision of
Section 7.02 (other than Section 7.02(e)), 7.04, 7.05 (other than Section
7.05(e)) or 7.08 (other than Sections 7.08(a) or (j));
 
(e) repurchases of Equity Interests in Parent or any of the Restricted
Subsidiaries deemed to occur upon exercise of stock options or warrants or
similar rights if such Equity Interests represent a portion of the exercise
price of such options or warrants or similar rights;
 
(f) the Loan Parties may pay for the repurchase, redemption or other acquisition
or retirement for value of Equity Interests of Parent held by any future,
present or former officers, employee, director, member of management, consultant
or distributor (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of
Parent or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or otherwise pursuant to any
employee or director equity plan, employee or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, member of
management, consultant or distributor of Parent or any of its Subsidiaries in an
aggregate amount after the Closing Date not to exceed $10,000,000 in any
calendar year, with unused amounts in any calendar year being carried over to
the two succeeding calendar years plus any payments made in exchange for Equity
Interests of Parent; provided that such amount in any calendar year may be
increased by an amount not to exceed the cash proceeds of key man life insurance
policies received by Parent and its Restricted Subsidiaries after the Closing
Date;
 
 
127

--------------------------------------------------------------------------------

 
 
(g) [reserved];
 
(h) the Loan Parties may pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any Permitted
Acquisition;
 
(i) [reserved];
 
(j) repurchases of Equity Interests (i) deemed to occur on the exercise of
options by the delivery of Equity Interests in satisfaction of the exercise
price of such options or (ii) in consideration of withholding or similar Taxes
payable by any future, present or former employee, officer, director, member of
management or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing),
including deemed repurchases in connection with the exercise of stock options;
 
(k) so long as (other than in connection with any Restricted Payment made
pursuant to clause (a) of the definition of Available Amount), no Default shall
have occurred and be continuing or would result therefrom, other Restricted
Payments in an aggregate amount, not to exceed the Available Amount at such
time;
 
(l) the payment of any dividend or distribution within sixty (60) days after the
date of declaration thereof, if at the date of declaration (i) such payment
would have complied with the provisions of this Agreement and (ii) no Default
has occurred and was continuing; and
 
(m) other Restricted Payments so long as (1) no Default or Event of Default has
occurred and is continuing or would result therefrom and (2) the Net First Lien
Leverage Ratio (calculated on a Pro Forma Basis after giving effect to such
Restricted Payment) for such Test Period is not greater than 1.00:1.00.
 
SECTION 7.07. Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by
Parent and the Restricted Subsidiaries on the Closing Date or any business
reasonably related, complementary, similar or ancillary thereto.
 
SECTION 7.08. Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of Parent or the Borrower, whether or not in the
ordinary course of business, other than:
 
(a) transactions between or among Parent or any of the Restricted Subsidiaries
or any entity that becomes a Restricted Subsidiary as a result of such
transaction,
 
 
128

--------------------------------------------------------------------------------

 
 
(b) transactions on terms substantially as favorable to such Loan Party as would
be obtainable by such Loan Party at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate,
 
(c) [Reserved],
 
(d) transactions with customers, clients or suppliers for the purchase or sale
of goods and services entered into in the ordinary course of business, which are
fair to Parent and its Subsidiaries, in the reasonable determination of the
board of directors of the Borrower or Parent or the senior management thereof,
or are on terms at least as favorable as might reasonably have been obtained at
such time from an unaffiliated party,
 
(e) [Reserved],
 
(f) (i) employment, severance or compensatory arrangements entered into between
any Loan Party and their respective officers, directors, members of management,
consultants, independent contractors and employees in the ordinary course of
business, (ii) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with current or former officers, directors, members of management, employees,
consultants or independent contractors and (iii) transactions pursuant to stock
option plans and employee benefit plans and arrangements, and any health,
disability or similar insurance plan which covers employees or any employment
contract or arrangement,
 
(g) the non-exclusive licensing of trademarks, copyrights or other IP Rights in
the ordinary course of business to permit the commercial exploitation of IP
Rights between or among Affiliates and the Loan Parties,
 
(h) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees, members of
management, consultants and independent contractors of Parent and the Restricted
Subsidiaries in the ordinary course of business,
 
(i) any agreement, instrument or arrangement as in effect as of the Closing Date
and set forth on Schedule 7.08 of the Perfection Certificate, or any amendment
thereto (so long as any such amendment is not adverse to the Lenders in any
material respect as compared to the applicable agreement as in effect on the
Closing Date),
 
(j) Restricted Payments permitted under Section 7.06,
 
(k) [Reserved],
 
(l) transactions in which the Borrower or Parent, as the case may be, delivers
to the Administrative Agent a letter from an Independent Financial Advisor
stating that such transaction is fair to such Loan Party from a financial point
of view or meets the requirements of clause (b) of this Section 7.08,
 
 
129

--------------------------------------------------------------------------------

 
 
(m) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Parent to any former, current or future director, manager,
officer, employee or consultant (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of Parent or any of its Subsidiaries to the extent otherwise
permitted by this Agreement and to the extent such issuance or transfer would
not give rise to a Change of Control,
 
(n) [Reserved], and
 
(o) payments to or from, and transactions with, Joint Ventures (to the extent
any such Joint Venture is only an Affiliate as a result of Investments by Parent
and/or the Restricted Subsidiaries in such Joint Venture) in the ordinary course
of business to the extent otherwise permitted under Section 7.02.
 
SECTION 7.09. Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that prohibits, restricts, imposes any condition on or limits the ability of
(a) any Restricted Subsidiary that is not a Loan Party to make Restricted
Payments to (directly or indirectly) or to make or repay loans or advances to
any Loan Party or to Guarantee the Secured Obligations of any Loan Party under
the Loan Documents or (b) any Loan Party to create, incur, assume or suffer to
exist Liens on property of such Person for the benefit of the Lenders with
respect to the Facility and the Secured Obligations under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations that:
 
(i) (x) exist on the date hereof and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing does not
expand the scope of such Contractual Obligation such that the terms thereof are
more restrictive with respect to such restrictions, taken as a whole,
 
(ii) are binding on a Restricted Subsidiary or any assets acquired by a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary or assets are first acquired, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary or assets being acquired,
 
(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan
Party,
 
 
130

--------------------------------------------------------------------------------

 
 
(iv) are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(a), (e), (l), (m), (s), (t)(i), (t)(ii), (u), (y),
(cc) and (hh) and relate to the property subject to such Lien or (y) any
Disposition permitted by Section 7.05 applicable pending such Disposition solely
to the assets subject to such Disposition,
 
(v) are customary provisions in partnership agreements, limited liability
company organizational documents, joint venture agreements and other similar
agreements applicable solely to such Persons entered into in the ordinary course
of business,
 
(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof and, in the case of the ABL Facility and
any Term Loan Refinancing Debt, permit the Liens securing the Secured
Obligations without restriction (subject to the ABL Intercreditor Agreement),
 
(vii) are customary restrictions in leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto,
 
(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(b), (e), (g), (h), (n), (o)(i)
or (r) to the extent that such restrictions apply only to the property or assets
securing such Indebtedness,
 
(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Loan Party,
 
(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,
 
(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,
 
(xii) are customary restrictions contained in the ABL Credit Agreement and any
Permitted Refinancing thereof,
 
(xiii) arise in connection with cash or other deposits permitted under
Section 7.01,
 
 
131

--------------------------------------------------------------------------------

 
 
(xiv) comprise restrictions imposed by any agreement governing Indebtedness
entered into after the Closing Date and permitted under Section 7.03 that are,
taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to Parent or any Restricted Subsidiary than customary
market terms for Indebtedness of such type (and, in any event, when taken as a
whole, in the good faith judgment of the Borrower, are not materially more
restrictive than the restrictions contained in this Agreement), so long as the
Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder,
 
(xv) are contained in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Equity Interests of a Person other than on a pro rata basis, or
 
(xvi) are customary net worth or similar provisions contained in real property
leases entered into by any Loan Party so long as the Borrower has determined in
good faith that such net worth or similar provisions could not reasonably be
expected to impair the ability of any Loan Party to meet its ongoing obligations
under the Loan Documents.
 
SECTION 7.10. [Reserved].
 
SECTION 7.11. Changes in Fiscal Year.  Make any change in the fiscal year of
Parent; provided, however, that Parent may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, Parent, the Borrower and
the Administrative Agent will, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary to reflect such change in
fiscal year.
 
SECTION 7.12. Prepayments, Etc. of Indebtedness.
 
(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest, fees, expenses and indemnification
obligations and mandatory prepayments and redemptions shall be permitted) any
Indebtedness of a Loan Party in an aggregate outstanding principal amount in
excess of the Threshold Amount that is unsecured or subordinated to the Secured
Obligations (in right of payment or in security) (other than, for the avoidance
of doubt, Indebtedness under the ABL Facility) expressly by its terms (other
than Indebtedness among Parent and its Restricted Subsidiaries) (collectively,
“Junior Financing”), except:
 
(i) the refinancing thereof with the Net Cash Proceeds of, or in exchange for,
any Permitted Refinancing, to the extent not required to prepay any Loans
pursuant to Section 2.03(b)(iii),
 
 
132

--------------------------------------------------------------------------------

 
 
(ii) (A) payments in exchange for, or with proceeds of any issuance of,
Qualified Equity Interests of Parent or any Restricted Subsidiary, and/or any
capital contribution in respect of Qualified Equity Interests of Parent or any
Restricted Subsidiary, (B) payments as a result of the conversion of all or any
portion of any Junior Financing into Qualified Equity Interests of Parent or any
Restricted Subsidiary and (C) payments of interest in respect of any Junior
Financing in the form of payment-in-kind interest with respect to such
Indebtedness permitted under Section 7.03,
 
(iii) the prepayment of any Junior Financing with the proceeds of any other
Junior Financing otherwise permitted by Section 7.03,
 
(iv) so long as (other than in connection with any prepayment, redemption,
purchase, defeasance or other payment made pursuant to clause (a) of the
definition of Available Amount) no Default shall have occurred and be continuing
or would result therefrom, prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings prior to their scheduled maturity
in an aggregate amount not to exceed the Available Amount at such time,
 
(v) other prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity, so long as (1)
no Default has occurred and is continuing or would result therefrom and (2) the
Net First Lien Leverage Ratio (calculated on a Pro Forma Basis after giving
effect to such prepayment, redemption, purchase, defeasance or other payment) is
not greater than 1.25:1.00 and
 
(vi) payments as part of an “applicable high yield discount obligation” catch-up
payment.
 
(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation in
respect of any Indebtedness having an aggregate outstanding principal amount in
excess of the Threshold Amount, other than as a result of a Permitted
Refinancing thereof without the consent of the Administrative Agent.
 
SECTION 7.13. [Reserved].
 
SECTION 7.14. Amendment of Organization Documents.  Amend, modify or change its
Organization Documents, in each case if the effect of such amendment,
modification or change is materially adverse to the interests of the Lenders
without the consent of the Administrative Agent.
 
 
133

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
Events of Default and Remedies
 
SECTION 8.01. Events of Default.  Each of the events referred to in clauses (a)
through (m) of this Section 8.01 shall constitute an “Event of Default”:
 
(a) Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or
 
(b) Specific Covenants.  The Borrower or any other Loan Party fails to perform
or observe any term, covenant or agreement contained in any of Sections 6.03(a),
6.05(a) (solely with respect to the Borrower), 6.16 or Article VII; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or
 
(d) Representations and Warranties.  Any representation, warranty or
certification made or deemed made by any Loan Party herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be untrue in any material respect when made or deemed made; or
 
(e)Cross-Default.  Any Loan Party (A) fails to make any payment beyond the
applicable grace period, if any, whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate outstanding principal
amount (individually or in the aggregate with all other Indebtedness as to which
such a failure shall exist) of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), in each case beyond the applicable grace
period, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided, further, that such failure is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to Section 8.02; provided further that no
such event under the ABL Facility shall constitute an Event of Default under
this Section 8.01(e) until the acceleration of the Indebtedness under the ABL
Facility; or
 
 
134

--------------------------------------------------------------------------------

 
 
(f) Insolvency Proceedings, Etc.  Parent, the Borrower or any Material
Subsidiary that is a Loan Party institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues for sixty (60) consecutive calendar days without having
been dismissed, vacated, bonded or discharged; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues for
sixty (60) consecutive calendar days without having been dismissed, vacated,
bonded or discharged, or an order for relief is entered in any such proceeding,
which order is not stayed; or
 
(g) Judgments.  There is entered against any Loan Party a final judgment or
order for the payment of money in an aggregate amount exceeding $30,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied or failed
to acknowledge coverage thereof) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or
 
(h) ERISA.  (i) An ERISA Event occurs that when taken either alone or together
with all other such ERISA Events, has resulted or would reasonably be expected
to result in liability of any Loan Party or their respective ERISA Affiliates
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) any Loan Party or any of
their respective ERISA Affiliates fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
Withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which would reasonably be expected to result in a Material
Adverse Effect; or
 
(i) Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or the satisfaction in full of
all the Obligations or with respect to a release of Collateral or a Guarantor in
accordance with the terms thereof, ceases to be in full force and effect; or any
Loan Party contests in writing the validity or enforceability of any provision
of any Loan Document; or any Loan Party denies in writing that it has any
further liability or obligation under any Loan Document (other than as a result
of repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or
 
 
135

--------------------------------------------------------------------------------

 
 
(j) Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create, or any Lien purported to be created
by any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral) on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent or the Collateral Agent maintain
possession of certificates or notes actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage; or
 
(k) Junior Financing Documentation.  (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing subordinated in right of payment to the Obligations
under the Loan Documents with an aggregate principal amount of not less than the
Threshold Amount or (ii) the subordination provisions set forth in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than the Threshold Amount shall, in whole or in part, cease
to be effective or cease to be legally valid, binding and enforceable against
the holders of any such Junior Financing, if applicable; or
 
(l) Loan Party Indictment. The indictment of any Loan Party under any applicable
Law where the crime alleged would constitute a felony under applicable Law and
such indictment remains unquashed or such legal process remains undismissed for
a period of ninety (90) days or more, unless the Administrative Agent, in its
reasonable discretion, determines that the indictment is not material; or
 
(m) Responsible Officer Indictment. Any Responsible Officer of any Loan Party is
criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly (i) resigns, (ii) is promptly removed by the applicable Loan
Party’s board of directors (or other governing body), or (iii) is replaced by
the applicable Loan Party’s board of directors (or other governing body) and no
longer constitutes a Responsible Officer for the purposes of this Agreement; or
 
 
136

--------------------------------------------------------------------------------

 
 
(n) Imposition of Stay. The imposition of any stay or other order, the effect of
which restrains the conduct by the Loan Parties, taken as a whole, of their
business in the ordinary course in a manner that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect; or
 
(o) Change of Control.  There occurs any Change of Control.
 
SECTION 8.02. Remedies upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may with the consent of, and shall
at the request of, the Required Lenders take any or all of the following
actions:
 
(a) declare Commitments of each Lender to be terminated, whereupon such
Commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
 
(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.
 
SECTION 8.03. Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Secured Obligations shall be applied by the Administrative
Agent in the following order, subject to the ABL Intercreditor Agreement:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
 
137

--------------------------------------------------------------------------------

 
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, the Secured Obligations under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Secured Obligations owing to the Administrative Agent and the other Secured
Parties on such date; and
 
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Law.
 
ARTICLE IX
 
Administrative Agent and Other Agents
 
SECTION 9.01. Appointment and Authority of the Administrative Agent.
 
(a) Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article IX (other than
Sections 9.01, 9.09 and 9.11) are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX as if set forth in full herein with respect
thereto.  Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto (including the ABL Intercreditor Agreement,
any First Lien Intercreditor Agreement, and any Second Lien Intercreditor
Agreement), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.
 
 
138

--------------------------------------------------------------------------------

 
 
(c) Without limiting the powers of the Administrative Agent, acting as
Collateral Agent for the benefit of each Lender (including in its capacity as a
potential Hedge Bank and a potential Cash Management Bank), each of the
Administrative Agent, each Lender (including in its capacity as a potential
Hedge Bank and a potential Cash Management Bank), each subsequent maker of any
Loan by its making thereof and each other Secured Party hereby irrevocably
constitute Bank of America as the holder of an irrevocable power of attorney
(fondé de pouvoir within the meaning of Article 2692 of the Civil Code of
Québec) in order to hold hypothecs and security granted by any of the Loan
Parties on property pursuant to the laws of the Province of Québec in order to
secure the obligations of the Loan Parties under any bond, debenture or similar
title of indebtedness issued by any such Loan Party, and hereby agrees that Bank
of America, as Collateral Agent, may act as the bondholder and mandatary (i.e.
agent) with respect to any shares, capital stock or other securities or any
bond, debenture or similar title of indebtedness that may be issued by any Loan
Party and pledged in favour of Bank of America, as Collateral Agent, for the
benefit of the Secured Parties. The execution by Bank of America, acting as
fondé de pouvoir and mandatary, prior to this Agreement of any deeds of hypothec
or other security documents is hereby ratified and confirmed.

 
Notwithstanding the provisions of Section 32 of An Act respecting the special
powers of legal persons (Québec), Bank of America may acquire and be the holder
of any bond issued by the Loan Parties at any time and from time to time (i.e.
the fondé de pouvoir may acquire and hold the first bond issued under any deed
of hypothec by any Loan Party).

 
The constitution of Bank of America as fondé de pouvoir, and of the Collateral
Agent as bondholder and mandatary with respect to any bond, debenture, shares,
capital stock or other securities that may be issued and pledged from time to
time to the Collateral Agent for the benefit of the Secured Parties, shall be
deemed to have been ratified and confirmed by each Person accepting an
assignment of, a participation in or an arrangement in respect of, all or any
portion of the Secured Party’s rights and obligations under this Agreement by
the execution of an assignment, including an Assignment and Assumption or other
agreement pursuant to which it becomes such assignee or participant, and by each
successor Collateral Agent and Administrative Agent by the execution of an
Assignment and Assumption or other agreement, or by the compliance with other
formalities, as the case may be, pursuant to which it becomes a successor
Collateral Agent and Administrative Agent under this Agreement.

 
 
139

--------------------------------------------------------------------------------

 
 
Bank of America acting as fondé de pouvoir shall have the same rights, powers,
immunities, indemnities and exclusions from liability as are prescribed in
favour of the Collateral Agent in this Agreement, which shall apply mutatis
mutandis to Bank of America acting as fondé de pouvoir.  Without limitation, the
provisions of Section 9.09 of this Agreement shall apply mutatis mutandis to the
resignation and appointment of a successor to Bank of America acting as fondé de
pouvoir.
 
SECTION 9.02. Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
SECTION 9.03. Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law; and
 
 
140

--------------------------------------------------------------------------------

 
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.
 
(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 9.04. Reliance by the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
 
141

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.
 
SECTION 9.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons.  The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Agent-Related Persons
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
 
SECTION 9.06. Non-Reliance on Administrative Agent and Other Lenders; Disclosure
of Information by Agents.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Affiliates or Agent-Related Persons, as applicable, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Affiliates or
Agent-Related Persons, as applicable, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
 
 
142

--------------------------------------------------------------------------------

 
 
SECTION 9.07. Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent-Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final non-appealable judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower,
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto, provided, further,
that the failure of any Lender to indemnify or reimburse the Administrative
Agent shall not relieve any other Lender of its obligation in respect
thereof.  The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Secured Obligations and the
resignation of the Administrative Agent.
 
SECTION 9.08. No Other Duties; Other Agents, Arrangers, Managers, Etc..  Each
Agent hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Loan Documents, as applicable.  Anything herein
to the contrary notwithstanding, none of the Arrangers or other Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder and such Persons
shall have the benefit of this Article IX.  Without limiting the foregoing, none
of the Lenders or other Persons so identified shall have or be deemed to have
any agency or fiduciary or trust relationship with any Lender, Parent or any
Subsidiary.  Each Lender acknowledges that it has not relied, and will not rely,
on any of the Lenders or other Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.
 
 
143

--------------------------------------------------------------------------------

 
 
SECTION 9.09. Resignation of Administrative Agent or Collateral Agent.
 
(a) The Administrative Agent or the Collateral Agent may resign upon thirty (30)
days’ written notice to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the consent of the Borrower at all times other than during the
existence of an Event of Default under clauses (a) and (f) of Section 8.01
(which consent of the Borrower shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States
having combined capital and surplus in excess of $1,000,000,000.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent or Collateral Agent gives notice of its resignation, (or
such earlier day as shall be agreed by the Required Lenders and the Borrower)
(the “Resignation Effective Date”), then the retiring Administrative Agent or
Collateral Agent may (but shall not be obligated to) on behalf of the Lenders,
appoint a successor Administrative Agent or Collateral Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
 
(b) With effect from the Resignation Effective Date, (1) the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent or Collateral
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent or Collateral Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent or Collateral Agent
is appointed) and (2) except for any indemnity payments or other amounts then
owed to the retiring Administrative Agent or Collateral Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or Collateral Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent or Collateral Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring
Administrative Agent or Collateral Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring Administrative Agent or Collateral Agent as of the Resignation
Effective Date), and the retiring Administrative Agent or Collateral Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section 9.09).  The fees payable by the Borrower to a successor
Administrative Agent or Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, its sub-agents and their
respective Agent-Related Persons in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent or Collateral
Agent was acting as Administrative Agent or Collateral Agent.  Any other Agent
may resign from such role at any time, with immediate effect, by giving prior
written notice thereof to the Administrative Agent and Borrower.
 
 
144

--------------------------------------------------------------------------------

 
 
SECTION 9.10. Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its Agent-Related Persons, and any other amounts due
the Administrative Agent under Sections 2.07 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
 
 
145

--------------------------------------------------------------------------------

 
 
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 thereof, or any
similar Laws in any other jurisdictions to which a Loan Party is subject, (b) at
any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law.  In connection with any such credit bid and purchase, the
Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are used to consummate such purchase).  In connection
with any such bid (i) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (f) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Secured Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Secured Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action and (iv) to the extent that Secured Obligations that are assigned
to an acquisition vehicle are not used to acquire Collateral for any reason (as
a result of another bid being higher or better, because the amount of Secured
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Secured Obligations
shall automatically be reassigned to the Lenders pro rata and the Equity
Interests and/or debt instruments issued by any acquisition vehicle on account
of the Secured Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
 
SECTION 9.11. Collateral and Guaranty Matters.  Without limiting the provisions
of Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) irrevocably authorizes the
Administrative Agent and the Collateral Agent, and, upon receipt by such Agent
of the certification by the applicable Loan Party in accordance with the
penultimate paragraph of this Section 9.11, each of the Administrative Agent and
the Collateral Agent agrees that it will:
 
 
146

--------------------------------------------------------------------------------

 
 
(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has been made),
(ii) that is sold or otherwise Disposed of or to be sold or otherwise Disposed
of as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document to a Person that is not a Loan Party, (iii) that
constitutes an Excluded Asset, (iv) if the property subject to such Lien is
owned by a Guarantor, upon the release of such Guarantor from its Term Loan
Guarantee otherwise in accordance with the Loan Documents or (v) if approved,
authorized or ratified in writing in accordance with Section 10.01;
 
(b) release any Guarantor from its obligations under the Term Loan Guarantee if
such Person ceases to be a Material Domestic Subsidiary or a Restricted
Subsidiary or otherwise becomes an Excluded Subsidiary as a result of a
transaction permitted under the Loan Documents; provided, however, that the
release of any Guarantor from its obligations under the Term Loan Guarantee if
such Guarantor becomes an Excluded Subsidiary of the type described in clause
(a) of the definition thereof shall only be permitted if at the time such
Guarantor becomes an Excluded Subsidiary of such type (1) no Default or Event of
Default shall have occurred and be outstanding, (2) after giving pro forma
effect to such release and the consummation of the transaction that causes such
Person to be an Excluded Subsidiary of such type, the Borrower is deemed to have
made a new Investment in such Person for purposes of Section 7.02 (as if such
Person were then newly acquired) and such Investment is permitted pursuant to
Section 7.02 at such time and (3) a Responsible Officer of the Borrower
certifies to the Collateral Agent compliance with preceding clauses (1) and (2);
provided, further, that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the ABL Facility, any Permitted Incremental
Equivalent Debt, any Credit Agreement Refinancing Indebtedness, any Junior
Financing or any Permitted Refinancing in respect of any of the foregoing.
 
(c) subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(e), (f),
(g), (i), (m), (n), (p), (r), (s), (u), (x), (dd), (ee) and (ff); and
 
(d) enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and which Indebtedness contemplates an
intercreditor, subordination or collateral trust agreement.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Term Loan Guarantee pursuant to this
Section 9.11.  In each case as specified in this Section 9.11, the applicable
Agent will (and each Lender irrevocably authorizes the applicable Agent to), at
the Borrower’s expense and upon at least five (5) Business Days’(or such shorter
period as the Agent may agree to) prior written request by the relevant Loan
Party, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Term Loan Guarantee, in each case
in accordance with the terms of the Loan Documents and this Section 9.11;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in its reasonable opinion, would, under applicable Law,
expose the Agent to liability or create any obligation or entail any adverse
consequence other than the release or subordination of its interest in
particular types or items of property, or the release of any Guarantor from its
obligations under the Term Loan Guarantee without recourse or warranty (other
than its authority to execute and deliver such release or subordination), and
(ii) such release or subordination shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens (other than those expressly being
released or subordinated) upon (or obligations of any Loan Party in respect of)
all interests retained by any Loan Party, including, without limitation, the
proceeds of any sale of Collateral, all of which shall continue to constitute
part of the Collateral.  At any time that the respective Loan Party desires that
the applicable Agent take any of the actions described in the immediately
preceding sentence, it shall, upon request of the Agent, deliver to the Agent an
officer’s certificate certifying that such Disposition or incurrence of such
Liens or Indebtedness, as applicable, is permitted hereunder.
 
 
147

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
SECTION 9.12. Appointment of Supplemental Administrative Agents.
 
(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).
 
 
148

--------------------------------------------------------------------------------

 
 
(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.
 
(c) Should any instrument in writing from any Loan Party be reasonably required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrower or Parent, as applicable,
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon such reasonable request by the
Administrative Agent.  In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.
 
SECTION 9.13. Intercreditor Agreements.
 
(a) The Administrative Agent and the Collateral Agent are authorized to enter
into the ABL Intercreditor Agreement and any amendments thereto as expressly
contemplated by Section 7.4 of the ABL Intercreditor Agreement, and the parties
hereto acknowledge that the ABL Intercreditor Agreement and any such amendment
are binding upon them.
 
(b) Each Lender (i) hereby consents to the subordination of the Liens on the
Current Asset Collateral securing the Secured Obligations on the terms set forth
in the ABL Intercreditor Agreement, (ii) hereby agrees that it will be bound by
and will take no actions contrary to the provisions of the ABL Intercreditor
Agreement and (iii) hereby authorizes and instructs the Administrative Agent and
Collateral Agent to enter into the ABL Intercreditor Agreement and to subject
the Liens on the Collateral securing the Secured Obligations to the provisions
thereof.  The foregoing provisions are intended as an inducement to the ABL
Secured Parties (as such term is defined in the ABL Intercreditor Agreement) to
extend credit to the Borrower and such ABL Secured Parties are intended
third-party beneficiaries of such provisions and the provisions of the ABL
Intercreditor Agreement.
 
 
149

--------------------------------------------------------------------------------

 
 
SECTION 9.14. Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein or in the Term Loan
Guarantee or any other Collateral Document, no Cash Management Bank or Hedge
Bank that obtains the benefits of Section 8.03, the Term Loan Guarantee or any
Collateral by virtue of the provisions hereof or of the Term Loan Guarantee or
any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01. Amendments, Etc.    Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, a
copy of which has been provided to the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such amendment, waiver or
consent shall:
 
(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly and adversely affected thereby (but not the Required
Lenders) (it being understood that an amendment or waiver of any condition
precedent set forth in Section 4.01 or otherwise or the waiver of any Default,
Event of Default, representation, warranty, covenant or mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);
 
(b) postpone any date scheduled for (other than in connection with any extension
for administrative reasons agreed by the Administrative Agent), or reduce the
amount of, any payment of principal or interest under Section 2.05 or 2.06
without the written consent of each Lender directly and adversely affected
thereby (but not the Required Lenders), it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;
 
 
150

--------------------------------------------------------------------------------

 
 
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby (but
not the Required Lenders), it being understood that the waiver of any Default or
Event of Default shall not constitute a reduction in the rate of interest;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;
 
(d) change any provision of clauses (a) through (f) of this Section 10.01 or the
second proviso to this Section 10.01 or the definition of “Required Lenders”,
“Pro Rata Share” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents, without the written consent of each Lender directly and adversely
affected thereby (but not the Required Lenders);
 
(e) other than in a transaction permitted under Section 7.04 or Section 7.05 or
as otherwise permitted pursuant to Section 9.11 or in any other Loan Document,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; or
 
(f) other than in a transaction permitted under Section 7.04 or Section 7.05 or
as otherwise permitted pursuant to Section 9.11 or in any other Loan Document,
release all or substantially all of the aggregate value of the Term Loan
Guarantee, without the written consent of each Lender;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document, (ii) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification and (iii) the consent of Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Facility in respect of payments hereunder in a
manner different than such amendment affects other Facilities.
 
Notwithstanding anything to the contrary contained in this Section 10.01 or any
other provision of this Agreement or any other Loan Document,
 
 
151

--------------------------------------------------------------------------------

 
 
(a) no Lender’s consent is required to effect any amendment, modification or
supplement to the ABL Intercreditor Agreement, any First Lien Intercreditor
Agreement, any Second Lien Intercreditor Agreement, any subordination agreement
or any other intercreditor agreement or arrangement permitted under this
Agreement (i) that is for the purpose of adding the holders of Permitted Pari
Passu Secured Refinancing Debt, Permitted Incremental Equivalent Debt, Permitted
Junior Secured Refinancing Debt or Indebtedness with respect to any permitted
Junior Financing (or a Senior Representative with respect thereto) as parties
thereto, as expressly contemplated by the terms of the ABL Intercreditor
Agreement, such First Lien Intercreditor Agreement, such Second Lien
Intercreditor Agreement, such subordination agreement or such other
intercreditor agreement or arrangement permitted under this Agreement or in any
document pertaining to any Indebtedness permitted hereby that is permitted to be
secured by the Collateral, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor or subordination agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing; provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by the ABL
Intercreditor Agreement (or the comparable provisions, if any, of any First Lien
Intercreditor Agreement, any Second Lien Intercreditor Agreement, any
subordination agreement or any other intercreditor agreement or arrangement
permitted under this Agreement); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Collateral Agent hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent or the Collateral Agent,
as applicable; and
 
(b) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower (i)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
 
Notwithstanding anything to the contrary contained in this Section 10.01 or any
other provision of this agreement or any other Loan Document, guarantees,
collateral security documents and related documents executed by the Loan Parties
in connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and the Borrower and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure errors or omissions of a technical nature
or ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.
 
Notwithstanding anything to the contrary contained in this Section 10.01 or any
other provision of this agreement or any other Loan Document, if at any time
after the Closing Date, the Administrative Agent and the Borrower shall have
jointly identified an ambiguity, mistake, defect, inconsistency, obvious error
or any error or omission of a technical nature or any necessary or desirable
technical change, in each case, in any provision of any Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five (5) Business Days following receipt
of notice thereof.  In addition, notwithstanding anything to the contrary
contained in this Section 10.01 or any other provision of this agreement or any
other Loan Document, the Administrative Agent and the Borrower may, without the
input or consent of any other Lender (other than the relevant Lenders providing
Loans under such Sections), effect amendments to this Agreement and the other
Loan Documents as may be necessary in the reasonable opinion of the Borrower and
the Administrative Agent to effect the provisions of Sections 2.12, 2.13 or 2.14
or any other provision specifying that any waiver, amendment or modification may
be made with the consent or approval of the Administrative Agent.
 
 
152

--------------------------------------------------------------------------------

 
 
SECTION 10.02. Notices and Other Communications; Facsimile Copies.
 
(a) General.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
(i) if to Parent or the Borrower (or the Borrower, on behalf of any other Loan
Party) or the Administrative Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b) Electronic Communication.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent and the Borrower
hereby agree to accept notices and other communications to it hereunder by
electronic email to the email addresses set forth on Schedule 10.02, provided
that the Borrower or the Administrative Agent may, at any time provide by notice
to the other applicable party that email communications shall not be acceptable
for particular notices or communications.
 
 
153

--------------------------------------------------------------------------------

 
 
(c) All such notices and other communications (i) sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
 
(d) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Loan Parties, the Administrative Agent or any of its Agent-Related
Persons or any Arranger (collectively, the “Agent Parties”) have any liability
to the Loan Parties, any Lender, or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party or Loan Party; provided, however, that in no event shall any Loan
Party or Agent Party have any liability to any other party to this Agreement,
any other Loan Party, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages); provided that nothing contained in this sentence shall limit the
Borrower’s indemnification obligations to the extent set forth in Section 10.05
to the extent such indirect, special, incidental, consequential or punitive
damages are included in any third party claim in connection with which any
Indemnitee is entitled to indemnification hereunder.
 
(e) Change of Address.  Each of Parent, the Borrower and the Administrative
Agent may change its address, telecopier or telephone number or email address
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number or email address for notices and other communications hereunder by notice
to the Borrower and the Administrative Agent.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
 
154

--------------------------------------------------------------------------------

 
 
(f) Reliance by the Administrative Agent.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall, subject to the provisions of Section 10.05,
indemnify the Administrative Agent each Lender and the Agent-Related Persons of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
SECTION 10.03. No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
 
SECTION 10.04. Attorney Costs and Expenses.  The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent and the
Arrangers for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Davis Polk & Wardwell LLP and, if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of the Lenders taken as a whole, and (b) to pay or reimburse
the Administrative Agent and the Lenders for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of one counsel to the Administrative Agent and the Lenders taken as a
whole (and, if reasonably necessary, one local counsel in each relevant material
jurisdiction and, in the event of any actual or reasonably perceived conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
affected Lenders similarly situated taken as a whole)).  The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 10.04
shall be paid promptly following receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail.  The Borrower and each
other Loan Party hereby acknowledge that the Administrative Agent and/or any
Lender may receive a benefit, including without limitation, a discount, credit
or other accommodation, from any of such counsel based on the fees such counsel
may receive on account of their relationship with the Administrative Agent
and/or such Lender, including, without limitation, fees paid pursuant to this
Agreement or any other Loan Document.
 
 
155

--------------------------------------------------------------------------------

 
 
SECTION 10.05. Indemnification by the Borrower.  The Borrower shall indemnify
and hold harmless the Agents, each Lender, the Arrangers and their respective
Affiliates, directors, officers, employees, agents, partners, trustees or
advisors and other representatives (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way arising out of or
in connection with (but limited, in the case of legal fees and expenses, to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction that is material to the interest of the Lenders, and solely in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole) (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or the use or
proposed use of the proceeds therefrom, or (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned, leased or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability or Environmental Claim relating to any
Loan Party or its respective Subsidiaries, or (d) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the indemnitee (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, judgments, suits, costs, expenses or disbursements resulted
from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Indemnified Persons as determined by a final,
non-appealable judgment of a court of competent jurisdiction, (y) a material
breach of any obligations under any Loan Document by such Indemnitee or any of
its Related Indemnified Persons as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (z) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent or arranger or any similar role
under the Facility and other than any claims arising out of any act or omission
of the Parent or its Subsidiaries.  To the extent that the undertakings to
indemnify and hold harmless set forth in this Section 10.05 may be unenforceable
in whole or in part because they are violative of any applicable law or public
policy, the Borrower shall contribute the maximum portion that it is permitted
to pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them.  No Loan
Party or Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through the Platform or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date) (other than, in
the case of any Loan Party, in respect of any such damages incurred or paid by
an Indemnitee to a third party).  In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is
consummated.  All amounts due under this Section 10.05 shall be paid within
thirty (30) days after (x) written demand therefor and (y) in the case of
reimbursement of costs and expenses (including Attorney Costs), after receipt of
an invoice relating thereto, setting forth such expenses in reasonable detail
and together with backup documentation supporting such reimbursement
requests.  The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.  This Section 10.05 shall not apply to Taxes, or amounts
excluded from the definition of Taxes pursuant to clauses (i) through (vii) of
the first sentence of Section 3.01(a), that are imposed with respect to payments
to or for the account of any Agent or any Lender under any Loan Document, which
shall be governed by Section 3.01.  Notwithstanding the foregoing, each
Indemnitee shall be obligated to refund or return any and all amounts paid by
the Borrower under this paragraph to such Indemnitee for any losses, claims,
damages, liabilities and expenses to the extent that a court of competent
jurisdiction has entered a final, non-appealable judgment that any claim,
damage, loss, liability or expense asserted by such Indemnitee resulted from
such indemnified person’s gross negligence, willful misconduct or bad faith or
material breach of the Loan Documents by such Indemnitee.
 
 
156

--------------------------------------------------------------------------------

 
 
SECTION 10.06. Marshaling; Payments Set Aside.  None of the Administrative Agent
or any Lender shall be under any obligation to marshal any assets in favor of
the Loan Parties or any other party or against or in payment of any or all of
the Secured Obligations.  To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.
 
SECTION 10.07. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Parent nor the Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
 
157

--------------------------------------------------------------------------------

 
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment or, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a) or (f) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default under Section 8.01(a)
or (f) has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have provided consent under this
subclause (iii)(A) to the extent the Borrower has not responded to the
Administrative Agent within ten (10) Business Days of a written request for such
consent; and
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required (other than for assignments
in accordance with Section 10.07(h)) if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  All assignments shall be by novation.
 
 
158

--------------------------------------------------------------------------------

 
 
(v)           No Assignments to Certain Persons.  No such assignment shall be
made (A) to the Loan Parties or any of their Subsidiaries except as permitted
under Section 2.03(a)(iv) or Section 10.07(h) or (B) to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
 
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, owing to each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and, with respect to itself, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice, provided that the information contained in the Register which is shared
with each Lender (other than the Administrative Agent and its Affiliates) shall
be limited to the entries with respect to such Lender including the Commitment
of, or principal amount of and stated interest on the Loans owing to such
Lender.  This Section 10.07(c) and Section 2.09 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).
 
 
159

--------------------------------------------------------------------------------

 
 
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Parent or any of the Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 (other than clause (d) thereof)
that directly and adversely affects such Participant.  Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01(b)
and (c) or Section 3.01(d), as applicable), 3.04 and 3.05 (through the
applicable Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section.  To the
extent permitted by applicable Law, each Participant also shall be entitled to
the benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent expressly
acknowledging such Participant may receive such greater benefit.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply and does in fact comply with
Section 3.01 as though it were a Lender.  Each Lender that sells a participation
shall (acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h)
and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which is
entered the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  A Lender shall
not be obligated to disclose the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
 
160

--------------------------------------------------------------------------------

 
 
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, (iii) the Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder and (iv) an SPC will provide any document reasonably requested by the
Administrative Agent that is described under Sections 3.01(b) through 3.01(d) as
if such SPC were a Lender.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior debt of
any SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500 (which processing fee
may be waived by the Administrative Agent in its sole discretion), assign all or
any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
 
(h) Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, without any consent, assign all or a portion of its
rights and obligations with respect to Loans under this Agreement to the
Borrower or the Parent through (x) Dutch auctions open to all Lenders on a pro
rata basis in accordance with procedures of the type described in Section
2.03(a)(iv) or (y) notwithstanding Sections 2.10 and 2.11 or any other provision
in this Agreement, open market purchase on a non-pro rata basis, in each case
subject to the following limitations:
 
 
161

--------------------------------------------------------------------------------

 
 
(i) the principal amount of such Loans shall be deemed automatically cancelled
and extinguished on the date of such assignment or transfer;
 
(ii) purchases of Loans pursuant to this Section 10.07(h) may not be funded with
the proceeds of loans under the ABL Facility;
 
(iii) either (x) the Borrower or Parent (as applicable) shall represent and
warrant to the Lender that it does not possess material non-public information
with respect to the Parent and its Subsidiaries or the securities of any of them
that has not been disclosed to the Lenders receiving “Private Side Information”
generally (other than Lenders who elect not to receive such information) and
that would reasonably be expected to have a material effect upon a Lender’s
decision to assign the Loans or (y) the parties to such transaction shall render
customary “big boy” disclaimers; and
 
(iv) notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any non-cash
gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Loans purchased by the Parent or the Borrower shall be
excluded from the determination of Consolidated Net Income and Consolidated
EBITDA.
 
SECTION 10.08. Confidentiality.  Each of the Agents, the Arrangers and the
Lenders agrees to maintain the confidentiality of the Information in accordance
with its customary procedures (as set forth below), except that Information may
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives in connection with the transactions contemplated hereby or by
any of the other Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that such Agent, Arranger or Lender, as applicable, agrees that it will
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be an Additional Lender
or (ii) any actual or prospective direct or indirect counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
received by it from such Lender) or (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this
Section 10.08 or (ii) becomes available to such Agent, Arranger, any Lender, or
any of their respective Affiliates on a nonconfidential basis other than as a
result of a breach under this Section 10.08 from a source other than the Loan
Parties or any Subsidiary thereof, and which source is not known by such Agent,
Arranger or Lender to be subject to a confidentiality restriction in respect
thereof in favor of the Borrower or any Affiliate of the Borrower.
 
 
162

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
or on behalf of any Loan Party or any Subsidiary thereof relating to any Loan
Party or any Subsidiary thereof or their respective businesses, other than any
such information that is available to any Agent, Arranger or Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; it being understood that all information received from any Loan Party
or any of their Subsidiaries after the date hereof shall be deemed confidential
unless such information is clearly identified at the time of delivery as not
being confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.
 
Each of the Agents, the Arrangers and the Lenders acknowledges that, (a) the
Information may include material non-public information concerning the Loan
Parties or the matters which are subject to this Agreement, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
 
SECTION 10.09. Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
 
163

--------------------------------------------------------------------------------

 
 
SECTION 10.10. Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
SECTION 10.11. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the
Engagement Letter and the other Loan Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.
 
SECTION 10.12. Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
SECTION 10.13. Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
 
 
164

--------------------------------------------------------------------------------

 
 
SECTION 10.14. Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 10.15. GOVERNING LAW.
 
(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICTS OF LAW PRINCIPLES THERETO AND TO THE EXTENT THAT SUCH PRINCIPLES
WOULD DIRECT A MATTER TO ANOTHER JURISDICTION.
 
(b) THE BORROWER, PARENT, THE AGENTS AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED THAT TO THE
EXTENT SUCH FEDERAL COURT DOES NOT ACCEPT JURISDICTION OVER SUCH ACTION OR
PROCEEDING, THE BORROWER, PARENT, THE AGENTS AND EACH LENDER SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
 
 
165

--------------------------------------------------------------------------------

 
 
(c) THE BORROWER, PARENT, THE AGENTS AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY.     EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.17. Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, Parent and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender that each
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, Parent, each Agent and each Lender and their
respective successors and assigns.
 
SECTION 10.18. [Reserved.]
 
SECTION 10.19. Lender Action.  Each Lender agrees that, except with the written
consent of the Administrative Agent, it will not take any enforcement action
hereunder or under any other Loan Document (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), accelerate the Obligations under any Loan Document, or
exercise any right that it might otherwise have under applicable law or
otherwise to credit bid at foreclosure sales, UCC sales, any sale under
Section 363 of the Bankruptcy Code or other similar Dispositions of
Collateral.  Notwithstanding the foregoing, however, a Lender may take action to
preserve or enforce its rights against a Loan Party where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of the Obligations held by such Lender, including the filing of proofs of claim
in a case under the Bankruptcy Code.
 
 
166

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Loan Parties, the Administrative Agent and each Secured
Party agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce any Term Loan Guarantee, it
being understood and agreed that all powers, rights and remedies hereunder may
be exercised solely by the Administrative Agent, on behalf of the Secured
Parties in accordance with the terms hereof and all powers, rights and remedies
under the other Loan Documents may be exercised solely by the Administrative
Agent, and (ii) in the event of a foreclosure by the Administrative Agent on any
of the Collateral pursuant to a public or private Disposition (including
pursuant to Section 363 of the Bankruptcy Code), (A) the Administrative Agent,
as agent for and representative of the Secured Parties, shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such Disposition, to use
and apply any of the Obligations as a credit on account of the purchase price
for any Collateral payable by the Administrative Agent at such Disposition and
(B) the Administrative Agent or any Lender may be the purchaser or licensor of
any or all of such Collateral at any such Disposition.
 
SECTION 10.20. Use of Name, Logo, etc..  Subject in each case to the prior
written consent of the Borrower (not to be unreasonably withheld), each of the
Administrative Agent and the Arrangers may publish in the ordinary course
customary advertising material relating to the financing transactions
contemplated by this Agreement using the name, product photographs, logo or
trademark of any Loan Party.
 
SECTION 10.21. USA PATRIOT Act Notice.  Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification numbers of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA PATRIOT Act.  The Borrower shall, promptly
following a reasonable request by the Administrative Agent on behalf of itself
or on behalf of any Lender, provide all documentation and other information that
the Administrative Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
 
SECTION 10.22. Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
167

--------------------------------------------------------------------------------

 
 
SECTION 10.23. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Parent acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arrangers
are arm’s-length commercial transactions between the Borrower, Parent and their
respective Affiliates, on the one hand, and the Administrative Agents and the
Arrangers, on the other hand, (B) each of the Borrower and Parent has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Borrower and Parent is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agents, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, Parent or any of their respective Affiliates, or any other
Person and (B) none of the Agents, the Arrangers nor any Lender has any
obligation to the Borrower, Parent or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Arrangers, the Lender and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, Parent or their respective Affiliates, and none of the Agents,
the Arrangers nor any Lender has any obligation to disclose any of such
interests to the Borrower, Parent or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrower and Parent hereby waives
and releases any claims that it may have against the Agents, the Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
SECTION 10.24. Intercreditor Agreement.  Each Lender hereunder (on behalf of
itself and its Affiliates):  (a) acknowledges that it has received a copy of the
ABL Intercreditor Agreement, (b) agrees that it will be bound by and will take
no actions contrary to the provisions of the ABL Intercreditor Agreement, and
(c) authorizes and instructs the Administrative Agent to enter into the ABL
Intercreditor Agreement as Administrative Agent and on behalf of such
Lender.  In the event of any conflict or inconsistency between the provisions
of  the ABL Intercreditor Agreement and this Agreement (or any other Loan
Document), the provisions of the ABL Intercreditor Agreement shall govern and
control.
 
SECTION 10.25. Conflicts.  Notwithstanding anything to the contrary contained
herein, in any other Loan Document (but excluding the ABL Intercreditor
Agreement), in the event of any conflict or inconsistency between this Agreement
and any other Loan Document (excluding the ABL Intercreditor Agreement), the
terms of this Agreement shall govern and control.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
168

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

  PIER 1 IMPORTS (U.S.), INC.,     as the Borrower,                     By:    
    Name:       Title:                     PIER 1 IMPORTS, INC., as Parent,    
                By:         Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as
Administrative Agent,
                    By:         Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I


Guarantors




Pier 1 Assets, Inc., a Delaware corporation


Pier 1 Holdings, Inc., a Delaware corporation


Pier 1 Imports, Inc., a Delaware corporation


Pier 1 Imports (U.S.), Inc., a Delaware corporation


Pier 1 Licensing, Inc., a Delaware corporation


Pier 1 Services Company, a Delaware statutory trust


Pier 1 Value Services, LLC, a Virginia limited liability company
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.01A


Certain Security Interests and Guarantees


As of the Closing Date:


 
●
the Security Agreement by and among the Loan Parties and the Administrative
Agent;



 
●
the Copyright Security Agreement by the Borrower, Parent and Pier 1 Licensing,
Inc., in favor of the Administrative Agent;



 
●
the Patent Security Agreement by Pier 1 Services Company, a Delaware statutory
trust (“Pier 1 Services”), in favor of the Administrative Agent; and



 
●
the Trademark Security Agreement by Pier 1 Services in favor of the
Administrative Agent.



Within 30 days after the Closing Date:


 
●
Deed of hypothec and issue of bonds by and among the Loan Parties (with respect
to Collateral located in Quebec) and the Collateral Agent, acting as fondé de
pouvoir, 25% demand bond issued by a Loan Party in favour of the Collateral
Agent and certified by the fondé de pouvoir, delivery order issued by a Loan
Party and pledge of bond agreement by and among a Loan Party and the Collateral
Agent for itself and on behalf of the other Secured Parties;



 
●
the General Security Agreement by and among the Loan Parties (with respect to
Collateral located in Canada) and the Collateral Agent;
 



 
●
Intellectual Property Security Agreement by Pier 1 Services in respect of
Canadian Trademarks in favor of the Collateral Agent, with related schedules
thereto and related supplements to the schedules to the Perfection Certificate
delivered as of the Closing Date;



 
●
evidence that all registrations, recordings and filings in Canada that the
Administrative Agent and the Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been prepared in
proper form (including PPSA financing statements and certified statements issued
by the Quebec Register of Personal Movable Property Rights);



 
●
an opinion from Davies Ward Phillips & Vineberg LLP, Canadian counsel to the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent; and



 
●
opinions from counsel in each jurisdiction in which PPSA financing statements
are filed, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.01


Commitment




Lender
Commitment
Bank of America, N.A.
$200,000,000.00

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.12


Subsidiaries and Other Equity Investments



                               
PIER 1 IMPORTS, INC.
                 
(a Delaware corporation)
                                         
PIER 1 ASSETS, INC.
                 
(100% Owned)
                 
(a Delaware corporation)
                                         
PIER 1 LICENSING, INC.
                 
(100% Owned)
                 
(a Delaware corporation)
                                                           
PIER 1 HOLDINGS, INC.
     
PIER 1 IMPORTS (U.S.), INC.
     
(100% Owned)
     
(100% Owned)
     
(a Delaware corporation)
     
(a Delaware corporation)
                             
PIER 1 SERVICES COMPANY
                 
(100% Owned)
                 
(a Delaware statutory trust)
                           
PIR TRADING, INC.
 
PIER 1 VALUE SERVICES, LLC
             
(100% Owned)
 
(100% Owned)
             
(a Delaware corporation)
 
(a Virginia limited liability company)
                         

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 10.02


Administrative Agent’s Office, Certain Addresses for Notices




Parent or the Borrower:


Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, Texas  76102
Attention: Charles H. Turner, Chief Financial Officer
Telephone: (817) 252-8400
Telecopier: (817) 252-8801
E-Mail:  chturner@pier1.com


Website for posting documents: http://www.pier1.com


With a copies to:
 
Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, Texas  76102
Attention: Bryan Hanley, Assistant Treasurer & Director, Investor Relations
Telephone: (817) 252-6083
Telecopier: (817) 252-7424
E-Mail:  bhanley@pier1.com


Sidley Austin LLP
2001 Ross Avenue, Suite 3600
Dallas, Texas  75201
Attention: Kelly M. Dybala, Esquire
Telephone: (214) 981-3426
Telecopier: (817) 252-8801
E-Mail: kdybala@sidley.com


Administrative Agent:


Administrative Agent: Payments and Credit Requests
Bank of America, N.A.
101 North Tyson Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Jennifer Thayer
Telephone: 980-338-3254
Facsimile: 704-409-0486
Electronic Mail: jennifer.thayer@baml.com
With a copy to:
 
 
 

--------------------------------------------------------------------------------

 

 
Administrative Agent: Financials and Compliance Notices
Bank of America, N.A.
Gateway Village-900 Building
900 W Trade Street
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Jim Joninas
Telephone: 980-387-1128
Electronic Mail: James.A.Joninas@baml.com


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY  10017
Attention: Jason Kyrwood, Esquire
Telephone: (212) 450-4653
Telecopier: (212) 701-5653
E-Mail: jason.kyrwood@davispolk.com


Payment Instructions:


Bank of America, N.A.
New York, NY
Attn: Corporate Credit Services
ABA #: 026009593
Account: # 1366212250600
Ref: Pier 1 Imports (U.S.), Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


[FORM OF] COMMITTED LOAN NOTICE




Date:  ___________, _____


To:
Bank of America, N.A., as Administrative Agent

 
One Independence Center

 
101 N Tryon St

 
Mail Code:  NC1-001-05-46

 
Charlotte, NC  28255-0001

 
Attention: Jennifer Thayer

 
Telephone: 980-338-3254

 
Facsimile: 704-409-0486

 
Electronic Mail: jennifer.thayer@baml.com



 
Ladies and Gentlemen:



Reference is made to that certain Term Loan Credit Agreement, dated as of April
30, 2014 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Pier 1 Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports (U.S.),
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and Collateral
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.


The undersigned hereby requests (select one):


 o  A Borrowing of Loans


 o  A conversion or continuation of Loans made on _______________.


To be made on the terms set forth below:


1.           Class of Borrowing: _______________.1


2.           On ___________________________ (a Business Day).


3.           In the principal amount of $ __________________.2


4.           Comprised of [Type of Loan requested]. 3
 

   

1 E.g., Initial Loans, Incremental Loans, Other Loans or Extended Loans.
2 E.g., For Eurodollar Rate Loans, must be a minimum of $5,000,000 or a multiple
of $1,000,000 in excess thereof.  For Base Rate Loans, must be a minimum of
$1,000,000 and $500,000 in excess thereof.
 
 
Form of Committed Loan Notice
 
A-1

--------------------------------------------------------------------------------

 


5.           For Eurodollar Rate Loans:  with an Interest Period of months.4




[The remainder of this page is intentionally left blank.]


 

   

3 E.g., Base Rate or Eurodollar Rate Loans.
4 Options are one, two, three or six months, or to the extent consented to by
each applicable Lender, twelve months (or such period of less than one month as
may consented to by each applicable Lender).
 
 
Form of Committed Loan Notice
 
A-2

--------------------------------------------------------------------------------

 
 

  PIER 1 IMPORTS (U.S.), INC.          
 
By:
        Name:       Title:          

 
 
Form of Committed Loan Notice
 
A-3

--------------------------------------------------------------------------------

 
 
EXHIBIT B
[FORM OF] NOTE
 

 $     [New York, New York]       [Date]

                                                                                                  
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[LENDER] or its registered assigns (the “Lender”) in accordance with Section
10.07 of the Credit Agreement (as defined below), in lawful money of the United
States of America in immediately available funds at the office of the
Administrative Agent (such term, and each other capitalized term used but not
defined herein, having the meaning assigned to it in the Term Loan Credit
Agreement, dated as of April 30, 2014 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Pier 1 Imports, Inc., a Delaware
corporation, Pier 1 Imports (U.S.), Inc., a Delaware corporation, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and Collateral Agent at One Independence Center, 101 N Tryon Street, Mail
Code: NC1-001-05-46, Charlotte, NC 28255-0001 (or such other office notified by
the Administrative Agent to the Borrower in accordance with Section 10.02 of the
Credit Agreement)) (i) on the dates set forth in the Credit Agreement, the
principal amounts set forth in the Credit Agreement with respect to Loans made
by the Lender to Borrower pursuant to the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to the Credit Agreement.
 
The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates, in each
case, in the manner and at the rate or rates provided in the Credit Agreement.


The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The non-exercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.


All Borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.


This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified.  This note is also entitled to the benefits of the
Term Loan Guarantee and is secured by the Collateral.
 
 
Form of Note
 
B-1

--------------------------------------------------------------------------------

 
 
If any assignment by the Lender holding this note occurs after the date of the
issuance hereof, the Lender agrees that it shall, upon the effectiveness of such
assignment or promptly thereafter as practicable, surrender this note to the
Administrative Agent for cancellation.


THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
Form of Note
 
B-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.


 

  PIER 1 IMPORTS (U.S.), INC.          
 
By:
        Name:       Title:          

 
 
Form of Note
 
B-3

--------------------------------------------------------------------------------

 


 
LOANS AND PAYMENTS


Date
 
Amount of
Loan
 
Maturity
Date
 
Payments of
Principal/Interest
 
Principal
Balance of
Note
 
Name of
Person
Making this
Notation
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                 

 
 
Form of Note
 
B-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[FORM OF] COMPLIANCE CERTIFICATE
 
[Insert date]


Reference is made to the Term Loan Credit Agreement, dated as of April 30, 2014
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Pier 1
Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports (U.S.), Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral Agent
(capitalized terms used herein have the meanings attributed thereto in the
Credit Agreement unless otherwise defined herein).  Pursuant to Section 6.02(a)
of the Credit Agreement, the undersigned, solely in his/her capacity as the
chief financial officer of Parent, certifies as follows:


1.           [Attached hereto as Exhibit A is a consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended [__], 201[__], and the
related consolidated statements of operations, stockholders’ equity and cash
flows for such fiscal year, together with related notes thereto and management’s
discussion and analysis describing results of operations, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report of [Ernst and Young LLP], which report has been prepared in
accordance with generally accepted auditing standards and is not subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than any qualification that is
expressly solely with respect to, or expressly resulting solely from an upcoming
final stated maturity date of Loans under the Credit Agreement or the ABL
Facility).  Also attached hereto as Exhibit A is a summary reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) (which may be in footnote form only) from such consolidated financial
statements.]1
 
2.           [Attached hereto as Exhibit A is a consolidated balance sheet of
Parent and its Subsidiaries as at the end of the fiscal quarter ended [_____],
and the related (i) condensed consolidated statements of operations for such
fiscal quarter and for the portion of the fiscal year then ended and (ii)
consolidated statements of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail (collectively, the
“Financial Statements”), together with management’s discussion and analysis
describing results of operations.  Such Financial Statements fairly present in
all material respects the financial condition, results of operations and cash
flows of Parent and its Subsidiaries in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes.  Also attached hereto
as Exhibit A is a summary reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) (which may be in footnote form
only) from such consolidated financial statements.]²
 



   

1To be included if accompanying annual financial statements only.
2To be included if accompanying quarterly financial statements only.
 
 
Form of Compliance Certificate
 
C-1

--------------------------------------------------------------------------------

 
 
3.           [Attached hereto as Exhibit B are the Projections required to be
delivered pursuant to Section 6.01(c) of the Credit Agreement.  Such Projections
have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such Projections.  Actual results may vary from such Projections and such
variations may be material.]3
 
4.           [To my knowledge, except as otherwise disclosed to the
Administrative Agent pursuant to the Credit Agreement, no Default has occurred
and is continuing.]  [If unable to provide the foregoing certification, attach
an Annex A specifying the details of the Default that has occurred and is
continuing and any action taken or proposed to be taken with respect thereto.]
 
5.           [Attached hereto as Schedule 1 are calculations of the Net First
Lien Leverage Ratio and the Net Total Leverage Ratio as of the end of the most
recent Test Period, which calculation is true and accurate on and as of the date
of this Certificate.]4
 
6.           [Attached hereto as Schedule 2 are reasonably detailed calculations
setting forth Excess Cash Flow for the most recently ended fiscal year, which
calculations are true and accurate on and as of the date of this Certificate.]5
 
7.           [Attached hereto as Schedule 3 are reasonably detailed
calculations, which calculations are true and accurate on and as of the date of
this Certificate, of the Net Cash Proceeds received during the fiscal year ended
[_____] by or on behalf of Parent or any of its Restricted Subsidiaries in
respect of any Disposition subject to prepayment pursuant to Section
2.03(b)(ii)(A) of the Credit Agreement and the portion of such Net Cash Proceeds
that has been invested or is intended to be reinvested in accordance with
Section 2.03(b)(ii)(B) of the Credit Agreement.]6
 
8.           [Attached hereto as Schedule 4 is a list of each Subsidiary of
Parent that identifies each Subsidiary as (i) a Restricted Subsidiary or an
Unrestricted Subsidiary and (ii), if applicable, a Material Subsidiary, in each
case, as of the date of this Certificate.]  [Since the date of the last
Compliance Certificate, there has been no change to the list of Restricted
Subsidiaries, Unrestricted Subsidiaries and Material Subsidiaries of Parent.]7]8
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 



   

3To be included only in annual compliance certificate.
4To be included in quarterly and annual compliance certificates.
5To be included only in annual compliance certificate beginning with the
certificate for the fiscal year ended February 28, 2015.
6To be included only in annual compliance certificate.
7To be included in quarterly and annual compliance certificates.
8Items 4-8 may be disclosed in a separate certificate no later than five (5)
days after delivery of the financial statements pursuant to Section 6.02(a) of
the Credit Agreement.
 
 
Form of Compliance Certificate
 
C-2

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the undersigned, solely in his/her capacity as a chief
financial officer of Pier 1 Imports, Inc., has executed this certificate for and
on behalf of Pier 1 Imports, Inc., and has caused this certificate to be
delivered as of the date first set forth above.
 

  PIER 1 IMPORTS, INC.          
 
By:
        Name        Title: Chief Financial Officer          

 
 
Form of Compliance Certificate
 
C-3

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
TO COMPLIANCE CERTIFICATE

   
(A)
Net First Lien Leverage Ratio: Consolidated Net First Lien Debt to Consolidated
EBITDA
   
     (1)
Consolidated Net First Lien Debt as of [_____], 20[__]:
   
(a)
Consolidated Net Debt:
     
(i)
Consolidated Total Debt
       
(A)
At any date of determination, the aggregate principal amount of Indebtedness of
Parent and its Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition or any other Investment
permitted under the Credit Agreement), consisting of:
         
(1)
Indebtedness for borrowed money
$
       
(2)
unreimbursed obligations in respect of drawn letters of credit
$
       
(3)
purchase money debt
$
       
(4)
Attributable Indebtedness and debt obligations evidenced by promissory notes or
similar instruments that would appear as a liability on a balance sheet prepared
in accordance with GAAP
 
$
 
provided that Consolidated Total Debt shall not include Indebtedness in respect
of (i) any letter of credit, except to the extent of unreimbursed obligations in
respect of drawn letters of credit (provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Debt
until three (3) Business Days after such amount is drawn (it being understood
that any borrowing, whether automatic or otherwise, to fund such reimbursement
shall be counted)) and (ii) obligations under Swap Contracts.
     
Consolidated Total Debt (sum of items (A)(1)(a)(i)(A)(1) through
(4))
 
$
   
(ii)
minus the aggregate amount of cash and Cash Equivalents included in the
consolidated balance sheet of Parent and its Restricted Subsidiaries as of such
date, excluding cash and Cash Equivalents that are Restricted (“Unrestricted
Cash”).
 
$
     
Consolidated Net Debt (Consolidated Total Debt minus Unrestricted Cash)
$
 
Consolidated Net First Lien Debt (Consolidated Net Debt that is secured by a
first priority Lien on any asset or property of any Loan Party or any Restricted
Subsidiary (including, for the avoidance of doubt, Indebtedness incurred under
the ABL Facility))
$

 
 
Form of Compliance Certificate
 
C-4

--------------------------------------------------------------------------------

 
 
(2)
Consolidated EBITDA:
   
(a)
Consolidated Net Income:
     
(i)
the net income (loss) of the Parent and its Restricted Subsidiaries for such
period on a consolidated basis for such period taken as a single accounting
period determined in accordance with GAAP, excluding:
 
 
$
     
(A)
the income (or loss) of such Person (other than any Loan Party) in which any
other Person has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to such Person during such period
 
$
     
(B)
the income (or loss) of such Person accrued prior to the date it becomes a
Restricted Subsidiary of a Person or any of such Person’s Restricted
Subsidiaries or is merged into or consolidated with a Person or any of its
Restricted Subsidiaries or that Person’s assets are acquired by such Person or
any of its Restricted Subsidiaries
 
 
$
     
(C)
the income of any direct or indirect Restricted Subsidiary of a Person (other
than any Loan Party) to the extent that and for the portion of the period during
which the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that income is not at the time permitted by operation
of the terms of its Organization Documents or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary
 
 
 
 
$
   
Consolidated Net Income (item (A)(2)(a)(i) minus the sum of items
(A)(2)(a)(i)(A) through (C))
$
 
(b)
plus the sum (without duplication) of:
     
(i)
depreciation and amortization for such period
$
   
(ii)
provisions for taxes that were deducted in determining Consolidated Net Income
for such period
 
$
   
(iii)
Consolidated Interest Expense that was deducted in determining Consolidated Net
Income for such period
 
$
   
(iv)
any other non-cash charges, including any write offs or write downs, reducing
Consolidated Net Income for such period (provided that any such non-cash charges
shall be treated as cash charges in any future period in which the cash
disbursement attributable thereto are made and such cash disbursement in such
future period shall be subtracted from Consolidated EBITDA in such future
period, and excluding amortization of a prepaid cash item that was paid in a
prior period to the extent such cash item was deducted in calculating
Consolidated EBITDA in period when paid)
 
 
 
 
$

 
 
Form of Compliance Certificate
 
C-5

--------------------------------------------------------------------------------

 
 

   
(v)
impairment of goodwill for such period
$
   
(vi)
non-cash compensation expense, or other non-cash expenses or charges, arising
from the granting of stock options, stock awards or similar arrangements
(including profits interests), the granting of stock appreciation rights and
similar arrangements (including any repricing, amendment, modification,
substitution or change of any such stock option, stock appreciation rights,
profits interests or similar arrangements), in each case for such period
 
 
 
$
   
(vii)
[reserved]
$
   
(viii)
any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees and related out-of-pocket expenses of Parent and
its Restricted Subsidiaries related to any offering of Equity Interests,
Investment or acquisition permitted under this Agreement for such period;
provided that in the case of any such offering of Equity Interests, such fees
and related out-of-pocket expenses are paid with proceeds of any such offering
of Equity Interests; provided, further, that the amounts described in this
clause (viii) shall not exceed $10,000,000 in the aggregate if such offering is
not successful or such Investment or acquisition is not consummated, as
applicable
 
 
 
 
 
$
   
(ix)
the amount of any expenses with respect to liability or casualty events,
business interruption or product recalls, to the extent covered by insurance
proceeds actually received in cash during such period (it being understood that
if the amount received in cash under any such agreement in any period exceeds
the amount of expense paid during such period, such excess amounts received may
be carried forward and applied against expenses in future periods)
 
 
 
$
 
(c)
minus
     
(i)
extraordinary gains for such period
$
 
Consolidated EBITDA  (Consolidated Net Income plus the sum of items (A)(2)(b)(i)
through (ix) minus item (A)(2)(c)(i))
 
$

 
 
Form of Compliance Certificate
 
C-6

--------------------------------------------------------------------------------

 
 

 
Consolidated Net First Lien Debt to Consolidated EBITDA
 
____: 1.00




   
(B)
Net Total Leverage Ratio: Consolidated Net Debt to Consolidated EBITDA
   
(1)
Consolidated Net Debt (Consolidated Total Debt minus Unrestricted Cash)
 
$
 
Consolidated Net Debt to Consolidated EBITDA
 
____: 1.00

 
 
Form of Compliance Certificate
 
C-7

--------------------------------------------------------------------------------

 

 
SCHEDULE 2
TO COMPLIANCE CERTIFICATE


(C) Excess Cash Flow Calculation
 
(a)
the sum, without duplication, of:
   
(i)
Consolidated Net Income of Parent for such period
$
 
(ii)
an amount equal to the amount of all non-cash charges (including depreciation
and amortization) to the extent deducted in arriving at such Consolidated Net
Income, but excluding (A) any such non-cash charges representing an accrual or
reserve for potential cash items in any future period and (B) excluding
amortization of a prepaid cash item that was paid in a prior period to the
extent such cash item reduced Excess Cash Flow in the period when paid
 
 
 
$
 
(iii)
decreases in Consolidated Working Capital for such period (other than (A) any
such decreases arising from acquisitions or Dispositions by Parent and its
Restricted Subsidiaries completed during such period, (B) the application of
purchase accounting, (C) the effect of reclassification during such period
between current assets and long term assets and current liabilities and long
term liabilities (with a corresponding restatement of the prior period to give
effect to such reclassification) and (D) the effect of any fluctuations in the
amount of accrued and contingent obligations under any Swap Contract)
 
 
 
 
$
 
(iv)
an amount equal to the aggregate net non-cash loss on Dispositions  by Parent
and its Restricted Subsidiaries during such period (other than Dispositions in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income
 
$
 
(v)
the amount deducted as tax expense in determining Consolidated Net Income to the
extent in excess of cash taxes paid in such period
$
 
(vi)
cash receipts in respect of Swap Contracts during such fiscal year to the extent
not otherwise included in such Consolidated Net Income
 
$
(b)
over, the sum, without duplication of:
   
(i)
an amount equal to the amount of all non-cash credits included in arriving at
such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in item (C) above)
and cash losses excluded by virtue of clauses (a)(i)(A) through (a)(i)(C) above
of the definition of Consolidated Net Income under items (A)(2) above
 
 
$
 
(ii)
at the option of the Borrower and without duplication of amounts deducted
pursuant to clause (xi) below or this clause (ii) in prior fiscal years, the
amount of Capital Expenditures or acquisitions of intellectual property accrued
or made in cash during such period and, at the option of the Borrower, made
after such period and prior to the date of the applicable Excess Cash Flow
payment, other than to the extent financed with long-term Indebtedness (other
than proceeds of extensions of credit under the ABL Facility or any other
revolving credit facility), in each case of Parent or its Restricted
Subsidiaries
 
 
 
 
$

 
 
Form of Compliance Certificate
 
C-8

--------------------------------------------------------------------------------

 
 

 
(iii)
at the option of the Borrower, the aggregate amount of all principal payments of
Indebtedness of Parent and its Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any mandatory prepayment of Loans (and the amount of Net Cash Proceeds
pending reinvestment) pursuant to Section 2.03(b)(ii) of the Credit Agreement to
the extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase and (C)
payments under Section 2.05) of the Credit Agreement, in each case except to the
extent financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness) of Parent or its Restricted Subsidiaries, but excluding
(W) the aggregate amount of any voluntary prepayments of Indebtedness
deducted  pursuant to clauses (B)(i) and (ii) of Section 2.03(b)(i) of the
Credit Agreement, (X) all other prepayments of Loans, (Y) all prepayments in
respect of any revolving credit facility and (Z) payments of any Junior
Financing
 
 
 
 
 
 
 
 
$
 
(iv)
an amount equal to the aggregate net non-cash gain on Dispositions by Parent and
the Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income
 
$
 
(v)
increases in Consolidated Working Capital for such period (other than (A) any
such increases arising from acquisitions or Dispositions by Parent and its
Restricted Subsidiaries completed during such period, (B) the application of
purchase accounting, (C) the effect of reclassification during such period
between current assets and long term assets and current liabilities and long
term liabilities (with a corresponding restatement of the prior period to give
effect to such reclassification) and (D) the effect of any fluctuations in the
amount of accrued and contingent obligations under any Swap Contract)
 
 
 
 
$
 
(vi)
cash payments by Parent and its Restricted Subsidiaries during such period in
respect of long-term liabilities or obligations of Parent and its Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income
 
$
 
(vii)
at the option of the Borrower and without duplication of amounts deducted
pursuant to clauses (viii) and (xi) below or this clause (vii) in prior fiscal
years, the amount of cash payments made in respect of Permitted Acquisitions and
other Investments permitted under Section 7.02 of the Credit Agreement (other
than Investments in (x) Cash and Cash Equivalents and (y) Parent and its
Restricted Subsidiaries) made during such period, and, at the option of the
Borrower, any such payments made after such period and prior to the date of the
applicable Excess Cash Flow payment other than to the extent that such
Investments and Permitted Acquisitions were financed with long-term Indebtedness
(other than proceeds of extensions of credit under the ABL Facility or any other
revolving credit facility), in each case of Parent and its Restricted
Subsidiaries and not made in reliance on any basket calculated by reference to
the Available Amount
 
 
 
 
 
 
 
$

 
 
Form of Compliance Certificate
 
C-9

--------------------------------------------------------------------------------

 
 

 
(viii)
at the option of the Borrower, the amount of Restricted Payments paid in cash
during such period pursuant to Sections 7.06(f) of the Credit Agreement and (h),
in each case other than to the extent such Restricted Payments were financed
with long-term Indebtedness (other than proceeds of extensions of credit under
the ABL Facility or any other revolving credit facility), in each case of Parent
and its Restricted Subsidiaries
 
 
 
$
 
(ix)
the aggregate amount of expenditures, fees, costs and expenses actually paid in
cash by Parent and its Restricted Subsidiaries during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income other than to the extent such payments were
financed with long-term Indebtedness (other than proceeds of extensions of
credit under the ABL Facility or any other revolving credit facility)
 
 
 
$
 
(x)
the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Parent, the Borrower and the Restricted Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income and such prepayments of Indebtedness reduced
Excess Cash Flow pursuant to item (C)(b)(iii) above or reduced the mandatory
prepayment required by Section 2.03(b)(i) of the Credit Agreement
 
 
 
 
$
 
(xi)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
at the option of the Borrower, the aggregate consideration required to be paid
in cash by Parent or any of its Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to the date of the
applicable Excess Cash Flow payment relating to permitted acquisitions or
Investments (other than Investments in (x) cash and Cash Equivalents and (y)
Parent or its Restricted Subsidiaries), Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of Parent following the end of such period, except,
in each case, to the extent such payments were financed with long-term
Indebtedness (other than proceeds of extensions of credit under the ABL Facility
or any other any revolving credit facility); provided that, to the extent the
aggregate amount actually utilized to finance such acquisitions, Investments,
Capital Expenditures or acquisitions of intellectual property during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters
 
 
 
 
 
 
 
 
 
 
$

 
 
Form of Compliance Certificate
 
C-10

--------------------------------------------------------------------------------

 
 

 
(xii)
the amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period
 
$
 
(xiii)
cash expenditures in respect of Swap Contracts during such period to the extent
not deducted in arriving at such Consolidated Net Income.
 
$
Excess Cash Flow (the sum of items (C)(a)(i) through (vi) minus the sum of items
(C)(b)(i) through (xiii))
 
$

 
 
Form of Compliance Certificate
 
C-11

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
TO COMPLIANCE CERTIFICATE


(D) Net Cash Proceeds
   
with respect to the Disposition of any asset by Parent or any of its Restricted
Subsidiaries or any Casualty Event, the excess, if any, of:
   
(i)
the sum of:
     
(A)
cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Parent or any of the
Restricted Subsidiaries)
 
 
 
 
$
 
(ii)
over the sum of:
     
(A)
the principal amount, premium or penalty, if any, interest and other amounts on
(x) any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and required to be repaid in connection with such Disposition or
Casualty Event or (y) any Indebtedness that was incurred to finance the
acquisition of such asset (other than, in each case under this subclause (A),
Indebtedness under the Loan Documents, the ABL Facility Documentation, the
Credit Agreement Refinancing Indebtedness and any Permitted Incremental
Equivalent Debt)
 
 
 
 
$
   
(B)
the out-of-pocket fees and expenses (including attorneys’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually
incurred by Parent or such Restricted Subsidiary in connection with such
Disposition or Casualty Event
 
 
 
$
   
(C)
taxes or distributions with respect thereto paid or reasonably estimated to be
payable in connection therewith (including taxes imposed on the distribution or
repatriation of any such Net Cash Proceeds)
 
$
   
(D)
in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro-rata portion of the Net Cash Proceeds thereof
(calculated without regard to this item (E)(ii)(D)) attributable to minority
interests and not available for distribution to or for the account of Parent or
a wholly owned Restricted Subsidiary as a result thereof
 
 
$

 
 
Form of Compliance Certificate
 
C-12

--------------------------------------------------------------------------------

 
 

   
(E)
any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by Parent or any Restricted Subsidiary
after such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this item
(D)(ii)(E)
 
 
 
 
 
$
Net Cash Proceeds (item (D)(i)(A) minus the sum of items (D)(ii)(A) through (D))
$        9
   
Portion of Net Cash Proceeds that has been invested or is intended to be
reinvested in accordance with Section 2.03(b)(ii)(B) of the Credit Agreement
 
$





 

   

9No net cash proceeds calculated in accordance with the above realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $10,000,000.  No such net
cash proceeds shall constitute Net Cash Proceeds in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$30,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds).
 
 
Form of Compliance Certificate
 
C-13

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
[FORM OF] ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]14 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]15 hereunder are several and not
joint.]16  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Such sale and assignment
is without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
 

 1.  Assignor[s]:                              2.  Assignee[s]:                 
   

 
1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2
 Select as appropriate.

3
 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 
Form of Assignment and Assumption
 
D-1

--------------------------------------------------------------------------------

 
 
[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]
 
4.             Borrower:                      Pier 1 Imports (U.S.), Inc.
 
5.
Administrative Agent:
Bank of America, N.A., including any successor thereto, as the administrative
agent under the Credit Agreement

 
6.
Credit Agreement:
The Term Loan Credit Agreement, dated as of April 30, 2014, among Pier 1 Imports
(U.S.), Inc., a Delaware corporation (the “Borrower”), Pier 1 Imports, Inc., a
Delaware corporation (“Parent”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and Collateral Agent.

 
7.           Assigned Interest:
 
Assignor[s]4
 
Assignee[s]5
 
Facility
Assigned6
 
Aggregate
Amount of
Commitment/Loans
for all Lenders7
Amount of
Commitment/Loans
Assigned
 
Percentage
Assigned of
Commitment/
Loans8
 
CUSIP
 Number
 
                 
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
 

 
[8.           Trade Date:                      __________________]9
 
Effective Date:  __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
 
 

   

4   List each Assignor, as appropriate.
5   List each Assignee, as appropriate.
6   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Initial Loans”, “Extended Loans”, etc.).
7   Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
9
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date

 
 
Form of Assignment and Assumption
 
D-2

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR    
[NAME OF ASSIGNOR]
 
 
By:
        Name:       Title :          

 



  ASSIGNOR    
[NAME OF ASSIGNEE]
 
 
By:
        Name:       Title :          

 
 

 [Consented to and]10  Accepted:                      BANK OF AMERICA, N.A., as
          Administrative Agent                    By:
 
   
 
      Name:    
 
      Title :    
 
 

 
  

[Consented to by:                     Pier 1 Imports (U.S.), Inc.               
     By:
 
   
 
      Name:    
 
      Title :    ]:11    
 
 

 
 
 

                   

10
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 
 
Form of Assignment and Assumption
 
D-3

--------------------------------------------------------------------------------

 
 
ANNEX 1
TO ASSIGNMENT AND ASSUMPTION


 
Term Loan Credit Agreement, dated as of April 30, 2014, among Pier 1 Imports
(U.S.), Inc.,
Pier 1 Imports, Inc., the lenders from time to time party thereto, and Bank of
America, N.A., as administrative agent
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.              Representations and Warranties.
 
1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.07(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 10.07(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date referred to in this Assignment and Assumption,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01(a) and (b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
including but not limited to any documentation required pursuant to Section 3.01
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
Form of Assignment and Assumption
 
D-4

--------------------------------------------------------------------------------

 
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy or
email (including “.pdf” or “.tif” files) or other electronic imaging means shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York without regard to
conflicts of law principles.
 
 
Form of Assignment and Assumption
 
D-5

--------------------------------------------------------------------------------

 


EXHIBIT E
 
[FORM OF] TERM LOAN GUARANTEE
 
[See attached]
 
 
Form of Term Loan Guarantee
 
E-1

--------------------------------------------------------------------------------

 


TERM LOAN GUARANTEE


 
TERM LOAN GUARANTEE (this “Guarantee”), dated as of April 30, 2014, by each of
the Persons listed on Schedule I hereto (each such Person, individually, a
“Guarantor” and, collectively, the “Guarantors”) in favor of (a) Bank of
America, N.A., a national banking association, as administrative agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Secured Parties (as defined in the Credit Agreement referred to below),
(b) Bank of America, N.A., a national banking association, as collateral agent
(in such capacity, the “Collateral Agent”) for its own benefit and the benefit
of the other Secured Parties, and (c) the Secured Parties.
 
W I T N E S S E T H


WHEREAS, reference is made to that certain Term Loan Credit Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), dated as of April 30, 2014, among Pier 1
Imports (U.S.), Inc., a Delaware corporation (the “Borrower”), Pier 1 Imports,
Inc., a Delaware corporation (“Parent”), the Administrative Agent and the
lenders party thereto (the “Lenders”). Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
 
WHEREAS, the Lenders have agreed to extend credit to the Borrower pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement.
 
WHEREAS, each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will receive direct and indirect benefits
from the availability of the credit facility provided for in the Credit
Agreement and from the extension of credit by the Lenders.
 
WHEREAS, the obligations of the Lenders to extend credit are each conditioned
upon, among other things, the execution and delivery by the Guarantors of a
guarantee in the form hereof.  As consideration therefor, and in order to induce
the Lenders to extend credit, the Guarantors are willing to execute this
Guarantee.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.   Guarantee.  Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment when due
(whether at the stated maturity, by required prepayment, by acceleration or
otherwise) and performance by Borrower and each of the other Guarantors of all
Secured Obligations with respect to the Borrower’s Guarantee, other than with
respect to its primary obligations (collectively, the “Guaranteed Obligations”),
including all such Guaranteed Obligations which shall become due but for the
operation of the Bankruptcy Code.  Each Guarantor further agrees that the
Guaranteed Obligations may be extended, increased, amended, modified or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon this Guarantee notwithstanding any extension, increase,
amendment, modification or renewal of any Guaranteed
Obligation.  Notwithstanding any term or provision of this Guarantee or any
other Loan Document, any Secured Hedge Agreement or any Secured Cash Management
Agreement to the contrary, with respect to any Guarantor, the term “Guaranteed
Obligations” shall exclude any Excluded Swap Obligations with respect to such
Guarantor.
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 2.   Guaranteed Obligations Not Affected.  To the fullest extent
permitted by applicable Law, each Guarantor waives presentment to, demand of
payment from, and protest to, any Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of this Guarantee, notice of
protest for nonpayment and all other notices of any kind.  To the fullest extent
permitted by applicable Law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of any Agent or any other Secured Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any Loan Party under the provisions of the Credit Agreement, any other Loan
Document, any Secured Hedge Agreement or any Secured Cash Management Agreement
or otherwise or against any other party with respect to any of the Guaranteed
Obligations, (b) any rescission, waiver, amendment or modification of, or any
release from, any of the terms or provisions of this Guarantee, any other Loan
Document, any Secured Hedge Agreement or any Secured Cash Management Agreement
or any other agreement, with respect to any other Loan Party, (c) the failure to
perfect any security interest in, or the release of, any of the Collateral held
by or on behalf of the Collateral Agent or any other Secured Party, (d) any
impairment of any security held by the Collateral Agent or any other Secured
Party for the Guaranteed Obligations, (e) any default, failure or delay, willful
or otherwise, in the performance of the Guaranteed Obligations, (f) the
existence of any claim, set-off or other rights that any Guarantor may have at
any time against the Administrative Agent, any other Secured Party or any other
Person, whether in connection with the Term Loan Credit Agreement, the other
Loan Documents or any unrelated transaction or (g) any change in the corporate
existence, structure or ownership of any Loan Party, the lack of legal existence
of any Loan Party or legal obligation to discharge any of the Guaranteed
Obligations by any Loan Party for any reason whatsoever, including, without
limitation, in any insolvency, bankruptcy or reorganization of any Loan Party or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or that would otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than Payment in Full). As used
herein, “Payment in Full” means prior  payment in full of all the Secured
Obligations (other than (i) contingent indemnity obligations for then unasserted
claims; (ii) obligations and liabilities under Secured Hedge Agreements; or
(iii) obligations and liabilities under Secured Cash Management Agreements and
the termination of all Commitments to any Loan Party under any Loan Document.
 
SECTION 3.   Security.  Each of the Guarantors hereby acknowledges and agrees
that the Collateral Agent and each of the other Secured Parties may (a) take and
hold security for the payment of this Guarantee and the Guaranteed Obligations
and exchange, enforce, waive and release any such security, (b) apply such
security and direct the order or manner of sale thereof, in the manner provided
in the Credit Agreement, and (c) release or substitute any one or more
endorsees, other Guarantors or other obligors, in each case without affecting or
impairing in any way the liability of any Guarantor hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 4.   Guarantee of Payment.  Each of the Guarantors further agrees that
this Guarantee constitutes a guarantee of payment and performance when due of
all Guaranteed Obligations and not of collection, and waives any right to
require that any resort be had by the Collateral Agent or any other Secured
Party to any of the Collateral or other security held for payment of the
Guaranteed Obligations or to any balance of any deposit account or credit on the
books of any Agent or any other Secured Party in favor of any Loan Party or any
other Person or to any other guarantor of all or part of the Guaranteed
Obligations.  Any payment required to be made by the Guarantors hereunder may be
required by any Agent or any other Secured Party on any number of occasions and
shall be payable to the Administrative Agent, for the benefit of the Agents and
the other Secured Parties, in the manner provided in the Credit Agreement.
 
SECTION 5.   Indemnification.  Each Guarantor jointly and severally agrees to
indemnify the Administrative Agent, the Collateral Agent and the other
Indemnitees in connection with this Agreement as provided in Section 10.05 of
the Credit Agreement; provided that each reference therein to the “Borrower”
shall be deemed to be a reference to “each Guarantor”
 
SECTION 6.   No Discharge or Diminishment of Guarantee.  The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than Payment in Full), including
any claim of waiver, release, surrender, alteration or compromise of any of the
Guaranteed Obligations, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Guaranteed Obligations or otherwise.
 
SECTION 7.   Defenses of Loan Parties Waived.  To the fullest extent permitted
by applicable Law, each of the Guarantors waives any defense based on or arising
out of any defense of any Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Loan Party, other than Payment in Full.  Each Guarantor
hereby acknowledges that the Agents and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Guaranteed Obligations,
make any other accommodation with any Loan Party, or exercise any other right or
remedy available to them against any Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent that
Payment in Full has occurred.  Pursuant to, and to the extent permitted by,
applicable Law, each of the Guarantors waives any defense arising out of any
such election and waives any benefit of and right to participate in any such
foreclosure action, even though such election operates, pursuant to applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any Loan Party, as the case may
be, or any security.  Each Guarantor agrees that it shall not assert any claim
in competition with any Agent or any other Secured Party in respect of any
payment made hereunder in any bankruptcy, insolvency, reorganization, or any
other proceeding.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 8.   Agreement to Pay; Subordination.  In furtherance of the foregoing
and not in limitation of any other right that the Agents or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of any Loan Party to pay any Guaranteed Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each of the Guarantors hereby promises to and will
forthwith pay, or cause to be paid, to the Agents or such other Secured Party as
designated thereby in cash the amount of such unpaid Guaranteed
Obligations.  Upon payment by any Guarantor of any sums to any Agent or any
other Secured Party as provided above, all rights of such Guarantor against any
Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior Payment in Full.  In
addition, any indebtedness of the Borrower or any other Loan Party now or
hereafter held by any Guarantor is hereby subordinated in right of payment to
the prior Payment in Full.  Notwithstanding the foregoing, prior to the
occurrence of an Event of Default, the Borrower or any other Loan Party may make
payments to any Guarantor on account of any such indebtedness.  After the
occurrence and during the continuance of an Event of Default, none of the
Guarantors will demand, sue for, or otherwise attempt to collect any such
indebtedness until Payment in Full.  If any amount shall erroneously be paid to
any Guarantor on account of (a) such subrogation, contribution, reimbursement,
indemnity or similar right or (b) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Guaranteed Obligations, whether matured or unmatured, in accordance with
the terms of the Credit Agreement.
 
SECTION 9.   Limitation on Guarantee of Guaranteed Obligations.  In any action
or proceeding with respect to any Guarantor involving any state corporate law,
the Bankruptcy Code or any other state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of such Guarantor under SECTION 1 hereof would otherwise be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under said
SECTION 1, then, notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by such Guarantor,
any Secured Party, any Agent or any other Person, be automatically limited and
reduced to the highest amount which is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 
SECTION 10.   formation.  Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each Loan Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the Agents
or the other Secured Parties will have any duty to advise any of the Guarantors
of information known to it or any of them regarding such circumstances or risks.
 
SECTION 11.   Termination.  This Guarantee (a) shall terminate when Payment in
Full has occurred, and (b) shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be restored by any Secured Party or
any Guarantor upon the bankruptcy or reorganization of any Loan Party or
otherwise.
 
SECTION 12.   Costs of Enforcement.  Each Guarantor, jointly with the other
Guarantors and severally, agrees to reimburse the Administrative Agent and the
Collateral Agent for its fees and expenses incurred hereunder as provided in
Section 10.04 of the Credit Agreement; provided that each reference therein to
the “Borrower” shall be deemed to be a reference to “each Guarantor. Any such
amounts  payable hereunder (including under Section 5) shall be additional
Guaranteed Obligations guaranteed hereby and secured by the Collateral
Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 13.   Binding Effect; Several Agreement; Assignments.  Whenever in this
Guarantee any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party, and all
covenants, promises and agreements by or on behalf of the Guarantors that are
contained in this Guarantee shall bind and inure to the benefit of each of the
Guarantors and its respective successors and permitted assigns.  This Guarantee
shall be binding upon each of the Guarantors and their respective successors and
permitted assigns, and shall inure to the benefit of the Agents and the other
Secured Parties, and their respective successors and permitted assigns, except
that no Guarantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such attempted assignment
or transfer shall be void), except as expressly permitted by this Guarantee or
the Credit Agreement.  This Guarantee shall be construed as a separate agreement
with respect to each Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.
 
SECTION 14.   Waivers; Amendment.
 
(a)           The rights, remedies, powers, privileges, and discretions of the
Agents hereunder and under applicable Law (herein, the “Agents’ Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
they would otherwise have.  No delay or omission by the Agents in exercising or
enforcing any of the Agents’ Rights and Remedies shall operate as, or
constitute, a waiver thereof.  No waiver by the Agents of any Event of Default
or of any default under any other agreement shall operate as a waiver of any
other default hereunder or under any other agreement.  No single or partial
exercise of any of the Agents’ Rights or Remedies, and no express or implied
agreement or transaction of whatever nature entered into between the Agents and
any Person, at any time, shall preclude the other or further exercise of the
Agents’ Rights and Remedies.  No waiver by the Agents of any of the Agents’
Rights and Remedies on any one occasion shall be deemed a waiver on any
subsequent occasion, nor shall it be deemed a continuing waiver.  The Agents’
Rights and Remedies  may be exercised at such time or times and in such order of
preference as the Agents may determine. The Agents’ Rights and Remedies may be
exercised without resort or regard to any other source of satisfaction of the
Guaranteed Obligations.  No waiver of any provisions of this Guarantee or any
other Loan Document or consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice to or demand on any
Guarantor in any case shall entitle such Guarantor or any other Guarantor to any
other or further notice or demand in the same, similar or other circumstances.
 
(b)           Subject to the ABL Intercreditor Agreement, neither this Guarantee
nor any provision hereof may be waived, amended or modified except pursuant to a
written agreement entered into between the Agents and the Guarantor or
Guarantors with respect to whom such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.01 of the
Credit Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 15.   Copies and Facsimiles.  This instrument and all documents which
have been or may be hereinafter furnished by the Guarantors to any of the Agents
may be reproduced by the Agents by any photographic, microfilm, xerographic,
digital imaging, or other process. Any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise so admissible in evidence as
if the original of such facsimile had been delivered to the party which or on
whose behalf such transmission was received.
 
SECTION 16.   Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
SECTION 17.   Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement, provided that communications and notices
to the Guarantors may be delivered to the Borrower on behalf of each of the
Guarantors.
 
SECTION 18.   Survival of Agreement; Severability.
 
(a)         All covenants, agreements, indemnities, representations and
warranties made by the Guarantors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Guarantee, the
Credit Agreement or any other Loan Document shall be considered to have been
relied upon by the Agents and the other Secured Parties and shall survive the
execution and delivery of this Guarantee, the Credit Agreement and the other
Loan Documents and the making of any Loans by the Lenders, regardless of any
investigation made by any Agent or any other Secured Party or on their behalf
and notwithstanding that the Administrative Agent or other Secured Party may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended, and shall
continue in full force and effect until Payment in Full has occurred.  The
provisions of SECTION 5, SECTION 11(b), and SECTION 12 hereof shall survive and
remain in full force and effect regardless of Payment in Full.
 
(b)           Any provision of this Guarantee held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 19.   Counterparts.  This Guarantee may be executed in counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute a single contract.  Delivery of an executed
counterpart of a signature page to this Guarantee by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Guarantee.
 
SECTION 20.   Rules of Interpretation.  The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Guarantee.
 
SECTION 21.   Jurisdiction; Consent to Service of Process. 
 
(a)         EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT; PROVIDED THAT TO THE EXTENT SUCH FEDERAL COURT DOES NOT ACCEPT
JURISDICTION OVER SUCH ACTION OR PROCEEDING, EACH GUARANTOR SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH GUARANTOR AGREES THAT THE AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
 
(b)           EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTEE IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS
SECTION.  EACH OF THE GUARANTORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT.  NOTHING
IN THIS GUARANTEE WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
SECTION 22.   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF
NONPAYMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 23.   Right of Setoff.  Subject to the terms of Section 10.19 of the
Credit Agreement, if an Event of Default shall have occurred and be continuing,
each Secured Party, each Participant, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Secured Party, Participant, or Affiliate to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor now or hereafter existing under this Guarantee or other Loan
Document held by a Secured Party, irrespective of whether or not such Secured
Party shall have made any demand under this Guarantee or other Loan Document and
although such obligations may be matured or unmatured or otherwise fully
secured; provided that such Secured Party shall provide such Guarantor with
written notice promptly after its exercise of such right of setoff. The rights
of each Secured Party under this SECTION 23 are in addition to other rights and
remedies (including other rights of setoff) that such Secured Party may
have.  ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR THE COLLATERAL
AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES ANY OF THE GUARANTEED OBLIGATIONS PRIOR TO THE EXERCISE BY ANY
SECURED PARTY OF ITS RIGHT OF SETOFF UNDER THIS SECTION ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 24.   Additional Restricted Subsidiaries.
 
Pursuant to Section 6.11 of the Credit Agreement, certain Restricted
Subsidiaries of the Loan Parties that are wholly owned Material Domestic
Subsidiaries and not Excluded Subsidiaries and that were not in existence or
were Excluded Subsidiaries on the date of the Credit Agreement are required to
enter into this Agreement as Guarantors upon becoming Restricted Subsidiaries
(for avoidance of doubt, the Borrower may cause any Restricted Subsidiary that
is not a Guarantor to Guarantee the Secured Obligations by causing such
Restricted Subsidiary to execute a Guarantee Supplement in accordance with the
provisions of this Section 24 and any such Restricted Subsidiary shall be a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein).  Upon execution and delivery by the Administrative Agent and
a Restricted Subsidiary of a Guarantee Supplement, such Restricted Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein.  The execution and delivery of any such
instrument shall not require the consent of any other Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Agreement. As used herein, “Guarantee Supplement” means an instrument
substantially in the form of Exhibit I hereto.
 


[SIGNATURE PAGE FOLLOWS]
 
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS HEREOF, the Guarantors have duly executed this Guarantee as of the
day and year first above written.
 

            GUARANTORS:
PIER 1 IMPORTS, INC.
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President, CFO and Treasurer
          PIER 1 IMPORTS (U.S.), INC.                
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President, CFO and Treasurer
         
PIER 1 ASSETS, INC.
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President, CFO and Treasurer
         
PIER 1 LICENSING, INC.
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President, CFO and Treasurer
               
PIER 1 HOLDINGS, INC.
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President and CFO
         
PIER 1 SERVICES COMPANY, a Delaware statutory trust
         
By:  Pier 1 Holdings, Inc., Managing Trustee
               
By:_________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President and CFO
       

 
 
[Signature Page to Guarantee]
 
 

--------------------------------------------------------------------------------

 
 

       
PIER 1 VALUE SERVICES, LLC
         
By:  Pier 1 Imports (U.S.), Inc., its sole member and manager
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President and CFO
       

 
 
[Signature Page to Guarantee]
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
Guarantors
 
Pier 1 Imports, Inc.
Pier 1 Imports (U.S.), Inc.
Pier 1 Assets, Inc.
Pier 1 Holdings, Inc.
Pier 1 Services Company
Pier 1 Value Services, LLC
Pier 1 Licensing, Inc.






 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I TO GUARANTEE
 
FORM OF GUARANTEE SUPPLEMENT
 
SUPPLEMENT NO. ___ dated as of ______________ ___, 20___, to the Term Loan
Guarantee dated as of 30, 2014, by PIER 1 IMPORTS, INC., a Delaware corporation
(“Parent”), PIER 1 IMPORTS (U.S.), INC., a Delaware corporation, (the
“Borrower”) and the other Guarantors party thereto from time to time in favor of
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent for the
Secured Parties (as amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time, the “Guarantee”).
 
A.  Reference is made to the Credit Agreement, dated as of 30, 2014, (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), by the Borrower, Parent, the Lenders
party thereto, and Bank of America, N.A., as Administrative Agent and Collateral
Agent for the Lenders.
 
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee,
as applicable.
 
C.  The Guarantors have entered into the Guarantee in order to induce the
Lenders to extend credit to the Borrower.  Section 24 of the Guarantee provides
that additional Restricted Subsidiaries of the Guarantors may become Guarantors
under the Guarantee by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Restricted Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee as consideration for Loans
previously made.
 
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
 
Section 1.  In accordance with Section 24 of the Guarantee, the New Subsidiary
by its signature below becomes a Guarantor under the Guarantee with the same
force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guarantee
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof, provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all respects as of such earlier date.  Each reference to
a “Guarantor” in the Guarantee shall be deemed to include the New Subsidiary as
if originally named therein as a Guarantor.  The Guarantee is hereby
incorporated herein by reference.
 
Section 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.
 
 
Guarantee (TL)
 
I-1

--------------------------------------------------------------------------------

 
 
Section 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof.  Delivery of an executed counterpart of a signature page of this
Supplement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Supplement.
 
Section 4.  Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.
 
Section 5.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF.
 
(b)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED THAT TO THE EXTENT SUCH FEDERAL
COURT DOES NOT ACCEPT JURISDICTION OVER SUCH ACTION OR PROCEEDING, THE PARTIES
HERETO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS
AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
 
(c)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SUPPLEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
 
I-2

--------------------------------------------------------------------------------

 
 
(d)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 6.  If any provision of this Supplement is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 17 of the Guarantee.
 
Section 8.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement and to
the extent as provided in Section 12 of the Guarantee.
 
 
I-3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.
 

  [NAME OF NEW SUBSIDIARY]                      
 
By:
      Name:     Title :          

 

  BANK OF AMERICA, N.A., as Administrative Agent                      
 
By:
      Name:     Title :          

 
 
I-1

--------------------------------------------------------------------------------

 


EXHIBIT F


[FORM OF] SECURITY AGREEMENT


[See attached]
 
 
Form of Security Agreement
 
F-1

--------------------------------------------------------------------------------

 
 
TERM LOAN SECURITY AGREEMENT
 
TERM LOAN SECURITY AGREEMENT (this “Agreement”), dated as of April 30, 2014, by
and among (a) Pier 1 Imports (U.S.), Inc., a Delaware corporation (the
“Borrower”), (b) each of the Persons listed on Schedule I hereto (each such
Person, individually, a “Guarantor” and, collectively, the “Guarantors” or,
individually, as a “Grantor” and, collectively, as the “Grantors”), and (c) Bank
of America, N.A., a national banking association, as collateral agent (in such
capacity, the “Collateral Agent”) for its own benefit and the benefit of the
other Secured Parties (as defined in the Credit Agreement referred to below), in
consideration of the mutual covenants contained herein and benefits to be
derived herefrom.
 
WITNESSETH:
 
WHEREAS, reference is made to that certain Term Loan Credit Agreement, dated as
of April 30, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among (i) the
Borrower, (ii) Pier 1 Imports, Inc. (“Parent”), (ii) Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Secured Parties, (iii) the Collateral Agent
and (iv) the Lenders party thereto (the “Lenders”), pursuant to which the
Lenders have agreed to extend credit to the Borrower, upon the terms and subject
to the conditions specified in the Credit Agreement; and
 
WHEREAS, reference is also made to that certain Term Loan Guarantee, dated as of
April 30, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee”), executed by the
Guarantors in favor of the Administrative Agent and the other Secured Parties,
pursuant to which each Guarantor guarantees the payment and performance of the
Guaranteed Obligations (as defined in the Guarantee); and
 
WHEREAS, the Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement, the Hedge Banks have
agreed (or may in the future agree) to enter into and/or maintain one or more
Secured Hedge Agreements and the Cash Management Banks have agreed (or may in
the future agree) to enter into and/or maintain Secured Cash Management
Agreements, on the terms and conditions set forth in the Credit Agreement, in
such Secured Hedge Agreements and in such Secured Cash Management Agreements, as
applicable.  The obligations of the Lenders to extend such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to enter into and/or
maintain such Secured Cash Management Agreements, are (or in the case of future
Secured Hedge Agreements and Cash Management Services may be), in each case,
conditioned upon, among other things, the execution and delivery of an agreement
in the form hereof to secured the Secured Obligations (as defined herein).
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Grantors and the Collateral Agent, on its own
behalf and on behalf of the other Secured Parties (and each of their respective
successors or assigns), hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
Definitions
 
SECTION 1.01   Generally.  All references herein to the UCC shall mean the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided, however, that if a term is defined in Article 9 of the UCC differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of the Security
Interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.
 
           SECTION 1.02   Definition of Certain Terms Used Herein.  Unless the
context otherwise requires, all capitalized terms used but not defined herein
shall have the meanings
set forth in the Credit Agreement or the UCC.  In addition, as used herein, the
following terms shall have the following meanings:
 
“ABL Priority Collateral” shall have the meaning assigned that term in the ABL
Intercreditor Agreement.
 
“Accessions” shall have the meaning given to that term in the UCC.
 
“Accommodation Payment” has the meaning assigned to such term in Section 10.13.
 
“Account Debtor” shall mean a Person obligated on an Account.
 
“Account(s)” shall means “accounts” and “payment intangibles” as defined in the
UCC, and the PPSA, as applicable, but limited to a right to payment of a
monetary obligation, whether or not earned by performance, (i) for Inventory
that has been or is to be sold, leased, licensed, assigned, or otherwise
disposed of, (ii) for services rendered or to be rendered in connection with the
sale, lease, license, assignment or other disposition of Inventory, or (iii)
arising out of the use of a credit or charge card or information contained on or
for use with the card in connection with the sale, lease, license, assignment or
other disposition of Inventory.  The term “Account” does not include (i) rights
to payment evidenced by chattel paper or an instrument, (ii) commercial tort
claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit
rights or letters of credit, or (vi) rights to payment for money or funds
advanced or sold, other than rights arising out of the use of a credit or charge
card or information contained on or for use with the card.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble of this Agreement.
 
“Allocable Amount” has the meaning assigned to such term in Section 10.13.
 
 
2

--------------------------------------------------------------------------------

 
 
“Article 9 Collateral” shall mean all of the following assets of each Grantor,
in each case wherever located, and whether now existing or hereafter arising or
acquired from time to time:
 
(a)           all Accounts;
 
(b)           all Inventory;
 
(c)           all Documents;
 
(d)           all Instruments and Chattel Paper;
 
(e)           all Letters of Credit and Letter-of-Credit Rights;
 
(f)           all General Intangibles, including without limitation, all
Intellectual Property;
 
(g)           all Deposit Accounts;
 
(h)           all Supporting Obligations;
 
(i)           all Commercial Tort Claims described on the Perfection Certificate
from time to time;
 
(j)           all Equipment;
 
(k)           all Investment Property;
 
(l)           all Goods and Fixtures;
 
(m)           all Money, cash and cash equivalents;
 
(n)           the Collateral Account, and all cash, Money, Securities and other
investments deposited therein;
 
(o)           all Security Entitlements in any or all of the foregoing;
 
(p)           all books and records relating to the Collateral;
 
(q)           all Securities Accounts; and
 
(r)           all Proceeds and products of each of the foregoing and all
Accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to such Grantor from time to time with
respect to any of the foregoing.
 
“Bankruptcy Event of Default” means any Event of Default under Section 8.01(f)
of the Credit Agreement.
 
“Blue Sky Laws” has the meaning assigned to such term in Section 8.01(h).
 
 
3

--------------------------------------------------------------------------------

 
 
“Borrower” shall have the meaning assigned to such term in the preamble of this
Agreement.
 
“Chattel Paper” shall have the meaning given that term in the UCC.
 
“Closing Date Grantor” has the meaning assigned to such term Section 2.02(a) of
this Agreement.
 
“Collateral” means the Article 9 Collateral and the Pledged Collateral.
 
“Collateral Account” means any Cash Collateral Account (as defined in the Credit
Agreement), which cash collateral account shall be maintained with the
Collateral Agent for the benefit of the relevant Secured Parties.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
of this Agreement.
 
“Collateral Agent’s Rights and Remedies” shall have the meaning assigned to such
term in Section 10.07.
 
“Commercial Tort Claim” shall have the meaning given that term in the UCC.
 
“Control” shall have the meaning given that term in the UCC.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement,
including, without limitation, any rights to print, publish, copy, distribute,
create derivative works, or otherwise exploit and sell copyrighted materials,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such Copyrights, together with any and all (a)
amendments, modifications, renewals, extensions, and supplements thereof, (b)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present and future breaches or other
violations with respect thereto and (c) rights to sue for past, present and
future breaches or violations thereof.
 
“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor:  (a) all copyright rights in any work subject to the
copyright laws of the United States or Canada, whether as author, assignee,
transferee or otherwise, whether registered or unregistered and whether
published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or Canada, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office or the Canadian
Intellectual Property Office, including those listed on Schedule 7(b) of the
Perfection Certificate and all:  (i) rights and privileges arising under
applicable Law with respect to such Grantor’s use of such copyrights, (ii)
reissues, renewals, and extensions thereof and amendments thereto, (iii) income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable with respect thereto, including, without limitation, damages, claims and
payments for past, present or future infringements, misappropriations or other
violations thereof, (iv) rights to sue or otherwise recover for past, present or
future infringements thereof and (v) domestic rights corresponding thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
 
“Deposit Account” shall have the meaning given that term in the UCC.
 
“Discharge of ABL Obligations” has the meaning assigned to such term in the ABL
Intercreditor Agreement.
 
“Documents” shall have the meaning given that term in the UCC.
 
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.
 
“Equipment” shall have the meaning given that term in the UCC.
 
“Excluded Assets” shall have the meaning assigned to such term in Section 3.01.
 
“Excluded Equity Interests” shall have the meaning assigned to such term in
Section 2.01.
 
“Financing Statement” shall have the meaning given that term in the UCC.
 
“Fixtures” shall have the meaning given that term in the UCC.
 
“General Intangibles” shall have the meaning given that term in the
UCC.  “Goods” shall have the meaning given that term in the UCC.
 
“Grantors” shall have the meaning assigned to such term in the preamble of this
Agreement.
 
“Guarantee” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Guarantors” shall have the meaning assigned to such term in the preamble of
this Agreement.
 
“Instruments” shall have the meaning given that term in the UCC.
 
“Intellectual Property” means all U.S. or Canadian intellectual and similar
property of every kind and nature now owned, licensed or hereafter acquired by
any Grantor, including:  inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Domain Names, Trade Secrets, confidential or proprietary technical
and business information, know how, show how or other data or information,
software,  databases, all other proprietary information and all embodiments or
fixations thereof and related documentation, registrations and all additions,
improvements and Accessions to, and books and records describing or used in
connection with, any of the foregoing.
 
 
5

--------------------------------------------------------------------------------

 
 
“Intellectual Property Security Agreements” shall have the meaning assigned to
such term in Section 3.03.
 
“Inventory” shall mean all (a) Goods of each Grantor which (i) are leased by
such Grantor as lessor, (ii) are held by a such Grantor for sale or lease or to
be furnished under a contract of service, (iii) are furnished by such Grantor
under a contract of service, or (iv) consist of raw materials, work in process,
or materials used or consumed in a business; and (b) Documents which represent
any of the foregoing.
 
“IP Collateral” means the Collateral consisting of Intellectual Property.
 
“Lenders” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Letter-of-Credit Rights” shall have the meaning given that term in the UCC.
 
“Letters of Credit” shall have the meaning given that term in the UCC.
 
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights under Intellectual
Property to any Grantor (excluding licenses for the use of commercially
available software).
 
“Material IP” means any IP Collateral that is material to the conduct of any
Grantor’s business.
 
“Patent License” means any written agreement, now or hereafter in effect,
pursuant to which a Grantor grants or obtains any right (other than an ownership
right) to any Patent, including, without limitation, any rights to develop,
manufacture, commercialize, import, export, make, have made, distribute, offer
for sale, use or sell any invention on which a Patent, now or hereafter owned by
any Grantor or that any Grantor otherwise has the right to license, is in
existence, or granting to any Grantor any such right with respect to any
invention on which a Patent, now or hereafter owned by any third party, is in
existence, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereinafter covered by such Patents, together with any and all
(a) amendments, modifications, renewals, extensions, and supplements thereof,
(b) income, fees, royalties, damages, and payments now and hereafter due and/or
payable under or and with respect to any of the foregoing, including, without
limitation, damages, claims and payments for past, present and future breaches
and other violations thereof and (c) rights and remedies to sue for past,
present and future breaches and other violations of any of the foregoing, and
any other rights of any Grantor under any such agreement.
 
“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or Canada, all
registrations and recordings thereof, and all applications for letters patent of
the United States or Canada, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, including those listed on Schedule 7(a) of the
Perfection Certificate, and (b) all (i) rights and privileges arising under
applicable Law with respect to such Grantor’s use of any such patents, (ii)
inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, extensions and continuations-in-part thereof and
modifications, supplements and amendments thereto, (iv) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect to
any of the foregoing including damages and payments for past, present or future
infringements, breaches and other violations thereof, (v) domestic rights
corresponding thereto and (vi) rights and remedies to sue for past, present or
future infringements, breaches and other violations thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” shall have the meaning assigned to such term in Section
2.03(c).
 
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
 
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
 
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
 
“Pledged Securities” means any Promissory Notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
Securities or Instruments now or hereafter included in the Pledged Collateral,
including all Pledged Equity, Pledged Debt and all other certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.
 
“Proceeds” shall mean “proceeds”, as defined in the UCC.
 
“Promissory Note” shall have the meaning given that term in the UCC.
 
“Qualified ECP Grantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Secured Obligations” shall mean, collectively, the Secured Obligations (as
defined in the Credit Agreement) including, for the avoidance of doubt, the
Guaranteed Obligations (as defined in the Guarantee).
 
“Securities Account” shall have the meaning given that term in the UCC.
 
“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.
 
“Security Interest” shall have the meaning assigned to such term in Section 3.01
of this Agreement.
 
“Supporting Obligations” shall have the meaning given that term in the UCC.
 
“Tangible Chattel Paper” shall have the meaning given such term in the UCC.
 
 
7

--------------------------------------------------------------------------------

 
 
“Trade Secrets” means (a) all U.S. or Canadian trade secrets, confidential
information, know-how and proprietary processes, designs, inventions,
technology, and proprietary methodologies, algorithms and information, (b)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present and future infringements,
misappropriations or other violations with respect thereto and (c) rights to sue
for past, present and future infringements, misappropriations or violations
thereof.
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, together with all (a) amendments, modifications, renewals,
extensions, and supplements thereof, (b) income, fees, royalties, damages and
payments now and hereafter due and/or payable under or with respect to any of
the foregoing, including, without limitation, damages, claims and payments for
past, present and future breaches or other violations thereof and (c) rights,
priorities, and privileges and remedies to sue for past, present and future
breaches and other violations of any of the foregoing, and any other rights of
any Grantor under any such agreement (not including vendor or distribution
agreements that allow incidental use of intellectual property rights in
connection with the sale or distribution of such products or services).
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all U.S. or Canadian trademarks, service marks, certification
marks, trade names, corporate names, company names, business names, fictitious
business names, trade styles, trade dress, slogans, logos, other source or
business identifiers, designs and general intangibles of like nature, together
with all (i) goodwill of the business symbolized thereby or associated
therewith, (ii) all registrations and recordings thereof, and all registration
and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office, the Canadian Intellectual Property Office or any similar
offices in any political subdivision of the United States or Canada and all
extensions or renewals thereof, including those listed on Schedule 7(a) of the
Perfection Certificate, (iii) all rights and privileges arising under applicable
Law with respect to such Grantor’s use of any of the foregoing, (iv) all
extensions and renewals thereof and amendments thereto, (v) all income, fees,
royalties, damages and payments now and hereafter due and/or payable with
respect to any of the foregoing, including damages, claims and payments for
past, present or future infringements, misappropriations or other violations
thereof, (vi) all rights and remedies to sue for past, present and future
infringements, misappropriation, dilutions, and other violations of any of the
foregoing  and (vii) all domestic rights, priorities and privileges
corresponding to any of the foregoing.
 
“UFCA” has the meaning assigned to such term in Section 10.13.
 
“UFTA” has the meaning assigned to such term in Section 10.13.
 
Rules of Interpretation.  The rules of interpretation specified in Section 1.02
of the Credit Agreement shall be applicable to this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
Pledge
 
           SECTION 2.01   Pledge.  As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a continuing
security interest in, all of such Grantor’s right, title and interest in, to and
under (a)(i) all Equity Interests held by it (including those Equity Interests
listed on Term Loan Security Agreement Schedule I of the Perfection Certificate)
and (ii) any other Equity Interests obtained in the future by such Grantor and
the certificates representing all such Equity Interests (the foregoing
clauses (i) and (ii) collectively, the “Pledged Equity”), in each case including
all dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Equity and all warrants,
rights or options issued thereon or with respect thereto; provided that the
Pledged Equity shall not include (A) more than 65% of the issued and outstanding
Equity Interests of (x) any Foreign Subsidiary owned by any Loan Party or (y)
any Domestic Subsidiary owned by any Loan Party and that is a disregarded entity
for United States Federal income tax purposes substantially all of the assets of
which consist of Equity Interests in one or more Foreign Subsidiaries, (B) any
Equity Interest if, to the extent and for so long as the pledge of such Equity
Interest hereunder would require any governmental consent, approval, license or
authorization, or is prohibited by any applicable Law (other than to the extent
that any such prohibition would be rendered ineffective pursuant to the UCC or
any other applicable Law); provided that such Equity Interest shall cease to be
an Excluded Equity Interest at such time as (x) such prohibition ceases to be in
effect, or (y) if such pledge would require governmental (including regulatory)
consent, approval, license or authorization, and such consent, approval, license
or authorization has been received, (C) any Equity Interest the pledge of which
would result in a material adverse tax consequence to any Loan Party (including
as a result of operation of Section 956 of the Code or any similar law or
regulation in any applicable jurisdiction) as reasonably determined by the
Borrower, (D) any Equity Interest in a Subsidiary that (x) is an Unrestricted
Subsidiary a captive insurance subsidiary, a special purpose securitization
vehicle (or similar entity) or a not-for-profit organization or (y) is not a
Material Subsidiary, a wholly owned Subsidiary or, in the case of Foreign
Subsidiaries, a first-tier Foreign Subsidiary, (E) Margin Stock and (F) any
Equity Interest in a Subsidiary, with respect to which the Administrative Agent
and the Borrower reasonably determine that the cost, burden, difficulty or other
consequences of providing the pledge of such Equity Interest hereunder shall be
excessive in view of the benefits to be obtained by the Secured Parties
therefrom (any Equity Interests excluded pursuant to clauses (A) through (F)
above, the “Excluded Equity Interests”); provided that any Equity Interest
described in clauses (A) through (F) above that is pledged under the ABL
Facility Documentation shall not be an Excluded Equity Interest hereunder;
(b)(i)the Promissory Notes and any Instruments evidencing indebtedness owned by
it (including those listed opposite the name of such Grantor on Schedule 6 to
the Perfection Certificate) and (ii) any Promissory Notes and Instruments
evidencing indebtedness obtained in the future by such Grantor (the foregoing
clauses (i) and (ii) collectively, the “Pledged Debt”); (c) all other property
that may be delivered to and held by the Collateral Agent pursuant to the terms
of this Section 2.01; (d) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses(a), (b) and (c) above; (e) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and (d) above
and (f) all Proceeds of, and Security Entitlements in respect of, any of the
foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”); provided that
notwithstanding any of the foregoing, the term “Pledged Collateral (and any
component definition thereof) shall not include any Excluded Assets.
 
 
9

--------------------------------------------------------------------------------

 
 
           SECTION 2.02   Delivery of the Pledged Collateral.
 
(a)         On the Closing Date (in the case of any Grantor that grants a Lien
on any of its assets hereunder on the Closing Date (each, including, for the
avoidance of doubt, the Borrower, a “Closing Date Grantor”)) or on the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Grantor), each Grantor shall deliver or cause to be delivered to
the Collateral Agent, for the benefit of the applicable Secured Parties, any and
all Pledged Securities (other than any Uncertificated Securities, but only for
so long as such Securities remain uncertificated); provided that Promissory
Notes and Instruments evidencing Indebtedness shall only be so required to be
delivered to the extent the face amount of any such Instrument or Promissory
Note equals or exceeds $5,000,000 individually.  Thereafter, whenever such
Grantor acquires any other Pledged Security (other than any Uncertificated
Securities, but only for so long as such Securities remain uncertificated), such
Grantor shall deliver or cause to be delivered to the Collateral Agent such
Pledged Security as Collateral within the later to occur of (i) thirty (30)
calendar days following the date on which such assets are acquired or (ii) the
earlier of (x) the date on which the next Compliance Certificate is required to
be delivered pursuant to Section 6.02(a) of the Credit Agreement following such
event and (y) the date which is forty-five (45) calendar days after the end of
the most recently ended fiscal quarter of Parent (or such later date as may be
acceptable to the Administrative Agent in its discretion); provided that
Promissory Notes and Instruments evidencing Indebtedness shall only be so
required to be delivered to the extent the face amount of any such Instrument or
Promissory Note equals or exceeds $5,000,000 individually.
 
(b)           [Reserved].
 
(c)           Upon delivery to the Collateral Agent, any certificate or
Promissory Note representing Pledged Collateral shall be accompanied by undated
stock or note powers, as applicable, duly executed in blank or other undated
instruments of transfer duly-executed in blank reasonably satisfactory to the
Collateral Agent.  Each delivery of Pledged Securities shall be accompanied by a
schedule describing such Pledged Securities, which schedule shall be deemed to
supplement Schedule 6 and/or Term Loan Security Agreement Schedule I of the
Perfection Certificate, as applicable and be made a part thereof; provided that
failure to provide any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities.  Each schedule so delivered shall
supplement any prior schedules so delivered.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding the foregoing, to the extent that any Closing Date
Grantor does not or cannot deliver any Pledged Collateral (other than Pledged
Collateral consisting of the Equity Interests of the Borrower or any
wholly-owned Domestic Subsidiary of the Borrower) on the Closing Date, after the
use of commercially reasonable efforts to do so, such Closing Date Grantor shall
not be required to deliver such Pledged Collateral until the date that is ninety
(90) days after the Closing Date (or such longer period as the Administrative
Agent may agree in its reasonable discretion).
 
(e)           The assignment, pledge and security interest granted in
Section 2.01 are granted as security only and shall not subject the Collateral
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Pledged Collateral.
 
SECTION 2.03   Representations and Warranties. Each Grantor, jointly and
severally, represents and warrants, as to itself and the other Grantors, to and
with the Collateral Agent, for the benefit of the Secured Parties, that:
 
(a)         (i) Term Loan Security Agreement Schedule I of the Perfection
Certificate sets forth, as of the Closing Date and as of each date on which a
supplement to Term Loan Security Agreement Schedule I of the Perfection
Certificate is delivered by a Grantor pursuant to Section 2.02(c), a true and
correct list of all the issued and outstanding units of each class of the Equity
Interests of the issuer thereof representing the Pledged Equity directly owned
beneficially, or of record, by such Grantor, specifying the issuer and
certificate number (if any) of, and the number and percentage of ownership
represented by, such Pledged Equity and (ii) Schedule 6 of the Perfection
Certificate sets forth, as of the Closing Date and as of each date on which a
supplement to Schedule 6 of the Perfection Certificate is delivered by a Grantor
pursuant to Section 2.02(c), a true and correct list of each item of Pledged
Debt equal to or in excess of $5,000,000 owned by such Grantor (other than
checks to be deposited in the ordinary course of business);
 
(b)           the Pledged Equity and the Pledged Debt issued by the Borrower,
each other Grantor or their respective Subsidiaries have been duly and validly
authorized and issued by the issuers thereof and in the case of Pledged Equity
(to the extent such concepts are relevant with respect to such Pledged Equity)
are fully paid and (if applicable) nonassessable;
 
(c)           each of the Grantors holds the Pledged Securities indicated in the
Perfection Certificate as being owned by such Grantor free and clear of all
Liens, other than (i) Liens created by the Collateral Documents and, subject to
the ABL Intercreditor Agreement, the ABL Facility Documentation and (ii) other
Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement (such
Liens in (A) and (B), the “Permitted Encumbrances”);
 
(d)           except for restrictions and limitations imposed by the Loan
Documents or securities laws generally or by Permitted Encumbrances, the Pledged
Equity is freely transferable and assignable, and none of the Pledged Equity is
subject to any option, right of first refusal, shareholders agreement,
Organization Document provisions or (except to the extent the failure of the
same to be true would not reasonably be expected to cause a Material Adverse
Effect, other than with respect to Pledged Equity constituting Equity Interests
in the Borrower) contractual restriction of any nature that might prohibit,
impair, delay or otherwise affect in any manner material and adverse to the
Secured Parties the pledge of such Pledged Equity hereunder, the Disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;
 
 
11

--------------------------------------------------------------------------------

 
 
(e)           each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;
 
(f)           no material consent or approval of any Governmental Authority was
or is necessary to the validity and perfection of the pledge effected hereby
(other than such as have been obtained and are in full force and effect); and
 
(g)           by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will (i) obtain a legal,
valid and first-priority (subject only to any nonconsensual Liens permitted
pursuant to Section 7.01 of the Credit Agreement and, subject to the ABL
Intercreditor Agreement, Liens granted to the ABL Administrative Agent pursuant
to the ABL Facility Documentation or to any other agent or trustee pursuant to
any Permitted Refinancing of the Facility or the ABL Facility) perfected lien
upon and security interest in such Pledged Securities as security for the
payment and performance of the Secured Obligations, (ii) have Control of such
Pledged Securities and (iii) assuming that neither the Collateral Agent nor any
of the Secured Parties have “notice of an adverse claim” (as defined in Section
8-105 of the UCC) with respect to such Pledged Securities at the time such
Pledged Securities are delivered to the Collateral Agent, be a protected
purchaser (within the meaning of Section 8-303 of the UCC) thereof.
 
SECTION 2.04   Certification of Limited Liability Company and Limited
Partnership Interests.  Each Grantor acknowledges and agrees that, to the extent
any interest in any limited liability company or limited partnership controlled
by any Grantor and pledged under Section 2.01 is a “security” within the meaning
of Article 8 of the UCC and is governed by Article 8 of the UCC, such interest
shall be represented by a certificate.  Each Grantor further acknowledges and
agrees that with respect to any interest in any limited liability company or
limited partnership controlled on or after the date hereof by such Grantor and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the UCC, nor shall such interest
be represented by a certificate, unless such election and such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent, subject to the ABL Intercreditor Agreement, pursuant to the
terms hereof.
 
             SECTION 2.05   Registration in Nominee Name; Denominations.  If an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have given the Borrower at least three (3) Business Days’ notice of its
intent to exercise such rights, (a) the Collateral Agent, on behalf of the
Secured Parties, shall have the right (in its sole and absolute discretion) to
cause each of the Pledged Securities to be transferred of record into the name
of the Collateral Agent and (b) the Collateral Agent shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement,
provided that, notwithstanding the foregoing, if a Bankruptcy Event of Default
shall have occurred and be continuing, the Collateral Agent shall not be
required to give the notice referred to above in order to exercise the rights
described above.
 
 
12

--------------------------------------------------------------------------------

 
 
          SECTION 2.06   Voting Rights; Dividends and Interest.
 
(a)         Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Borrower at least
three (3) Business Days in advance that the rights of the Grantors under this
Section 2.06(a) are being suspended:
 
(i)           Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents.
 
(ii)           The Collateral Agent shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to such Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
subparagraph (i) above, in each case as shall be specified in such request and
be in form and substance reasonably satisfactory to the Collateral Agent.
 
(iii)           So long as no Event of Default has occurred and is continuing,
the Collateral Agent shall promptly deliver to each Grantor (at the expense of
such Grantor) any Pledged Securities in its possession if requested to be
delivered to the issuer thereof in connection with any exchange or redemption of
such Pledged Securities.
 
(b)           Unless and until an Event of Default shall have occurred and be
continuing, each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities; provided that any noncash dividends or other
non-cash distributions that would constitute Pledged Equity or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent and the other Secured Parties and shall be
forthwith delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement reasonably requested by the Collateral Agent).
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Upon the occurrence and during the continuance of any Event of
Default, then all rights of any Grantor to dividends, interest, principal or
other distributions that such Grantor is authorized to receive pursuant to
Section 2.06(b) shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent and the other Secured
Parties, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Collateral Agent upon demand in the same
form as so received (with any necessary stock or note powers and other
instruments of transfer reasonably requested by the Collateral Agent).  Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (c) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 8.03.  At such time when no Event of Default is then
continuing, each Grantor’s right to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities shall be automatically reinstated.
 
(d)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Borrower at least
three (3) Business Days in advance of the suspension of the rights of the
Grantors under Section 2.06(a), then all rights of any Grantor to exercise the
voting and consensual rights and powers it is entitled to exercise pursuant to
Section 2.06(a)(i), and the obligations of the Collateral Agent under Section
2.06(a)(ii), shall cease, and all such rights shall thereupon become, subject to
the rights of the ABL Administrative Agent under the ABL Intercreditor
Agreement, vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.  After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of Section 2.06(a)(i), and the obligations of the Collateral Agent
under Section 2.06(a)(ii) shall be reinstated.
 
(e)           Any notice given by the Collateral Agent to the Borrower
suspending the rights of the Grantors under Sections 2.06(a) or (d) above, (i)
shall be given in writing, (ii) may be given with respect to one or more of the
Grantors at the same or different times and(iii) may suspend the rights of the
Grantors under Sections 2.06(a)(i) or (b) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing. Notwithstanding
anything to the contrary contained in Section ‎2.06(a) or (d) above, if a
Bankruptcy Event of Default shall have occurred and be continuing, the
Collateral Agent shall not be required to give any notice referred to in said
Sections in order to exercise any of its rights described in such Sections, and
the suspension of the rights of each of the Grantors under each such Section
shall be automatic upon the occurrence of such Bankruptcy Event of Default.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 2.07   Collateral Agent Not a Partner or Limited Liability Company
Member. Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership.  The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.
 
ARTICLE 3
 
Security Interest
 
             SECTION 3.01   Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor grants to the Collateral Agent, its successors and assigns, for its own
benefit and the benefit of the other Secured Parties, a continuing security
interest in all of such Grantor’s right, title and interest in, to and under the
Article 9 Collateral (the “Security Interest”) provided that “Collateral” (and
any component definition thereof) shall not include any of the following assets
or property, each being an “Excluded Asset”:  (i) any “intent to use” (or
similar) trademark application, solely during the period in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, after which
period such application shall be automatically subject to the security interest
granted herein and deemed to be included in the Collateral, (ii) the Excluded
Equity Interests, (iii) any specifically identified asset with respect to which
the Collateral Agent and the Borrower reasonably determine that the costs,
burden, difficulty or other consequences of providing a security interest is
excessive in view of the practical benefits to be obtained by the Secured
Parties, (iv) any assets securing purchase money obligations or Capitalized
Lease Obligations permitted to be incurred under the Credit Agreement, to the
extent that the terms of the agreements relating to such Lien prohibit the
security interest under this Agreement from attaching to such assets, (v) any
particular asset, if the pledge thereof or the security interest therein is
prohibited by applicable Law other than to the extent such prohibition is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition, (vi) any General Intangibles or other rights of a Grantor arising
under or evidenced by any contract, lease, instrument, license or agreement to
the extent the pledges thereof and security interests therein are prohibited or
restricted by such contract, lease, instrument, license or other agreement,
other than Proceeds and receivables thereof, except to the extent (x) the pledge
of such rights is deemed effective under the UCC or other applicable Law or
principle of equity notwithstanding such prohibition or restriction, or (y) such
prohibition or restriction is deemed ineffective under the UCC or other
applicable Law or principle of equity, (vii) licenses and any other property and
assets to the extent that the Collateral Agent may not validly possess a
security interest therein under applicable Laws (including, without limitation,
rules and regulations of any Governmental Authority) to the extent such
applicable Laws, rules or regulations are not rendered ineffective by the UCC or
other applicable Law, or the pledge or creation of a security interest in which
would require governmental consent, approval, license or authorization (except
that Proceeds of Dispositions thereof in accordance with applicable Law
(including, without limitation, rules and regulations of any Governmental
Authority) shall constitute Collateral); provided that Collateral shall include
to the maximum extent permitted by applicable Law all rights incident or
appurtenant to such licenses, property and assets (except to the extent any Lien
on such asset in favor of the Collateral Agent requires consent, approval or
authorization from any Governmental Authority) and the right to receive all
Proceeds realized from the sale, assignment or transfer of such licenses,
property and assets, (viii) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby (except to the extent such prohibition or restriction is
deemed ineffective under the UCC or other applicable Law or principle of
equity), (ix) any fee owned real property other than Material Real Property, (x)
leasehold interests in real and personal property, (xi) motor vehicles and
assets subject to certificates of title, (xii) Intellectual Property registered
outside the U.S. or Canada or arising under the laws of any jurisdiction outside
of the U.S. or Canada, (xiii) Letter of Credit Rights with a value of less than
$5,000,000 individually (to the extent not constituting Supporting Obligations),
(xiv) Commercial Tort Claims in which the amount claimed is less than $5,000,000
individually, (xv) Trust Funds (as defined in the ABL Credit Agreement or any
similar term in connection with any Permitted Refinancing thereof) and (xvi) any
asset the pledge of which would result in a material adverse tax consequence to
any Loan Party as reasonably determined by the Borrower.  Notwithstanding
anything herein to the contrary, no property which would constitute Excluded
Assets under the foregoing definition shall  constitute Excluded Assets to the
extent that such property constitutes “Collateral” under the ABL Facility
Documentation or any documentation in respect of Junior Financing, Permitted
Incremental Equivalent Debt or Credit Agreement Refinancing
Indebtedness.  Without limiting the foregoing, each Grantor hereby designates
the Collateral Agent as such Grantor’s true and lawful attorney in fact,
exercisable by the Collateral Agent whether or not an Event of Default exists,
with full power of substitution, at the Collateral Agent’s option, to file one
or more Financing Statements, continuation statements, or to sign other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor (each Grantor hereby appointing the Collateral Agent as such
Person’s attorney in fact to sign such Person’s name to any such instrument or
document, whether or not an Event of Default exists), and naming any Grantor or
the Grantors, as debtors, and the Collateral Agent, as secured party.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 3.02   No Assumption of Liability.  The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.
 
SECTION 3.03   Intellectual Property.  Each Grantor hereby further authorizes
the Collateral Agent to file a Confirmatory Grant of Security Interest
substantially in the form of Exhibit II, III or IV (any such agreement, an
“Intellectual Property Security Agreement”), as applicable, covering relevant IP
Collateral consisting of registered Patents (and Patents for which applications
are pending), registered Trademarks (and Trademarks for which registration
applications are pending) and registered Copyrights (and Copyrights for which
registration applications are pending) with the United States Patent and
Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office (or any successor office of any of the foregoing),
as applicable, and such other documents as may be necessary for the purpose of
perfecting, continuing, enforcing or protecting the Security Interest granted by
such Grantor hereunder, without the signature of such Grantor, and naming such
Grantor, as debtor, and the Collateral Agent, as secured party.
 
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
Representations and Warranties regarding Article 9 Collateral
 
The Grantors jointly and severally represent and warrant to the Collateral Agent
and the other Secured Parties that:
 
SECTION 4.01   Absence of Other Liens.  The Article 9 Collateral is owned by the
Grantors free and clear of any Lien, except for Permitted Encumbrances.  Except
as provided in the Loan Documents, the Grantors have not (a) filed or consented
to the filing of (i) any Financing Statement or analogous document under the UCC
or any other Applicable Law covering any Collateral, or (ii) any assignment in
which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, or (b) entered into any agreement in which any Grantor grants
Control over any Collateral, which Financing Statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Permitted Encumbrances.
 
             SECTION 4.02   Bailees, Warehousemen, Etc.  Except as set forth on
Term Loan Security Agreement Schedule 4.02 of the Perfection Certificate, as of
the Closing Date, no Inventory of any Grantor located in the United States or
Canada is in the care or custody of any third party or stored or entrusted with
a bailee or other third party (except for public warehouses which are utilized
by any Grantor for the storage of Inventory for less than ten (10) consecutive
Business Days and Inventory in transit between the Borrower’s stores and
distribution centers within the United States or Canada).
 
            SECTION 4.03   Consignments.  Except as set forth on Term Loan
Security Agreement Schedule 4.03 hereto, as of the Closing Date, no Grantor has
possession of any property on consignment from any consignor.
 
SECTION 4.04   Rights and Title.
 
(a)         Each Grantor has good and valid rights (not subject to any Liens
other than Permitted Encumbrances and/or good record or valid marketable title
in the Article 9 Collateral with respect to which it has purported to grant a
Security Interest hereunder, except where the failure to have such title or
other interest would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
(b)           Each Grantor has full power and authority to grant to the
Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any Governmental
Authority other than (x) any consent or approval that has been obtained and (y)
those consents and approvals, the failure of which to obtain would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 4.05   Perfection Certificate. The information set forth in the
Perfection Certificate, dated as of the Closing Date (other than the exact legal
name of each Grantor and its jurisdiction of organization, which is governed by
the immediately succeeding sentence), taken as a whole, is correct and complete
in all material respects as of the Closing Date. The information set forth in
the Perfection Certificate with respect to the exact legal name of each Grantor
and its jurisdiction of organization is correct and complete in all respects as
of the Closing Date.
 
SECTION 4.06   Security Interest. The Security Interest constitutes (i) a legal
and valid security interest in all the Article 9 Collateral securing the payment
and performance of the Secured Obligations, (ii) subject to the filing of
Financing Statements naming each Grantor as debtor and the Collateral Agent as
secured party and describing the Article 9 Collateral as “all assets of the
debtor, wherever located, whether now existing or hereafter arising” or words of
similar import in the applicable filing offices, a perfected security interest
in all Article 9 Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement in the United States or
Canada (or any political subdivision thereof) pursuant to the UCC or the PPSA
and (iii) a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the relevant Grants of Security Interest with the United States
Patent and Trademark Office, the United States Copyright Office and the Canadian
Intellectual Property Office, as applicable.  The Security Interest is and shall
be prior to any other Lien on any of the Article 9 Collateral, other than
Permitted Encumbrances and which, in the case of Liens permitted pursuant to
Section 7.01(y) of the Credit Agreement, are subject at all times to the ABL
Intercreditor Agreement.
 
SECTION 4.07   Commercial Tort Claims.  Each Commercial Tort Claim of any
Grantor where the amount of the damages claimed by such Grantor is equal to or
in excess of $5,000,000 in existence on the date of this Agreement (or on the
date upon which such Grantor becomes a party to this Agreement) are described in
Schedule 8 of the Perfection Certificate.
 
SECTION 4.08   Intellectual Property  Except as could not reasonably be expected
to have a Material Adverse Effect, with respect to the IP Collateral, as of the
Closing Date:
 
         (a)         such Grantor is the exclusive owner of all right, title and
interest in and to the IP Collateral or has the right or license to use the IP
Collateral subject only to the terms of the Licenses;
 
(b)           the operation of such Grantor’s business as currently conducted
and the use of the IP Collateral in connection therewith do not conflict with,
infringe, misappropriate, dilute, misuse or otherwise violate the intellectual
property rights of any third party;
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           the IP Collateral set forth on Schedule 7(a) and Schedule 7(b) of
the Perfection Certificate includes (i) all of each Grantor’s material United
States Patents and United States Trademarks registered with (or applied for in)
and published by the United States Patent and Trademark Office (excluding, for
the avoidance of doubt, any United States Patent or United States Trademark that
has expired or been abandoned in the same manner as permitted in the Credit
Agreement, but including United States Trademarks that would constitute Article
9 Collateral upon the filing of a “Statement of Use” or an “Amendment to Allege
Use” with respect thereto), including the name of the registered owner and the
registration number (or, if applicable, the applicant and the application
number) of each such United States Patent and United States Trademark and (ii)
all of each Grantor’s material Copyrights registered with (or applied for in)
the United States Copyright Office (excluding, for the avoidance of doubt, any
Copyright that has been expired or abandoned in the same manner as permitted in
the Credit Agreement), including the name of the registered owner and the
registration number (or, if applicable, the applicant and the application
number) of each such Copyright;
 
(d)           the IP Collateral is subsisting and has not been adjudged invalid
or unenforceable in whole or in part, and to such Grantor’s knowledge, is valid
and enforceable.  Such Grantor is not aware of any uses of any material item of
IP Collateral that could be expected to lead to such item becoming invalid or
unenforceable;
 
(e)           such Grantor has made or performed all filings, recordings and
other acts and has paid all required fees and taxes to maintain and protect its
interest in each and every item of IP Collateral in full force and effect, and
to protect and maintain its interest therein;
 
(f)           no action, suit, litigation or proceeding has been asserted or is
pending against such Grantor (A) based upon or challenging or seeking to deny or
restrict the Grantor’s rights in or use of any of the IP Collateral or (B)
alleging that the Grantor’s rights in or use of the IP Collateral or that any
services provided by, processes used by, or products manufactured or sold by,
such Grantor infringe, misappropriate, dilute, misuse or otherwise violate any
patent, trademark, copyright or any other proprietary right of any third
party.  To such Grantor’s knowledge, no Person is engaging in any activity that
infringes, misappropriates, dilutes, misuses or otherwise violates the material
IP Collateral or the Grantor’s rights in or use thereof.  The consummation of
the transactions contemplated by the Loan Documents will not result in the
termination or impairment of any of the IP Collateral; and
 
(g)           to such Grantor’s knowledge, (A) none of the material trade
secrets of such Grantor has been used, divulged, disclosed or appropriated to
the detriment of such Grantor for the benefit of any other Person other than
such Grantor; (B) no employee, independent contractor or agent of such Grantor
has misappropriated any material trade secrets of any other Person in the course
of the performance of his or her duties as an employee, independent contractor
or agent of such Grantor; and (C) no employee, independent contractor or agent
of such Grantor is in default or breach of any material term of any employment
agreement, non disclosure agreement, assignment of inventions agreement or
similar agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s material IP Collateral.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
Covenants
 
           SECTION 5.01   Further Assurances.
 
(a)         The Borrower agrees to promptly notify the Collateral Agent in
writing of any change (i) in the legal name of any Grantor, (ii) in the identity
or type of organization or corporate structure of any Grantor, (iii) in the
jurisdiction of organization of any Grantor or other location of any Grantor
under the UCC or PPSA or (iv) in the organizational identification number of any
Grantor.  In addition, if any Grantor does not have an organizational
identification number on the Closing Date (or the date such Grantor becomes a
party to this Agreement) and later obtains one, the Borrower shall promptly
thereafter notify the Collateral Agent of such organizational identification
number and shall take all actions reasonably satisfactory to the Collateral
Agent to the extent necessary to maintain the security interests (and the
priority thereof) of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.  The Loan Parties
agree not to effect or permit any change referred to in the preceding sentence
of this Section 5.01(a) unless after giving effect thereto, the Collateral Agent
continues at all times following such change to have a valid, legal and
perfected first priority security interest to the extent required under the Loan
Documents (subject only to Permitted Encumbrances) and which, in the case of
Liens permitted pursuant to Section 7.01(y) of the Credit Agreement, are subject
to the ABL Intercreditor Agreement in all the Collateral for its own benefit and
the benefit of the other Secured Parties.
 
(b)           Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to  the Article 9
Collateral against all Persons, except with respect to Article 9 Collateral that
such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of the business, and to defend the
Security Interest of the Collateral Agent in the Article 9 Collateral and the
priority thereof against any Lien not permitted pursuant to Section 7.01 of the
Credit Agreement.
 
(c)           Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to preserve, protect and perfect the Security Interest and
the rights and remedies created hereby, including the payment of any fees and
Taxes required in connection with the execution and delivery of this Agreement,
the granting of the Security Interest and the filing of any Financing Statements
(including fixture filings) or other documents in connection herewith or
therewith.
 
 
20

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything in this Agreement to the contrary, (1) no
Grantor shall be required to complete any filings or other action with respect
to the perfection of the security interests created hereby in any jurisdiction
outside of the United States or Canada or any political subdivision thereof
(other than to the extent completed in favor of the ABL Facility), (2)
perfection by control shall not be required with regards to assets requiring
perfection through control agreements or control arrangements (including cash,
Deposit Accounts, Securities Accounts or other bank accounts) and (iii) the
Grantors shall not be required to seek any landlord lien waiver, bailee letter,
estoppel, warehouseman waiver or other collateral access or similar letter or
agreement.
 
             SECTION 5.02   Taxes; Encumbrances.  At its option, the Collateral
Agent may discharge taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral (other than
Permitted Encumbrances), and may take any other action which the Collateral
Agent may deem necessary or desirable to repair, maintain or preserve any of the
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent on demand for any payment made or any expense
incurred by the Collateral Agent pursuant to the foregoing authorization;
provided, however, that the Collateral Agent shall not have any obligation to
undertake any of the foregoing and shall have no liability on account of any
action so undertaken except where there is a specific finding in a judicial
proceeding (in which the Collateral Agent has had an opportunity to be heard),
from which finding no further appeal is available, that the Collateral Agent had
acted in actual bad faith or in a grossly negligent manner; provided further
that the making of any such payments or the taking of any such action by the
Collateral Agent shall not be deemed to constitute a waiver of any Default or
Event of Default arising from the Grantor’s failure to have made such payments
or taken such action.  Nothing in this Section 5.02 shall be interpreted as
excusing any Grantor from the performance of any covenants or other promises of
any Grantor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.
 
SECTION 5.03   Assignment of Security Interest.
 
(a)         If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person to secure payment and
performance of an Account, such Grantor shall promptly assign such security
interest to the Collateral Agent.  Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of, and transferees from, the Account Debtor or other
Person granting the security interest.
 
(b)           To the extent that any Grantor is a beneficiary under any written
Letter of Credit relating to the Collateral, now or hereafter issued in favor of
such Grantor, such Grantor, subject to the ABL Intercreditor Agreement, shall,
within the later to occur of (i) thirty (30) calendar days following the date of
issuance or (ii) the earlier of (x) the date on which the next Compliance
Certificate is required to be delivered pursuant to Section 6.02(a) of the
Credit Agreement following such event and (y) the date which is forty-five (45)
calendar days after the end of the most recently ended fiscal quarter of Parent
(or such later date as may be acceptable to the Administrative Agent in its
discretion), deliver such Letter of Credit to the Collateral Agent.  The
Collateral Agent shall from time to time, at the request and expense of such
Grantor, make such arrangements with such Grantor as are in the Collateral
Agent’s reasonable judgment necessary and appropriate so that such Grantor may
make any drawing to which such Grantor is entitled under such Letter of Credit,
without impairment of the Collateral Agent’s perfected security interest in such
Grantor’s rights to proceeds of such Letter of Credit or in the actual proceeds
of such drawing.  At the Collateral Agent’s request, such Grantor shall, for any
Letter of Credit, whether or not written, now or hereafter issued in favor of
such Grantor as beneficiary, execute and deliver to the issuer and any confirmer
of such Letter of Credit an assignment of proceeds form, in favor of the
Collateral Agent and satisfactory to the Collateral Agent and such issuer or (as
the case may be) such confirmer, requiring the proceeds of any drawing under
such Letter of Credit to be paid directly to the Collateral Agent.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 5.04   Continuing Obligations of the Grantors.  Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof, and each Grantor jointly and severally agrees to indemnify and hold
harmless the Collateral Agent and the Secured Parties from and against any and
all liability for such performance in accordance with the terms of Section 10.05
of the Credit Agreement.
 
SECTION 5.05   Limitation on Modification of Accounts.  None of the Grantors
will, without the Collateral Agent’s prior written consent, grant any extension
of the time of payment of any of the Accounts, compromise, compound or settle
the same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, releases, credits, discounts, compromises or
settlements granted or made in the ordinary course of business and consistent
with its current practices and in accordance with such prudent and standard
practices used in industries that are the same as or similar to those in which
such Grantor is engaged.
 
           SECTION 5.06   Insurance.
 
(a)         Each Grantor shall (i) maintain or shall cause to be maintained such
insurance as is required pursuant to Section 6.07 of the Credit Agreement; (ii)
maintain such other insurance, as may be required by law; and (iii) furnish to
the Collateral Agent, upon written request, full information as is required
pursuant to Section 6.02 of the Credit Agreement.
 
(b)           Each Grantor hereby irrevocably makes, constitutes and appoints
the Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact), exercisable only after the occurrence and during the
continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto.  In the event that any
Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Collateral Agent deems advisable.  All sums disbursed by the Collateral Agent in
connection with this Section 5.06, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Collateral Agent to the extent required under
Section 10.04 of the Credit Agreement and shall be additional Secured
Obligations secured hereby.
 
 
22

--------------------------------------------------------------------------------

 
 
             SECTION 5.07   Commercial Tort Claims.  As of the date hereof, none
of the Collateral consists of a Commercial Tort Claim.  If any Grantor shall at
any time acquire a Commercial Tort Claim equals or is in excess of $5,000,000,
such Grantor shall promptly notify the Collateral Agent in writing of the
details thereof  via an update of Schedule 8 to the Perfection Certificate, and
the Grantors shall take such actions as the Collateral Agent shall reasonably
request in order to grant to the Collateral Agent, for the ratable benefit of
the Secured Parties, a perfected and first priority (subject to Permitted
Encumbrances) security interest therein and in the Proceeds thereof.
 
SECTION 5.08   Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense and subject to the ABL Intercreditor Agreement, to take the following
actions with respect to the following Article 9 Collateral:
 
(a)         Instruments and Tangible Chattel Paper.  If any Grantor shall at any
time hold or acquire any Instruments or Tangible Chattel Paper constituting
Collateral and the face amount of any such Instrument or Tangible Chattel Paper
equals or exceeds $5,000,000 individually, such Grantor shall , within the later
to occur of (i) thirty (30) calendar days following the date on which such
assets are held or acquired or (ii) the earlier of (x) the date on which the
next Compliance Certificate is required to be delivered pursuant to Section
6.02(a) of the Credit Agreement following such event and (y) the date which is
forty-five (45) calendar days after the end of the most recently ended fiscal
quarter of Parent (or such later date as may be acceptable to the Administrative
Agent in its discretion), deliver the same to the Collateral Agent for the
benefit of the applicable Secured Parties, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           Investment Property.  Except to the extent otherwise provided in
Article II, if any Grantor shall at any time hold or acquire any additional
Pledged Securities (other than Uncertificated Securities), such Grantor shall,
within the later to occur of (i) thirty (30) calendar days following the date on
which such assets are held or acquired or (ii) the earlier of (x) the date on
which the next Compliance Certificate is required to be delivered pursuant to
Section 6.02(a) of the Credit Agreement following such event and (y) the date
which is forty-five (45) calendar days after the end of the most recently ended
fiscal quarter of Parent (or such later date as may be acceptable to the
Administrative Agent in its discretion), deliver the same to the Collateral
Agent for the benefit of the applicable Secured Parties, accompanied by such
undated instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.  If any Pledged
Securities now or hereafter acquired by any Grantor are uncertificated and are
issued to such Grantor or its nominee directly by the issuer thereof, upon the
Collateral Agent’s request following the occurrence and during the continuance
of an Event of Default such Grantor shall promptly notify the Collateral Agent
thereof and, at the Collateral Agent’s reasonable request, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) cause the issuer to agree to comply with instructions from the
Collateral Agent as to such Pledged Securities, without further consent of any
Grantor or such nominee or (ii) arrange for the Collateral Agent to become the
registered owner of the Pledged Securities.  If any Pledged Securities, whether
certificated or uncertificated, or other Pledged Collateral are held by any
Grantor or its nominee through a Securities Intermediary, upon the Collateral
Agent’s request following the occurrence and during the continuance of an Event
of Default, such Grantor shall promptly notify the Collateral Agent thereof and
at the Collateral Agent’s request and option, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, shall either (i)
cause such Securities Intermediary to agree to comply with Entitlement Orders or
other instructions from the Collateral Agent to such Securities Intermediary as
to such Security Entitlements without further consent of any Grantor or such
nominee or (ii) in the case of Financial Assets or other Investment Property
constituting Collateral held through a Securities Intermediary, arrange for the
Collateral Agent to become the Entitlement Holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property.  Notwithstanding the foregoing, unless and until an Event
of Default has occurred and is continuing, the Collateral Agent agrees with each
of the Grantors that the Collateral Agent shall not give any such Entitlement
Orders or instructions or directions to any such issuer, or Securities
Intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor.
 
           SECTION 5.09   Excluded Obligations.  With respect to any Grantor,
the Secured Obligations secured by such Grantor shall not include any Excluded
Swap Obligation.  Notwithstanding the foregoing, each Qualified ECP Grantor,
jointly and severally, hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by any other Grantor hereunder to honor all of such Grantor’s obligations
under this Agreement in respect of Swap Obligations (provided, however, that
each Qualified ECP Grantor shall only be liable under this Section 5.09 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 5.09, or otherwise under this Agreement,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Grantor under this Section 5.09 shall remain
in full force and effect until all of the Secured Obligations and all other
amounts payable under this Agreement shall have been paid in full in cash
(excluding contingent obligations as to which no claim has been asserted,
obligations under Secured Hedge Agreements and obligations under Secured Cash
Management Agreements) and the Commitments shall have expired or been
terminated.  Each Qualified ECP Grantor intends that this Section 5.09
constitute, and this Section 5.09 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Grantor  for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE 6

 
Power of Attorney
 
           SECTION 6.01    [Reserved].
 
           SECTION 6.02   Power of Attorney.  To the maximum extent permitted by
applicable law, each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent and attorney-in-fact,
and in such capacity the Collateral Agent shall have the right, subject to the
ABL Intercreditor Agreement, with power of substitution for each Grantor and in
each Grantor’s name or otherwise, for the use and benefit of the Collateral
Agent and the other Secured Parties, (a) at any time, whether or not a Default
or Event of Default has occurred, to take actions required to be taken by the
Grantors under Section 3.01 of this Agreement,(b) upon the occurrence and during
the continuance of an Event of Default or as otherwise permitted under the
Credit Agreement, (i) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (ii) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (iii) to sign the name of any Grantor on any invoices, schedules
of Collateral, freight or express receipts, or bills of lading storage receipts,
warehouse receipts or other documents of title relating to any of the
Collateral; (iv) to sign the name of any Grantor on any notice to such Grantor’s
Account Debtors; (v) to sign the name of any Grantor on any proof of claim in
bankruptcy against Account Debtors, and on notices of lien, claims of mechanic’s
liens, or assignments or releases of mechanic’s liens securing the Accounts;
(vi) to receive and open each Grantor’s mail, remove any Proceeds of Collateral
therefrom and turn over the balance of such mail either to the Borrower or to
any trustee in bankruptcy or receiver of a Grantor, or other legal
representative of a Grantor whom the Collateral Agent reasonably determines to
be the appropriate person to whom to so turn over such mail; (vii) to commence
and prosecute any and all suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect or otherwise realize on all or
any of the Collateral or to enforce any rights in respect of any Collateral;
(viii) to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral; (ix) to take all such
action as may be reasonably necessary to obtain the payment of any letter of
credit and/or banker’s acceptance, relating to the Collateral, of which any
Grantor is a beneficiary; (x) to repair, manufacture, assemble, complete,
package, deliver, alter or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any customer of any Grantor; (xi) with respect
to any IP Collateral, to assign, transfer, convey, license or sublicense any
such IP Collateral throughout the world on such terms and conditions and in such
manner as the Collateral Agent shall reasonably determine; provided, however,
that such terms shall include all terms and restrictions that are customarily
required to ensure the continuing validity and effectiveness of the IP
Collateral at issue, such as, without limitation, notice, quality control and
inurement provisions with regard to Trademarks, patent designation provisions
with regard to patents, and copyright notices and restrictions on decompilation
and reverse engineering of copyrighted software, and confidentiality protections
for trade secrets; and (xii) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things reasonably necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent or any other Secured Party to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent or any other Secured Party, or to present or
file any claim or notice.  It is understood and agreed that the appointment of
the Collateral Agent as the agent and attorney-in-fact of the Grantors for the
purposes set forth above is coupled with an interest and is irrevocable.
 
 
25

--------------------------------------------------------------------------------

 
 
             SECTION 6.03   No Obligation to Act.  The Collateral Agent shall
not be obligated to do any of the acts or to exercise any of the powers
authorized by Section 6.02, but if the Collateral Agent elects to do any such
act or to exercise any of such powers, it shall not be accountable for more than
it actually receives as a result of such exercise of power, and shall not be
responsible to any Grantor for any act or omission to act except for any act or
omission to act as to which there is a final determination made in a judicial
proceeding (in which proceeding the Collateral Agent has had an opportunity to
be heard) which determination includes a specific finding that the subject act
or omission to act constitutes gross negligence, bad faith or willful
misconduct.  The provisions of Section 6.02 shall in no event relieve any
Grantor of any of its obligations hereunder or under any other Loan Document
with respect to the Collateral or any part thereof or impose any obligation on
the Collateral Agent or any other Secured Party to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Collateral Agent or any other Secured Party of any other or
further right which it may have on the date of this Agreement or hereafter,
whether hereunder, under any other Loan Document, by law or otherwise.
 
ARTICLE 7
 
Special Provisions Concerning IP Collateral
 
           SECTION 7.01   Grant of License to Use Intellectual Property.
 
(a)         Without limiting the provisions of Section 3.01 hereof or any other
rights of the Collateral Agent as the holder of a Security Interest in any IP
Collateral, for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors) to use, license or sublicense any of the IP
Collateral now owned or hereafter acquired by such Grantor, and wherever the
same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof;
provided, however, that any such license granted by the Collateral Agent to a
third party shall include reasonable and customary terms necessary to preserve
the existence, validity and value of the affected IP Collateral, including
without limitation, provisions requiring the continuing confidential handling of
trade secrets, requiring the use of appropriate notices and prohibiting the use
of false notices, protecting and maintaining the quality standards of the
Trademarks in the manner set forth below (it being understood and agreed that,
without limiting any other rights and remedies of the Collateral Agent under
this Agreement, any other Loan Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Collateral Agent
rights in and to such IP Collateral above and beyond (x) the rights to such IP
Collateral that each Grantor has reserved for itself and (y) in the case of IP
Collateral that is licensed to any such Grantor by a third party, the extent to
which such Grantor has the right to grant a sublicense to such IP Collateral
hereunder).
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           The use of such license by the Collateral Agent may only be
exercised, at the option of the Collateral Agent, during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall immediately
terminate at such time as the Collateral Agent is no longer lawfully entitled to
exercise its rights and remedies under this Agreement.  Nothing in this Section
7.01 shall require a Grantor to grant any license that is prohibited by any rule
of law, statute or regulation, or is prohibited by, or constitutes a breach or
default under or results in the termination of any contract, license, agreement,
instrument or other document evidencing, giving rise to or theretofore granted,
with respect to such property or otherwise unreasonably prejudices the value
thereof to the relevant Grantor.  In the event the license set forth in this
Section 7.01 is exercised with regard to any Trademarks, then the following
shall apply:  (i) all goodwill arising from any licensed or sublicensed use of
any Trademark shall inure to the benefit of the Grantor; (ii) the licensed or
sublicensed Trademarks shall only be used in association with goods or services
of a quality and nature consistent with the quality and reputation with which
such Trademarks were associated when used by Grantor prior to the exercise of
the license rights set forth herein; and (iii) at the Grantor’s request and
expense, licensees and sublicensees shall provide reasonable cooperation in any
effort by the Grantor to maintain the registration or otherwise secure the
ongoing validity and effectiveness of such licensed Trademarks, including,
without limitation the actions and conduct described in Section 7.02.
 
SECTION 7.02   Protection of Collateral Agent’s Security.
 
(a)         Except to the extent permitted by Section 7.02(f) below, or to the
extent that failure to act would not reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its IP Collateral for which such Grantor has standing to do so, each Grantor
agrees to take, at its expense, all reasonable steps, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office,
the Canadian Intellectual Property Office and any other governmental authority
located in the United States or Canada to (i) maintain the validity and
enforceability of any registered IP Collateral and maintain such IP Collateral
in full force and effect and (ii) pursue the registration and maintenance of
each Patent, Trademark, or Copyright registration or application, now or
hereafter included in such IP Collateral of such Grantor.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           In the event that any Grantor becomes aware that any IP Collateral
is being infringed or misappropriated by a third party, such Grantor shall take
such actions, at its expense, as such Grantor reasonably deems appropriate under
the circumstances to protect or enforce such IP Collateral, including, without
limitation, suing for infringement or misappropriation and for an injunction
against such infringement or misappropriation except to the extent that such
infringement or misappropriation would not reasonably be expected to have a
Material Adverse Effect.
 
(c)           Except to the extent permitted by subsection 7.02(f) below, or to
the extent that failure to act would not reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each item of its IP Collateral.
 
(d)           Each Grantor agrees that, should it obtain an ownership or other
interest in any IP Collateral after the Closing Date (the “After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto and (ii) any such After-Acquired Intellectual Property and, in the
case of Trademarks, the goodwill symbolized thereby, shall automatically become
part of the IP Collateral subject to the terms and conditions of this Agreement
with respect thereto.
 
(e)           Within the later to occur of (i) thirty (30) calendar days
following the date on which such assets are acquired or (ii) the earlier of (x)
the date on which the next Compliance Certificate is required to be delivered
pursuant to Section 6.02(a) of the Credit Agreement following such event and (y)
the date which is forty-five (45) calendar days after the end of the most
recently ended fiscal quarter of Parent (or such later date as may be acceptable
to the Administrative Agent in its discretion), each Grantor shall sign and
deliver to the Collateral Agent an appropriate Security Agreement Supplement and
related Grant of Security Interest with respect to applications for registration
or registrations of IP Collateral owned or exclusively licensed by it as of the
last day of such fiscal quarter, to the extent that such IP Collateral is not
covered by any previous Security Agreement Supplement (and Grant of Security
Interests) so signed and delivered by it.  In each case, it will promptly
cooperate as reasonably necessary to enable the Collateral Agent to make any
necessary or reasonably desirable recordations with the U.S. Copyright Office,
the U.S. Patent and Trademark Office and/or the Canadian Intellectual Property
Office, as appropriate.
 
(f)           Notwithstanding the foregoing provisions of this Section 7.02 or
elsewhere in this Agreement, nothing in this Agreement shall prevent any Grantor
from abandoning or discontinuing the use or maintenance of any or its IP
Collateral (other than Material IP), or from failing to take action to enforce
license agreements or pursue actions against infringers, if such Grantor
determines in its reasonable business judgment that such abandonment,
discontinuance, or failure to take action is desirable in the conduct of its
business.
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE 8
 
Remedies
 
           SECTION 8.01   Remedies upon Default.  Upon the occurrence and during
the continuance of an Event of Default, it is agreed that the Collateral Agent
shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the UCC or other Applicable Law.  The rights and remedies of the
Collateral Agent shall include subject to the ABL Intercreditor Agreement
without limitation, the right to take any or all of the following actions at the
same or different times:
 
(a)           With respect to any Collateral consisting of Accounts (and all
Documents in connection therewith), the Collateral Agent may collect the
Collateral with or without the taking of possession of any of the Collateral.
 
(b)           With respect to any Collateral consisting of Accounts (and all
Documents in connection therewith), the Collateral Agent may: (i) demand,
collect and receive any amounts relating thereto, as the Collateral Agent may
determine; (ii) commence and prosecute any actions in any court for the purposes
of collecting any such Accounts and enforcing any other rights in respect
thereof; (iii) defend, settle or compromise any action brought and, in
connection therewith, give such discharges or releases as the Collateral Agent
may reasonably deem appropriate; (iv) without limiting the Collateral Agent’s
rights set forth in Section 6.02 hereof, receive, open and dispose of mail
addressed to any Grantor and endorse checks, notes, drafts, acceptances, money
orders, bills of lading, warehouse receipts or other instruments or documents
evidencing payment, shipment or storage of the goods giving rise to such
Accounts or securing or relating to such Accounts, on behalf of and in the name
of such Grantor; and (v) sell, assign, transfer, make any agreement in respect
of, or otherwise deal with or exercise rights in respect of, any such Accounts
or the goods or services which have given rise thereto, as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes.
 
(c)           With respect to any Collateral consisting of Inventory (and all
Documents in connection therewith), the Collateral Agent may conduct one or more
going out of business sales, in the Collateral Agent’s own right or by one or
more agents and contractors. Such sale(s) may be conducted upon any premises
owned, leased, or occupied by any Grantor.  The Collateral Agent and any such
agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Collateral Agent or such agent or contractor).  Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Collateral Agent or such agent or
contractor and neither any Grantor nor any Person claiming under or in right of
any Grantor shall have any interest therein.  Each purchaser at any such going
out of business sale shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor.
 
 
29

--------------------------------------------------------------------------------

 
 
(d)           Withdraw any and all cash or other Collateral from any Collateral
Account and apply such cash and other Collateral to the payment of any and all
Secured Obligations in the manner provided in Section 8.03 of this Agreement.
 
(e)           [Reserved].
 
(f)           With or without legal process and with or without prior notice or
demand for performance, the Collateral Agent may (subject to the terms and
conditions under any applicable lease) enter upon, occupy, and use any premises
owned or occupied by each Grantor, and may exclude the Grantors from such
premises or portion thereof as may have been so entered upon, occupied, or used
by the Collateral Agent to the extent the Collateral Agent deems such exclusion
reasonably necessary to preserve and protect the Collateral Agent.  The
Collateral Agent shall not be required to remove any of the Collateral from any
such premises upon the Collateral Agent’s taking possession thereof, and may
render any Collateral unusable to the Grantors.  In no event shall the
Collateral Agent be liable to any Grantor for use or occupancy by the Collateral
Agent of any premises pursuant to this Section 8.01, nor for any charge (such as
wages for the Grantors’ employees and utilities) incurred in connection with the
Collateral Agent’s exercise of the Collateral Agent’s Rights and Remedies (as
defined herein) hereunder.
 
(g)           The Collateral Agent may require any Grantor to assemble the
Collateral and make it available to the Collateral Agent at the Grantor’s sole
risk and expense at a place or places which are reasonably convenient to both
the Collateral Agent and such Grantor.
 
(h)           Each Grantor agrees that the Collateral Agent shall have the
right, subject to applicable Law, to sell or otherwise dispose of all or any
part of the Collateral, at public or private sale, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate.  Each purchaser
at any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor.  Each Grantor acknowledges and recognizes that
(a) the Collateral Agent may be unable to effect a public sale of all or a part
of the Collateral consisting of securities by reason of certain prohibitions
contained in the Securities Act or the securities laws of various states (the
“Blue Sky Laws”), but may be compelled to resort to one or more private sales to
a restricted group of purchasers who will be obliged to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof, (b) private sales so made may
be at prices and upon other terms less favorable to the seller than if such
securities were sold at public sales, (c) neither the Collateral Agent nor any
other Secured Party has any obligation to delay sale of any of the Collateral
for the period of time necessary to permit such securities to be registered for
public sale under the Securities Act or the Blue Sky Laws and (d) private sales
made under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner.  To the maximum extent permitted by applicable
Law, each Grantor hereby waives any claim against any Secured Party arising
because the price at which any Collateral may have been sold at a private sale
was less than the price that might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  Upon consummation of any such sale the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor.
 
 
30

--------------------------------------------------------------------------------

 
 
(i)           Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Collateral Agent shall provide the Grantors such notice as may
be practicable under the circumstances), the Collateral Agent shall give the
Grantors at least ten (10) days’ prior written notice, by authenticated record,
of the date, time and place of any proposed public sale, and of the date after
which any private sale or other disposition of the Collateral may be made.  Each
Grantor agrees that such written notice shall satisfy all requirements for
notice to that Grantor which are imposed under the UCC or other applicable Law
with respect to the exercise of the Collateral Agent’s Rights and Remedies upon
default.  The Collateral Agent shall not be obligated to make any sale or other
disposition of any Collateral if it shall determine not to do so, regardless of
the fact that notice of sale or other disposition of such Collateral shall have
been given.  The Collateral Agent may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.
 
(j)           Any public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice of such sale.  At any sale or other disposition, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine.  If any of the Collateral is sold, leased, or otherwise
disposed of by the Collateral Agent on credit, the Secured Obligations shall not
be deemed to have been reduced as a result thereof unless and until payment is
finally received thereon by the Collateral Agent.
 
(k)           At any public (or, to the extent permitted by applicable Law,
private) sale made pursuant to this Section 8.01, the Collateral Agent or any
other Secured Party may bid for or purchase, free (to the extent permitted by
applicable Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor, the Collateral or any part thereof offered for sale and
may make payment on account thereof by using any claim then due and payable to
the Collateral Agent or such other Secured Party from any Grantor on account of
the Secured Obligations as a credit against the purchase price, and the
Collateral Agent or such other Secured Party may, upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.
 
(l)           For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof.  The
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full.
 
 
31

--------------------------------------------------------------------------------

 
 
(m)           As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose upon the Collateral and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.
 
(n)           To the extent permitted by applicable Law, each Grantor hereby
waives all rights of redemption, stay, valuation and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.
 
SECTION 8.02   Grant of Non-Exclusive License.  For the purpose of enabling the
Collateral Agent to exercise the Collateral Agent’s Rights and Remedies under
Section 8.01 of this Agreement (including, without limitation, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of the Collateral), the Grantors hereby (i)
grant to the Collateral Agent, a royalty free, non-exclusive, irrevocable
license, such license being with respect to the Collateral Agent’s exercise of
the Collateral Agent’s Rights and Remedies under Section 8.01 of this Agreement,
which license shall be exercisable only upon the existence and during the
continuance of an Event of Default, including, without limitation, in connection
with any completion of the manufacture of Inventory or any sale or other
disposition of Inventory, (a) to use, apply, and affix any trademark, trade
name, logo, or the like in which the Grantors now or hereafter have rights, (b)
to use any and all Equipment, Fixtures, furniture, and other property contained
in any premises owned or occupied by the Grantors, or any General Intangibles
now owned, held or hereafter acquired by the Grantors, in connection with the
exercise of the Collateral Agent’s Rights and Remedies under Section 8.01 of
this Agreement, and (ii) without limiting the provisions of Section 8.01(c)
above, agrees to provide the Collateral Agent and/or its agents with access to,
and the right to use, any such premises owned or occupied by the Grantors.
 
SECTION 8.03   Application of Proceeds.  Subject to the ABL Intercreditor
Agreement, after the occurrence and during the continuance of any Event of
Default and acceleration of the Secured Obligations pursuant to Section 8.02 of
the Credit Agreement, the Collateral Agent shall apply the proceeds of any
collection or sale of the Collateral, as well as any Collateral consisting of
cash, or any Collateral granted under any other of the Collateral Documents, in
accordance with Section 8.03 of the Credit Agreement.
 
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with the
Credit Agreement.  Upon any sale or other disposition of the Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale or other disposition shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
or otherwise disposed of and such purchaser or purchasers shall not be obligated
to see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
Perfection of Security Interest
 
SECTION 9.01   Perfection by Filing.  This Agreement constitutes an
authenticated record, and each Grantor hereby authorizes the Collateral Agent,
pursuant to the provisions of Section 3.01 and Section 6.02, to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral, in such filing offices as the Collateral Agent shall
reasonably deem appropriate, and the Grantors shall pay the Collateral Agent’s
reasonable costs and expenses incurred in connection therewith.  Each Grantor
hereby further agrees that a carbon, photographic, or other reproduction of this
Agreement shall be sufficient as a Financing Statement and may be filed as a
Financing Statement in any and all jurisdictions.
 
SECTION 9.02   Other Perfection, Etc.  The Grantors shall, and shall use
commercially reasonable efforts to cause third parties to, at any time and from
time to time take such steps as the Collateral Agent may reasonably request for
the Collateral Agent to insure the continued perfection of the Collateral
Agent’s security interest in any of the Collateral with the priority described
in the Credit Agreement and of the preservation of its rights therein.
 
SECTION 9.03   Savings Clause.  Nothing contained in this Article 9 shall be
construed to narrow the scope of the Collateral Agent’s Security Interest in any
of the Collateral or the perfection or priority thereof or to impair or
otherwise limit any of the Collateral Agent’s Rights and Remedies hereunder
except (and then only to the extent) as mandated by the UCC.
 
ARTICLE 10
 
Miscellaneous
 
             SECTION 10.01   Notices.  All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in Section 10.02 of the Credit Agreement.
 
SECTION 10.02   Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any Secured
Hedge Agreement, any Secured Cash Management Agreement, any agreement with
respect to any of the Secured Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, any Secured Hedge Agreement, any Secured
Cash Management Agreement or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from the
Guarantee or any other guarantee, securing or guaranteeing all or any of the
Secured Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
SECTION 10.03   Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Grantors herein and in any other Loan
Document and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Collateral Agent and the other
Secured Parties and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Collateral Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
unless terminated in accordance with Section 10.12 hereof.
 
SECTION 10.04   Binding Effect; Several Agreement; Assignments.  Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party, and all
covenants, promises and agreements by or on behalf of the Grantors that are
contained in this Agreement shall bind and inure to the benefit of each Grantor
and its respective successors and permitted assigns.  This Agreement shall be
binding upon each Grantor and the Collateral Agent and their respective
successors and permitted assigns, and shall inure to the benefit of each
Grantor, the Collateral Agent and the other Secured Parties and their respective
successors and permitted assigns, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such attempted assignment or transfer shall be void)
except as expressly permitted by this Agreement or the Credit Agreement.  This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.
 
             SECTION 10.05   Collateral Agent’s Fees and Expenses.  The parties
hereto agree that the Collateral Agent shall be entitled to reimbursement of its
expenses incurred hereunder as provided in Section 10.04 of the Credit
Agreement.
 
SECTION 10.06   Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
 
34

--------------------------------------------------------------------------------

 
 
             SECTION 10.07   Waivers; Amendment.
 
(a)         The rights, remedies, powers, privileges, and discretions of the
Collateral Agent hereunder (herein, the “Collateral Agent’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have.  No delay or omission by the Collateral Agent in
exercising or enforcing any of the Collateral Agent’s Rights and Remedies shall
operate as, or constitute, a waiver thereof.  No waiver by the Collateral Agent
of any Event of Default or of any Default under any other agreement shall
operate as a waiver of any other Event of Default or other Default hereunder or
under any other agreement.  No single or partial exercise of any of the
Collateral Agent’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Collateral Agent and any
Person, at any time, shall preclude the other or further exercise of the
Collateral Agent’s Rights and Remedies.  No waiver by the Collateral Agent of
any of the Collateral Agent’s Rights and Remedies on any one occasion shall be
deemed a waiver on any subsequent occasion, nor shall it be deemed a continuing
waiver.  The Collateral Agent’s Rights and Remedies may be exercised at such
time or times and in such order of preference as the Collateral Agent may
determine. The Collateral Agent’s Rights and Remedies may be exercised without
resort or regard to any other source of satisfaction of the Secured
Obligations.  No waiver of any provisions of this Agreement or any other Loan
Document or consent to any departure by any Grantor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice to or demand on any Grantor in any case
shall entitle such Grantor or any other Grantor to any other or further notice
or demand in similar or other circumstances.
 
(b)           Subject to the ABL Intercreditor Agreement, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to a
written agreement entered into between the Collateral Agent and the Grantor or
Grantors with respect to whom such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.01 of the
Credit Agreement.
 
             SECTION 10.08   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 10.09   Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
 
35

--------------------------------------------------------------------------------

 
 
SECTION 10.10   Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 10.11   Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
           SECTION 10.12   Termination; Release of Collateral.
 
(a)           The Security Interest in any Collateral shall be automatically
released in the circumstances set forth in Sections 9.11(a)(ii), (iii), (iv) and
(v) of the Credit Agreement or upon any release of the Lien on such Collateral
in accordance with Section 9.11(b) of the Credit Agreement.  Upon at least five
(5) Business Days’ prior written request by the Grantors, the Collateral Agent
shall execute such documents as may be necessary to evidence the release of the
Liens upon any Collateral described in this Section 10.12(a); provided, however,
that (i) the Collateral Agent shall not be required to execute any such document
on terms which, in its reasonable opinion, would, under applicable Law, expose
the Collateral Agent to liability or create any obligation or entail any adverse
consequence other than the release of such Liens without recourse or warranty
(other than its authority to execute and deliver such release), and (ii) such
release shall not in any manner discharge, affect or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of any Grantor in respect of) all interests retained by any Grantor,
including, without limitation, the proceeds of any sale of Collateral, all of
which shall continue to constitute part of the Collateral.
 
(b)           Except for those provisions which expressly survive the
termination thereof, this Agreement and the Security Interest granted herein
shall terminate in the circumstances set forth in Section 9.11(a)(i) of the
Credit Agreement, at which time the Collateral Agent shall execute and deliver
to the Grantors, at the Grantors’ expense, all UCC termination statements and
similar documents that the Grantors shall reasonably request to evidence such
termination; provided, however, that the Credit Agreement, this Agreement, and
the Security Interest granted herein shall be reinstated if at any time payment,
or any part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by any Secured Party upon the bankruptcy or reorganization of any
Grantor or any other Loan Party.  Any execution and delivery of termination
statements or other documents pursuant to this Section 10.12 shall be without
recourse to, or warranty by, the Collateral Agent or any other Secured Party.
 
(c)           At any time that the respective Grantor desires that the
Collateral Agent take any of the actions described in the immediately preceding
clause (a) or (b), it shall, upon request of the Collateral Agent, deliver to
the Collateral Agent an officer’s certificate certifying that the release of the
respective Collateral is permitted pursuant to clause (a) or (b).  The
Collateral Agent shall have no liability whatsoever to any Secured Party as the
result of any release of Collateral by it as permitted (or which the Collateral
Agent in good faith believes to be permitted) by this Section 10.12.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 10.13   Indemnity, Subrogation and Subordination.  Upon payment by any
Grantor of any Secured Obligations, all rights of such Grantor against the
Borrower or any other Grantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior  payment in
full in cash of all the Secured Obligations (other than (i) contingent indemnity
obligations for then unasserted claims; (ii) obligations and liabilities under
Secured Hedge Agreements; or (iii) obligations and liabilities under Secured
Cash Management Agreements) and the termination of all Commitments to any Loan
Party under any Loan Document (“Payment in Full”).  If any amount shall
erroneously be paid to the Borrower or any other Grantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of the Borrower or any other Grantor, such amount shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Collateral Agent to be credited against the payment of the Secured
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement and the other Loan Documents.  Subject to the foregoing, to the
extent that any Grantor (other than the Borrower) shall, under this Agreement or
the Credit Agreement as a joint and several obligor, repay any of the Secured
Obligations (an “Accommodation Payment”), then the Grantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Grantors in an amount equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Grantor’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Grantors.  As of any date of determination, the
“Allocable Amount” of each Grantor shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Grantor hereunder and under the Credit Agreement without (a) rendering such
Grantor “insolvent” within the meaning of Section 101 (31) of the Bankruptcy
Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of
the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Grantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Grantor unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.
 
SECTION 10.14   Additional Restricted Subsidiaries  Pursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that
were not in existence or not Restricted Subsidiaries on the date of the Credit
Agreement are required to enter in this Agreement as Grantors upon becoming
Restricted Subsidiaries that are not Excluded Subsidiaries.  Upon execution and
delivery by the Collateral Agent and a Restricted Subsidiary of a Security
Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement
 
SECTION 10.15   Mortgages. In the event that any of the Collateral  hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of fixtures and real property leases, letting and licenses of, and contracts,
and agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.
 
 
37

--------------------------------------------------------------------------------

 
 
             SECTION 10.16   ABL Intercreditor Agreement.
 
(a)           Notwithstanding anything herein to the contrary, the Liens granted
to the Collateral Agent under this Agreement and the exercise of the rights and
remedies of the Collateral Agent hereunder and under any other Collateral
Document are subject to the provisions of the ABL Intercreditor Agreement.  In
the event of any conflict between the terms of the ABL Intercreditor Agreement
and this Agreement or any other Collateral Document, the terms of the ABL
Intercreditor Agreement shall govern and control.  Notwithstanding anything to
the contrary herein, the Collateral Agent acknowledges and agrees that no
Grantor shall be required to take or refrain from taking any action at the
request of the Collateral Agent with respect to the Collateral if such action or
inaction would be inconsistent with the terms of the ABL Intercreditor
Agreement.
 
(b)           Subject to the foregoing, (i) to the extent the provisions of this
Agreement (or any other Collateral Documents) require the delivery of, or
control over, ABL Priority Collateral to be granted to the Collateral Agent at
any time prior to the Discharge of ABL Obligations, then delivery of such ABL
Priority Collateral (or control with respect thereto, (and any related approval
or consent rights)) shall instead be delivered to the ABL Administrative Agent,
to be held in accordance with the ABL Facility Documentation and subject to the
ABL Intercreditor Agreement and (ii) any provision of this Agreement (or any
other Collateral Documents) requiring Grantors to name the Collateral Agent as
an additional insured or a loss payee under any insurance policy or a
beneficiary of any letter of credit, such requirement shall have been complied
with if any such insurance policy or letter of credit also names the ABL
Administrative Agent as an additional insured, loss payee or beneficiary, as the
case may be, in each case pursuant and subject to the terms of the ABL
Intercreditor Agreement.
 
(c)           Furthermore, at all times prior to the Discharge of ABL
Obligations, the Collateral Agent is authorized by the parties hereto to effect
transfers of ABL Priority Collateral at any time in its possession (and any
“control” or similar agreements with respect to ABL Priority Collateral) to the
ABL Administrative Agent.
 
(d)           Notwithstanding anything to the contrary herein but subject to the
ABL Intercreditor Agreement, in the event the ABL Facility Documentation
provides for the grant of a security interest or pledge over the assets of any
Grantor and such assets do not otherwise constitute Collateral under this
Agreement or any other Loan Document, such Grantor shall (i) promptly grant a
security interest in or pledge such assets to secure the Secured Obligations,
(ii) promptly take any actions necessary to perfect such security interest or
pledge to the extent set forth in the ABL Facility Documentation and (iii) take
all other steps reasonably requested by the Collateral Agent in connection with
the foregoing.
 
 
38

--------------------------------------------------------------------------------

 
 
(e)           Nothing contained in the ABL Intercreditor Agreement shall be
deemed to modify any of the provisions of this Agreement, which, as among the
Grantors and the Collateral Agent shall remain in full force and effect in
accordance with its terms.
 


 


 
[SIGNATURE PAGES FOLLOW]
 
 
39

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written
 
 

  GUARANTORS:           PIER 1 IMPORTS (U.S.), INC.                
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President, CFO
 

             
PIER 1 IMPORTS, INC.
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President, CFO and Treasurer
 

       
PIER 1 ASSETS, INC.
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President, CFO and Treasurer
         
PIER 1 LICENSING, INC.
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President, and CFO
 

 
 
40

--------------------------------------------------------------------------------

 
 

       
PIER 1 HOLDINGS, INC.
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President and CFO
         
PIER 1 SERVICES COMPANY, a Delaware statutory trust
         
By:  Pier 1 Holdings, Inc., Managing Trustee
               
By:_________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President and CFO
       

       
PIER 1 VALUE SERVICES, LLC
         
By:  Pier 1 Imports (U.S.), Inc., its sole member and manager
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President and CFO
       

 
 
41

--------------------------------------------------------------------------------

 
 

COLLATERAL AGENT:   BANK OF AMERICA, N.A.          
 
By:
      Name:     Title:          

 
 
42

--------------------------------------------------------------------------------

 


SCHEDULE I
Grantors
 


Pier 1 Imports, Inc.
Pier 1 Assets, Inc.
Pier 1 Licensing, Inc.
Pier 1 Holdings, Inc.
Pier 1 Services Company
Pier 1 Value Services, LLC
Pier 1 Imports (U.S.), Inc.
 
 
 
43

--------------------------------------------------------------------------------

 


EXHIBIT I TO SECURITY AGREEMENT
 
FORM OF SECURITY AGREEMENT SUPPLEMENT
 
SUPPLEMENT NO. __ dated as of ______________ ___, 20___ (this “Supplement”), to
the Term Loan Security Agreement dated as of April 30, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), among PIER 1 IMPORTS (U.S.), INC., a Delaware
corporation (the “Borrower”), PIER 1 IMPORTS, Inc., a Delaware corporation
(“Parent”), the Subsidiary Guarantors thereto and BANK OF AMERICA, N.A., as
Collateral Agent for the Secured Parties.
 
A.           Reference is made to (i) the Term Loan Credit Agreement, dated as
of April 30, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, Parent, the Lenders party thereto from time to time, and Bank of
America, N.A., as Administrative Agent for the Lenders and Collateral Agent for
the Secured Parties and (ii) the Term Loan Guarantee (as defined in the Credit
Agreement).
 
B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement, as applicable.
 
C.           The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans.  Section 10.14 of the Security Agreement
provides that additional Restricted Subsidiaries of the Grantors may become
Grantors under the Security Agreement by execution and delivery of an instrument
substantially in the form of this Supplement.  The undersigned Restricted
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Grantor under the
Security Agreement in order to induce the Lenders to make additional Loans and
as consideration for Loans previously made.
 
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
 
Section 1.  In accordance with Section 10.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all respects as of such earlier
date.  In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Secured Obligations does hereby create
and grant to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Subsidiary.  Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Subsidiary as if originally named therein as a Grantor.  The Security
Agreement is hereby incorporated herein by reference.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 2.  The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
 
Section 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Collateral Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
or electronic (including .pdf file) transmission shall be as effective as
delivery of a manually signed counterpart of this Supplement.
 
Section 4.  The New Subsidiary hereby represents and warrants that the
Perfection Certificate (which shall not be required to include Term Loan
Agreement Schedules 7.01(b), 7.02(f), 7.03(b) and 7.08 of the Perfection
Certificate) attached hereto as Schedule I has been duly executed and delivered
to the Collateral Agent and the information set forth therein, including the
exact legal name of the New Subsidiary and its jurisdiction of organization, is
correct and complete in all material respects as of the date hereof.
 
Section 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.
 
Section 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.
 
Section 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
Section 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 10.01 of the Security Agreement.
 
Section 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
expenses in connection with this Supplement, to the extent provided in Section
10.05 of the Security Agreement.
 
 
45

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.
 

  [NAME OF NEW SUBSIDIARY]                  
 
By:
      Name:     Title:          

  BANK OF AMERICA, N.A., as Collateral Agent                  
 
By:
      Name:     Title:          

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I TO SECURITY AGREEMENT SUPPLEMENT
 
[ATTACH COMPLETED PERFECTION CERTIFICATE FOR NEW SUBSIDIARY]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT II TO SECURITY AGREEMENT


 
[FORM OF] CONFIRMATORY GRANT OF SECURITY INTEREST IN U.S. TRADEMARKS


 
This CONFIRMATORY GRANT OF SECURITY INTEREST IN U.S. TRADEMARKS (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Confirmatory Grant”) dated __________, 20__, is made by the Persons
listed on the signature pages hereof (collectively, the “Grantors”) in favor of
Bank of America, N.A., as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).
 
Reference is made to (i) the Term Loan Credit Agreement, dated as of April 30,
2014 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Pier 1 Imports
(U.S.), Inc., Pier 1 Imports, Inc., the Lenders party thereto from time to time
and Bank of America, N.A., as Administrative Agent and Collateral Agent,
(ii) each Secured Hedge Agreement and (iii) each Secured Cash Management
Agreement.  The Lenders have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement, the Hedge Banks have
agreed to enter into and/or maintain one or more Secured Hedge Agreements and
the Cash Management Banks have agreed to enter into and/or maintain Secured Cash
Management Agreements, on the terms and conditions set forth in the Credit
Agreement, in such Secured Hedge Agreements or Secured Cash Management
Agreements, as applicable.
 
Whereas, as a condition precedent to the Lenders extension of such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to enter into and/or
maintain such Secured Cash Management Agreements, each Grantor has executed and
delivered that certain Term Loan Security Agreement dated April 30, 2014, made
by the Grantors to the Collateral Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).
 
Whereas, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain Intellectual Property of the
Grantors, and have agreed as a condition thereof to execute this Confirmatory
Grant for recording with the U.S. Patent and Trademark Office and other
governmental authorities.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
 
SECTION 1.  Terms.  Terms defined in the Credit Agreement and/or Security
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement or Security Agreement, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.  Grant of Security.  Each Grantor hereby ratifies and affirms the
Security Interest granted to the Collateral Agent in the Security Agreement and
hereby further grants to the Collateral Agent, its successors and assigns, for
the benefit of the Secured Parties a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the Trademarks, including
the Trademarks set forth on Schedule A attached hereto.
 
SECTION 3.  Security for Secured Obligations.  The grant of a security interest
in the Trademarks by each Grantor under this Confirmatory Grant is made to
secure the payment or performance, as the case may be, in full of the Secured
Obligations.
 
SECTION 4.  Recordation.  Each Grantor authorizes and requests that the
Commissioner for Trademarks and any other applicable government officer record
this Confirmatory Grant.
 
SECTION 5.  Execution in Counterparts.  This Confirmatory Grant may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.
 
SECTION 6.  Security Agreement.  This Confirmatory Grant has been entered into
in conjunction with the provisions of the Security Agreement.  Each Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and remedies of, the Collateral Agent with respect to the
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.
 
SECTION 7.  Governing Law. THIS CONFIRMATORY GRANT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
 


 
[Remainder of this page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Confirmatory Grant of
Security Interest in U.S. Trademarks as of the date first above written.
 
 

  [NAME OF GRANTOR], Grantor  
 
By:
      Name:     Title:          

  BANK OF AMERICA, N.A. as Collateral Agent and Grantee                  
 
By:
      Name:     Title:        

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
MARK
SERIAL/REG. NO.
APP./REG. DATE
                                                     



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT III TO SECURITY AGREEMENT
 
[FORM OF] CONFIRMATORY GRANT OF SECURITY  INTEREST IN U.S. PATENTS
 
This CONFIRMATORY GRANT OF SECURITY  INTEREST IN U.S. PATENTS  (as amended,
restated amended and restated, supplemented or otherwise modified from time to
time, the “Confirmatory Grant”) dated __________, 20__, is made by the Persons
listed on the signature pages hereof (collectively, the “Grantors”) in favor of
Bank of America, N.A., as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).
 
Reference is made to (i) the Term Loan Credit Agreement, dated as of April 30,
2014 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Pier 1 Imports
(U.S.), Inc., Pier 1 Imports, Inc., the Lenders party thereto from time to time
and Bank of America, N.A., as Administrative Agent and Collateral Agent,
(ii) each Secured Hedge Agreement and (iii) each Secured Cash Management
Agreement.  The Lenders have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement, the Hedge Banks have
agreed to enter into and/or maintain one or more Secured Hedge Agreements and
the Cash Management Banks have agreed to enter into and/or maintain Secured Cash
Management Agreements, on the terms and conditions set forth in the Credit
Agreement, in such Secured Hedge Agreements or Secured Cash Management
Agreements, as applicable.
 
Whereas, as a condition precedent to the Lenders extension of such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to enter into and/or
maintain such Secured Cash Management Agreements, each Grantor has executed and
delivered that certain Term Loan Security Agreement dated April 30, 2014, made
by the Grantors to the Collateral Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).
 
Whereas, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain Intellectual Property of the
Grantors, and have agreed as a condition thereof to execute this Confirmatory
Grant for recording with the U.S. Patent and Trademark Office and other
governmental authorities.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
 
SECTION 1.  Terms.  Terms defined in the Credit Agreement and/or Security
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement or Security Agreement, as applicable.
 
SECTION 2.  Grant of Security.  Each Grantor hereby ratifies and affirms the
Security Interest granted to the Collateral Agent in the Security Agreement and
hereby further grants to the Collateral Agent, its successors and assigns, for
the benefit of the Secured Parties a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the Patents, including the
Patents set forth on Schedule A attached hereto.
 
SECTION 3.  Security for Secured Obligations.  The grant of a security interest
in the Patent by each Grantor under this Confirmatory Grant is made to secure
the payment or performance, as the case may be, in full of the Secured
Obligations.
 
SECTION 4.  Recordation.  Each Grantor authorizes and requests that the
Commissioner for Patents and any other applicable government officer record this
Confirmatory Grant.
 
SECTION 5.  Execution in Counterparts.  This Confirmatory Grant may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.
 
SECTION 6.  Security Agreement.  This Confirmatory Grant has been entered into
in conjunction with the provisions of the Security Agreement.  Each Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and remedies of, the Collateral Agent with respect to the
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.
 
SECTION 7.  Governing Law. THIS CONFIRMATORY GRANT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
 


 
[Remainder of this page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the undersigned have executed this Confirmatory Grant of
Security Interest in U.S. Patents as of the date first above written.
 
 

  [NAME OF GRANTOR], Grantor  
 
By:
      Name:     Title:          

  BANK OF AMERICA, N.A. as Collateral Agent and Grantee                  
 
By:
      Name:     Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
PATENT
PATENT NO.
FILING/ISSUE DATE
                                                     



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT IV TO SECURITY AGREEMENT


 
[FORM OF] CONFIRMATORY GRANT OF SECURITY  INTEREST IN U.S. COPYRIGHTS


 
This CONFIRMATORY GRANT OF SECURITY  INTEREST IN U.S. COPYRIGHTS (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Confirmatory Grant”) dated __________, 20__, is made by the Persons
listed on the signature pages hereof (collectively, the “Grantors”) in favor of
Bank of America, N.A., as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).
 
Reference is made to (i) the Term Loan Credit Agreement, dated as of April 30,
2014 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Pier 1 Imports
(U.S.), Inc., Pier 1 Imports, Inc., the Lenders party thereto from time to time
and Bank of America, N.A., as Administrative Agent and Collateral Agent,
(ii) each Secured Hedge Agreement and (iii) each Secured Cash Management
Agreement.  The Lenders have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement, the Hedge Banks have
agreed to enter into and/or maintain one or more Secured Hedge Agreements and
the Cash Management Banks have agreed to enter into and/or maintain Secured Cash
Management Agreements, on the terms and conditions set forth in the Credit
Agreement, in such Secured Hedge Agreements or Secured Cash Management
Agreements, as applicable.
 
Whereas, as a condition precedent to the Lenders extension of such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to enter into and/or
maintain such Secured Cash Management Agreements, each Grantor has executed and
delivered that certain Term Loan Security Agreement dated April 30, 2014, made
by the Grantors to the Collateral Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).
 
Whereas, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain Intellectual Property of the
Grantors, and have agreed as a condition thereof to execute this Confirmatory
Grant for recording with the U.S. Copyright Office and other governmental
authorities.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
 
SECTION 1.  Terms.  Terms defined in the Credit Agreement and/or Security
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement or Security Agreement, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.  Grant of Security.  Each Grantor hereby ratifies and affirms the
Security Interest granted to the Collateral Agent in the Security Agreement and
hereby further grants to the Collateral Agent, its successors and assigns, for
the benefit of the Secured Parties a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the Copyrights, including
the Copyrights set forth on Schedule A attached hereto.
 
SECTION 3.  Security for Secured Obligations.  The grant of a security interest
in the Copyrights by each Grantor under this Confirmatory Grant is made to
secure the payment or performance, as the case may be, in full of the Secured
Obligations.
 
SECTION 4.  Recordation.  Each Grantor authorizes and requests that the
Commissioner for Copyrights and any other applicable government officer record
this Confirmatory Grant.
 
SECTION 5.  Execution in Counterparts.  This Copyright Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
SECTION 6.  Security Agreement.  This Confirmatory Grant has been entered into
in conjunction with the provisions of the Security Agreement.  Each Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and remedies of, the Collateral Agent with respect to the
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.
 
SECTION 7.  Governing Law. THIS CONFIRMATORY GRANT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
 


 


 
[Remainder of this page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Confirmatory Grant of
Security Interest in U.S. Copyrights as of the date first above written.
 
 

  [NAME OF GRANTOR], Grantor  
 
By:
      Name:     Title:          

  BANK OF AMERICA, N.A. as Collateral Agent and Grantee  
 
By:
      Name:     Title:  

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
 


 
COPYRIGHTS
 
COPYRIGHT
COPYRIGHT NO.
APP./REG. DATE
                                                     



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
[RESERVED]
 
 
Form of Legal Opinion of Winston & Strawn LLP
 
G-1

--------------------------------------------------------------------------------

 
 
EXHIBIT H


[FORM OF] ABL INTERCREDITOR AGREEMENT


[See attached]
 
 
Form of Term Intercreditor Agreement
 
H-1

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
INTERCREDITOR AGREEMENT
 
by and between
 
BANK OF AMERICA, N.A.,
as ABL Agent,


 
and
 
BANK OF AMERICA, N.A.,
as Term Agent
 


 
Dated as of April 30, 2014
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page No.
 
ARTICLE 1 DEFINITIONS
5
Section 1.1
UCC Definitions.
5
Section 1.2
Other Definitions.
5
Section 1.3
Rules of Construction.
20
 
ARTICLE 2 LIEN PRIORITY
21
Section 2.1
Priority of Liens.
21
Section 2.2
Waiver of Right to Contest Liens.
22
Section 2.3
Remedies Standstill.
23
Section 2.4
Exercise of Rights.
24
Section 2.5
No New Liens
26
Section 2.6
Waiver of Marshalling.
27
 
ARTICLE 3 ACTIONS OF THE PARTIES
27
Section 3.1
Certain Actions Permitted.
27
Section 3.2
Agent for Perfection.
27
Section 3.3
Insurance.
28
Section 3.4
No Additional Rights For the Loan Parties Hereunder.
28
Section 3.5
Inspection and Access Rights.
28
Section 3.6
Tracing of and Priorities in Proceeds.
31
Section 3.7
Payments Over.
31
 
ARTICLE 4 APPLICATION OF PROCEEDS
32
Section 4.1
Application of Proceeds.
32
Section 4.2
Specific Performance.
34
 

 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE 5 INTERCREDITOR ACKNOWLEDG EMENTS AND WAIVERS
34
Section 5.1
Notice of Acceptance and Other Waivers.
34
Section 5.2
Modifications to ABL Documents and Term Documents.
36
Section 5.3
Reinstatement and Continuation of Agreement.
37
 
ARTICLE 6 INSOLVENCY PROCEEDINGS
38
Section 6.1
DIP Financing.
38
Section 6.2
Relief From Stay.
40
Section 6.3
No Contest; Adequate Protection.
40
Section 6.4
Asset Sales.
42
Section 6.5
Separate Grants of Security and Separate Classification.
42
Section 6.6
Enforceability.
43
Section 6.7
ABL Obligations Unconditional.
43
Section 6.8
Term Obligations Unconditional.
44
Section 6.9
Certain Waivers.
44
Section 6.10
Reorganization Securities.
44
Section 6.11
Post-Petition Interest.
44
 
ARTICLE 7 MISCELLANEOUS
45
Section 7.1
Rights of Subrogation.
45
Section 7.2
Further Assurances.
45
Section 7.3
Representations.
46
Section 7.4
Amendments.
46
Section 7.5
Addresses for Notices.
47
Section 7.6
No Waiver; Remedies.
48
Section 7.7
Continuing Agreement, Transfer of Secured Obligations.
48
Section 7.8
Governing Law; Entire Agreement
48
Section 7.9
Counterparts.
48
Section 7.10
No Third Party Beneficiaries.
48
Section 7.11
Headings.
49
Section 7.12
Severability.
49
Section 7.13
Attorneys' Fees.
49
Section 7.14
VENUE; JURY TRIAL WAIVER.
49

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 7.15
Intercreditor Agreement.
50
Section 7.16
No Warranties or Liability.
50
Section 7.17
Conflicts.
50
Section 7.18
Costs and Expenses
50
Section 7.20
Information Concerning Financial Condition of the Loan Parties.
51
Section 7.21
Concerning the Agents.
52



 
iii

--------------------------------------------------------------------------------

 
 
INTERCREDITOR AGREEMENT
 
THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of April 30, 2014 between BANK OF AMERICA, N.A., in its capacity
as administrative agent and collateral agent (together with its successors and
assigns in such capacity, the “ABL Agent”) for (i) the financial institutions,
lenders and investors party from time to time to the ABL Credit Agreement
referred to below (such financial institutions, lenders and investors, together
with their respective successors, assigns and transferees, including any letter
of credit issuers under the ABL Credit Agreement, the “ABL Lenders”) and (ii)
any ABL Bank Product Affiliates and ABL Cash Management Affiliates (each as
defined below) (such ABL Bank Product Affiliates and ABL Cash Management
Affiliates, together with the ABL Agent, the ABL Lenders and any other secured
parties under the ABL Credit Agreement, the “ABL Secured Parties”) and BANK OF
AMERICA, N.A., in its capacity as administrative agent and collateral agent
(together with its successors and assigns in such capacity, the “Term Agent”)
for (i) the financial institutions, lenders and investors party from time to
time to the Term Loan Agreement referred to below (such financial institutions,
together with their respective successors, assigns and transferees, the “Term
Lenders”) and (ii) any Term Bank Products Affiliates and Term Cash Management
Affiliates (each as defined below) (such Term Bank Products Affiliates and Term
Cash Management Affiliates, together with the Term Agent and the Term Lenders,
the “Term Secured Parties”).
 
RECITALS
 
A.           Pursuant to that certain Amended and Restated Credit Agreement
dated as of April 4, 2011, as amended on June 18, 2013 and April 30, 2014 by and
among Pier 1 Imports (U.S.), Inc., a Delaware corporation, as Borrower (“ABL
Borrower”), the ABL Lenders and the ABL Agent (as such agreement has been or may
be Refinanced (as defined below) from time to time in accordance with the terms
hereof and thereof, the “ABL Credit Agreement”), the ABL Lenders have made and
have agreed to make certain loans and provide other financial accommodations to
or for the benefit of the ABL Borrower.
 
B.           Pursuant to a certain Guarantee dated as of November 22, 2005 by
the ABL Guarantors (as hereinafter defined) (as the same has been or may be
Refinanced, the “ABL Guaranty”) the ABL Guarantors have guaranteed the payment
and performance of the ABL Borrower’s ABL Obligations (as hereinafter defined)
under the ABL Documents (as hereinafter defined),
 
C.           Pursuant to a certain Security Agreement dated as of November 22,
2005 and amended and restated as of April 30, 2014, a General Security Agreement
dated as of February 1, 2006 (which will be amended and restated within 30 days
after the date of this Agreement or such later date as the ABL Agent may agree),
and a Deed of Hypothec on the Universality of Moveable Property dated as of
November 22, 2005 and a Deed of Hypothec on the Universality of Moveable
Property which will be executed and delivered within 30 days after the date of
this Agreement, or such later date as the ABL Agent may agree (as the same have
been or may be Refinanced, the “ABL Security Documents”), the ABL Borrower and
the ABL Guarantors (collectively, the “ABL Loan Parties”) have granted a
security interest, hypothec and lien in certain of their assets to secure the
respective obligations of each of the ABL Loan Parties under the ABL Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
D.           Pursuant to that certain Term Loan Credit Agreement dated as of
April 30, 2014 by and among Pier 1 Imports (U.S.), Inc., a Delaware corporation
(the “Term Borrower”), the Term Lenders and the Term Agent (as such agreement
may be Refinanced from time to time in accordance with the terms hereof and
thereof, the “Term Loan Agreement”), the Term Lenders have agreed to make
certain term loans to the Term Borrower.
 
E.           Pursuant to a certain Term Guarantee dated as of the date hereof by
the Term Guarantors (as hereinafter defined) (as the same has been or may be
Refinanced, the “Term Guaranty”), the Term Guarantors have guaranteed the
payment and performance of the Term Obligations (as hereinafter defined) under
the Term Documents (as hereinafter defined).
 
F.           Pursuant to a certain Security Agreement dated as of April 30,
2014, a General Security Agreement which will be executed and delivered within
30 days after the date of this Agreement, or such later date as the Term Agent
may agree, and a Deed of Hypothec on the Universality of Moveable Property which
will be executed and delivered within 30 days after the date of this Agreement,
or such later date as the Term Agent may agree (as the each may be Refinanced,
the “Term Security Documents”), the Term Borrower and the Term Guarantors
(collectively, the “Term Loan Parties”) have granted a security interest and
lien in certain of their assets to secure the respective obligations of each of
the Term Loan Parties under the Term Documents.
 
G.           The Term Borrower may from time to time following the date hereof
incur Additional Debt (as defined below) to the extent permitted by the Term
Loan Agreement and the ABL Credit Agreement.
 
H.           Each of the ABL Agent (on behalf of the ABL Secured Parties) and
the Term Agent (on behalf of the Term Secured Parties), and by their
acknowledgement hereof, the Loan Parties, desire to agree to the relative
priority of Liens on the Collateral (as defined below) and certain other rights,
priorities and interests as provided herein.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.1                      UCC Definitions. Unless otherwise defined
herein, all capitalized terms used herein shall have the same meaning herein as
in the Uniform Commercial Code, the PPSA, the STA or the CCQ, as applicable.
 
Section 1.2                      Other Definitions. Subject to Section 1.1, as
used in this Agreement, the following terms shall have the meanings set forth
below:
 
 
5

--------------------------------------------------------------------------------

 
 
“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successors thereto as well as any Person
designated as the “Agent” (other than syndication agents, documentation agents,
co-agents and other similar nominal titles), “Administrative Agent”, “Collateral
Agent” or any similar term under any ABL Credit Agreement.
 
“ABL Bank Products” means “Bank Products” as defined in the ABL Credit Agreement
as in effect on the date hereof.
 
“ABL Bank Products Affiliate” shall mean (i) the ABL Agent or any of its
Affiliates, and (ii) any Person that is an ABL Lender or any Affiliate of any
ABL Lender at the time that such Person enters into an ABL Bank Product with an
ABL Loan Party to the extent that the obligations of such ABL Loan Party
thereunder are secured under one or more ABL Collateral Documents, together with
their respective successors, assigns and transferees.
 
“ABL Borrower” shall have the meaning assigned to that term in the recitals to
this Agreement.
 
“ABL Cash Management Affiliate” shall mean (i) the ABL Agent or any of its
Affiliates and (ii) any Person that is an ABL Lender or any Affiliate of any ABL
Lender at the time that such Person provides ABL Cash Management Services to any
of the ABL Loan Parties to the extent that the obligations of such ABL Loan
Party thereunder are secured by one or more ABL Collateral Documents, together
with their respective successors, assigns and transferees.
 
“ABL Cash Management Services” means “Cash Management Services” as defined in
the ABL Credit Agreement as in effect on the date hereof.
 
“ABL Collateral Documents” shall mean the ABL Security Documents, together with
all other security agreements, charges, mortgages, deeds of trust, account
control agreements, freight forwarder and/or customs broker’s agreements,
collateral access agreements, license agreements and other collateral documents
executed and delivered in connection with the ABL Credit Agreement, in each case
as the same may be Refinanced from time to time.
 
“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any other agreement, indenture or
facility Refinancing all or any portion of the ABL Obligations, whether by the
same or any other agent, trustee, lender or group of lenders, creditor or group
of creditors and whether or not increasing the amount of any Indebtedness that
may be incurred thereunder, subject to compliance with Section 5.2(c). For
clarity, the term “ABL Credit Agreement” shall include, without limitation, an
agreement pursuant to which the ABL Agent or any ABL Secured Party provides DIP
Financing to any of the Loan Parties.
 
“ABL Deposit and Securities Accounts” means all Deposit Accounts, Securities
Accounts, collection accounts and lockbox accounts (and all related lockboxes)
of the Loan Parties (other than the Term Loan Priority Accounts).
 
“ABL DIP Financing” shall have the meaning set forth in Section 6.1(a).
 
 
6

--------------------------------------------------------------------------------

 
 
“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guaranty, the ABL
Collateral Documents, all agreements regarding ABL Bank Products between any ABL
Loan Party and any ABL Bank Products Affiliate, all ABL Cash Management Services
agreements between any ABL Loan Party and any ABL Cash Management Affiliate,
those other ancillary agreements to which any ABL Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any ABL Loan Party and delivered to
the ABL Agent or any other ABL Secured Party, in connection with any of the
foregoing or with the ABL Credit Agreement, the ABL Guaranty or the ABL Security
Documents, in each case, as the same may be Refinanced from time to time in
accordance with the terms hereof and thereof.
 
“ABL Guarantors” shall mean the Parent and those Subsidiaries of the ABL
Borrower which have executed the ABL Guaranty and shall also include any other
Person who becomes a Facility Guarantor under, and as defined in, the ABL
Documents.
 
“ABL Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other agreement amending or replacing
such ABL Guaranty, whether by the same or any other agent, lender or group of
lenders.
 
“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or similar
term under the ABL Credit Agreement.
 
“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.
 
 “ABL Obligations” shall mean all obligations of every nature of each ABL Loan
Party from time to time owed to the ABL Secured Parties, or any of them, under,
in connection with, or evidenced or secured by any ABL Document, including,
without limitation, all “Obligations” or similar term as defined in the ABL
Credit Agreement, whether for principal, interest, reimbursement of amounts
drawn under letters of credit, payments for early termination of swap contracts,
fees, expenses, indemnification or otherwise, and all other amounts owing or due
under the terms of any of the ABL Documents (including interest, fees,
indemnification payments, expense reimbursements and other amounts which, but
for the filing of an Insolvency Proceeding with respect to such ABL Loan Party,
would have become due or accrued on or been payable with respect to any ABL
Obligation, whether or not a claim is allowed against such ABL Loan Party for
such interest, fees, indemnification payments, expense reimbursements and other
amounts in the related Insolvency Proceeding), as Refinanced from time to time
(including any Refinancing that results in the aggregate amount of the ABL
Obligations being increased) to the extent not prohibited hereunder. For
clarity, the term “ABL Obligations” shall include, without limitation, all
obligations on account of any DIP Financing provided by the ABL Agent or any ABL
Secured Party to any of the Loan Parties.
 
“ABL Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws), would be ABL Priority Collateral):
 
 
7

--------------------------------------------------------------------------------

 
 
(1)           all Accounts (other than Accounts which constitute identifiable
Proceeds of Term Priority Collateral);
 
(2)           all Credit Card Receivables;
 
(3)           cash, money and cash equivalents, other than identifiable cash,
money and cash equivalents constituting Proceeds of Term Priority Collateral;
 
(4)           all (x) Deposit Accounts (other than Term Loan Priority Accounts),
and all cash, checks, other negotiable instruments, funds and other evidences of
payments held therein, including funds on account of intercompany indebtedness
between or among the Loan Parties or their Affiliates, to the extent owing in
respect of ABL Priority Collateral, (y) Securities Accounts (other than Term
Loan Priority Accounts), Security Entitlements and Securities credited to such a
Securities Account (other than Equity Interests held by any Loan Party), (z) all
Commodity Accounts (other than Term Loan Priority Accounts) and commodity
contracts and, in each case, all cash, money, cash equivalents, checks and other
property held therein or credited thereto (other than Equity Interests);
provided, however, that to the extent that identifiable Proceeds of Term
Priority Collateral are deposited in any such Deposit Accounts, Securities
Accounts or Commodity Account, after the delivery of a Term Cash Proceeds
Notice, such identifiable Proceeds shall be treated as Term Priority Collateral;
 
(5)           all Inventory;
 
(6)           to the extent relating to or arising from, evidencing or governing
any of the items referred to in the preceding clauses (1) through (5)
constituting ABL Priority Collateral and not otherwise specifically referenced
therein, all Documents, General Intangibles (including all rights under
contracts but excluding any Intellectual Property and any Equity Interests),
Instruments (including Promissory Notes), Chattel Paper (including Tangible
Chattel Paper and Electronic Chattel Paper), and Commercial Tort Claims;
 
(7)           all federal, state, provincial, municipal and other tax refunds or
rebates, other than any such refunds or rebates relating to real estate or
personal property taxes with respect to items constituting Term Priority
Collateral;
 
(8)           to the extent relating to any of the items referred to in the
preceding clauses (1) through (7) constituting ABL Priority Collateral, all
Supporting Obligations and Letter-of-Credit Rights; provided that to the extent
any of the foregoing also relates to Term Priority Collateral only that portion
related to the items referred to in the preceding clauses (1) through (7) shall
be included in the ABL Priority Collateral;
 
(9)           all books and Records relating to the items referred to in the
preceding clauses (1) through (8) constituting ABL Priority Collateral
(including all books, databases, customer lists, engineer drawings, and Records,
whether tangible or electronic, which contain any information relating to any of
the items referred to in the preceding clauses (1) through (8) constituting ABL
Priority Collateral but, in each case, excluding any Intellectual Property);
 
 
8

--------------------------------------------------------------------------------

 
 
(10)           subject to Sections 3.6 and 3.7, all cash, money, cash
equivalents, insurance proceeds, Instruments, Securities and Financial Assets
received as proceeds of any of the foregoing; and all Proceeds of any of the
items referred to in the preceding clauses (1) through (9) (such proceeds, the
“ABL Priority Proceeds”).
 
“ABL Recovery” shall have the meaning set forth in Section 5.3(a).
 
“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
 
“ABL Security Documents” shall have the meaning assigned to that term in the
recitals to this Agreement and shall also include any other agreement amending
or replacing such agreements, whether by the same or any other agent, lender or
group of lenders.
 
“Additional Debt” shall have the meaning set forth in Section 7.4.
 
“Additional Junior Obligations” shall have the meaning set forth in Section 7.4.
 
 “Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Agent(s)” shall mean individually the ABL Agent or the Term Agent and
collectively means both the ABL Agent and the Term Agent.
 
“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.
 
“Asset Sale Proceeds Pledged Account” shall mean an account held at, and subject
to the sole dominion and control of, the Term Agent in which the proceeds from
any disposition of Term Priority Collateral is held pending reinvestment
pursuant to the Term Credit Agreement.
 
 “Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.
 
“Borrower” shall mean the ABL Borrower and the Term Borrower.
 
“Business Day” shall mean any day other than (a) Saturday or Sunday; or (b) any
day on which banks in Boston, Massachusetts or New York City, New York, are
authorized or required by law to remain closed (or are in fact closed).
 
 “CCQ” shall mean the Civil Code (Quebec).
 
 “Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent or the Term Agent under any of the ABL Collateral
Documents or the Term Collateral Documents, together with all rents, issues,
profits, substitutions, additions, products and Proceeds thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
“Control Collateral” shall mean any Collateral consisting of Certificated
Securities (as defined in Section 8-102 of the Uniform Commercial Code, the STA
or otherwise), Investment Property, Deposit Accounts, Instruments and any other
Collateral as to which a Lien may be perfected through possession or control by
the secured party, or any agent therefor.
 
“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Loan Party or that such Loan Party otherwise has the
right to license, or granting any right to any Loan Party under any Copyright
now or hereafter owned by any third party, and all rights of such Loan Party
under any such agreement, including, without limitation, any rights to print,
publish, copy, distribute, create derivative works, or otherwise exploit and
sell copyrighted materials, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such Copyrights,
together with any and all (a) amendments, modifications, renewals, extensions,
and supplements thereof, (b) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including, without limitation, damages and payments for past, present and future
breaches or other violations with respect thereto and (c) rights to sue for
past, present and future breaches or violations thereof.
 
“Copyrights” shall mean all of the following now owned or hereafter acquired by
or assigned to any Loan Party:  (a) all copyright rights in any work subject to
the copyright laws of the United States or any other country or any political
division thereof, whether as author, assignee, transferee or otherwise, whether
registered or unregistered and whether published or unpublished, (b) all
registrations and applications for registration of any such copyright in the
United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office and all:  (i) rights and privileges arising under
applicable Law with respect to such Loan Party’s use of such copyrights, (ii)
reissues, renewals, and extensions thereof and amendments thereto, (iii) income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable with respect thereto, including, without limitation, damages, claims and
payments for past, present or future infringements, misappropriations or other
violations thereof, (iv) rights to sue or otherwise recover for past, present or
future infringements thereof and (v) rights corresponding thereto throughout the
world.
 
“Credit Card Issuer” shall mean any person who issues or whose members issue
credit cards, including, without limitation, MasterCard or VISA bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club, Carte Blanche and other non-bank credit or debit
cards, including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc., and Novus Services, Inc.
and other issuers approved by the ABL Agent.
 
“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any ABL Loan Party’s sales transactions involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.
 
 
10

--------------------------------------------------------------------------------

 
 
“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to an ABL Loan Party resulting from charges
by a customer of an ABL Loan Party on credit or debit cards issued by such
Credit Card Issuer in connection with the sale of goods by an ABL Loan Party, or
services performed by an ABL Loan Party, in each case in the ordinary course of
its business.
 
“Credit Documents” shall mean the ABL Documents and the Term Documents.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada) and
the Winding Up and Restructuring Act (Canada), each as now or hereafter in
effect or any successor thereto, as well as all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States federal or state law, Canadian federal
or provincial law, or of any applicable foreign law from time to time in effect
affecting the rights of creditors generally.
 
“DIP Financing” shall mean an ABL DIP Financing or a Term DIP Financing, as
applicable.
 
 “Discharge of ABL Obligations” shall mean (a) the payment in full in cash of
all outstanding ABL Obligations including, with respect to (i) amounts available
to be drawn under outstanding letters of credit issued thereunder (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit), the cancellation of such letters of credit or
the delivery or provision of cash collateral or backstop letters of credit in
respect thereof from an issuer and on terms reasonably acceptable to the ABL
Agent and in compliance with the terms of the ABL Credit Agreement (which shall
not exceed an amount equal to 103% of the aggregate undrawn amount of such
letters of credit) and (ii) outstanding ABL Obligations with respect to ABL Bank
Products and ABL Cash Management Services (or indemnities or other undertakings
issued pursuant thereto in respect of outstanding ABL Bank Products and ABL Cash
Management Services) or the termination thereof and payment in full in cash of
all ABL Obligations with respect thereto or the delivery or provision of cash
collateral or backstop letters of credit in respect thereof from an issuer and
on terms reasonably acceptable to the ABL Agent and in compliance with the terms
of the ABL Documents, other than (x) unasserted contingent indemnification ABL
Obligations, (y) any ABL Obligations relating to ABL Bank Products that, at such
time, are allowed by the applicable ABL Bank Product provider to remain
outstanding without being required to be repaid or collateralized, and (z) any
ABL Obligations relating to ABL Cash Management Services that, at such time, are
allowed by the applicable provider of such ABL Cash Management Services to
remain outstanding without being required to be repaid or collateralized and (b)
the termination of all commitments to extend credit under the ABL Documents.  If
at any time concurrently with or after the Discharge of ABL Obligations, the ABL
Borrower or any ABL Guarantors shall Refinance any ABL Obligations in a manner
permitted under the ABL Documents and Section 5.2(c), then such Discharge of ABL
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement.
 
“Discharge of Term Obligations” shall mean the payment in full in cash of all
outstanding Term Obligations, including, with respect to outstanding Term
Obligations with respect to Term Bank Products and Term Cash Management
Services, the termination thereof and payment in full in cash of all Term
Obligations with respect thereto or the delivery or provision of cash collateral
or backstop letters of credit in respect to Term Bank Products and Term Cash
Management Services from an issuer and on terms reasonably acceptable to the
Term Agent (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding Term Bank Products and Term Cash Management Services) in
compliance with the terms of any Term Documents, other than (x) unasserted
contingent indemnification Term Obligations, (y) any Term Obligations relating
to Term Bank Products that, at such time, are allowed by the applicable Term
Bank Product provider to remain outstanding without being required to be repaid
or collateralized, and (z) any Term Obligations relating to Term Cash Management
Services that, at such time, are allowed by the applicable provider of such Term
Cash Management Services to remain outstanding without being required to be
repaid or collateralized. If at any time concurrently with or after the
Discharge of Term Obligations, the Term Borrower or any Term Guarantors shall
Refinance any Term Obligations in a manner permitted under the Term Documents
and Section 5.2(c), then such Discharge of Term Obligations shall automatically
be deemed not to have occurred for all purposes of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Loan Party now or hereafter has any right, title or interest.
 
 “Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other applicable party, after the occurrence and
during the continuance of an Event of Default, announcing that an Enforcement
Period has commenced.
 
“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in the case of an Enforcement Period
commenced by the Term Agent, the Discharge of Term Obligations, (b) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (c) the ABL Agent or the Term Agent (as applicable) terminates,
or agrees in writing to terminate, the Enforcement Period.
 
“Equity Interest” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
 
“Event of Default” shall mean an Event of Default or similar term under and as
defined in the ABL Credit Agreement, the Term Loan Agreement, or any agreement
evidencing any Additional Debt, as applicable.
 
 
12

--------------------------------------------------------------------------------

 
 
“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:
 
(a)           the taking by any Secured Party of any action to enforce or
realize upon any Lien, including the institution of any foreclosure proceedings
or the noticing of any public or private sale pursuant to Article 9 of the
Uniform Commercial Code or other applicable law;
 
(b)           the exercise by any Secured Party of any right or remedy provided
to a secured creditor on account of a Lien under any of the Credit Documents,
under applicable law, in an Insolvency Proceeding or otherwise, including the
election to retain any of the Collateral in satisfaction of a Lien;
 
(c)           the taking of any action by any Secured Party or the exercise of
any right or remedy by any Secured Party in respect of the collection on, set
off against, marshaling of, injunction respecting or foreclosure on the
Collateral or the Proceeds thereof;
 
(d)           the appointment on the application of a Secured Party, of a
receiver, receiver and manager or interim receiver of all or part of the
Collateral;
 
(e)           the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale conducted by, or without the
consent, a Secured Party or any other means at the direction of a Secured Party
permissible under applicable law;
 
(f)           the exercise of any other right of a secured creditor under Part 6
of Article 9 of the Uniform Commercial Code or under provisions of similar
effect under other applicable law; and
 
(g)           the exercise by any Secured Party of any voting rights relating to
any Equity Interest included in the Collateral..
 
For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or seeking adequate protection (subject to Section 6.3
below), (ii) the exercise of rights by the ABL Agent with respect to ABL
Priority Collateral that arise upon, and are continuing, during the continuance
of a Cash Dominion Event (as defined in the ABL Credit Agreement), including,
without limitation, the notification of account debtors, depository institutions
or any other Person to deliver proceeds of ABL Priority Collateral to the ABL
Agent, (iii) the consent by the ABL Agent to a store closing sale, going out of
business sale or other disposition by any Loan Party of any of the ABL Priority
Collateral, (iv) the reduction of advance rates or sub-limits by the ABL Agent,
or (v) the imposition of Availability Reserves or Inventory Reserves (in each
case as defined in the ABL Credit Agreement) by the ABL Agent.
 
“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
 
 
13

--------------------------------------------------------------------------------

 
 
“Guarantor(s)” shall mean any of the ABL Guarantors or Term Guarantors.
 
“Indebtedness”  shall mean (i) all obligations of a Person for borrowed money
and all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (ii) the maximum amount of all letters
of credit, bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person; (iii) obligations of such Person under any swap contract; (iv)
indebtedness secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse, (v) obligations of
such Person to pay the deferred purchase price of property or services, (vi)
capital lease obligations, and (vii) any guarantees of the foregoing.
 
“Insolvency Proceeding” shall mean (a) any case, action, proposal, or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case covered by clauses (a) and (b) undertaken under any
Debtor Relief Laws.
 
“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned, licensed or hereafter acquired by any Loan
Party, including: inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Domain Names, Trade Secrets, confidential or proprietary technical
and business information, know how, show how or other data or information,
software,  databases, all other proprietary information and all embodiments or
fixations thereof and related documentation, registrations and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing, in each case, to the extent constituting
Collateral.
 
“Joinder” shall mean an agreement substantially in the form of Exhibit A hereto.
 
“Lender(s)” shall mean individually, the ABL Lenders or the Term Lenders and
collectively means all of the ABL Lenders and the Term Lenders.
 
“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights under Intellectual
Property to which any Loan Party is a party.
 
“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset.
 
“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Term Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1.
 
“Loan Parties” shall mean the ABL Loan Parties and the Term Loan Parties.
 
 
14

--------------------------------------------------------------------------------

 
 
“Parent” shall mean Pier 1 Imports, Inc., a Delaware corporation.
 
“Party” shall mean the ABL Agent or the Term Agent, and “Parties” shall mean
both the ABL Agent and the Term Agent.
 
“Patent License” shall mean any written agreement, now or hereafter in effect,
pursuant to which a Loan Party grants or obtains any right (other than an
ownership right) to any Patent, including, without limitation, any rights to
develop, manufacture, commercialize, import, export, make, have made,
distribute, offer for sale, use or sell any invention on which a Patent, now or
hereafter owned by any Loan Party or that any Loan Party otherwise has the right
to license, is in existence, or granting to any Loan Party any such right with
respect to any invention on which a Patent, now or hereafter owned by any third
party, is in existence, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereinafter covered by such Patents, together
with any and all (a) amendments, modifications, renewals, extensions, and
supplements thereof, (b) income, fees, royalties, damages, and payments now and
hereafter due and/or payable under or and with respect to any of the foregoing,
including, without limitation, damages, claims and payments for past, present
and future breaches and other violations thereof and (c) rights and remedies to
sue for past, present and future breaches and other violations of any of the
foregoing, and any other rights of any Loan Party under any such agreement.
 
“Patents” shall mean all of the following now owned or hereafter acquired by any
Loan Party:  (a) all letters patent of the United States or the equivalent
thereof in any other country or any political subdivision thereof, all
registrations and recordings thereof, and all applications for letters patent of
the United States or the equivalent thereof in any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country and (b) all (i)
rights and privileges arising under applicable Law with respect to such Loan
Party’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof and modifications, supplements and amendments
thereto, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect to any of the foregoing including
damages and payments for past, present or future infringements, breaches and
other violations thereof, (v) rights corresponding thereto throughout the world
and (vi) rights and remedies to sue for past, present or future infringements,
breaches and other violations thereof.
 
“Permitted Pari Passu Debt” shall mean any “Permitted Pari Passu Debt” as
defined in the Term Loan Agreement that has been designated as Additional Debt
hereunder pursuant to a supplemental agreement and/or joinder in accordance with
Section 7.4.
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.
 
“PPSA” shall mean the Personal Property Security Act of Ontario (or any
successor statute) or similar legislation of any other Canadian jurisdiction,
the laws of which are required by such legislation to be applied in connection
with the issue, perfection, enforcement, opposability, validity or effect of
security interests.
 
 
15

--------------------------------------------------------------------------------

 
 
 “Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.
 
“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.
 
“Property” shall mean any interest in any kind of property or asset, whether
real, personal, moveable, immoveable, or mixed, or tangible or intangible.
 
“Refinancing” has the meaning set forth in Section 5.2(c). “Refinance” and
“Refinanced” have correlative meanings.
 
“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.
 
“STA” shall mean the Securities Transfer Act (Ontario) or similar or analogous
provincial legislation, as applicable.
 
 “Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company, trust,
or other entity (a) of which equity interests representing more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
 
“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto under the Term Documents.
 
“Term Bank Product” shall have the meaning provided for “Secured Hedge
Agreement” in the Term Loan Agreement.
 
“Term Bank Products Affiliate” shall mean any Person which is the Term Agent, a
Term Lender or any Affiliate of the Term Agent or any Term Lender on the Closing
Date (as defined in the Term Loan Agreement as in effect on the date hereof) or
at the time such Person enters into a Term Bank Product with a Term Loan Party
to the extent that the obligations of such Term Loan Party thereunder are
secured under one or more Term Collateral Documents, together with their
respective successors, assigns and transferees.
 
“Term Borrower” shall have the meaning assigned to that term in the introduction
to this Agreement.
 
“Term Cash Management Affiliate” shall mean any Person which is the Term Agent,
a Term Lender or any Affiliate of the Term Agent or a Term Lender on the Closing
Date (as defined in the Term Loan Agreement as in effect on the date hereof) or
at the time such Person provides Cash Management Services to any of the Term
Loan Parties to the extent that the obligations of such Term Loan Party
thereunder are secured by one or more Term Collateral Documents, together with
their respective successors, assigns and transferees.
 
 
16

--------------------------------------------------------------------------------

 
 
“Term Cash Management Services” shall have the meaning assigned to the term
“Cash Management Services” in the Term Loan Agreement.
 
“Term Cash Proceeds Notice” shall mean a written notice delivered by the Term
Agent to the ABL Agent (a) stating that an Event of Default has occurred and is
continuing under any Term Document and specifying the relevant Event of Default
and (b) stating that certain identifiable cash proceeds which may be deposited
in an ABL Deposit and Securities Account constitute Term Priority Collateral,
and reasonably identifying the amount of such proceeds and specifying the origin
thereof.
 
“Term Collateral Documents” shall mean the Term Security Documents, together
with all other security agreements, charges, mortgages, deeds of trust and other
collateral documents executed and delivered in connection with the Term Loan
Agreement or any similar term with respect to any Permitted Pari Passu Debt, in
each case as the same may be Refinanced from time to time.
 
“Term DIP Financing” shall have the meaning set forth in Section 6.1(b).
 
“Term Documents” shall mean the Term Loan Agreement, the Term Guaranty, the Term
Collateral Documents, all agreements regarding Term Bank Products between any
Term Loan Party and any Term Bank Products Affiliate, all Term Cash Management
Services agreements between any Term Loan Party and any Term Cash Management
Affiliate, all agreements regarding any Permitted Pari Passu Debt, and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Term Loan Party or any of its respective Affiliates, and
delivered to the Term Agent, in connection with any of the foregoing or any Term
Loan Agreement, Term Guaranty or the Term Collateral Documents, in each case as
the same may be Refinanced from time to time in accordance with the terms hereof
and thereof.
 
 “Term Guarantors” shall mean Parent and those Subsidiaries of the Parent which
have executed the Term Guaranty and shall also include any other Person who
becomes a guarantor under the Term Documents and/or any guarantors under any
Permitted Pari Passu Debt, as applicable.
 
“Term Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other agreement amending or replacing
such Term Guaranty, whether by the same or any other agent, lender or group of
lenders.
 
“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement.
 
“Term Loan Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any other agreement, indenture or
facility Refinancing all or any portion of the Term Obligations, whether by the
same or any other agent, trustee, lender or group of lenders, creditor or group
of creditors and whether or not increasing the amount of any Indebtedness that
may be incurred thereunder, subject to compliance with Section 5.2(c). For
clarity, the term “Term Loan Agreement” shall include, without limitation, an
agreement pursuant to which the Term Agent or any Term Secured Party provides
DIP Financing to any of the Loan Parties.
 
 
17

--------------------------------------------------------------------------------

 
 
“Term Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.
 
“Term Loan Priority Accounts” shall mean the Asset Sale Proceeds Pledged Account
and any Deposit Accounts, Securities Accounts or Commodity Accounts, in each
case that are intended to solely contain Term Priority Collateral or
identifiable proceeds of the Term Priority Collateral (it being understood that
any property in such Deposit Accounts, Securities Accounts or Commodities
Accounts which is not Term Priority Collateral or identifiable proceeds of Term
Priority Collateral shall not be Term Priority Collateral solely by virtue of
being on deposit in any such Deposit Account, Securities Account or Commodity
Account).
 
“Term Obligations” shall mean all obligations of every nature of each Term Loan
Party from time to time owed to the Term Secured Parties or any of them, and/or
any obligations with respect to any Permitted Pari Passu Debt, under, in
connection with, evidenced or secured by any Term Document, including, without
limitation, all “Secured Obligations” or similar term as defined in any Term
Loan Agreement, whether for principal, interest, payments for early termination
of swap contracts, fees, expenses, indemnification or otherwise, and all other
amounts owing or due under the terms of the Term Documents, (including interest,
fees, indemnification payments, expense reimbursements and other amounts which,
but for the filing of an Insolvency Proceeding with respect to such Term Loan
Party, would have accrued on or been payable with respect to any Term
Obligation, whether or not a claim is allowed against such Term Loan Party for
such interest, fees, indemnification payments, expense reimbursements and other
amounts in the related Insolvency Proceeding), as Refinanced in whole or in part
from time to time (including any Refinancing that results in the aggregate
amount of the Term Obligations being increased) to the extent not prohibited
hereunder. For clarity, the term “Term Obligations” shall include, without
limitation, all obligations on account of any DIP Financing provided by the Term
Agent or any Term Secured Party to any of the Loan Parties.
 
“Term Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Term Priority Collateral):
 
 
(1)
Equipment, Fixtures and Investment Property (other than any Investment Property
described in clauses 4(y) and 10 of the definition of “ABL Priority
Collateral”);

 
 
(2)
Intellectual Property,

 
 
(3)
real property owned or leased by any Term Loan Party,

 
 
(4)
Equity Interests owned by any Term Loan Party,

 
 
(5)
intercompany notes and intercompany indebtedness (other than those relating to
or arising from the sale of Inventory),

 
 
(6)
any Term Loan Priority Accounts, provided, however, that to the extent that
identifiable proceeds of ABL Priority Collateral are deposited in any such Term
Loan Priority Accounts, such identifiable proceeds shall be treated as ABL
Priority Collateral;

 
 
18

--------------------------------------------------------------------------------

 
 
 
(7)
except to the extent constituting ABL Priority Collateral, all Instruments,
Commercial Tort Claims, Documents and General Intangibles;

 
 
(8)
other Collateral (including for the avoidance of doubt, any such assets
described in (1) through (7) that, but for the application of Section 552 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws)
would be Term Priority Collateral) other than ABL Priority Collateral; and

 
 
(9)
subject to Sections 3.6 and 3.7, all cash, money, cash equivalents, insurance
proceeds, Instruments, Securities and Financial Assets received as proceeds of
the foregoing, and all Proceeds of any of the items referred to in the preceding
clauses (1) through (8) (such proceeds, “Term Priority Proceeds”).

 
“Term Recovery” shall have the meaning set forth in Section 5.3(b).
 
“Term Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
 
“Term Security Documents” shall have the meaning assigned to that term in the
recitals to this Agreement and shall also include any other agreement amending
or replacing such agreements, whether by the same or any other agent, lender or
group of lenders.
 
“Trade Secrets” shall mean (a) all trade secrets, confidential information,
know-how and proprietary processes, de-signs, inventions, technology, and
proprietary methodologies, algorithms, and information, (b) income, fees,
royal-ties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including, without limitation, damages and
payments for past, present and future infringements, misappropriations or other
violations with respect thereto and (c) rights to sue for past, present and
future infringements, misappropriations or violations thereof.
 
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Loan Party or that any Loan Party otherwise has the right
to license, or granting to any Loan Party any right to use any Trademark now or
hereafter owned by any third party, together with all (a) amendments,
modifications, renewals, extensions, and supplements thereof, (b) income, fees,
royalties, damages and payments now and hereafter due and/or payable under or
with respect to any of the foregoing, including, without limitation, damages,
claims and payments for past, present and future breaches or other violations
thereof and (c) rights, priorities, and privileges and remedies to sue for past,
present and future breaches and other violations of any of the foregoing, and
any other rights of any Loan Party under any such agreement (not including
vendor or distribution agreements that allow incidental use of intellectual
property rights in connection with the sale or distribution of such products or
services).
 
“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Loan Party:  (a) all trademarks, service marks, certification marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, slogans, logos, internet domain names, other
source or business identifiers, designs and general intangibles of like nature,
together with all (i) goodwill of the business symbolized thereby or associated
therewith, (ii) all registrations and recordings thereof, and all registration
and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (iii) all rights and privileges arising under applicable Law
with respect to such Loan Party’s use of any of the foregoing, (iv) all
extensions and renewals thereof and amendments thereto, (v) all income, fees,
royalties, damages and payments now and hereafter due and/or payable with
respect to any of the foregoing, including damages, claims and payments for
past, present or future infringements, misappropriations or other violations
thereof, (vi) all rights and remedies to sue for past, present and future
infringements, misappropriation, dilutions, and other violations of any of the
foregoing  and (vii) all rights, priorities and privileges corresponding to any
of the foregoing throughout the world.
 
 
19

--------------------------------------------------------------------------------

 
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided further that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
 
“Use Period” shall mean the period commencing on the date that the ABL Agent or
an agent acting on its behalf (or an ABL Loan Party acting with the consent of
the ABL Agent) commences the liquidation and sale of the ABL Priority Collateral
and ending 180 days thereafter. If any stay or other order that prohibits any of
the ABL Agent, the other ABL Secured Parties or any ABL Loan Party (with the
consent of the ABL Agent) from commencing and continuing to Exercise Any Secured
Creditor Remedies or to liquidate and sell the ABL Priority Collateral has been
entered by a court of competent jurisdiction, such 180-day period shall be
tolled during the pendency of any such stay or other order and the Use Period
shall be so extended.
 
SECTION 1.3                                Rules of Construction. Unless the
context of this Agreement clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the term
“including” is not limiting and shall be deemed to be followed by the phrase
“without limitation,” and the term “or” has, except where otherwise indicated,
the inclusive meaning represented by the phrase “and/or.”  The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  Article, section, subsection, clause, schedule and exhibit
references herein are to this Agreement unless otherwise specified.  Any
reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, restatements, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements set forth
herein).  Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.  Any reference herein to the repayment in full
of an obligation shall mean the payment in full in cash of such obligation, or
in such other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation.  Any reference herein to a time
of day means Eastern time.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 2
LIEN PRIORITY
 
Section 2.1
Priority of Liens.

 
(a)         Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to the ABL
Secured Parties in respect of all or any portion of the Collateral or of any
Liens granted to the Term Secured Parties in respect of all or any portion of
the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of the ABL Agent for the benefit of the ABL Secured Parties or
the Term Agent for the benefit of the Term Secured Parties in any Collateral,
(iii) any provision of the Uniform Commercial Code, Debtor Relief Laws or any
other applicable law, or of the ABL Documents or the Term Documents, (iv)
whether the ABL Agent or the Term Agent, in each case, either directly or
through agents, holds possession of, or has control over, all or any part of the
Collateral, (v) the date on which the ABL Obligations or the Term Obligations
are advanced or made available to the Loan Parties, or (vi) (A) any failure of
the ABL Agent or the Term Agent to perfect its Lien in the Collateral, (B) the
subordination of any Lien on the Collateral securing any ABL Obligations or Term
Obligations, as applicable, to any Lien securing any other obligation of any
Loan Party, or (C) the avoidance, invalidation or lapse of any Lien on the
Collateral securing any ABL Obligations or Term Obligations, the ABL Agent, on
behalf of itself and the ABL Secured Parties, and the Term Agent, on behalf of
itself and the Term Secured Parties, hereby agree that the following priorities
apply to the ABL Priority Collateral and the Term Priority Collateral:
 
(i)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Term Agent or any Term
Secured Party that secures all or any portion of the Term Obligations shall in
all respects be junior and subordinate to all Liens granted to the ABL Agent and
the ABL Secured Parties in such ABL Priority Collateral to secure all or any
portion of the ABL Obligations;
 
(ii)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be senior and prior to all Liens granted to the Term Agent or any
Term Secured Party in such ABL Priority Collateral to secure all or any portion
of the Term Obligations;
 
 
21

--------------------------------------------------------------------------------

 
 
(iii)           any Lien in respect of all or any portion of the Term Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be junior and subordinate to all Liens granted to the Term Agent
and the Term Secured Parties in such Term Priority Collateral to secure all or
any portion of the Term Obligations; and
 
(iv)           any Lien in respect of all or any portion of the Term Priority
Collateral now or hereafter held by or on behalf of the Term Agent or any Term
Secured Party that secures all or any portion of the Term Obligations shall in
all respects be senior and prior to all Liens granted to the ABL Agent or any
ABL Secured Party in such Term Priority Collateral to secure all or any portion
of the ABL Obligations.
 
(b)         The Term Agent, for and on behalf of itself and the Term Secured
Parties, acknowledges and agrees that, concurrently herewith, the ABL Agent, for
the benefit of itself and the ABL Secured Parties, has been, or may be, granted
Liens upon all of the Term Priority Collateral and the Term Agent hereby
consents thereto.  The ABL Agent, for and on behalf of itself and the ABL
Secured Parties, acknowledges and agrees that, concurrently herewith, the Term
Agent, for the benefit of itself and the Term Secured Parties, has been, or may
be, granted Liens upon all of the ABL Priority Collateral and the ABL Agent
hereby consents thereto.  The subordination of Liens by the Term Agent and the
ABL Agent in favor of one another as set forth herein shall not be deemed to
subordinate the Term Agent’s Liens or the ABL Agent’ Liens to the Liens of any
other Person.
 
Section 2.2
Waiver of Right to Contest Liens.

 
(a)         The Term Agent, for and on behalf of itself and the Term Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the ABL Obligations or the Liens of the ABL
Agent and the ABL Secured Parties in respect of the Collateral or the provisions
of this Agreement.  The Term Agent, for itself and on behalf of the Term Secured
Parties, agrees that none of the Term Agent or the Term Secured Parties will
take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the ABL Agent or any ABL Secured Party under the ABL
Documents with respect to the ABL Priority Collateral.  The Term Agent, for
itself and on behalf of the Term Secured Parties, hereby waives any and all
rights it or the Term Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Agent or any ABL Lender seeks to enforce its Liens in any ABL Priority
Collateral.  The foregoing shall not be construed to prohibit the Term Agent
from enforcing the provisions of this Agreement or otherwise acting in
accordance with this Agreement.
 
(b)         The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Term Obligations or the Liens of the Term
Agent or the Term Secured Parties in respect of the Collateral or the provisions
of this Agreement.  Except to the extent expressly set forth in this Agreement
(including Section 3.5), the ABL Agent, for itself and on behalf of the ABL
Secured Parties, agrees that none of the ABL Agent or the ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the Term Agent or any Term Secured Party under the Term
Documents with respect to the Term Priority Collateral.  The ABL Agent, for
itself and on behalf of the ABL Secured Parties, hereby waives any and all
rights it or the ABL Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the Term Agent or any Term Secured Party seeks to enforce its Liens in any Term
Priority Collateral.  The foregoing shall not be construed to prohibit the ABL
Agent from enforcing the provisions of this Agreement or otherwise acting in
accordance with this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 2.3
Remedies Standstill.

 
(a)         The Term Agent, on behalf of itself and the Term Secured Parties,
agrees that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Term Agent nor any Term Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the ABL
Priority Collateral without the written consent of the ABL Agent, and will not
take, receive or accept any Proceeds of ABL Priority Collateral in connection
with the Exercise Any Secured Creditor Remedies, it being understood and agreed
that the temporary deposit of Proceeds of ABL Priority Collateral in a Deposit
Account controlled by such Term Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly (but in no event later than five
Business Days after receipt) remitted to the ABL Agent.  From and after the date
upon which the Discharge of ABL Obligations shall have occurred (or prior
thereto upon obtaining the written consent of the ABL Agent), the Term Agent or
any Term Secured Party may Exercise Any Secured Creditor Remedies under the Term
Documents or applicable law as to any ABL Priority Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Term Agent or the Term Secured Parties is at all times subject
to the provisions of this Agreement.
 
(b)         The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, from the date hereof until the date upon which the Discharge of
Term Obligations shall have occurred, neither the ABL Agent nor any ABL Secured
Party will Exercise Any Secured Creditor Remedies with respect to the Term
Priority Collateral without the written consent of the Term Agent, and  will not
take, receive or accept any Proceeds of the Term Priority Collateral in
connection with the Exercise of Any Secured Creditor Remedies, it being
understood and agreed that the temporary deposit of Proceeds of Term Priority
Collateral in a Deposit Account controlled by the ABL Agent shall not constitute
a breach of this Agreement so long as such Proceeds are promptly (but in no
event later than five Business Days after receipt) remitted to the Term
Agent.  From and after the date upon which the Discharge of Term Obligations
shall have occurred (or prior thereto upon obtaining the written consent of the
Term Agent), the ABL Agent or any ABL Secured Party may Exercise Any Secured
Creditor Remedies under the ABL Documents or applicable law as to any Term
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the ABL Agent or the ABL Secured
Parties is at all times subject to the provisions of this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)         Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any
other provision of this Agreement, nothing contained herein shall be construed
to prevent any Agent or any Secured Party from (i) filing a proof of claim or
statement of interest with respect to the ABL Obligations or Term Obligations
(as applicable) owed to it in any Insolvency Proceeding commenced by or against
any Loan Party, (ii) taking any action (not adverse to the Lien Priority of the
Liens of the other Agent or other Secured Parties on the Collateral in which
such other Agent or other Secured Party has a priority Lien or the rights of the
other Agent or any of the other Secured Parties to Exercise Any Secured Creditor
Remedies in respect thereof) in order to create, perfect, preserve or protect
(but not enforce its Lien) on any Collateral, (iii) filing any necessary or
appropriate responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of such Agent or Secured Party, (iv)
filing any pleadings, objections, motions, or agreements which assert rights
available to unsecured creditors of the Loan Parties arising under any
Insolvency Proceeding or applicable non-bankruptcy law, (v) voting on any plan
of reorganization or filing any proof of claim in any Insolvency Proceeding of
any Loan Party, (vi) objecting to the proposed retention of Collateral by the
other Agent or any other Secured Party in full or partial satisfaction of any
ABL Obligations or Term Obligations due to such other Agent or Secured Party, or
(vii) accelerating the time for payment of the ABL Obligations or the Term
Obligations, as applicable, in each case (i) through (vii) above to the extent
not inconsistent with the terms of this Agreement.
(d)           In the event that the Term Agent or any Term Secured Party becomes
a judgment Lien creditor in respect of ABL Priority Collateral as a result of
its enforcement of its rights as an unsecured creditor with respect to the Term
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the ABL Obligations) in the same
manner as the other Liens in respect of the ABL Priority Collateral securing the
Term Obligations are subject to this Agreement.
 
(e)           In the event that the ABL Agent or any ABL Secured Party becomes a
judgment Lien creditor in respect of Term Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the ABL
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Term Obligations) in the same
manner as the other Liens in respect of the Term Priority Collateral securing
the ABL Obligations are subject to this Agreement.
 
Section 2.4
Exercise of Rights.

 
(a)         No Other Restrictions.  Except as expressly set forth in this
Agreement, each Term Secured Party and each ABL Secured Party shall have any and
all rights and remedies it may have as a creditor under applicable law,
including the right to the Exercise of Any Secured Creditor Remedies; provided,
however, that the Exercise of Secured Creditor Remedies with respect to the
Collateral shall be subject to the Lien Priority and to the provisions of this
Agreement.  The ABL Agent may enforce the provisions of the ABL Documents, the
Term Agent may enforce the provisions of the Term Documents and each may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement, the ABL Documents or the Term Documents, as applicable,
and mandatory provisions of applicable law; provided, however, that each of the
ABL Agent and the Term Agent agrees to provide to the other (x) an Enforcement
Notice prior to the commencement of an Exercise Any Secured Creditor Remedies
and (y) copies of any notices that it is required under applicable law to
deliver to any Loan Party; provided further, however, that the ABL Agent’s
failure to provide the Enforcement Notice (other than in connection with Section
3.5) to the Term Agent shall not impair any of the ABL Agent’s rights hereunder
or under any of the ABL Documents and the Term Agent’s failure to provide the
Enforcement Notice or any such copies to the ABL Agent shall not impair any of
the Term Agent’s rights hereunder or under any of the Term Documents.  Each of
the Term Agent (on behalf of itself and the Term Secured Parties) and the ABL
Agent (on behalf of itself and the ABL Secured Parties) agrees that it will not
institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim, in the case of the Term Agent and each
Term Secured Party, against either the ABL Agent or any other ABL Secured Party,
and in the case of the ABL Agent and each other ABL Secured Party, against
either the Term Agent or any other Term Secured Party, seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral which is consistent with the terms of this Agreement, and none
of such Parties shall be liable for any such action taken or omitted to be
taken.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)         Release of Liens.
 
(i)           In the event of (A) any private or public sale of all or any
portion of the ABL Priority Collateral by, or with the consent of, the ABL Agent
in connection with any Exercise of Secured Creditor Remedies, or (B) any sale,
transfer or other disposition of all or any portion of the ABL Priority
Collateral (other than in connection with a Refinancing as described in Section
5.2(c)), so long as such sale, transfer or other disposition is then permitted
by the ABL Documents and the Term Documents or consented to by the requisite ABL
Lenders and the requisite Term Lenders, the Term Agent agrees, on behalf of
itself and the Term Secured Parties that such sale, transfer or other
disposition will be free and clear of the Liens on such ABL Priority Collateral
securing the Term Obligations, and the Term Agent’s and the Term Secured
Parties’ Liens with respect to the ABL Priority Collateral so sold, transferred,
or disposed shall be automatically released without further action concurrently
with, and to the same extent as, the release of the ABL Secured Parties’ Liens
on such ABL Priority Collateral; provided, that the Liens of the Parties shall
attach to the proceeds of any such disposition of the ABL Priority Collateral
with the same relative priority as the Liens which attached to the ABL Priority
Collateral so released.  In furtherance of, and subject to, the foregoing, the
Term Agent agrees that it will promptly execute any and all Lien releases or
other documents reasonably requested by the ABL Agent in connection
therewith.  The Term Agent hereby appoints the ABL Agent and any officer or duly
authorized person of the ABL Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power of attorney in the place
and stead of the Term Agent and in the name of the Term Agent or in the ABL
Agent’ own name, from time to time, in the ABL Agent’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).
 
 
25

--------------------------------------------------------------------------------

 
 
(ii)           In the event of (A) any private or public sale of all or any
portion of the Term Priority Collateral by or with the consent of, the Term
Agent in connection with any Exercise of Secured Creditor Remedies by or with
the consent of the Term Agent, or (B) any sale, transfer or other disposition of
all or any portion of the Term Priority Collateral (other than in connection
with a Refinancing as described in Section 5.2(c)), so long as such sale,
transfer or other disposition is then permitted by the Term Documents and the
ABL Documents or consented to by the requisite Term Lenders and the requisite
ABL Lenders, as applicable, the ABL Agent agrees, on behalf of itself and the
ABL Secured Parties, that such sale, transfer or disposition will be free and
clear of the Liens on such Term Priority Collateral securing the ABL Obligations
and the ABL Agent’s and the ABL Secured Parties’ Liens with respect to the Term
Priority Collateral so sold, transferred, or disposed shall be automatically
released without further action concurrently with, and to the same extent as,
the release of the Term Secured Parties’ Liens on such Term Priority Collateral;
provided, that the Liens of the Parties shall attach to the proceeds of any such
disposition of the Term Priority Collateral with the same relative priority as
the Liens which attached to the Term Priority Collateral so released.  In
furtherance of, and subject to, the foregoing, the ABL Agent agrees that it will
promptly execute any and all Lien releases or other documents reasonably
requested by the Term Agent in connection therewith.  The ABL Agent hereby
appoints the Term Agent and any officer or duly authorized person of the Term
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power of attorney in the place and stead of the ABL Agent
and in the name of the ABL Agent or in the Term Agent’s own name, from time to
time, in the Term Agent’s sole discretion, for the purposes of carrying out the
terms of this paragraph, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).
 
Section 2.5   No New Liens. (a)           Subject to Article 6, until the date
upon which the Discharge of ABL Obligations shall have occurred, and for so long
as the Term Obligations are secured by any ABL Priority Collateral, the parties
hereto agree that no Term Secured Party shall acquire or hold any Lien on any
assets of any Loan Party securing any Term Obligation which assets are not also
subject to the Lien of the ABL Agent under the ABL Documents.  If any Term
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Loan Party securing any Term Obligation which assets are not also subject to the
Lien of the ABL Agent under the ABL Documents, then the Term Agent (or the
relevant Term Secured Party) shall, without the need for any further consent of
any other Term Secured Party, the Term Borrower or any Term Guarantor and
notwithstanding anything to the contrary in any other Term Document, be deemed
to also hold and have held such Lien as agent or bailee for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           Subject to Article 6, until the date upon which the Discharge of
Term Obligations, and for so long as the ABL Obligations are secured by any Term
Priority Collateral, the parties hereto agree that no Loan Party shall grant any
Lien on any assets of any Loan Party securing any ABL Obligation which assets
are not also subject to the Lien of the Term Agent under the Term Documents.  If
any ABL Secured Party shall nonetheless acquire or hold any Lien on any assets
of any Loan Party securing any ABL Obligation which assets are not also subject
to the Lien of the Term Agent under the Term Documents, then the ABL Agent (or
the relevant ABL Secured Party) shall, without the need for any further consent
of any other ABL Secured Party, any ABL Borrower or any ABL Guarantor and
notwithstanding anything to the contrary in any other ABL Document, be deemed to
also hold and have held such Lien as agent or bailee for the benefit of the Term
Agent as security for the Term Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the Term Agent in writing of the
existence of such Lien.
 
Section 2.6
Waiver of Marshalling.

 
(a)         Until the Discharge of ABL Obligations, the Term Agent, on behalf of
itself and the Term Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.
 
(b)           Until the Discharge of Term Obligations, the ABL Agent, on behalf
of itself and the ABL Secured Parties, agrees not to assert and hereby waives,
to the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.
 
ARTICLE 3
ACTIONS OF THE PARTIES
 
Section 3.1   Certain Actions Permitted. The Term Agent and the ABL Agent may
make such demands or file such claims or proofs of claim in respect of the Term
Obligations or the ABL Obligations, as applicable, as are necessary to prevent
the waiver or bar of such claims under applicable statutes of limitations or
other statutes, court orders, or rules of procedure at any time, in each case in
a manner consistent with this Agreement.
 
Section 3.2   Agent for Perfection. The ABL Agent, for and on behalf of itself
and each ABL Secured Party, and the Term Agent, for and on behalf of itself and
each Term Secured Party, as applicable, each agrees to hold all Collateral in
their respective possession, custody, or control (including as defined in
Sections 9-104, 9-105, 9-106, 9-107 and 8-106 of the UCC or as defined in the
STA, as applicable) (or in the possession, custody, or control of agents or
bailees for either) as gratuitous bailee for the other solely for the purpose of
perfecting the security interest granted to each in such Collateral, subject to
the terms and conditions of this Section 3.2.  None of the ABL Agent, the ABL
Secured Parties, the Term Agent, or the Term Secured Parties, as applicable,
shall have any obligation whatsoever to the others to assure that the Collateral
is genuine or owned by any Borrower, any Guarantor, or any other Person or to
preserve rights or benefits of any Person.  The duties or responsibilities of
the ABL Agent and the Term Agent under this Section 3.2 are and shall be limited
solely to holding or maintaining control of the Control Collateral as gratuitous
bailee for the other Party for purposes of perfecting the Lien held by the Term
Agent or the ABL Agent, as applicable.  The ABL Agent is not and shall not be
deemed to be a fiduciary of any kind for the Term Secured Parties or any other
Person.  Without limiting the generality of the foregoing, except as expressly
provided herein, the ABL Secured Parties shall not be obligated to see to the
application of any Proceeds of the Term Priority Collateral deposited into any
Deposit Account or be answerable in any way for the misapplication thereof.  The
Term Agent is not and shall not be deemed to be a fiduciary of any kind for the
ABL Secured Parties, or any other Person. Without limiting the generality of the
foregoing, except as expressly provided herein, the Term Secured Parties shall
not be obligated to see to the application of any Proceeds of the ABL Priority
Collateral deposited into any Deposit Account or be answerable in any way for
the misapplication thereof.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 3.3   Insurance.  Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds.  The ABL Agent and the Term Agent shall each be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral.  Until Discharge of the ABL Obligations,
the ABL Agent shall have the sole and exclusive right, as against the Term
Agent, to adjust settlement of insurance claims in the event of any covered
loss, theft or destruction of ABL Priority Collateral and take other such
actions with respect to insurance covering the ABL Priority Collateral as set
forth in the ABL Credit Agreement.  Until Discharge of the Term Obligations, the
Term Agent shall have the sole and exclusive right, as against the ABL Agent, to
adjust settlement of insurance claims in the event of any covered loss, theft or
destruction of Term Priority Collateral and take other such actions with respect
to insurance covering the Term Priority Collateral as set forth in the Term Loan
Agreement.  If any insurance claim includes both ABL Priority Collateral and
Term Priority Collateral, the insurer will not settle, adjust or allocate such
claim separately with respect to ABL Priority Collateral and Term Priority
Collateral, and if the Parties are unable after negotiating in good faith to
agree on the settlement, adjustment or allocation of such claim as between
losses pertaining to ABL Priority Collateral and Term Priority Collateral,
either Party may apply to a court of competent jurisdiction to make a
determination as to the settlement of such claim, and the court’s determination
shall be binding upon the Parties. All proceeds of such insurance shall be
remitted to the ABL Agent or the Term Agent, as the case may be, and each of the
Term Agent and ABL Agent shall cooperate (if necessary) in a reasonable manner
in effecting the payment of insurance proceeds in accordance with Section 4.1
hereof.
 
Section 3.4   No Additional Rights For the Loan Parties Hereunder.  If any ABL
Secured Party or Term Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, the Loan Parties shall not be entitled
to use such violation as a defense to any action by any ABL Secured Party or
Term Secured Party, nor to assert such violation as a counterclaim or basis for
set off or recoupment against any ABL Secured Party or Term Secured Party.
 
Section 3.5   Inspection and Access Rights.
 
 
28

--------------------------------------------------------------------------------

 
 
(a)         Without limiting any rights the ABL Agent or any other ABL Secured
Party may otherwise have under applicable law or by agreement (including under
any ABL Document), in the event of any liquidation of the ABL Priority
Collateral (or any other Exercise of Any Secured Creditor Remedies by the ABL
Agent) and whether or not the Term Agent or any other Term Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies of the
Term Agent with respect to the Term Priority Collateral, the ABL Agent or any
other Person (including any ABL Loan Party) acting with the consent, or on
behalf, of the ABL Agent, shall have the right (a) during the Use Period, during
normal business hours on any Business Day, to access ABL Priority Collateral
that (i) is stored or located in or on, or (ii) has become a fixture or has
become an accession with respect to (within the meaning of Section 9-335 of the
Uniform Commercial Code), or (iii) has been commingled with (within the meaning
of Section 9-336 of the Uniform Commercial Code), Term Priority Collateral, and
(b) during the Use Period, shall have the right to use the Term Priority
Collateral, each of the foregoing in order to assemble, inspect, copy or
download information stored on, take action to perfect its Liens on, complete a
production run of inventory, take possession of, move, prepare and advertise for
sale, sell (by public auction, private sale or a “store closing”, “going out of
business” or similar sale, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise and which sale may include augmented
Inventory of the same type sold in the any ABL Loan Party’s business), store or
otherwise deal with the ABL Priority Collateral, in each case without notice to,
the involvement of or interference by any Term Secured Party or liability to any
Term Secured Party; provided, however, that the expiration of the Use Period
shall be without prejudice to the sale or other disposition of the ABL Priority
Collateral in accordance with this Agreement, the ABL Documents and applicable
law.  In the event that any ABL Secured Party has commenced and is continuing
the Exercise of Any Secured Creditor Remedies with respect to any ABL Priority
Collateral or any other sale or liquidation of the ABL Priority Collateral has
been commenced by an ABL Loan Party (with the consent of the ABL Agent), the
Term Agent may not sell, assign or otherwise transfer the related Term Priority
Collateral prior to the expiration of the Use Period, unless the purchaser,
assignee or transferee thereof agrees to be bound by the provisions of this
Section 3.5.
 
(b)         During the period of actual occupation, use and/or control by the
ABL Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Priority Collateral, the ABL Secured
Parties and the ABL Agent shall be obligated to repair at their expense any
physical damage (but not any other diminution in value) to such Term Priority
Collateral resulting from such occupancy, use or control, and to leave such Term
Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear
excepted.  Notwithstanding the foregoing, in no event shall the ABL Secured
Parties or the ABL Agent have any liability to the Term Secured Parties and/or
to the Term Agent pursuant to this Section 3.5 as a result of any condition
(including any environmental condition, claim or liability) on or with respect
to the Term Priority Collateral existing prior to the date of the exercise by
the ABL Secured Parties (or the ABL Agent, as the case may be) of their rights
under Section 3.5 and the ABL Secured Parties shall have no duty or liability to
maintain the Term Priority Collateral in a condition or manner better than that
in which it was maintained prior to the use thereof by the ABL Agent or the ABL
Secured Parties, or for any diminution in the value of the Term Priority
Collateral that results from ordinary wear and tear resulting from the use of
the Term Priority Collateral by the ABL Secured Parties in the manner and for
the time periods specified under this Section 3.5.  Without limiting the rights
granted in this Section 3.5, the ABL Secured Parties and the ABL Agent shall
cooperate with the Term Secured Parties and/or the Term Agent in connection with
any efforts made by the Term Secured Parties and/or the Term Agent to sell the
Term Priority Collateral.
 
 
29

--------------------------------------------------------------------------------

 
 
(c)         Except as specifically provided in clauses (b) and (d) of this
Section 3.5, the ABL Agent and the ABL Secured Parties shall not be obligated to
pay any amounts to the Term Agent or the Term Secured Parties (or any person
claiming by, through or under the Term Secured Parties, including any purchaser
of the Term Priority Collateral) or to the ABL Loan Parties, for or in respect
of the use by the ABL Agent and the ABL Secured Parties of the Term Priority
Collateral.
 
(d)         The ABL Secured Parties shall (i) use the Term Priority Collateral
in accordance with applicable law; (ii) insure for damage to property and
liability to persons, including property and liability insurance for the benefit
of the Term Secured Parties; and (iii) reimburse the Term Secured Parties for
any injury or damage to Persons or property (ordinary wear-and-tear excepted)
caused by the acts or omissions of Persons under their control arising from the
gross negligence or willful misconduct of any such Person; provided, however,
that the ABL Secured Parties will not be liable for any diminution in the value
of the Term Priority Collateral caused by the absence of the ABL Priority
Collateral therefrom.
 
(e)         The Term Agent and the other Term Secured Parties shall use
commercially reasonable efforts to not hinder or obstruct the ABL Agent and the
other ABL Secured Parties from exercising the rights described in Section 3.5(a)
hereof.
 
(f)         Subject to the terms hereof, the Term Agent may advertise and
conduct public auctions or private sales of the Term Priority Collateral without
notice (except as required by applicable law or this Agreement) to any ABL
Secured Party, the involvement of or interference by any ABL Secured Party or
liability to any ABL Secured Party as long as, in the case of an actual sale,
the respective purchaser assumes and agrees in writing to the obligations of the
Term Agent and the Term Secured Parties under this Section 3.5.
 
(g)           In furtherance of the foregoing in this Section 3.5, the Term
Agent and the Term Secured Parties, in their capacity as a secured party (or as
a purchaser, assignee or transferee, as applicable), and to the extent of its
interest therein, hereby grants to the ABL Agent and the ABL Secured Parties a
non-exclusive, irrevocable, royalty-free, worldwide license to use, license or
sublicense any and all Intellectual Property now owned or hereafter acquired
(except to the extent such grant is prohibited by any rule of law, statute or
regulation) included as part of the Term Priority Collateral (and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof) as is or may be necessary or advisable in the
ABL Agent’s reasonable judgment for the ABL Agent to process, ship, produce,
store, supply, lease, complete, sell, liquidate or otherwise deal with the ABL
Priority Collateral, or to collect or otherwise realize upon any Accounts (as
defined in the ABL Credit Agreement) comprising ABL Priority Collateral, in each
case solely in connection with any Exercise of Secured Creditor Remedies;
provided that (i) any such license shall terminate upon the sale of the
applicable ABL Priority Collateral and shall not extend or transfer to the
purchaser of such ABL Priority Collateral, (ii) the ABL Agent’s use of such
Intellectual Property shall be reasonable and lawful, and (iii) any such license
is granted on an “AS IS” basis, without any representation or warranty
whatsoever.  The Term Agent (i) acknowledges and consents to the grant to the
ABL Agent by the Loan Parties of the license referred to in the ABL Collateral
Documents and (ii) agrees that its Liens in the Term Priority Collateral shall
be subject in all respects to such license.  Furthermore, the Term Agent agrees
that, in connection with any Exercise of Secured Creditor Remedies conducted by
the Term Agent in respect of Term Priority Collateral, (x) any notice required
to be given by the Term Agent in connection with such Exercise of Secured
Creditor Remedies shall contain an acknowledgement of the existence of such
license and (y) the Term Agent shall provide written notice to any purchaser,
assignee or transferee pursuant to an Exercise of Secured Creditor Remedies that
the applicable assets are subject to such license.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 3.6
Tracing of and Priorities in Proceeds.

 
The ABL Agent, for itself and on behalf of the ABL Secured Parties, and the Term
Agent, for itself and on behalf of the Term Secured Parties, further agree that
prior to an issuance of any notice of Exercise of Any Secured Creditor Remedies
by such Secured Party (unless a bankruptcy or insolvency Event of Default then
exists), any proceeds of Collateral, whether or not deposited under control
agreements, which are used by any Loan Party to acquire other property which is
Collateral shall not (solely as between the Agents and the Lenders) be treated
as Proceeds of Collateral for purposes of determining the relative priorities in
the Collateral which was so acquired. Notwithstanding anything to the contrary
contained in this Agreement or any Term Document, unless and until the Discharge
of the ABL Obligations occurs, an Insolvency Proceeding is commenced with
respect to any of the Credit Parties, or an Enforcement Notice is delivered by
the Designated Term Agent to the ABL Agent, the ABL Agent is hereby permitted to
deem all collections and payments deposited in any ABL Deposit and Securities
Account (for the avoidance of doubt other than Term Loan Priority Account) or
the Bank of America Concentration Account (as defined in the ABL Credit
Agreement) to be proceeds of ABL Priority Collateral and the Term Agent and the
other Term Secured Parties each consents to the application of such funds to the
ABL Obligations, and no such funds credited to such account shall be subject to
disgorgement or be deemed to be held in trust by the ABL Agent for the benefit
of the Term Agent and other Term Credit Parties (and all claims of the Term
Agent or any other Term Secured Party to such amounts are hereby waived);
provided that with respect to any such funds that are identifiable proceeds of
Term Priority Collateral credited to any such account with respect to which the
ABL Agent has received a Term Cash Proceeds Notice prior to the application of
such funds by the ABL Agent to the ABL Obligations under the ABL Credit
Agreement, the ABL Agent shall turn over any misdirected proceeds of the Term
Priority Collateral to the Term Agent.


Section 3.7
Payments Over.

 
(a)         So long as the Discharge of ABL Obligations has not occurred, any
ABL Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by the Term Agent or any Term Secured Parties in connection
with the exercise of any right or remedy (including set off) relating to the ABL
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the ABL Agent for the benefit of the
ABL Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.  The
ABL Agent is hereby authorized to make any such endorsements as agent for the
Term Agent or any such Term Secured Parties.  This authorization is coupled with
an interest and is irrevocable until such time as this Agreement is terminated
in accordance with its terms.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)         So long as the Discharge of Term Obligations has not occurred, any
Term Priority Collateral or Proceeds thereof not constituting ABL Priority
Collateral received by the ABL Agent or any other ABL Secured Party in
connection with the exercise of any right or remedy (including set off) relating
to the Term Priority Collateral in contravention of this Agreement (it being
understood that the application of proceeds from any ABL Deposit and Securities
Account prior to the delivery of a Term Cash Proceeds Notice shall not be deemed
in contravention of this Agreement) shall be segregated and held in trust and
forthwith paid over to the Term Agent for the benefit of the Term Secured
Parties in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct.  The Term Agent is hereby
authorized to make any such endorsements as agent for the ABL Agent or any such
other ABL Secured Parties.  This authorization is coupled with an interest and
is irrevocable until such time as this Agreement is terminated in accordance
with its terms.
 
(c)         Nothing in this Agreement shall prohibit the receipt by the ABL
Agent or the Term Agent or any Secured Party of payments of interest, principal
and other amounts owed in respect of the ABL Obligations or the Term Obligations
so long as such receipt is not the direct or indirect result of the Exercise of
Any Secured Creditor Remedies by the ABL Agent or the Term Agent or any Secured
Party in contravention of this Agreement with respect to any Lien held by any of
them.
 
ARTICLE 4
APPLICATION OF PROCEEDS
 
Section 4.1
Application of Proceeds.

 
(a)         Revolving Nature of ABL Obligations.  The Term Agent, for and on
behalf of itself and the Term Secured Parties, expressly acknowledges and agrees
that (i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no such application of any ABL
Priority Collateral (or, subject to the provisions of Section 3.6, Proceeds of
any Collateral) or the release of any Lien by the ABL Agent upon any portion of
the ABL Priority Collateral in connection with a permitted disposition by the
ABL Loan Parties under any ABL Credit Agreement shall constitute the Exercise of
Secured Creditor Remedies under this Agreement; (ii) the amount of the ABL
Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms (including
the aggregate amount) of the ABL Obligations may be Refinanced from time to
time, in each event, without notice to or consent by the Term Secured Parties
and without affecting the provisions hereof (subject, however, to Section
5.2(c)); and (iii) all ABL Priority Collateral (or, subject to the provisions of
Section 3.6, Proceeds of any Collateral) received by the ABL Agent may be
applied, reversed, reapplied or credited, in whole or in part, to the ABL
Obligations at any time; provided, however, that from and after the date on
which the ABL Agent (or any ABL Secured Party) or the Term Agent (or any Term
Secured Party) commences the Exercise of Any Secured Creditor Remedies, all
amounts received by the ABL Agent or any ABL Lender shall be applied as
specified in Sections 4.1(b) and (c).  The Lien Priority shall not be altered or
otherwise affected by any such Refinancing of either the ABL Obligations or the
Term Obligations, or any portion thereof. Notwithstanding anything to the
contrary contained in this Agreement, any Term Document or any ABL Document,
each Loan Party and the Term Agent, for itself and on behalf of the Term Secured
Parties, agrees that only Term Priority Collateral or proceeds of the Term
Priority Collateral shall be deposited in the Term Loan Priority Accounts.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)         Application of Proceeds of ABL Priority Collateral.  The ABL Agent
and the Term Agent hereby agree that all ABL Priority Collateral, ABL Priority
Proceeds and all other Proceeds thereof, received by either of them in
connection with any Exercise of Secured Creditor Remedies with respect to the
ABL Priority Collateral shall be applied,
 
first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies to the extent provided in the ABL
Documents,
 
second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,
 
third, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, and
 
fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.
 
(c)           Application of Proceeds of Term Priority Collateral.  The ABL
Agent and the Term Agent hereby agree that all Term Priority Collateral, Term
Priority Proceeds and all other Proceeds thereof, received by either of them in
connection with any Exercise of Secured Creditor Remedies with respect to the
Term Priority Collateral shall be applied,
 
first, to the payment of costs and expenses of the Term Agent in connection with
such Exercise of Secured Creditor Remedies to the extent provided in the Term
Documents,
 
second, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,
 
third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred, and
 
fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.
 
 
33

--------------------------------------------------------------------------------

 
 
(d)         Limited Obligation or Liability.  In exercising remedies, whether as
a secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent or to any Term Secured Party, and the Term Agent
shall have no obligation or liability to the ABL Agent or any ABL Secured Party,
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement.  Notwithstanding
anything to the contrary herein contained, none of the Parties hereto waives any
claim that it may have against a Secured Party on the grounds that any sale,
transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.
 
(e)         Turnover of Collateral.  Upon the Discharge of the ABL Obligations
and as long as the Discharge of Term Obligations has not occurred, the ABL Agent
shall deliver to the Term Agent or shall execute such documents as the Term
Agent may reasonably request (at the expense of the Term Borrower in accordance
with the terms of the Term Documents) to enable the Term Agent to have control
over any Control Collateral still in the ABL Agent’ possession, custody, or
control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct, subject to the
reinstatement provisions of Section 5.3 below.  Upon the Discharge of Term
Obligations and as long as the Discharge of ABL Obligations has not occurred,
the Term Agent shall deliver to the ABL Agent or shall execute such documents as
the ABL Agent may reasonably request (at the expense of the ABL Borrower in
accordance with the terms of the ABL Documents) to enable the ABL Agent to have
control over any Control Collateral still in the Term Agent’s possession,
custody or control in the same form as received with any necessary endorsements,
or as a court of competent jurisdiction may otherwise direct, subject to the
reinstatement provisions of Section 5.3 below.
 
Section 4.2   Specific Performance.  Each of the ABL Agent and the Term Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not any Borrower or any Guarantor shall have complied with any of the provisions
of any of the Credit Documents, at any time when the other Party shall have
failed to comply with any of the provisions of this Agreement applicable to
it.  Each of the ABL Agent, for and on behalf of itself and the ABL Secured
Parties, and the Term Agent, for and on behalf of itself and the Term Secured
Parties, hereby irrevocably waives (as against any other Secured Party) any
defense based on the adequacy of a remedy at law that might be asserted as a bar
to such remedy of specific performance.
 
ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
 
Section 5.1
Notice of Acceptance and Other Waivers.

 
(a)         All ABL Obligations at any time made or incurred by any Borrower or
any Guarantor shall be deemed to have been made or incurred in reliance upon
this Agreement, and the Term Agent, on behalf of itself and the Term Secured
Parties, hereby waives notice of acceptance, or proof of reliance by the ABL
Agent or any ABL Secured Party of this Agreement and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the ABL Obligations.  All Term Obligations at any time made or incurred
by any Borrower or any Guarantor shall be deemed to have been made or incurred
in reliance upon this Agreement, and the ABL Agent, on behalf of itself and the
ABL Secured Parties, hereby waives notice of acceptance, or proof of reliance,
by the Term Agent or any Term Secured Party of this Agreement and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the Term Obligations.
 
 
34

--------------------------------------------------------------------------------

 
 
(b)         None of the ABL Agent, any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement.  If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party have knowledge that
the honoring of (or failure to honor) any such request would constitute a
default or Event of Default under the terms of any Term Loan Agreement or any
other Term Document or an act, condition, or event that, with the giving of
notice or the passage of time, or both, would constitute such a default or Event
of Default, or if the ABL Agent or any ABL Secured Party otherwise should
exercise any of its contractual rights or remedies under any ABL Documents
(subject to the express terms and conditions hereof), neither the ABL Agent nor
any ABL Secured Party shall have any liability whatsoever to the Term Agent or
any Term Secured Party as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement).  The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Term Agent or any of
the Term Secured Parties have in the Collateral, except as otherwise expressly
set forth in this Agreement.  The Term Agent, on behalf of itself and the Term
Secured Parties, agrees that neither the ABL Agent nor any ABL Secured Party
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.
 
(c)         None of the Term Agent, any Term Secured Party or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement.  If the Term Agent or any
Term Secured Party honors (or fails to honor) a request by the Term Borrower for
an extension of credit pursuant to the Term Credit Agreement or any of the other
Term Documents, whether such Term Agent or any Term Secured Party has knowledge
that the honoring of (or failure to honor) any such request would constitute a
default or Event of Default under the terms of any ABL Credit Agreement or any
other ABL Document or an act, condition, or event that, with the giving of
notice or the passage of time, or both, would constitute a default or an Event
of Default under any ABL Document, or if the Term Agent or any Term Secured
Party otherwise should exercise any of its contractual rights or remedies under
the Term Documents (subject to the express terms and conditions hereof), neither
the Term Agent nor any Term Secured Party shall have any liability whatsoever to
the ABL Agent or any ABL Secured Party as a result of such action, omission, or
exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement).  The Term Agent and the Term Secured Parties
shall be entitled to manage and supervise their loans and extensions of credit
under the Term Documents as they may, in their sole discretion, deem
appropriate, and may manage their loans and extensions of credit without regard
to any rights or interests that the ABL Agent or any ABL Secured Party has in
the Collateral, except as otherwise expressly set forth in this Agreement.  The
ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that none of
the Term Agent or the Term Secured Parties shall incur any liability as a result
of a sale, lease, license, application, or other disposition of the Collateral
or any part or Proceeds thereof, pursuant to the Term Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 5.2
Modifications to ABL Documents and Term Documents.

 
(a)         The Term Agent, on behalf of itself and the Term Secured Parties,
hereby agrees that, without affecting the obligations of the Term Agent and the
Term Secured Parties hereunder, the ABL Agent and the ABL Secured Parties may,
at any time and from time to time, in their sole discretion without the consent
of or notice to the Term Agent or any Term Secured Party, and without incurring
any liability to the Term Agent or any Term Secured Party or impairing or
releasing the Lien Priority provided for herein, Refinance any of the ABL
Documents in any manner whatsoever, other than in a manner which would have the
effect of contravening the terms of this Agreement.
 
(b)         The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agree that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, the Term Agent and the Term Secured Parties may,
at any time and from time to time, in their sole discretion without the consent
of or notice to the ABL Agent or any ABL Secured Party, and without incurring
any liability to the ABL Agent or any ABL Secured Party or impairing or
releasing the Lien Priority provided for herein, Refinance any of the Term
Documents in any manner whatsoever other than in a manner which would have the
effect of contravening the terms of this Agreement.
 
(c)         The ABL Obligations and the Term Obligations may be increased,
restated, amended and restated, supplemented, modified, restructured, replaced,
amended, or refinanced, in whole or in part from time to time, in each case,
without notice to, or the consent (except to the extent a consent is required
pursuant to Section 5.2(a) or (b) above or to permit such increase, restatement,
amendment and restatement, supplement, modification, replacement, restructuring,
amendment or refinancing transaction under any ABL Document or any Term
Document) of the ABL Agent, the ABL Secured Parties, the Term Agent or the Term
Secured Parties, as the case may be, all without affecting the Lien Priority
provided for herein or the other provisions hereof, provided, however, that the
holders of such new, amended, restructured or refinancing Indebtedness (or an
authorized agent or trustee on their behalf) to the extent such Indebtedness is
secured, bind themselves in writing to the terms of this Agreement pursuant to
such documents or agreements (including amendments or supplements to this
Agreement) as the ABL Agent or the Term Agent, as the case may be, shall
reasonably request and in form and substance reasonably acceptable to the ABL
Agent or the Term Agent, as the case may be, and any such increase, restatement,
amendment and restatement, supplement, modification, replacement, restructuring,
amendment or refinancing transaction shall be in accordance with (and not
prohibited by) any applicable provisions of both the ABL Documents and the Term
Documents (to the extent such documents survive such increase, restatement,
amendment and restatement, supplement, modification, replacement, restructuring,
amendment or refinancing) (any such increase, replacement, restructuring,
amendment or refinancing, a “Refinancing”).
 
 
36

--------------------------------------------------------------------------------

 
 
Section 5.3
Reinstatement and Continuation of Agreement.

 
(a)         If the ABL Agent or any ABL Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the ABL Obligations (an  “ABL Recovery”),
then the ABL Obligations shall be reinstated to the extent of such ABL
Recovery.  If this Agreement shall have been terminated prior to such ABL
Recovery and the Discharge of Term Obligations or a Term Recovery (defined
below) has not occurred, this Agreement shall be reinstated in full force and
effect in the event of such ABL Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement.  All rights, interests, agreements, and
obligations of the ABL Agent, the Term Agent, the ABL Secured Parties, and the
Term Secured Parties under this Agreement shall remain in full force and effect
and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations or the Term Obligations.  No
priority or right of the ABL Agent or any ABL Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Borrower or any Guarantor or by the non-compliance by any Person with the
terms, provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.
 
(b)         If the Term Agent or any Term Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Obligations (a “Term Recovery”),
then the Term Obligations shall be reinstated to the extent of such Term
Recovery.  If this Agreement shall have been terminated prior to such Term
Recovery and the Discharge of ABL Obligations or an ABL Recovery has not
occurred, this Agreement shall be reinstated in full force and effect in the
event of such Term Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement.  All rights, interests, agreements, and
obligations of the ABL Agent, the Term Agent, the ABL Secured Parties, and the
Term Secured Parties under this Agreement shall remain in full force and effect
and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations or the Term Obligations.  No
priority or right of the Term Agent or any Term Secured Party shall at any time
be prejudiced or impaired in any way by any act or failure to act on the part of
any Borrower or any Guarantor or by the non-compliance by any Person with the
Terms, provisions, or covenants of any of the Term Documents, regardless of any
knowledge thereof which the Term Agent or any Term Secured Party may have.
 
 
37

--------------------------------------------------------------------------------

 
 
ARTICLE 6
INSOLVENCY PROCEEDINGS
 
Section 6.1
DIP Financing.

 
(a)         If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or any of the ABL Secured Parties shall seek to provide any Borrower or
any Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting ABL Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) with such financing to be secured by all or any
portion of the ABL Priority Collateral (including assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be ABL Priority Collateral) (each, an “ABL
DIP Financing”), then the Term Agent, on behalf of itself and the Term Secured
Parties, agrees that it will raise no objection and will not support any
objection to such ABL DIP Financing or use of cash collateral or to the Liens
securing the same on any basis, including, without limitation, on the grounds of
a failure to provide “adequate protection” for the Liens of the Term Agent
securing the Term Obligations on the ABL Priority Collateral (and will not
request any adequate protection with respect to its Lien on the ABL Priority
Collateral solely as a result of such ABL DIP Financing or use of cash
collateral that is ABL Priority Collateral except as otherwise provided for in
Section 6.3 below) and will not propose, offer or support any
debtor-in-possession financing that would compete with such ABL DIP Financing
(it being understood that any DIP Financing proposed under Section 6.1(b) hereof
shall not be deemed in competition with such ABL DIP Financing); provided that
(i) the Term Agent retains its Lien on the ABL Priority Collateral to secure the
Term Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the any Debtor Relief Laws), subject to the terms
hereof, to the Liens in favor of the ABL Secured Parties on the ABL Priority
Collateral existing prior to the commencement of such Insolvency Proceeding, to
any adequate protection Liens on the ABL Priority Collateral granted in favor of
the ABL Obligations, any “carve out” from the ABL Priority Collateral for fees
and expenses of professionals retained by the debtors and creditors committee
and the United States Trustee, as agreed to by the ABL Agent, and to the senior
priority of the ABL DIP Financing on the ABL Priority Collateral and (ii) unless
it shall otherwise consent, the Term Agent shall retain its Lien on the Term
Priority Collateral with the same priority as existed prior to the commencement
of the case under the subject Debtor Relief Laws and any Lien of the ABL Agent
(or other provider of ABL DIP Financing) on the Term Priority Collateral
securing such ABL DIP Financing is junior and subordinate to the Lien of the
Term Agent on the Term Priority Collateral, (iii) all Liens on ABL Priority
Collateral securing any such ABL DIP Financing shall be senior to or on a parity
with the Liens of the ABL Agent and the ABL Secured Parties securing the ABL
Obligations on ABL Priority Collateral and (iv) the foregoing provisions of this
Section 6.1(a) shall not prevent the Term Agent and the Term Secured Parties
from objecting to any provision in any ABL DIP Financing relating to any
provision or content of a plan of reorganization or other plan of similar effect
under any Debtor Relief Laws.
 
 
38

--------------------------------------------------------------------------------

 
 
(b)         If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Term Obligations, and the Term
Agent or any of the Term Secured Parties shall seek to provide any Borrower or
any Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting Term Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) with such financing to be secured by all or any
portion of the Term Priority Collateral (including assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Term Priority Collateral) (each, a
“Term DIP Financing”), then the ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that it will raise no objection and will not support any
objection to such Term DIP Financing or use of cash collateral or to the Liens
securing the same on any basis, including, without limitation, on the grounds of
a failure to provide “adequate protection” for the Liens of the ABL Agent
securing the ABL Obligations on the Term Priority Collateral (and will not
request any adequate protection with respect to its Lien on the Term Priority
Collateral solely as a result of such Term DIP Financing or use of cash
collateral that is Term Priority Collateral except as otherwise provided for in
Section 6.3 below) and will not propose, offer or support any
debtor-in-possession financing that would compete with such Term DIP Financing
(it being understood that any DIP Financing proposed under Section 6.1(a) hereof
shall not be deemed in competition with such Term DIP Financing); provided that
(i) the ABL Agent retains its Lien on the Term Priority Collateral to secure the
ABL Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the any Debtor Relief Laws), subject to the terms
hereof, to the Liens in favor of the Term Secured Parties on the Term Priority
Collateral existing prior to the commencement of such Insolvency Proceeding, to
any adequate protection Liens on the Term Priority Collateral granted in favor
of the Term Obligations, any “carve out” from the Term Priority Collateral for
fees and expenses of professionals retained by the debtors and creditors
committee and the United States Trustee, as agreed to by the Term Agent, and to
the senior priority of the Term DIP Financing on the Term Priority Collateral
and (ii) unless it shall otherwise consent, the ABL Agent shall retain its Lien
on the ABL Priority Collateral with the same priority as existed prior to the
commencement of the case under the subject Debtor Relief Laws and any Lien of
the Term Agent (or other provider of Term DIP Financing) on the ABL Priority
Collateral securing such Term DIP Financing is junior and subordinate to the
Lien of the ABL Agent on the ABL Priority Collateral, (iii) all Liens on Term
Priority Collateral securing any such Term DIP Financing shall be senior to or
on a parity with the Liens of the Term Agent and the Term Secured Parties
securing the Term Obligations on Term Priority Collateral and (iv) the foregoing
provisions of this Section 6.1(b) shall not prevent the ABL Agent and the ABL
Secured Parties from objecting to any provision in any Term DIP Financing
relating to any provision or content of a plan of reorganization or other plan
of similar effect under any Debtor Relief Laws.
 
 
39

--------------------------------------------------------------------------------

 
 
(c)         All Liens granted to the ABL Agent or the Term Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement. For clarity, the ABL Agent and
the ABL Secured Parties shall not seek to “prime” the Lien of the Term Agent and
the Term Secured Parties on the Term Priority Collateral and the Term Agent and
the Term Secured Parties shall not seek to “prime” the Lien of the ABL Agent and
the ABL Secured Parties on the ABL Priority Collateral.
 
Section 6.2   Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Agent’s express written consent.  Until the Discharge of Term
Obligations has occurred, the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without the Term Agent’s express written consent.  In addition,
neither the Term Agent nor the ABL Agent shall seek any relief from the
automatic stay with respect to any Collateral without providing three (3) days’
prior written notice to the other (or such shorter period as both the ABL Agent
and the Term Agent may agree) or unless the ABL Agent or Term Agent, as
applicable, makes a good faith determination that either (A) the ABL Priority
Collateral or the Term Priority Collateral, as applicable, will decline speedily
in value or (B) the failure to take any action will have a reasonable likelihood
of endangering the ABL Agent’s or the Term Agent’s ability to realize upon its
Collateral.
 
Section 6.3   No Contest; Adequate Protection.  (a)         The Term Agent, on
behalf of itself and the Term Secured Parties, agrees that, prior to the
Discharge of ABL Obligations, none of them shall seek or accept any form of
adequate protection under any or all of §361, §362, §363 or §364 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws)
with respect to the ABL Priority Collateral, except as set forth in this Section
6.3 or as may otherwise be consented to in writing by the ABL Agent in its sole
and absolute discretion. The Term Agent, on behalf of itself and the Term
Secured Parties, agrees that, prior to the Discharge of ABL Obligations, none of
them shall contest (or support any other Person contesting) (i) any request by
the ABL Agent or any ABL Secured Party for adequate protection of its interest
in the Collateral (unless the adequate protection sought is in the form of a
cash payment, periodic cash payments or otherwise and in each case such payments
are made from the proceeds of the Term Priority Collateral or unless agreed to
by the Term Agent, from a Term DIP Financing) or is in contravention of Section
6.1(b) or Section 6.3(c)), (ii) subject to Section 6.1(a) above,  any proposed
provision of ABL DIP Financing by the ABL Agent and the ABL Secured Parties (or
any other Person proposing to provide ABL DIP Financing with the consent of the
ABL Agent) or (iii) any objection by the ABL Agent or any ABL Secured Party to
any motion, relief, action, or proceeding based on a claim by the ABL Agent or
any ABL Secured Party that its interests in the Collateral (unless in
contravention of Section 6.1(b)) are not adequately protected (or any other
similar request under any law applicable to an Insolvency Proceeding), so long
as any Liens granted to the ABL Agent as adequate protection of its interests
are subject to this Agreement.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)         The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, prior to the Discharge of Term Obligations, none of them shall seek
or accept any form of adequate protection under any or all of §361, §362, §363
or §364 of the Bankruptcy Code (or any similar provision of any foreign Debtor
Relief Laws) with respect to the Term Priority Collateral, except as set forth
in this Section 6.3 or as may otherwise be consented to in writing by the Term
Agent in its sole and absolute discretion. The ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that, prior to the Discharge of Term
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request by the Term Agent or any Term Secured Party for adequate
protection of its interest in the Collateral (unless the adequate protection is
sought in the form of a cash payment, periodic cash payments or otherwise and in
each case, such payments are made from the proceeds of the ABL Priority
Collateral or, unless agreed by the ABL Agent, from ABL DIP Financing or is in
contravention of Sections 6.1(a) or 6.3(c)), (ii) subject to Section 6.1(b)
above, any proposed provision of Term DIP Financing by the Term Agent and the
Term Secured Parties (or any other Person proposing to provide Term DIP
Financing with the consent of the Term Agent)  or (iii) any objection by the
Term Agent or any Term Secured Party to any motion, relief, action or proceeding
based on a claim by the Term Agent or any Term Secured Party that its interests
in the Collateral (unless in contravention of Section 6.1(a) above) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the Term Agent as
adequate protection of its interests are subject to this Agreement.
 
(c)         Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:
 
(i)           if the ABL Secured Parties (or any subset thereof) are granted
adequate protection with respect to the ABL Priority Collateral in the form of
additional or replacement collateral (even if such collateral is not of a type
which would otherwise have constituted ABL Priority Collateral) and/or a
superpriority claim, then the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that the Term Agent, on behalf of itself or any of the Term
Secured Parties, may seek or request (and the ABL Secured Parties will not
oppose such request unless in contravention of Section 6.1(a)) adequate
protection with respect to its interests in such Collateral in the form of a
Lien on the same additional or replacement collateral, which Lien on any such
Collateral that would otherwise constitute ABL Priority Collateral will be
subordinated to the Liens securing the ABL Obligations on the same basis as the
other Liens of the Term Agent on ABL Priority Collateral or a superpriority
claim junior in all respects to such superpriority claim granted to the ABL
Secured Parties;
 
(ii)           if the Term Secured Parties (or any subset thereof) are granted
adequate protection with respect to the Term Priority Collateral in the form of
additional or replacement collateral (even if such collateral is not of a type
which would otherwise have constituted Term Priority Collateral) and/or a
superpriority claim, then the Term Agent, on behalf of itself and the Term
Secured Parties, agrees that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, may seek or request (and the Term Secured Parties will not
oppose such request unless in contravention of Section 6.1(b)) adequate
protection with respect to its interests in such Collateral in the form of a
Lien on the same additional or replacement collateral, which Lien on any such
Collateral that would otherwise constitute Term Priority Collateral will be
subordinated to the Liens securing the Term Obligations on the same basis as the
other Liens of the ABL Agent on Term Priority Collateral or a superpriority
claim junior in all respects to such superpriority claim granted to the Term
Secured Parties; and
 
 
41

--------------------------------------------------------------------------------

 
 
           (iii)           Except as otherwise expressly set forth in Section
6.1 or in connection with the exercise of remedies with respect to the ABL
Priority Collateral, nothing herein shall limit the rights of the Term Agent or
the Term Secured Parties from seeking adequate protection with respect to their
rights in the Term Priority Collateral in any Insolvency Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments
superpriority administrative claim, or otherwise), and the ABL Agent and the ABL
Secured Parties agree not to object thereto. Except as otherwise expressly set
forth in Section 6.1 or in connection with the exercise of remedies with respect
to the Term Priority Collateral, nothing herein shall limit the rights of the
ABL Agent or the ABL Secured Parties from seeking adequate protection with
respect to their rights in the ABL Priority Collateral in any Insolvency
Proceeding (including adequate protection in the form of a cash payment,
periodic cash payments, superpriority administrative claim, or otherwise), and
the Term Agent and the Term Secured Parties agree not to object thereto.
 
Section 6.4   Asset Sales.  The Term Agent agrees, on behalf of itself and the
Term Secured Parties, that it will not oppose any sale consented to by the ABL
Agent of any ABL Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as the Liens of the
Parties attach to the proceeds of such sale consistent with the Lien Priority on
the assets sold and such proceeds are otherwise applied in accordance with this
Agreement. The ABL Agent agrees, on behalf of itself and the ABL Secured
Parties, that it will not oppose any sale consented to by the Term Agent of any
Term Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any similar provision under the law applicable to any Insolvency Proceeding or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) so long as the Liens of the Parties attach to the
proceeds of such sale consistent with the Lien Priority on the assets sold and
such proceeds are otherwise applied in accordance with this Agreement. If such
sale of Collateral includes both ABL Priority Collateral and Term Priority
Collateral and the Parties are unable after negotiating in good faith to agree
on the allocation of the purchase price between the ABL Priority Collateral and
Term Priority Collateral, either Party may apply to the court in such Insolvency
Proceeding to make a determination of such allocation, and the court’s
determination shall be binding upon the Parties.
 
Section 6.5   Separate Grants of Security and Separate Classification.  Each
Term Secured Party and each ABL Secured Party acknowledges and agrees that (i)
the grants of Liens pursuant to the ABL Collateral Documents and the Term
Collateral Documents constitute two separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Collateral,
the Term Obligations are fundamentally different from the ABL Obligations and
must be separately classified in any plan of reorganization (or other plan of
similar effect under any Debtor Relief Laws) proposed, confirmed or adopted in
an Insolvency Proceeding.  To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the Term Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
secured claims), then the ABL Secured Parties and the Term Secured Parties
hereby acknowledge and agree that all distributions from the Collateral shall be
made as if there were separate classes of ABL Obligation claims and Term
Obligation claims against the Loan Parties, with the effect being that, to the
extent that the aggregate value (as applicable) of the ABL Priority Collateral
or Term Priority Collateral is sufficient (for this purpose ignoring all claims
held by the other Secured Parties), the ABL Secured Parties or the Term Secured
Parties, respectively, shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees and
expenses that is available from the applicable pool of Priority Collateral for
each of the ABL Secured Parties and the Term Secured Parties, respectively,
(whether or not allowed or allowable in any such Insolvency Proceeding) before
any distribution is made from such pool of Priority Collateral in respect of the
claims held by the other Secured Parties from such Priority Collateral, with the
other Secured Parties hereby acknowledging and agreeing to turn over to the
respective other Secured Parties amounts otherwise received or receivable by
them from such pool of Priority Collateral to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries of such Secured Parties.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 6.6   Enforceability.  The provisions of this Agreement are intended to
be and shall be enforceable as a “subordination agreement” under Section 510(a)
of the Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws).
 
Section 6.7   ABL Obligations Unconditional.  All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Agent hereunder,
shall, except as otherwise specifically provided herein, remain in full force
and effect irrespective of:
 
(i)           any lack of validity or enforceability of any ABL Document;
 
(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the ABL Obligations, or any Refinancing of
any ABL Document (but solely to the extent permitted pursuant to Section 5.2
above);
 
(iii)           any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Collateral or any other collateral, or any release,
Refinancing, or waiver of all or any portion of the ABL Obligations or any
guarantee or guaranty thereof; or
 
(iv)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the ABL
Obligations (other than the Discharge of ABL Obligations), or of any of the Term
Agent or any Loan Party, to the extent applicable, in respect of this Agreement.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 6.8                      Term Obligations Unconditional.  All rights of
the Term Agent hereunder, all agreements and obligations of the ABL Agent
hereunder, shall, except as otherwise specifically provided herein, remain in
full force and effect irrespective of:
 
(i)           any lack of validity or enforceability of any Term Document;
 
(ii)           any change in the time, place or manner of payment of, or in any
other Term of, all or any portion of the Term Obligations, or any Refinancing of
any Term Document (but solely to the extent permitted pursuant to Section 5.2
above);
 
(iii)           any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Collateral, or any other collateral, or any
release, Refinancing or waiver of all or any portion of the Term Obligations or
any guarantee or guaranty thereof; or
 
(iv)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Term
Obligations (other than the Discharge of Term Obligations), or of any of the ABL
Agent or any Loan Party, to the extent applicable, in respect of this Agreement.
 
Section 6.9                      Certain Waivers. Each of the Term Agent, on
behalf of the Term Secured Parties, and the ABL Agent, on behalf of the ABL
Secured Parties, agrees that (a) it shall not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code, or any similar provision of any foreign
Debtor Relief Laws, senior to or on a parity with the Liens securing the ABL
Obligations or Term Obligations, as applicable, of the other Secured Parties for
costs or expenses of preserving or disposing of such other Secured Parties’ pool
of Priority Collateral and (b) waives any claim it may hereafter have against
the other Secured Party arising out of the election by such Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code, or any similar
provision of any foreign Debtor Relief Laws, with respect to such other Secured
Party’s pool of Priority Collateral.
 
Section 6.10                      Reorganization Securities. If, in any
Insolvency Proceeding debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed pursuant to a
plan of reorganization or similar dispositive plan, both on account of ABL
Obligations and on account of Term Obligations, then, to the extent the debt
obligations distributed on account of the ABL Obligations and on account of the
Term Obligations are secured by Liens upon property that would constitute ABL
Priority Collateral or Term Priority Collateral under the terms of this
Agreement, the provisions of this Agreement will survive the distribution of
such debt obligations pursuant to such plan and will apply with like effect to
the debt obligations so distributed, to the Liens securing such debt
obligations, and the distribution of Proceeds thereof.
 
Section 6.11                      Post-Petition Interest. (a)   Neither the Term
Agent nor any Term Secured Party shall oppose or seek to challenge any claim by
the ABL Agent or any ABL Secured Party for allowance in any Insolvency
Proceeding of ABL Obligations consisting of post-petition interest, fees or
expenses to the extent of the value of the Lien on the ABL Priority Collateral
securing any ABL Secured Party’s claim, without regard to the existence of the
Lien of the Term Agent on behalf of the Term Secured Parties on the ABL Priority
Collateral.
 
 
44

--------------------------------------------------------------------------------

 
 
(b)           Neither the ABL Agent nor any other ABL Secured Party shall oppose
or seek to challenge any claim by the Term Agent or any Term Secured Party for
allowance in any Insolvency Proceeding of Term Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
on the Term Priority Collateral securing any Term Secured Party’s claim, without
regard to the existence of the Lien of the ABL Agent on behalf of the ABL
Secured Party on the Term Priority Collateral.
 
ARTICLE 7
MISCELLANEOUS
 
Section 7.1                      Rights of Subrogation.  The Term Agent, for and
on behalf of itself and the Term Secured Parties, agrees that no payment to the
ABL Agent or any ABL Secured Party pursuant to the provisions of this Agreement
shall entitle the Term Agent or any Term Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of ABL Obligations shall have
occurred.  Thereafter, the ABL Agent agrees to execute such documents,
agreements, and instruments as the Term Agent or any Term Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the ABL Obligations resulting from payments to the ABL Agent by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by the ABL Agent are
paid by such Person upon request for payment thereof.  The ABL Agent, for and on
behalf of itself and the ABL Secured Parties, agrees that no payment to the Term
Agent or any Term Secured Party pursuant to the provisions of this Agreement
shall entitle the ABL Agent or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Obligations shall
have occurred.  Thereafter, the Term Agent agrees to execute such documents,
agreements, and instruments as the ABL Agent or any ABL Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Term Obligations resulting from payments to the Term Agent by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by the Term Agent are
paid by such Person upon request for payment thereof.
 
Section 7.2                      Further Assurances.  The Parties will, at their
own expense and at any time and from time to time, promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or desirable, or that either Party may reasonably request, in order to
protect any right or interest granted or purported to be granted hereby or to
enable the ABL Agent or the Term Agent to exercise and enforce its respective
rights and remedies hereunder; provided, however, that no Party shall be
required to pay over any payment or distribution, execute any instruments or
documents, or take any other action referred to in this Section 7.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this Section
7.2.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 7.3                      Representations.  The Term Agent represents and
warrants to the ABL Agent that it has the requisite power and authority under
the Term Documents to enter into, execute, deliver, and carry out the terms of
this Agreement on behalf of itself and the Term Secured Parties and that this
Agreement shall be binding obligations of the Term Agent and the Term Secured
Parties, enforceable against the Term Agent and the Term Secured Parties in
accordance with its terms.  The ABL Agent represents and warrants to the Term
Agent that it has the requisite power and authority under the ABL Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the ABL Secured Parties and that this Agreement shall be
binding obligations of the ABL Agent and the ABL Secured Parties, enforceable
against the ABL Agent and the ABL Secured Parties in accordance with its terms.
 
Section 7.4                      Amendments.  No amendment or waiver of any
provision of this Agreement nor consent to any departure by any Party hereto
shall be effective unless it is in a written agreement executed by the Term
Agent and the ABL Agent and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
 
To the extent requested by the Borrower, the ABL Agent and the Term Agent shall
enter into a supplemental agreement (which may take the form of an amendment or
an amendment and restatement of this Agreement), without the consent of any
other ABL Secured Party or other Term Secured Party, if such a supplemental
agreement is determined by the Term Agent and the ABL Agent to be necessary or
appropriate (i) to facilitate having additional indebtedness of any of the Loan
Parties become ABL Obligations or Term Obligations, as the case may be, under
this Agreement, (ii) to effectuate the subordination of (A) Liens on the Term
Priority Collateral securing the ABL Obligations to Liens securing any Permitted
Pari Passu Debt which constitute Term Obligations  and (B) Liens on the ABL
Priority Collateral securing the Term Obligations to Liens securing any
Permitted Pari Passu Debt which constitute ABL Obligations, or (iii) to
facilitate having additional indebtedness of the Loan Parties secured by a lien
that is junior in priority to the lien securing the ABL Obligations and the Term
Obligations (the “Additional Junior Obligations”) (the indebtedness or other
obligations described in clauses (i), (ii) and (iii), “Additional Debt”), which
supplemental agreement shall specify whether such Additional Debt constitutes
ABL Obligations, Term Obligations or Additional Junior Obligations and may
include a joinder adding the applicable representative of such Additional Debt
as a party hereto; provided that such Additional Debt is permitted to be
incurred under any ABL Credit Agreement and any Term Loan Agreement then in
effect in accordance with the terms thereof and the Borrower shall have
delivered an officer’s certificate to the ABL Agent and the Term Agent
certifying the same. Each of the ABL Agent and the Term Agent may rely
conclusively, and shall be fully protected in so relying, on any such officer’s
certificate and shall have no liability to any Loan Party, Secured Party or any
other Person as a result of such determination.
 
Notwithstanding the foregoing, no Loan Party shall have any right to consent to
or approve any amendment, modification or waiver of any provision of this
Agreement except to the extent its rights, interests, liabilities or privileges
are directly and adversely affected or any additional duties or obligations are
imposed on it.  In connection with any Refinancing of the Term Obligations or
the ABL Obligations pursuant to Section 5.2(c), this Agreement may be amended or
amended and restated at the request and sole expense of the Loan Parties, and
without the consent of the Term Agent or the ABL Agent, as applicable, to (i)
add parties (or any authorized agent or trustee therefor) providing any such
Refinancing, (ii) establish that Liens on any Term Priority Collateral securing
such Refinanced Indebtedness shall have the same priority as the Liens on any
Term Priority Collateral securing the Indebtedness being Refinanced and (iii)
establish that the Liens on any ABL Priority Collateral securing such Refinanced
Indebtedness shall have the same priority as the Liens on any ABL Priority
Collateral securing the Indebtedness being Refinanced.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 7.5                      Addresses for Notices.  Unless otherwise
specifically provided herein, any notice or other communication herein required
or permitted to be given shall be in writing and may be personally served,
telecopied, emailed or sent by overnight express courier service or United
States mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of an email or a telecopy or three (3) days
after deposit in the United States mail (certified, with postage prepaid and
properly addressed).  For the purposes hereof, the addresses of the Parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below or, as to each Party, at such other address
as may be designated by such Party in a written notice to all of the other
Parties.
 
ABL Agent:
Bank of America, N.A.
 
100 Federal Street
 
Boston, Massachusetts 02110
 
Attention: Stephen J. Garvin
   
With a copy to:
   
Riemer & Braunstein, LLP
 
Three Center Plaza
 
Boston, MA 02108
 
Attention: David S. Berman, Esquire
 
Fax: (617) 880-3456
 
Term Agent:
Bank of America, N.A.
 
One Independence Center
 
101 N Tryon St
 
Mail Code: NC1-001-05-46
 
Charlotte, NC 28255-0001
 
Attention: Jennifer Thayer
 
Fax: 704-409-0486
   
With a copy to:
   
Davis Polk & Wardwell LLP
 
450 Lexington Avenue
 
New York, New York 10017
 
Attention: Jason Kyrwood, Esquire
 
Fax: (212) 701 5653



 
47

--------------------------------------------------------------------------------

 
 
Section 7.6                      No Waiver; Remedies. No failure on the part of
any Party to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
Section 7.7                      Continuing Agreement, Transfer of Secured
Obligations.  This Agreement is a continuing agreement and shall (a) remain in
full force and effect until the earlier of the date upon which the Discharge of
ABL Obligations shall have occurred or the date upon which the Discharge of Term
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns.  Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Agreement or any
Collateral.  All references to any Loan Party shall include any Loan Party as
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.  Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Secured Party, the Term Agent, or any Term Secured
Party may assign or otherwise transfer all or any portion of the ABL Obligations
or the Term Obligations, as applicable, to any other Person and such other
Person shall thereupon become vested with all the rights and obligations in
respect thereof granted to the ABL Agent, the Term Agent, any ABL Secured Party,
or any Term Secured Party, as the case may be, herein or otherwise.  The ABL
Secured Parties and the Term Secured Parties may continue, at any time and
without notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide Indebtedness to, or for the benefit of,
any Loan Party on the faith hereof.
 
Section 7.8                      Governing Law; Entire Agreement. The validity,
performance, and enforcement of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  This Agreement
constitutes the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.
 
Section 7.9                      Counterparts.  This Agreement may be executed
in any number of counterparts, and it is not necessary that the signatures of
all Parties be contained on any one counterpart hereof, each counterpart will be
deemed to be an original, and all together shall constitute one and the same
document. Delivery of an executed signature page to this Agreement by facsimile
or other electronic transmission (in .pdf or similar format) shall be as
effective as delivery of a manually signed counterpart of this Agreement.
 
Section 7.10                      No Third Party Beneficiaries. This Agreement
is solely for the benefit of the ABL Agent, ABL Secured Parties, Term Agent and
Term Secured Parties.  No other Person (including any Borrower, any Guarantor or
any Affiliate of any Borrower or any Guarantor, or any Subsidiary of any
Borrower or any Guarantor) shall be deemed to be a third party beneficiary of
this Agreement, except for the rights granted the Borrower and Guarantors under
Section 7.4 and the provisions of Section 2.4(b) and 6.1.
 
 
48

--------------------------------------------------------------------------------

 
 
Section 7.11                      Headings. The headings of the articles and
sections of this Agreement are inserted for purposes of convenience only and
shall not be construed to affect the meaning or construction of any of the
provisions hereof.
 
Section 7.12                      Severability.  If any of the provisions in
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement and shall not invalidate the Lien
Priority or the application of Proceeds and other priorities set forth in this
Agreement.
 
Section 7.13                      Attorneys’ Fees.  The Parties agree that if
any dispute, arbitration, litigation, or other proceeding is brought with
respect to the enforcement of this Agreement or any provision hereof, the
prevailing party in such dispute, arbitration, litigation, or other proceeding
shall be entitled to recover its reasonable attorneys’ fees and all other costs
and expenses incurred in the enforcement of this Agreement, irrespective of
whether suit is brought.
 
Section 7.14                      VENUE; JURY TRIAL WAIVER.
 
(a)         EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY OR ANY TERM SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY
TERM DOCUMENTS, OR ANY ABL DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(b)         EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.
 
 
49

--------------------------------------------------------------------------------

 
 
(c)         EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HERETO REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT
 
(d)         EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
 
Section 7.15                      Intercreditor Agreement.  This Agreement is
the “Intercreditor Agreement” referred to in the ABL Credit Agreement and the
“ABL Intercreditor Agreement” referred to in the Term Loan Agreement.  Nothing
in this Agreement shall be deemed to subordinate the obligations due to (i) any
ABL Secured Party to the obligations due to any Term Secured Party or (ii) any
Term Secured Party to the obligations due to any ABL Secured Party (in each
case, whether before or after the occurrence of an Insolvency Proceeding), it
being the intent of the Parties that this Agreement shall effectuate a
subordination of Liens but not a subordination of Indebtedness.
 
Section 7.16                      No Warranties or Liability.  The Term Agent
and the ABL Agent acknowledge and agree that neither has made any representation
or warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other ABL Document or any Term
Document.  Except as otherwise provided in this Agreement, the Term Agent and
the ABL Agent will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.
 
Section 7.17                      Conflicts.  In the event of any conflict
between the provisions of this Agreement and the provisions of any ABL Document
or any Term Document, as between the ABL Secured Parties and the Term Secured
Parties, the provisions of this Agreement shall govern.
 
Section 7.18                      Costs and Expenses.
 
 
50

--------------------------------------------------------------------------------

 
 
All costs and expenses incurred by the Term Agent and the ABL Agent, including,
without limitation pursuant to Sections 4.1(b) and 4.1(c) hereunder shall be
reimbursed by the Borrowers and the other Loan Parties as provided in, and
subject to the limitations of, the ABL Credit Agreement and the Term Loan
Agreement or any similar provision in any instrument, document or agreement
evidencing any Additional Debt.
 
Section 7.20                      Information Concerning Financial Condition of
the Loan Parties. (a)           Each of the Term Agent and the ABL Agent hereby
assumes responsibility for keeping itself informed of the financial condition of
the Loan Parties and all other circumstances bearing upon the risk of
non-payment of the ABL Obligations or the Term Obligations.  The Term Agent and
the ABL Agent hereby agree that no Party shall have any duty to advise any other
Party of information known to it regarding such condition or any such
circumstances.  In the event the Term Agent or the ABL Agent, in their sole
discretion, undertakes at any time or from time to time to provide any
information to any other Party to this Agreement, (a) they shall be under no
obligation (i) to provide any such information to such other Party or any other
Party on any subsequent occasion, (ii) to undertake any investigation not a part
of its regular business routine, or (iii) to disclose any other information, (b)
they make no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the Party receiving such information hereby agrees to hold the providing
Party harmless from any action the receiving Party may take or conclusion the
receiving Party may reach or draw from any such information, as well as from and
against any and all losses, claims, damages, liabilities, and expenses to which
such receiving Party may become subject arising out of or in connection with the
use of such information.
 
(b)         The Loan Parties agree that any information provided to the ABL
Agent, the Term Agent, any ABL Secured Party or any Term Secured Party may be
shared by such Person with any ABL Secured Party, any Term Secured Party, the
ABL Agent or the Term Agent notwithstanding a request or demand by such Loan
Party that such information be kept confidential; provided that such information
shall otherwise be subject to the respective confidentiality provisions in the
ABL Credit Agreement and the Term Loan Agreement, as applicable. The foregoing
shall not limit the right of the Loan Parties, in any instance, to direct any
Party to maintain the confidentiality of any specific information and to not
share such information with the other Party hereto.
 
(c)         In the event that the ABL Agent shall, in the exercise of its rights
under the ABL Collateral Documents or otherwise, receive possession or control
of any books and records of any Term Loan Party which contain information
identifying or pertaining to the Term Priority Collateral, the ABL Agent shall,
upon request from the Term Agent and as promptly as practicable thereafter,
either make available to the Term Agent such books and records for inspection
and duplication or provide to the Term Agent copies thereof.  In the event that
the Term Agent shall, in the exercise of its rights under the Term Collateral
Documents or otherwise, receive possession or control of any books and records
of any ABL Credit Party which contain information identifying or pertaining to
any of the ABL Priority Collateral, the Term Agent shall, upon request from the
ABL Agent and as promptly as practicable thereafter, either make available to
the ABL Agent such books and records for inspection and duplication or provide
the ABL Agent copies thereof.
 
 
51

--------------------------------------------------------------------------------

 
 
Section 7.21                      Concerning the Agents.
 
The agreements set forth herein by each Agent are made in its capacity as
administrative agent and collateral agent under the ABL Documents and the Term
Documents, as applicable, and not in its individual capacity.  The Agents shall
not have any duties, obligations, or responsibilities under this Agreement
except as expressly set forth herein, and shall have the benefit of all rights,
privileges, immunities and protections contained in the ABL Documents and Term
Documents, respectively, in the acceptance, execution, delivery and performance
of this Agreement as though fully set forth herein.
 
 [SIGNATURE PAGES FOLLOW]
 
 
52

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Agent, for and on behalf of itself and the Term
Secured Parties, have caused this Agreement to be duly executed and delivered as
of the date first above written.
 
 

  BANK OF AMERICA, N.A., in its capacity as an ABL Agent                     By:
        Name:       Title:                     BANK OF AMERICA, N.A , in its
capacity as the Term Agent                     By:         Name:       Title:  

 
 
Signature Page to Intercreditor Agreement
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agent, the ABL Secured Parties, the Term Agent and the Term
Secured Parties and will not do any act or perform any obligation which is not
in accordance with the agreements set forth in this Agreement as in effect on
the date hereof (and, to the extent the Borrowers and Guarantors receive a copy
of any amendment hereto, as amended and in effect from time to time). Each
Borrower and each Guarantor further acknowledges and agrees that, except as
provided in Section 7.10, it is not an intended beneficiary or third party
beneficiary under this Agreement and (i) as between the ABL Secured Parties and
the ABL Loan Parties, the ABL Documents remain in full force and effect as
written and are in no way modified hereby, and (ii) as between the Term Secured
Parties, the Term Loan Parties, the Term Documents remain in full force and
effect as written and are in no way modified hereby.
 
Without limiting the foregoing or limiting or prejudicing any rights or remedies
the Borrowers and the other Loan Parties may have, the Borrowers and the other
Loan Parties consent to the rights granted to the ABL Secured Parties, and the
performance by the Term Agent of the obligations, set forth in Section 3.6 of
this Agreement.
 
 
Acknowledgement – Intercreditor Agreement
 
 

--------------------------------------------------------------------------------

 
 

  PIER 1 IMPORTS (U.S.), INC., as Borrower                
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Executive Vice President and CFO
 

             
PIER 1 IMPORTS, INC., as a Guarantor
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Senior Executive Vice President, CFO and Treasurer
 

       
PIER 1 ASSETS, INC., as a Guarantor
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Senior Executive Vice President, CFO and Treasurer
 

 
 
Acknowledgement – Intercreditor Agreement
 
 

--------------------------------------------------------------------------------

 
 

  PIER 1 LICENSING, INC., as a Guarantor                
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Senior Executive Vice President and CFO
 

             
PIER 1 HOLDINGS, INC., as a Guarantor
               
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Senior Executive Vice President and CFO
 

       
PIER 1 SERVICES COMPANY, as a Guarantor
          By:  Pier 1 Holdings, Inc., Managing Trustee           
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Senior Executive Vice President and CFO
             

 
PIER 1 VALUE SERVICES, LLC, as a Guarantor
          By:  Pier 1 Imports (U.S.), Inc., its sole member and manager        
 
By:____________________________________
   
Name: Charles H. Turner
   
Title:  Senior Executive Vice President and CFO

 
 
Acknowledgement – Intercreditor Agreement

 
 

--------------------------------------------------------------------------------

 


EXHIBIT I-1
 
[FORM OF] NON-BANK CERTIFICATE
(For Foreign Lenders That Are Not Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)


Reference is made to that certain Term Loan Credit Agreement, dated as of April
30, 2014 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Pier 1
Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports (U.S.), Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.  _______________________ (the
“Foreign Lender”) is providing this certificate pursuant to Section 3.01(b) of
the Credit Agreement.


The Foreign Lender hereby represents and warrants that:


1.           The Foreign Lender is the sole record and beneficial owner of the
Loans (as well as any notes evidencing such Loans) in respect of which it is
providing this certificate.


2.           The Foreign Lender is not a “bank” for purposes of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”).


3.           The Foreign Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code.


4.           The Foreign Lender is not a controlled foreign corporation related
to the Borrower within the meaning of Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or an applicable
successor form). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Signature Page Follows]
 
 
Form of Non-Bank Certificate
 
I-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.
 
 

  [NAME OF FOREIGN LENDER]                     By:         Name:       Title:

 
 
Form of Non-Bank Certificate
 
I-2

--------------------------------------------------------------------------------

 
 
EXHIBIT I-2
 
[FORM OF] NON-BANK CERTIFICATE
(For Foreign Lenders That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)


Reference is made to that certain Term Loan Credit Agreement, dated as of April
30, 2014 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Pier 1
Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports (U.S.), Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.  _______________________ (the
“Foreign Lender”) is providing this certificate pursuant to Section 3.01(b) of
the Credit Agreement.


The Foreign Lender hereby represents and warrants that:


1.           The Foreign Lender is the sole record owner of the Loans (as well
as any notes evidencing such Loans) in respect of which it is providing this
certificate.


2.           The Foreign Lender’s direct or indirect partners/members are the
sole beneficial owners of the Loans (as well as any notes evidencing such
Loans).


3.           Neither the Foreign Lender nor any of its direct or indirect
partners/ members is a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”).


4.           None of the Foreign Lender’s direct or indirect partners/members is
a 10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code.


5.           None of the Foreign Lender’s direct or indirect partners/members is
a controlled foreign corporation related to the Borrower within the meaning of
Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or an applicable successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN (or an applicable successor form) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
 
Form of Non-Bank Certificate
 
I-3

--------------------------------------------------------------------------------

 
 
[Signature Page Follows]
 
 
Form of Non-Bank Certificate
 
I-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.
 
 

  [NAME OF FOREIGN LENDER]                     By:         Name:       Title:

 
 
Form of Non-Bank Certificate
 
I-5

--------------------------------------------------------------------------------

 
 
EXHIBIT I-3
 
[FORM OF] NON-BANK CERTIFICATE
(For Foreign Participants That Are Not Partnerships or Pass-Thru Entities For
U.S. Federal Income Tax Purposes)


Reference is made to that certain Term Loan Credit Agreement, dated as of April
30, 2014 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Pier 1
Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports (U.S.), Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.  _______________________ (the
“Foreign Participant”) is providing this certificate pursuant to Section 3.01(b)
and Section 10.07(d) of the Credit Agreement.


The Foreign Participant hereby represents and warrants that:


1.           The Foreign Participant is the sole record and beneficial owner of
the participation in respect of which it is providing this certificate.


2.           The Foreign Participant is not a “bank” for purposes of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”).


3.           The Foreign Participant is not a 10-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code.


4.           The Foreign Participant is not a controlled foreign corporation
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or an applicable successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Signature Page Follows]
 
 
Form of Non-Bank Certificate
 
I-6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.
 
 

  [NAME OF FOREIGN PARTICIPANT]                     By:         Name:      
Title:

 
 
Form of Non-Bank Certificate
 
I-7

--------------------------------------------------------------------------------

 
 
EXHIBIT I-4
 
[FORM OF] NON-BANK CERTIFICATE
(For Foreign Participants That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)


Reference is made to that certain Term Loan Credit Agreement, dated as of April
30, 2014 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Pier 1
Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports (U.S.), Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.  _______________________ (the
“Foreign Participant”) is providing this certificate pursuant to Section 3.01(b)
and Section 10.07(d) of the Credit Agreement.


The Foreign Participant hereby represents and warrants that:


1.           The Foreign Participant is the sole record owner of the
participation in respect of which it is providing this certificate.


2.           The Foreign Participant’s direct or indirect partners/members are
the sole beneficial owners of the participation.


3.           With respect to such participation, neither the Foreign Participant
nor any of its direct or indirect partners/members is a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).


4.           None of the Foreign Participant’s direct or indirect
partners/members is a 10-percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code.


5.           None of the Foreign Participant’s direct or indirect
partners/members is a controlled foreign corporation related to the Borrower
within the meaning of Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or an
applicable successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or an applicable successor form) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


[Signature Page Follows]
 
 
Form of Non-Bank Certificate
 
I-8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.
 
 

  [NAME OF FOREIGN PARTICIPANT]                     By:         Name:      
Title:

 
 
Form of Non-Bank Certificate
 
I-9

--------------------------------------------------------------------------------

 
 
EXHIBIT J


FORM OF INTERCOMPANY SUBORDINATION AGREEMENT


Section 1.  Agreement to Subordinate.[INSERT NAME OF OBLIGOR]1’s (the “Company”)
obligations in respect of Indebtedness (the “Subordinated Obligations”)
to[INSERT NAME OF LENDER]2 (the “Subordinated Lender”) under any agreements with
respect thereto (the “Subordinated Debt Documents”) are subordinated in right of
payment, to the extent and in the manner provided in this Intercompany
Subordination Agreement (this “Agreement”), to the prior payment of all Senior
Debt.  “Senior Debt” means the Obligations (as defined in the Term Loan Credit
Agreement, dated as of April 30, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Pier 1 Imports (U.S.), Inc., a Delaware corporation (the
“Borrower”), Pier 1 Imports, Inc., a Delaware corporation, as parent, the
lenders that are party thereto from time to time (the “Lenders”) and Bank of
America, N.A., as administrative agent and collateral agent (in such capacities,
the “Administrative Agent”), and “Senior Lender” means each holder from time to
time of the Senior Debt.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. The
subordination provisions of this Agreement are for the benefit of and
enforceable by the Senior Lenders or its designated representatives.
 
Section 2.  Liquidation, Dissolution, Bankruptcy.  Upon any payment or
distribution of the assets of the Company to creditors upon a total or partial
liquidation or a total or partial dissolution of the Company or in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to the
Company or its property:
 
(1)         the Senior Lenders are entitled to receive payment in full of all
Senior Debt, including all interest accrued or accruing on the Senior Debt after
the commencement of any bankruptcy, insolvency or reorganization or similar case
or proceeding at the contract rate (including, without limitation, any contract
rate applicable upon default) specified in the Credit Agreement, whether or not
the claim for the interest is allowed or allowable as a claim in the case or
proceeding with respect to the Senior Debt (“payment in full”) before the
Subordinated Lender will be entitled to receive any payment of principal of or
interest on the Subordinated Obligations; and
 
(2)         until the payment in full of the Senior Debt, any payment or
distribution to which the Subordinated Lender would be entitled but for these
subordination provisions shall instead be made to the Senior Lenders as their
interests may appear.
 
Section 3. Default or Event of Default on Senior Debt.  Except with the written
consent of, or upon demand by, the Senior Lenders, the Company shall not pay any
Subordinated Obligations and the Subordinated Lender shall not take or receive
from the Company, directly or indirectly, in cash or other property or by
set-off or in any other manner, including, without limitation, from or by way of
collateral, payment of all or any of the Subordinated Obligations if, at the
time, (i) the maturity of some or all of the Senior Debt shall have been
accelerated or (ii) any Event of Default (as defined under the Credit Agreement)
has occurred or is continuing and the Administrative Agent has given written
notice to the Borrower that the Administrative Agent on behalf of the requisite
Senior Lenders is thereby exercising its rights pursuant to this Paragraph 3
(provided that no such notice shall be required in the case of an Event of
Default arising under Section 8.01(f) of the Credit Agreement).
 
 

   

1 Note: Should only be the name of a Loan Party.
2 Note: Should only be the name of a subsidiary that is not a Loan Party.
 
 
Form of Solvency Certificate
 
J-1

--------------------------------------------------------------------------------

 
 
Section 4.  When Distribution Must Be Paid Over.  If a payment or other
distribution is made to the Subordinated Lender that because of these
subordination provisions should not have been made to it, the Subordinated
Lender shall hold it in trust for the Senior Lenders and pay it over to the
Administrative Agent on behalf of the Senior Lenders, ratably according to the
respective aggregate amount remaining unpaid thereon, to the extent necessary to
pay all Senior Debt in full.
 
Section 5.  Subrogation.  A distribution made under these subordination
provisions to the Administrative Agent on behalf of the Senior Lenders which
otherwise would have been made to the Subordinated Lender is not, as between the
Company and the Subordinated Lender, a payment by the Company on the Senior
Debt.  After payment in full of the Senior Debt and until the payment in full of
the Subordinated Obligations, the Subordinated Lender will be subrogated to the
rights of the Administrative Agent on behalf of the Senior Lenders to receive
payments in respect of the Senior Debt.
 
Section 6.  Relative Rights; Subordination Not to Prevent Events of Default or
Limit Right to Accelerate.  These subordination provisions define the relative
rights of the Subordinated Lender and the Senior Lenders and do not impair, as
between the Company and the Subordinated Lender, the obligation of the Company,
which is absolute and unconditional, to pay principal of and interest on the
Subordinated Obligations in accordance with their terms; provided that so long
as any Event of Default (as defined in the Credit Agreement) has occurred and is
continuing, the Subordinated Lender shall not be entitled to, and waives its
right to, accelerate the maturity of the Subordinated Obligations upon a default
under the Subordinated Debt Document or exercise any remedies upon a default
under the Subordinated Debt Document.  The failure to make a payment on the
Subordinated Obligations by reason of these subordination provisions does not
prevent the occurrence of a default under the Subordinated Debt Document.
 
Section 7. Subordinated Lender Entitled to Rely.  For the purpose of
ascertaining the outstanding amount of the Senior Debt, the Senior Lenders, the
Administrative Agent, and all other information relevant to making any payment
or distribution to the Administrative Agent on behalf of the Senior Lenders
pursuant hereto, the Subordinated Lender is entitled to rely upon an order or
decree of a court of competent jurisdiction in which any proceedings of the
nature referred to in Section 2 above are pending, a certificate of the
liquidating trustee or other person making a payment or distribution to the
Subordinated Lender, or information provided by the Senior Lenders.
 
Section 8. Subordination May Not Be Impaired By Company.  No right of the Senior
Lenders to enforce the subordination of the Subordinated Obligations will be
impaired by any act or failure to act by the Company or by its failure to comply
with the provisions hereunder.
 
Section 9.  Reliance by Senior Lenders on Subordination Provisions; No
Waiver.  (a) The Subordinated Lender acknowledges and agrees that these
subordination provisions are, and are intended to be, an inducement and a
consideration to the Senior Lenders, whether the Senior Debt was created or
acquired before or after the incurrence of the Subordinated Obligations, to
acquire or to hold the Senior Debt, and the Senior Lenders will be deemed
conclusively to have relied on these subordination provisions in acquiring and
holding such Senior Debt.
 
 
Form of Solvency Certificate
 
J-2

--------------------------------------------------------------------------------

 
 
(b)           The Senior Lenders may, at any time and from time to time, without
the consent of or notice to the Subordinated Lender, without incurring any
liability or responsibility to the Subordinated Lender, and without impairing
the rights of the Senior Lenders under these subordination provisions, do any of
the following:
 
(1)           change the manner, place or terms of payment or extend the time of
payment of, or renew or alter, the Senior Debt or any instrument evidencing the
same or any agreement under which the Senior Debt is outstanding or secured;
 
(2)           sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing the Senior Debt;
 
(3)           release any person liable in any manner for the payment of the
Senior Debt; or
 
(4)           exercise or refrain from exercising any rights against the Company
and any other person.
 
[Signature Pages Follow]
 
 
Form of Solvency Certificate
 
J-3

--------------------------------------------------------------------------------

 
 

  [OBLIGOR]3                     By:         Name:       Title:

 
 

  [LENDER]4                     By:         Name:       Title:

 
 

   

3 Note: Should only be the name of a Loan Party.
4 Note: Should only be the name of a subsidiary that is not a Loan Party.
 
 
Form of Solvency Certificate
 
J-4

--------------------------------------------------------------------------------

 
 
EXHIBIT K


[FORM OF] SOLVENCY CERTIFICATE
of
PIER I IMPORTS, INC.
AND ITS SUBSIDIARIES


April 30, 2014




Pursuant to that certain Term Loan Credit Agreement, dated as of April 30, 2014
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Pier 1 Imports, Inc.,
a Delaware corporation (“Parent”), Pier 1 Imports (U.S.), Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, the undersigned hereby
certifies, solely in such undersigned’s capacity as chief financial officer of
the Company, and not individually, as follows:


As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement on
the date hereof, and after giving effect to the application of the proceeds of
such Loans:


 
 
a.
The fair value of the assets of Parent and its Subsidiaries, taken as a whole,
is greater than the total amount of debt, including contingent liabilities, of
Parent and its Subsidiaries, taken as a whole;

 
 
b.
The present fair saleable value of the assets of Parent and its Subsidiaries,
taken as a whole, is not less than the amount that will be required to pay the
probable liability of Parent and its Subsidiaries, taken as a whole, on their
debts as they become absolute and matured;

 
 
c.
Parent and its Subsidiaries, taken as a whole, are not engaged in business or a
transaction for which Parent’s and its Subsidiaries’ assets, taken as a whole,
would constitute unreasonably small capital; and

 
 
d.
Parent and its Subsidiaries, taken as a whole, do not intend to, and do not
believe that they will, incur debts or liabilities beyond their ability to pay
such debts and liabilities as they mature.

 
For purposes of this certificate, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Accounting
Standards Codification Topic 450).  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
 
 
Form of Solvency Certificate
 
K-1

--------------------------------------------------------------------------------

 
 
The undersigned is familiar with the business and financial position of Parent
and its Subsidiaries.  In reaching the conclusions set forth in this
certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed reasonably appropriate, having taken into account the
nature of the particular business anticipated to be conducted by Parent and its
Subsidiaries after consummation of the Transactions.
 
[Signature Page Follows]
 
 
Form of Solvency Certificate
 
K-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this certificate in such
undersigned’s capacity as chief financial officer of Parent, on behalf of
Parent, and not individually, as of the date first stated above.
 
 

  PIER 1 IMPORTS, INC.                     By:         Name:       Title: Chief
Financial Officer

 
 
Form of Solvency Certificate
 
K-3

--------------------------------------------------------------------------------

 
 
EXHIBIT L


[FORM OF] DISCOUNT RANGE PREPAYMENT NOTICE
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.03(a)(iv)(C) of that certain Term Loan Credit Agreement, dated as of
April 30, 2014 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Pier 1 Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports
(U.S.), Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement.
 
Pursuant to Section 2.03(a)(iv)(C) of the Credit Agreement, the Borrower hereby
requests that [each Lender] [each Lender of the [·, 20·]1 tranche[s] of the
[__]2 Class of Loans] submit a Discount Range Prepayment Offer.  Any Discounted
Loan Prepayment made in connection with this solicitation shall be subject to
the following terms:
 
1.           This Borrower Solicitation of Discount Range Prepayment Offers is
extended at the sole discretion of the Borrower to [each Lender] [each Lender of
the [·, 20·]3 tranche[s] of the [__]4 Class of Loans].
 
2.           The maximum aggregate principal amount of the Discounted Loan
Prepayment that will be made in connection with this solicitation is [$[·] of
Loans] [$[·] of the [·, 20·]5 tranche[(s)] of the [__]6 Class of Loans] (the
“Discount Range Prepayment Amount”).7
 
3.           The Borrower is willing to make Discount Loan Prepayments at a
percentage discount to par value greater than or equal to [[·]% but less than or
equal to [·]% in respect of the Loans] [[·]% but less than or equal to [·]% in
respect of the [·, 20·]8 tranche[(s)] of the [__]9 Class of Loans] (the
“Discount Range”).
 
 

   

 
1 List multiple tranches if applicable.

 
2 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
3 List multiple tranches if applicable.

 
4 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
5 List multiple tranches if applicable.

 
6 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
7 Minimum of $10.0 million and whole increments of $1.0 million.

 
8 List multiple tranches if applicable.

 
9 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
 
Form of Discount Range Prepayment Notice
 
L-1

--------------------------------------------------------------------------------

 
 
To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the date that is the third Business Day following
the date of delivery of this notice pursuant to Section 2.03(a)(iv)(C) of the
Credit Agreement.
 
The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [·, 20·]10 tranche[s] of the [__]11 Class of Loans]
as follows:
 
4.           The Borrower will not use proceeds of loans under the ABL Facility
to fund this Discounted Loan Prepayment.
 
5.           [At least five (5) Business Days have passed since the consummation
of the most recent Discounted Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Borrower was
notified that no Lender was willing to accept any prepayment of any Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]12
 
6.           [The Borrower does not possess material non-public information with
respect to Parent and its Subsidiaries or the securities of any of them that has
not been disclosed to the Lenders receiving “Private Side Information” generally
(other than Lenders who elect not to receive such information and that would
reasonably be expected to have a material effect upon a Lender’s decision to
assign the Loans).]13
 
The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.
 
The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Discount Range Prepayment Notice.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 

   

 
10 List multiple tranches if applicable.

 
11 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
12 Insert applicable representation.

 
13 Alternatively, customary “big boy” disclaimers may be rendered.

 
 
Form of Discount Range Prepayment Notice
 
L-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.
 
 

  PIER 1 IMPORTS, INC.                     By:         Name:       Title:

 
 
Enclosure:  Form of Discount Range Prepayment Offer
 
 
Form of Discount Range Prepayment Notice
 
L-3

--------------------------------------------------------------------------------

 
 
EXHIBIT M
 
[FORM OF] DISCOUNT RANGE PREPAYMENT OFFER
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
Reference is made to (a)  that certain Term Loan Credit Agreement, dated as of
April 30, 2014 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Pier 1 Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports
(U.S.), Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent, and (b) that certain Discount Range Prepayment Notice, dated
______, 20__, from the Borrower (the “Discount Range Prepayment
Notice”).  Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Discount Range Prepayment Notice
or, to the extent not defined therein, in the Credit Agreement.
 
The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.03(a)(iv)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:
 
1.           This Discount Range Prepayment Offer is available only for
prepayment on [the Loans] [the [·, 20·]1 tranche[s] of the [__]2 Class of Loans]
held by the undersigned.
 
2.           The maximum aggregate principal amount of the Discounted Loan
Prepayment that may be prepaid in connection with this offer shall not exceed
(the “Submitted Amount”):
 
[Loans - $[·]]
 
[[·, 20·]3 tranche[s] of the [__]4 Class of Loans - $[·]]
 
3.           The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[·]% in respect of the Loans] [[·]% in respect of the
[·, 20·]5tranche[(s)] of the [__]6Class of Loans] (the “Submitted Discount”).
 
 

   

 
1List multiple tranches if applicable.

 
2List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
3List multiple tranches if applicable.

 
4 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
5List multiple tranches if applicable.

 
6List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
 
Form of Discount Range Prepayment Offer
 
M-1

--------------------------------------------------------------------------------

 
 
The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[·, 20·]7tranche[s] of the [__]8Class of Loans]
indicated above pursuant to Section 2.03(a)(iv)(C) of the Credit Agreement at a
price equal to the Applicable Discount and in an aggregate outstanding amount
not to exceed the Submitted Amount, as such amount may be reduced in accordance
with the Discount Range Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 

   



 
7List multiple tranches if applicable.

 
8List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
 
Form of Discount Range Prepayment Offer
 
M-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.
 
 

  [NAME OF LENDER]     By:       Name:     Title:

 
 
Form of Discount Range Prepayment Offer
 
M-3

--------------------------------------------------------------------------------

 
 
EXHIBIT N
 
[FORM OF] SOLICITED DISCOUNTED PREPAYMENT NOTICE
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.03(a)(iv)(D) of that certain Term Loan Credit Agreement, dated as of
April 30, 2014 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Pier 1 Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports
(U.S.), Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement.
 
Pursuant to Section 2.03(a)(iv)(D) of the Credit Agreement, the Borrower hereby
requests that [each Lender] [each Lender of the [·, 20·]1tranche[s] of the
[__]2Class of Loans] submit a Solicited Discounted Prepayment Offer.  Any
Discounted Loan Prepayment made in connection with this solicitation shall be
subject to the following terms:
 
1.           This Borrower Solicitation of Discounted Prepayment Offers is
extended at the sole discretion of the Borrower to [each Lender] [each Lender of
the [·, 20·]3tranche[s] of the [__]4Class of Loans].
 
2.           The maximum aggregate amount of the Discounted Loan Prepayment that
will be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5
 
[Loans - $[·]]
 
[[·, 20·]6tranche[s] of the [__]7Class of Loans - $[·]]
 
To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.03(a)(iv)(D) of the
Credit Agreement.
 
 

   

 
1 List multiple tranches if applicable.

 
2 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
3 List multiple tranches if applicable.

 
4 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
5 Minimum of $10.0 million and whole increments of $1.0 million.

 
6 List multiple tranches if applicable.

 
7 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
 
Form of Solicited Discounted Prepayment Notice
 
N-1

--------------------------------------------------------------------------------

 
 
The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Solicited Discounted Prepayment Notice.
 
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 
Form of Solicited Discounted Prepayment Notice
 
N-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.
 
 

  PIER 1 IMPORTS (U.S.), INC.                     By:         Name:       Title:

 
 
Enclosure:  Form of Solicited Discounted Prepayment Offer
 
 
Form of Solicited Discounted Prepayment Notice
 
N-3

--------------------------------------------------------------------------------

 
 
EXHIBIT O
 
[FORM OF] ACCEPTANCE AND PREPAYMENT NOTICE
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
This Acceptance and Prepayment Notice is delivered to you pursuant to
Section 2.03(a)(iv)(D) of that certain Term Loan Credit Agreement, dated as of
April 30, 2014 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Pier 1 Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports
(U.S.), Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent, and (b) that certain Solicited Discounted Prepayment Notice,
dated ______, 20__, from the Borrower (the “Solicited Discounted Prepayment
Notice”).  Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.
 
Pursuant to Section 2.03(a)(iv)(D) of the Credit Agreement, the Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [[·]% in respect of the Loans] [[·]% in respect of the [·, 20·]1
tranche[(s)] of the [__]2 Class of Loans] (the “Acceptable Discount”) in an
aggregate amount not to exceed the Solicited Discounted Prepayment Amount.
 
The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.03(a)(iv)(D) of the
Credit Agreement.
 
The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [·, 20·]3 tranche[s] of the [__]4 Class of Loans] as
follows:
 
1.           The Borrower will not use proceeds of loans under the ABL Facility
to fund this Discounted Loan Prepayment.
 
 

   

 
1 List multiple tranches if applicable.

 
2 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
3 List multiple tranches if applicable.

 
4 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
 
Form of Acceptance and Prepayment Notice
 
O-1

--------------------------------------------------------------------------------

 
 
2.           [At least five (5) Business Days have passed since the consummation
of the most recent Discounted Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Borrower was
notified that no Lender was willing to accept any prepayment of any Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]5
 
3.           [The Borrower does not possess material non-public information with
respect to Parent and its Subsidiaries or the securities of any of them that has
not been disclosed to the Lenders receiving “Private Side Information” generally
(other than Lenders who elect not to receive such information and that would
reasonably be expected to have a material effect upon a Lender’s decision to
assign the Loans).]6
 
The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.
 
The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Acceptance and Prepayment Notice.
 
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 

   

 
5 Insert applicable representation.

 
6 Alternatively, customary “big boy” disclaimers may be rendered.

 
 
Form of Acceptance and Prepayment Notice
 
O-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.
 
 

  PIER 1 IMPORTS (U.S.), INC.                     By:         Name:       Title:

 
 
Form of Acceptance and Prepayment Notice
 
O-3

--------------------------------------------------------------------------------

 
 
EXHIBIT P
 
[FORM OF] SPECIFIED DISCOUNT PREPAYMENT NOTICE
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.03(a)(iv)(B) of that certain Term Loan Credit Agreement, dated as of
April 30, 2014 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Pier 1 Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports
(U.S.), Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement.
 
Pursuant to Section 2.03(a)(iv)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Loan Prepayment [to each Lender] [to each Lender of
the [·, 20·]1 tranche[s] of the [__]2 Class of Loans] on the following terms:
 
1.           This Borrower Offer of Specified Discount Prepayment is available
only [to each Lender] [to each Lender of the [·, 20·]3 tranche[s] of the [__]4
Class of Loans].
 
2.           The aggregate principal amount of the Discounted Loan Prepayment
that will be made in connection with this offer shall not exceed [$[·] of Loans]
[$[·] of the [·, 20·]5 tranche[(s)] of the [__]6 Class of Loans] (the “Specified
Discount Prepayment Amount”).7
 
3.           The percentage discount to par value at which such Discounted Loan
Prepayment will be made is [[·]% in respect of the Loans] [[·]% in respect of
the [·, 20·]8 tranche[(s)] of the [__]9 Class of Loans] (the “Specified
Discount”).
 
To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.03(a)(iv)(B) of the Credit Agreement, or
such later date as the Borrower may agree to extend with the reasonable consent
of the Administrative Agent.
 
 

   

 
1 List multiple tranches if applicable.

 
2 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
3 List multiple tranches if applicable.

 
4 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
5 List multiple tranches if applicable.

 
6 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
7 Minimum of $10.0 million and whole increments of $1.0 million.

 
8 List multiple tranches if applicable.

 
9 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
 
Form of Specified Discount Prepayment Notice 
 
P-1

--------------------------------------------------------------------------------

 
 
The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [·, 20·]10 tranche[s] of the [__]11 Class of Loans]
as follows:
 
4.           The Borrower will not use proceeds of loans under the ABL Facility
to fund this Discounted Loan Prepayment.
 
5.           [At least five (5) Business Days have passed since the consummation
of the most recent Discounted Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Borrower was
notified that no Lender was willing to accept any prepayment of any Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]12
 
6.           [The Borrower does not possess material non-public information with
respect to Parent and its Subsidiaries or the securities of any of them that has
not been disclosed to the Lenders receiving “Private Side Information” generally
(other than Lenders who elect not to receive such information and that would
reasonably be expected to have a material effect upon a Lender’s decision to
assign the Loans).]13
 
The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.
 
The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Specified Discount Prepayment Notice.
 
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 

   

 
10 List multiple tranches if applicable.

 
11 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
12 Insert applicable representation.

 
13 Alternatively, customary “big boy” disclaimers may be rendered.

 
 
Form of Specified Discount Prepayment Notice
 
P-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.
 
 

  PIER 1 IMPORTS (U.S.), INC.                     By:         Name:       Title:

 
 
Enclosure:  Form of Specified Discount Prepayment Response
 
 
Form of Specified Discount Prepayment Notice
 
P-3

--------------------------------------------------------------------------------

 
 
EXHIBIT Q
 
[FORM OF] SOLICITED DISCOUNTED PREPAYMENT OFFER
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
Reference is made to (a) that certain Term Loan Credit Agreement, dated as of
April 30, 2014 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Pier 1 Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports
(U.S.), Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent, and (b) that certain Solicited Discounted Prepayment Notice,
dated ______, 20__, from the Borrower (the “Solicited Discounted Prepayment
Notice”).  Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Solicited Discounted Prepayment
Notice or, to the extent not defined therein, in the Credit Agreement.
 
To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.
 
The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.03(a)(iv)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:
 
1.           This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Loans][[·, 20·]1 tranche[s] of the [__]2 Class of Loans] held
by the undersigned.
 
2.           The maximum aggregate principal amount of the Discounted Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):
 
[Loans - $[·]]
 
[[·, 20·]3 tranche[s] of the [__]4 Class of Loans - $[·]]
 
 

   

 
1 List multiple tranches if applicable.

 
2 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
3 List multiple tranches if applicable.

 
4 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
Form of Solicited Discounted Prepayment Offer
 
Q-1

--------------------------------------------------------------------------------

 
 
3.           The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[·]% in respect of the Loans] [[·]% in respect of the
[·, 20·]5 tranche[(s)] of the [__]6 Class of Loans] (the “Offered Discount”).
 
The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[·, 20·]7 tranche[s] of the [__]8 Class of Loans]
pursuant to Section 2.03(a)(iv)(D) of the Credit Agreement at a price equal to
the Acceptable Discount and in an aggregate outstanding amount not to exceed
such Lender’s Offered Amount as such amount may be reduced in accordance with
the Solicited Discount Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.
 
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 

   

 
5 List multiple tranches if applicable.

 
6 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
7 List multiple tranches if applicable.

 
8 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
 
Form of Solicited Discounted Prepayment Offer
 
Q-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.
 
 

 
[NAME OF LENDER]
                    By:         Name:       Title:

 
 
Form of Solicited Discounted Prepayment Offer
 
Q-3

--------------------------------------------------------------------------------

 
 
EXHIBIT R
 
[FORM OF] SPECIFIED DISCOUNT PREPAYMENT RESPONSE
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
Reference is made to (a) that certain Term Loan Credit Agreement, dated as of
April 30, 2014 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Pier 1 Imports, Inc., a Delaware corporation (“Parent”), Pier 1 Imports
(U.S.), Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent, and (b) that certain Specified Discount Prepayment Notice,
dated ______, 20__, from the Borrower (the “Specified Discount Prepayment
Notice”).  Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Specified Discount Prepayment
Notice or, to the extent not defined therein, in the Credit Agreement.
 
The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.03(a)(iv)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Loans] [[·, 20·]1 tranche[s] of the [__]2 Class of
Loans held by such Lender at the Specified Discount in an aggregate outstanding
amount as follows:
 
[Loans - $[·]]
 
[[·, 20·]3 tranche[s] of the [__]4 Class of Loans - $[·]]
 
The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans][[·, 20·]5 tranche[s] the [__]6 Class of Loans]
pursuant to Section 2.03(a)(iv)(B) of the Credit Agreement at a price equal to
the [applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.
 
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 
 

   

 
1 List multiple tranches if applicable.

 
2 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
3 List multiple tranches if applicable.

 
4 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
5 List multiple tranches if applicable.

 
6 List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans or Extended Loans).

 
 
Form of Specified Discount Prepayment Response
 
R-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.
 
 

 
[NAME OF LENDER]
                    By:         Name:       Title:

 
 
Form of Specified Discount Prepayment Response
 
R-2

--------------------------------------------------------------------------------

 
 
EXHIBIT S
 
[FORM OF] PERFECTION CERTIFICATE
 
[See attached]
 
 
Form of Perfection Certificate
 
S-1

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
PERFECTION CERTIFICATE
 
April 30, 2014
 
Reference is made to (i) that certain Term Loan Credit Agreement (the “Term Loan
Agreement”), dated as of the date hereof, among Pier 1 Imports (U.S.), Inc., a
Delaware corporation (“Borrower”), Pier 1 Imports, Inc., a Delaware corporation
(“Parent”), the Lenders party thereto from time to time and Bank of America,
N.A., as administrative agent and collateral agent (in such capacities, the
“Term Agent”) for the Secured Parties and (ii) that certain Term Loan Security
Agreement (the “Term Loan Security Agreement”) dated as of the date hereof,
among the Borrower, Holdings, Pier 1 Assets, Inc., a Delaware corporation
(“Assets”), Pier 1 Licensing, Inc., a Delaware corporation (“Licensing”), Pier 1
Holdings, Inc., a Delaware corporation (“Holdings”), Pier 1 Value Services, LLC,
a Virginia limited liability company (“Value Services”), Pier 1 Services
Company, a Delaware statutory trust (“Services” and together with the Borrower,
Parent, Assets, Licensing, Holdings and Value Services, the “Loan Parties”) and
the Term Agent.  Capitalized terms used herein but not defined herein are used
as defined in the Term Loan Agreement or Term Loan Security Agreement, as
applicable.
 
The undersigned, an officer of each of the Loan Parties, hereby certifies on
behalf of the Borrower and each other Loan Party, as applicable, to the Term
Agent and each of the other Secured Parties, in such capacity and not
individually and to the best of his knowledge, as follows:
 
 
1.
Organizational Information. Set forth on Schedule 1 hereto, as of the Closing
Date, is a list of each Loan Party’s name as it appears in official filings in
its state of incorporation, formation or organization, its state of
incorporation, formation or organization, organization type, organization
number, if any, issued by its state of incorporation, formation or organization,
and its federal taxpayer identification number.



 
2.
Chief Executive Offices, Mailing Addresses and other Locations.  Schedule 2
hereto, as of the Closing Date, sets forth (x) the chief executive office
address and (y) the address of any distribution center or warehouse in which
each Loan Party maintains any collateral, in the case of each such location
under this clause (y), with a fair market value equal to or in excess of
$5,000,000 of each Loan Party is as set forth on Schedule 1 hereto.



 
3.
Changes in Names, Jurisdiction of Organization or Corporate Structure. Except as
set forth on Schedule 3 hereto, as of the Closing Date, no Loan Party has
changed its name, jurisdiction of organization or its corporate structure in any
way (e.g. by merger, consolidation, change in corporate form, or otherwise)
within the past five (5) years or its jurisdiction of organization within the
past four (4) months.



 
4.
Acquisitions of Equity Interests or Assets. Except as set forth on Schedule 4
hereto, as of the Closing Date, no Loan Party has acquired the controlling
equity interests of another entity or substantially all the assets of another
entity within the past four (4) months.



 
5.
DDAs. Schedule 5 sets forth a list of all DDAs (as defined in the ABL Credit
Agreement) maintained by the Loan Parties as of the Closing Date, which list
includes, with respect to each DDA, (i) the name and address of the depository;
(ii) the account number(s) maintained with such depository; and (iii) a contact
person at such depository.

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
Instruments. Schedule 6 hereto sets forth, as of the Closing Date, of all
Promissory Notes, Instruments (as defined in the UCC and other than checks to be
deposited in the ordinary course of business), Tangible Chattel Paper (as
defined in the UCC) and other evidence of indebtedness held by or payable to any
Loan Party, in each case having a face amount equal to or exceeding $5,000,000.



 
7.
Intellectual Property. Schedule 7(a) hereto sets forth a list, as of the Closing
Date, of all of each Loan Party’s material United States Patents and United
States Trademarks registered with (or applied for in) and published by the
United States Patent and Trademark Office (excluding, for the avoidance of
doubt, any United States Patent or United States Trademark that has expired or
been abandoned in the same manner as permitted in the Term Loan Agreement, but
including United States Trademarks that would constitute Collateral upon the
filing of a “Statement of Use” or an “Amendment to Allege Use” with respect
thereto), including the name of the registered owner and the registration number
(or, if applicable, the applicant and the application number) of each such
United States Patent and United States Trademark.  Schedule 7(b) hereto sets
forth a list, as of the Closing Date, of all of each Loan Party’s material
Copyrights registered with (or applied for in) the United States Copyright
Office (excluding, for the avoidance of doubt, any Copyright that has been
expired or abandoned in the same manner as permitted in the Term Loan
Agreement), including the name of the registered owner and the registration
number (or, if applicable, the applicant and the application number) of each
such Copyright.



 
8.
Commercial Tort Claims.  As of the Closing Date, Schedule 8 hereto sets forth
all Commercial Tort Claims held by any Loan Party against other parties where
the amount in controversy is equal to or greater than $5,000,000, individually.1



 
9.
Material Real Property. Term Loan Agreement Schedule 1.01F hereto sets forth a
complete and accurate list of all Material Real Property owned by each Loan
Party as of the Closing Date, showing as of the Closing Date the street address,
county or other relevant jurisdiction, state and record owner.



 
10.
Existing Liens. Term Loan Agreement Schedule 7.01(b) hereto sets forth a list of
all Liens of the Loan Parties existing on the Closing Date that is referred to
in clause (b) of Section 7.01 of the Term Loan Agreement.



 
11.
Existing Investments. Term Loan Agreement Schedule 7.02(f) hereto sets forth a
list of all Investments or legally binding written contracts existing on the
Closing Date relating to any Investments that are referred to in clause (f) of
Section 7.02 of the Term Loan Agreement.



 
12.
Existing Indebtedness. Term Loan Agreement Schedule 7.03(b) hereto sets forth a
list of all Indebtedness of the Loan Parties existing on the Closing Date that
is referred to in clause (b) of Section 7.03 of the Term Loan Agreement.



 
13.
Transactions with Affiliates. Term Loan Agreement Schedule 7.08 hereto sets
forth a list of any agreement, instrument or arrangement between Affiliates of
any Loan Parties and any Loan Party in effect as of the Closing Date that is
referred to in clause (i) of Section 7.08 of the Term Loan Agreement.

 
 

   

 
1 Include current status of matter (discovery, summary judgment, etc.) and
approximate amount in controversy.

 
 
 

--------------------------------------------------------------------------------

 
 
 
14.
Pledged Equity Interests.  Term Loan Security Agreement Schedule I hereto sets
forth a true and correct list of all the issued and outstanding units of each
class of the Equity Interests of the issuer thereof representing the Pledged
Equity directly owned beneficially, or of record, by such Grantor specifying the
issuer and certificate number (if any) of, and the number and percentage of
ownership represented by, such Pledged Equity.



 
15.
Bailees, Warehousemen, Etc.  Except as set forth on Term Loan Security Agreement
Schedule 4.02 hereto, as of the Closing Date, no Inventory (as defined in the
Security Agreement) of any Loan Party located in the United States of America or
Canada is in the care or custody of any third party or stored or entrusted with
a bailee or other third party (except for public warehouses which are utilized
by any Loan Party for the storage of Inventory for less than ten (10)
consecutive Business Days and Inventory in transit between the Borrower’s stores
and distribution centers within the United States or Canada).



 
16.
Consignments.  Except as set forth on Term Loan Security Agreement Schedule 4.03
hereto, as of the Closing Date, no Loan Party has possession of any property on
consignment from any consignor.



 
17.
Reliance. The undersigned hereby acknowledges and agrees that the Term Agent and
each other Secured Party are relying on the representations and warranties made
herein in connection with the Term Loan Agreement.





[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned hereto has caused this Information
Certificate to be executed as of the date above first written by its officer
thereunto duly authorized.
 

 
Pier 1 Imports (U.S.), Inc.
         
By:
        Name: 
Charles H. Turner, as Chief Financial Officer of Pier 1 Imports (U.S.), Inc.

 
 
 

--------------------------------------------------------------------------------

 